Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF FEBRUARY 10, 2017

by and among

MEDEQUITIES REALTY
OPERATING PARTNERSHIP, LP,

as THE Borrower,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS THE AGENT,

AND

KEYBANC CAPITAL MARKETS, INC.,

JPMORGAN CHASE BANK, N.A.

AND

CITIGROUP GLOBAL MARKETS, INC.

AS CO-LEAD ARRANGERS AND BOOK RUNNERS,

AND

JPMORGAN CHASE BANK, N.A.

AND

CITIBANK, N.A.

AS CO-SYNDICATION AGENTS,

AND

CAPITAL ONE, NATIONAL ASSOCIATION

AS DOCUMENTATION AGENT

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED Credit Agreement

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of February 10, 2017, by and among MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP,
a Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
as “Lenders” pursuant to §18, KEYBANK NATIONAL ASSOCIATION, as Agent for the
Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, INC., JPMORGAN CHASE BANK,
N.A. and CITIGROUP GLOBAL MARKETS, INC. as Co-Lead Arrangers and Book Runners.

R E C I T A L S

WHEREAS, the Borrower, KeyBank, the Agent and the Lenders have entered into that
certain First Amended and Restated Credit Agreement dated as of July 30, 2015,
as amended by that certain First Amendment to Credit Agreement and Other Loan
Documents dated as of May 17, 2016, and as further amended by that certain
Second Amendment to Credit Agreement dated as of September 9, 2016 (as so
amended, the “Original Credit Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Original Credit Agreement and covenant and agree as follows:

DEFINITIONS AND RULES OF INTERPRETATION

.

Definitions

.  The following terms shall have the meanings set forth in this §l or elsewhere
in the provisions of this Agreement referred to below:

ACH.  An acute care hospital that is not an STACH.

Acknowledgments.  The Acknowledgments executed by a Guarantor in favor of the
Agent, acknowledging the pledge of Equity Interests in such Guarantor to the
Agent, such Acknowledgments to be in form and substance satisfactory to the
Agent, as the same may be modified, amended or restated.

Acquisition Closing Costs.  The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP.

Additional Commitment Request Notice.  See §2.11(a).

Additional Guarantor.  Each additional Subsidiary of the Borrower which becomes
a Subsidiary Guarantor pursuant to §5.5.

 

--------------------------------------------------------------------------------

 

Adjusted Net Operating Income.  On any date of determination with respect to any
period, an amount equal to the sum of:

(a)with respect to Newly-Built Properties that are included in the calculation
of Borrowing Base Availability, the Net Operating Income from such Borrowing
Base Properties for the trailing twelve (12) month period; plus

(b)with respect to Stabilized Properties that are MOBs (including, for the
avoidance of doubt, those with Major Tenants) that are included in the
calculation of Borrowing Base Availability, the Net Operating Income from such
Borrowing Base Properties for the trailing twelve (12) month period; plus

(c)with respect to EBITDAR Stabilized Properties (other than MOBs and SNFs) that
are included in the calculation of Borrowing Base Availability, the lesser of:

(i) the Net Operating Income from such Borrowing Base Properties for the
trailing twelve (12) month period, and

(ii)the amount that would result from dividing (A) an amount equal to (X) the
trailing twelve (12) month Tenant EBITDAR for such Borrowing Base Property less
(Y) the Capital Reserves relating to the applicable Borrowing Base Property for
such period, by (B) 1.40; plus

(d)with respect to EBITDAR Stabilized Properties that are SNFs that are included
in the calculation of Borrowing Base Availability, the lesser of:

(i)the Net Operating Income from such Borrowing Base Properties for the trailing
twelve (12) month period, and

(ii)the amount that would result from dividing (A) an amount equal to (X) the
trailing twelve (12) month Tenant EBITDAR for such Borrowing Base Property less
(Y) the Capital Reserves relating to the applicable Borrowing Base Property for
such period, by (B) 1.20.

Notwithstanding the foregoing, with respect to the Texas Ten Portfolio only, if
all of the properties in the Texas Ten Portfolio are leased to a single tenant
pursuant to a master lease which is cross-defaulted, and all of the properties
subject to the master lease are Borrowing Base Properties, then for the purposes
of calculating the ratio in clause (d)(ii) with respect to the Texas Ten
Portfolio, all of such Borrowing Base Assets subject to such master lease shall
be included in calculating such ratio (provided further that the financial and
operating reports with respect to such properties shall be provided to Agent on
an individual and aggregate basis).  Notwithstanding the foregoing, for the
calculation pursuant to clauses (c) and (d) above for assets that were
previously considered Newly-Built Properties, the calculation of Tenant EBITDAR
will initially be based on annualized trailing six (6) month Tenant EBITDAR at
the applicable property for the first quarter after inclusion as an EBITDAR
Stabilized Property, annualized trailing nine (9) month Tenant EBITDAR at the
property for the second quarter after inclusion as an EBITDAR Stabilized
Property, and twelve (12) month trailing Tenant EBITDAR

2

--------------------------------------------------------------------------------

 

at the property for all subsequent periods.  The calculation of Adjusted Net
Operating Income shall exclude any property that is no longer a Borrowing Base
Property.  

Affected Lender.  See §4.14.

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel.  Dentons US LLP or such other counsel as selected by
the Agent.

Aggregate Occupancy Rate.  On any date of determination, for any Borrowing Base
Property, the quotient of (a) the aggregate rentable area for such Borrowing
Base Property subject to Leases (based on Net Rentable Area) or if there is no
Lease, subject to a management agreement (based on beds, rooms or such other
measure as Agent may reasonably determine) as to which (i) tenants or occupants
are in occupancy of all of their respective leased premises (or beds, rooms or
other measure reasonably determined by Agent, as applicable), (ii) tenants or
occupants are not in default of any of their payment or other material
obligations under their respective Lease or other occupancy agreement, which
default has continued for more than thirty (30) days, (iii) are an arm’s length
Lease or occupancy agreement entered into in the ordinary course of business
with a party that is not an Affiliate of the REIT or the Advisor, and (iv)
tenants, other occupants or any guarantor thereunder are not subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding, divided by
(b) aggregate rentable area for such Borrowing Base Property (based on Net
Rentable Area) if subject to a Lease (based on Net Rentable Area) or if there is
no Lease, based on beds, rooms or such other measure as Agent may reasonably
determine.  The occupancy rate for each Borrowing Base Property (expressed as a
percentage) shall be aggregated, with each Borrowing Base Property being
weighted based on its Appraised Value, to determine the Aggregate Occupancy
Rate, expressed as a percentage.

3

--------------------------------------------------------------------------------

 

Agreement.  This Second Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees.  See §4.2.

Applicable Law.  All applicable provisions of constitutions, statutes, rules,
regulations and orders of all governmental bodies and all orders and decrees of
all courts, tribunals and arbitrators.

Applicable Margin.  (a) The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the ratio of the Consolidated Total
Indebtedness to the Gross Asset Value:

Pricing Level

Ratio

LIBOR Rate Loans

Base Rate Loans

Pricing Level 1

Less than 35%

1.75%

0.75%

Pricing Level 2

Equal to or greater than 35% but less than 45%

2.00%

1.00%

Pricing Level 3

Equal to or greater than 45% but less than 55%

2.25%

1.25%

Pricing Level 4

Equal to or greater than 55% but less than 60%

2.50%

1.50%

Pricing Level 5

Equal to or greater than 60%

3.00%

2.00%

 

The initial Applicable Margin shall be at Pricing Level 1.  The Applicable
Margin shall not be adjusted based upon such ratio, if at all, until the first
day of the first month following the delivery by the Borrower to the Agent of
the Compliance Certificate after the end of a calendar quarter.  In the event
that the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

(b)

In the event that the Agent, REIT or the Borrower reasonably determines that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement, the Original Credit Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (a) the Borrower shall as soon
as practicable deliver to the Agent the corrected financial statements for such
Applicable Period, (b) the Applicable Margin shall be determined as if the
Pricing Level for such higher Applicable

4

--------------------------------------------------------------------------------

 

Margin were applicable for such Applicable Period, and (c) the Borrower shall
within three (3) Business Days of written demand thereof by the Agent pay to the
Agent the accrued additional amount owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be applied by
the Agent in accordance with this Agreement.

Appraisal.  An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent who is not an employee of REIT, the Borrower, any of their respective
Subsidiaries, the Agent or a Lender, the form and substance of such appraisal
and the identity of the appraiser to be in compliance with the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant thereto and all other regulatory laws and
policies (both regulatory and internal) applicable to the Lenders and otherwise
acceptable to the Agent.

Appraised Value.  The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate obtained pursuant to this Agreement
(which may be determined on a leased fee or fee simple basis as determined by
Agent in its sole discretion); subject, however, to such changes or adjustments
to the value determined thereby as may be required by the appraisal department
of the Agent in its good faith business judgment.

Arranger.  KBCM, JPMorgan Chase Bank, N.A., and Citigroup Global Markets, Inc.,
or any successor of any of them.

Assignment and Acceptance Agreement.  See §18.1.

Assignment of Documents.  Collectively, each Collateral Assignment of Documents
executed by the Borrower and/or a Subsidiary Guarantor, respectively, in favor
of the Agent, such assignments delivered on or after the date of this Agreement
to be in the form of Exhibit J attached hereto with such changes as Agent may
reasonably require as a result of state law or factors relating to the
applicable Borrowing Base Loan.

Assignment of Hedge.  An Assignment of Hedge Agreement by the Borrower to the
Agent for the benefit of the Lenders, as the same may be modified and amended,
pursuant to which the Interest Hedge described in §7.23 is pledged as security
for the Obligations and the Hedge Obligations, and any financing statements that
may be delivered in connection therewith, such assignment to be in the form of
Exhibit M attached hereto, with such changes thereto as Agent may reasonably
require after reviewing the Interest Hedge.

Assignment of Interests.  Collectively, each of the Assignments of Interests
executed by the Borrower or a Subsidiary Guarantor in favor of the Agent, each
such agreement to be substantially in the form of the Assignment of Interests
delivered by Borrower to the Agent on the Closing Date.

ASC.  Ambulatory surgery center.

Authorized Officer.  Any of the following Persons:  John McRoberts, Chief
Executive Officer, and Jeff Walraven, Executive Vice President and Chief
Financial Officer, and such other Persons as the Borrower shall designate in a
written notice to the Agent.

5

--------------------------------------------------------------------------------

 

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date.  September 30, 2016.

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, and
(c) LIBOR for an Interest Period of one (1) month plus one percent (1.0%).  The
Base Rate is a reference rate used by the lender acting as Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the lender acting as the Agent or any other lender on any
extension of credit to any debtor.  Any change in the rate of interest payable
hereunder resulting from a change in the Base Rate shall become effective as of
12:01 a.m. on the Business Day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

Base Rate Loans.  Collectively, (a) the Revolving Credit Loans, Term Loans A and
Term Loans B bearing interest calculated by reference to the Base Rate and
(b) the Swing Loans.

Borrower.  As defined in the preamble hereto.

Borrowing Base Assets.  Collectively, (a) the Borrowing Base Properties and
(b) the Borrowing Base Loans.  The initial Borrowing Base Properties (the
“Initial Borrowing Base Properties”) and the initial Borrowing Base Loans (the
“Initial Borrowing Base Loans”) are identified on Schedule 1.2 attached hereto,
and are hereby approved by the Agent and the Lenders.

Borrowing Base Availability.  The sum of:

(a)

for Borrowing Base Properties included in the calculation of Borrowing Base
Availability that are SNFs and MOBs, the lower of:

(i)

for each such Borrowing Base Property, (A) the lowest of the Appraised Value of
such Borrowing Base Property and the Borrowing Base Property Cost of such
Borrowing Base Property, multiplied by (B) 0.60; and the aggregate amount
pursuant to this clause (a)(i) shall be the sum of such amounts determined for
each such Borrowing Base Property; and

(ii)

the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net

6

--------------------------------------------------------------------------------

 

Operating Income component of such ratio calculated with respect to SNFs and
MOBs only) to be less than 1.50 to 1.00;

plus

(b)

for Borrowing Base Properties included in the calculation of Borrowing Base
Availability that are not SNFs and MOBs, the lower of:

(i)

for each such Borrowing Base Property, (A) the lower of the Appraised Value of
such Borrowing Base Property and the Borrowing Base Property Cost of each such
Borrowing Base Property, multiplied by (B) 0.50; and the aggregate amount
pursuant to this clause (b)(i) shall be the sum of such amounts determined for
each such Borrowing Base Property, and

(ii)

the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income component of such ratio calculated with respect to Borrowing Base
Properties that are not SNFs or MOBs only) to be less than 1.75 to 1.00;

plus

(c)

the aggregate Borrowing Base Mortgage Loan Amount as determined for each
Borrowing Base Loan multiplied by 0.35.

Borrowing Base Certificate.  See §7.4(c).

Borrowing Base Loan.  Each of the loans which has been approved by the Agent
and, prior to the Release of Security Date, the Borrowing Base Majority Lenders
for inclusion in the calculation of Borrowing Base Availability in accordance
with the terms of this Agreement, and which is secured by a first priority
mortgage loan on a Medical Property which constitutes Eligible Real Estate and
satisfies the conditions of §7.20, and which such mortgage loans are made
pursuant to loan documents reasonably approved by Agent, and provided that the
Release of Security Date has not occurred, is pledged to Agent as Collateral
pursuant to the Assignment of Documents.

Borrowing Base Loan Documents.  Originals of all documents, instruments,
agreements, assignments and certificates, including without limitation, any and
all loan or credit agreements, notes, allonges or endorsements, mortgages,
assignments of leases and rents, security agreements, pledge agreements,
assignments of contracts, environmental indemnities, guaranties, mortgagee’s
title insurance policies, opinions of counsel, evidences of authorization or
incumbency, escrow instructions and UCC-1 financing statements, that are or may
be executed (and acknowledged where applicable) and recorded and filed by a
Collateral Borrower in connection with a Borrowing Base Loan, as the same may be
amended or otherwise modified from time to time in accordance with this
Agreement.  Borrowing Base Loan Documents shall also include all agreements,
permits, assurances and other instruments (such as permits and approvals) that
may be delivered to Borrower by the Collateral Borrower pursuant to the
Borrowing Base Loan Documents.

Borrowing Base Majority Lenders.  As of any date, the Lender or Lenders whose
aggregate Commitment Percentage is equal to or greater than sixty percent
(60.0%) of the Total

7

--------------------------------------------------------------------------------

 

Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

Borrowing Base Mortgage Loan Amount.  With respect to any Borrowing Base Asset
which is a Borrowing Base Loan, the lesser of (a) the Borrower’s or a Subsidiary
Guarantor’s purchase price for any Borrowing Base Loan and (b) the outstanding
principal balance of the Borrowing Base Loan.

Borrowing Base Property Cost.  With respect to any Borrowing Base Properties
that are included in the calculation of Borrowing Base Availability, the
Borrowing Base Property Cost shall be an amount equal to the sum of the total
cost of the applicable Borrowing Base Property determined in accordance with
GAAP.

Borrowing Base Property or Borrowing Base Properties.  At the time of
determination, the Eligible Real Estate owned or leased pursuant to a Ground
Lease approved by the Agent, by a Subsidiary Guarantor and which satisfies the
provisions of this Agreement to be included in the calculation of Borrowing Base
Availability and has been included in the calculation of Borrowing Base
Availability, and provided that the Release of Security Date has not occurred,
all of the Equity Interests in such Subsidiary Guarantor with respect to such
Eligible Real Estate have been pledged to the Agent pursuant to the Assignment
of Interests.

Borrowing Base Value.  For each Borrowing Base Property, the lower of the
Appraised Value of such Borrowing Base Property and the Borrowing Base Property
Cost of each such Borrowing Base Property, and the Borrowing Base Value for all
Borrowing Base Properties shall be the aggregate of the amount determined as
provided above for each Borrowing Base Property; provided that in the event that
the Lakeway Asset shall satisfy all of the conditions to be a Borrowing Base
Property (which shall include, without limitation, the satisfaction and release
of the Lakeway Loan) and shall be a Borrowing Base Property, then the Borrowing
Base Value for the Lakeway Asset only shall be the Appraised Value of such
Property.

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

Building.  With respect to each Borrowing Base Asset or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

8

--------------------------------------------------------------------------------

 

Capital Reserve.  For any period, an amount equal to (a) the sum of (i) $500 per
bed for SNFs, plus (ii) $1,500 per bed for STACHs, IRHs, LTACs and ACHs, plus
(iii) $0.50 multiplied by the Net Rentable Areas of the MOBs, plus (iv) $0.75
multiplied by the Net Rentable Area of ASCs, LPCs, IMFs, and STDCs, multiplied
by (b) the number of days in such period divided by three hundred sixty-five
(365), less any reserve amounts received by the Borrower from tenants in
accordance with the terms of their Lease.

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents.  As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by (i) any Lender or (ii) any
other domestic commercial bank having (i) senior long term unsecured debt rated
at least A or the equivalent thereof by S&P or A2 or the equivalent thereof by
Moody’s and (ii) capital and surplus in excess of $100,000,000.00,
(c) commercial paper rated at least A‑1 or the equivalent thereof by S&P or P-1
or the equivalent thereof by Moody’s and in either case maturing within one
hundred twenty (120) days from such date, and (d) shares of any money market
mutual fund rated at least AAA or the equivalent thereof by S&P or at least Aaa
or the equivalent thereof by Moody’s.

CERCLA.  The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

(a)any Person (including a Person’s Affiliates and associates) or group (as that
term is understood under Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations thereunder) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers) of the voting
stock or voting interests of REIT equal to at least twenty-five percent (25%);

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT, General Partner or the Borrower consists of
individuals who were not either (i) directors or trustees of REIT, General
Partner or the Borrower as of the corresponding date of the previous year, or
(ii) selected or nominated to become directors or trustees by the Board of REIT,
General Partner or the Borrower of which a majority consisted of individuals
described in clause (i) above, or (iii) selected or nominated to become
directors or trustees by the Board of REIT, General Partner or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above;

9

--------------------------------------------------------------------------------

 

(c)REIT, General Partner or the Borrower consolidates with, is acquired by, or
merges into or with any Person (other than a merger permitted by §8.4);

(d)General Partner fails to (i) be the sole general partner of Borrower,
(ii) own, directly or indirectly, free of any lien, encumbrance or other adverse
claim, at least eighty-five percent (85%) of the economic, voting and beneficial
interest of the Borrower, or (iii) control the Borrower;

(e)the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than the Lien of the Agent granted
pursuant to the Loan Documents), at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor;

(f)the REIT fails to (i) own directly, free of any lien, encumbrance or other
adverse claim, at least one hundred percent (100%) of the economic, voting and
beneficial interest of General Partner or (ii) control the General Partner; or

(g)any two (2) of John W. McRoberts, Chief Executive Officer and Chairman,
William C. Harlan, President, or Jeffery C. Walraven, Chief Financial Officer
shall cease to be an executive officer of the REIT holding the position
described above and a competent and experienced officer shall not be approved by
the Required Lenders within ninety (90) days of such event, which approval the
Required Lenders shall not unreasonably withhold, condition or delay.

Closing Date.  The date of this Agreement.

CMS.  The U.S.  Centers for Medicare and Medicaid Services.

Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral.  All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title and
liens created by the Security Documents.

Collateral Account.  A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Collateral Borrower.  The borrower of a Borrowing Base Loan approved by Agent.

Commitment.  With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, (b) the Term Loan A Commitment of such Lender
and (c) the Term Loan B Commitment of such Lender.

Commitment Increase.  See §2.11(a).

Commitment Increase Date.  See §2.11(a).

10

--------------------------------------------------------------------------------

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if all or any of the Commitments of the Lenders have
been terminated as provided in this Agreement, then the Commitment of each
Lender shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Communications.  See §7.4.

Compliance Certificate.  See §7.4(c).

CON.  A certificate of need or similar certificate, license or approval issued
by the State Regulator for a Borrowing Base Asset.

Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same, including, without limitation, reasonable and customary amounts
expended in negotiating, litigating, if appropriate, or investigating the amount
of such compensation, awards, damages, judgments and proceeds.

Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries for such period.

Consolidated Fixed Charges.  With respect to any period, the sum of
(a) Consolidated Interest Expense for such period (both expensed and
capitalized), plus (b) all of the principal due and payable and principal paid
with respect to Indebtedness of REIT, the Borrower and their respective
Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full and any voluntary full
or partial prepayments prior to stated maturity thereof, plus (c) all Preferred
Distributions paid during such period, plus (d) the principal payment on any
Capital Lease Obligations.  Such Person’s Equity Percentage in the fixed charges
referred to above of its Unconsolidated Affiliates and Subsidiaries of Borrower
that are not Wholly Owned Subsidiaries shall be included  (without duplication)
in the determination of Consolidated Fixed Charges.

11

--------------------------------------------------------------------------------

 

Consolidated Interest Expense.  With respect to any period, without duplication,
(a) total Interest Expense of REIT and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

Consolidated Tangible Net Worth.  As of any date of determination, for the REIT
and its Subsidiaries on a consolidated basis, an amount equal to (a) Gross Asset
Value minus (b) Consolidated Total Indebtedness.

Consolidated Total Indebtedness.  All Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication), such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates.

Consolidated Total Unsecured Indebtedness.  On any date of determination, all
Unsecured Indebtedness of the REIT and its Subsidiaries determined on a
Consolidated basis and shall include (without duplication) such Person’s Equity
Percentage of the Unsecured Indebtedness of its Unconsolidated Affiliates.

Contractual Obligation.  As to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

Contribution Agreement.  The Second Amended and Restated Contribution Agreement
dated as of even date herewith among the Borrower, REIT, General Partner, TRS,
the Subsidiary Guarantors and each Additional Guarantor which may hereafter
become a party thereto, as the same may be modified, amended or ratified from
time to time.

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Default.  See §12.1.

Default Rate.  See §4.11.

Defaulted Loan.  A Borrowing Base Loan with respect to which a default (other
than a payment default) occurs, under such Borrowing Base Loan or related lease
that continues unremedied for the applicable grace or cure period under the
terms of such Borrowing Base Loan or related lease, as applicable (or, if no
grace period is specified, for thirty (30) days).

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent,
(b) (i) has notified the Borrower, the Agent or any Lender that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (b), such failure is subject to a good faith dispute,

12

--------------------------------------------------------------------------------

 

(c) has failed, within two (2) Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations; provided that, notwithstanding the provisions of
§2.13, such Lender shall cease to be a Defaulting Lender upon the Agent’s
receipt of confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority (including any agency, instrumentality, regulatory
body, central bank or other authority) so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts of the United States or from the enforcement of judgments or writs of
attachment of its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person).  Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.

Delinquent Loan.  A Borrowing Base Loan for which (a) any related loan payment
or tenant lease payment has not been received on or before the date on which
such payment is due pursuant to the related Borrowing Base Note or lease, as
applicable, without regard to any grace period; provided, that a Delinquent Loan
shall remain a Delinquent Loan until the related Collateral Borrower or related
tenant cures such delinquency and makes two (2) successive monthly payments on a
timely basis, including any related grace period, or (b) any payment due on the
scheduled maturity date of such Borrowing Base Loan has not been received on or
before the date on which such payment is due.

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in

13

--------------------------------------------------------------------------------

 

limitation of the foregoing, the term “Derivatives Contract” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
of similar type, including any such obligations or liabilities under any such
master agreement.

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

Designated Person.  See §6.31.

Development Property.  Any Real Estate owned or acquired by the Borrower or its
Subsidiaries and on which such Person is pursuing construction of one or more
buildings for use as a Medical Property and for which construction is proceeding
to completion without undue delay from permit denial, construction delays or
otherwise, all pursuant to the ordinary course of business of the Borrower or
its Subsidiaries; provided that any Real Estate will no longer be considered to
be a Development Property at the date on which all improvements related to the
development of such Development Property have been substantially completed
(excluding tenants improvements) and a shell certificate of occupancy or the
equivalent has been issued.

Directions.  See §14.14.

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of REIT or any
of its Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of REIT or any of its Subsidiaries
now or hereafter outstanding.  Distributions from any Subsidiary of the Borrower
and from any Unconsolidated Affiliates to, directly or indirectly, the Borrower
or REIT shall be excluded from this definition.

Documentation Agent.  Capital One, National Association, and its successors and
assigns.

Dollars or $.  Dollars in lawful currency of the United States of America.

14

--------------------------------------------------------------------------------

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity
Date, the Term Loan A Maturity Date or the Term Loan B Maturity Date, as
applicable, is converted in accordance with §4.1.

EBITDA.  With respect to REIT and its Subsidiaries for any period (without
duplication):  (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)):  (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets or forgiveness of
debt) and income and expense allocated to minority owners; (v) other non-cash
items to the extent not actually paid as a cash expense; and (vi) non-cash gains
and losses on hedging transactions and changes in fair value of hedging
instruments; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates as provided below.  With respect to Unconsolidated
Affiliates and Subsidiaries of Borrower that are not Wholly Owned Subsidiaries,
EBITDA attributable to such entities shall be excluded but EBITDA shall include
a Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates or such Subsidiary of Borrower that is not a Wholly Owned Subsidiary
plus its Equity Percentage of (i) depreciation and amortization expense; (ii)
Interest Expense; (iii) income tax expense; (iv) Acquisition Closing Costs and
extraordinary or non-recurring gains and losses (including, without limitation,
gains and losses on the sale of assets or forgiveness of debt) and income and
expense allocated to minority owners; (v) other non-cash items to the extent not
actually paid as a cash expense; and (vi) non-cash gains and losses on hedging
transactions and changes in fair value of hedging instruments.

EBITDAR Stabilized Property.  A completed Medical Property on which all
improvements related to the development of such Real Estate have been
substantially completed and for which a final certificate of occupancy or
equivalent has been issued, which is operating as a Medical Property, and with
respect to which either (a) the Operators (or with respect to MOBs or IMFs, the
Major Tenants) therein have a ratio of (i) Tenant EBITDAR to (ii) Rent due and
payable by an Operator or such other Person under any Lease or Operators’
Agreement for such Real Estate, calculated for the previous twelve (12) calendar
months, of not less than 1.00 to 1.00 as of the date of acceptance of such
Medical Property as a Borrowing Base Property or (b) such Medical Property has
ceased to be a Newly-Built Property.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

15

--------------------------------------------------------------------------------

 

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System.  See §7.4.

Eligible Real Estate.  Real Estate which at all times satisfies the following
requirements:

 

(a)

which (except with respect to a Borrowing Base Loan) is wholly-owned in fee by a
Wholly Owned Subsidiary of Borrower that is a Subsidiary Guarantor (or leased by
a Wholly Owned Subsidiary of Borrower that is a Subsidiary Guarantor under a
Ground Lease with at least thirty (30) years remaining on its term), and
provided that the Release of Security Date has not occurred the Equity Interests
in such Subsidiary Guarantor have been made subject to a first priority,
perfected security interest in favor of the Agent pursuant to the Assignment of
Interests;

 

(b)

which is located within the fifty (50) States of the United States or the
District of Columbia;  

 

(c)

which is improved by an income-producing Medical Property, as to which all
improvements related to the development of the Medical Property (other than
tenant improvements) have been substantially completed and for which a
certificate of occupancy or equivalent has been issued;

 

(d)

as to which all of the representations set forth in §6 of this Agreement and in
the other Loan Documents concerning such Borrowing Base Asset are true and
correct;

 

(e)

which, except for MOBs and IMFs, and if approved by Agent and the Borrowing Base
Majority Lenders, LPCs, shall have an initial lease term of at least ten (10)
years remaining (if multi-tenant, then taking into account all Leases for such
Real Estate, an initial weighted average lease term of at least ten (10) years
remaining) at the time of inclusion of such Real Estate as a Borrowing Base
Asset;

 

(f)

which is not subject to any Lien other than the Liens permitted by §8.2(i) and
(ix) (except with respect to a Borrowing Base Loan, the Lien of the Borrowing
Base Loan Documents evidencing the Borrowing Base Loan);

 

(g)

as to which (i) such proposed Borrowing Base Asset shall be in compliance in all
material respects with all applicable Healthcare Laws, (ii) such Subsidiary
Guarantor or the Operators have all Primary Licenses, Permits and other
Governmental Approvals necessary to own and operate

16

--------------------------------------------------------------------------------

 

 

such proposed Borrowing Base Asset, and (iii) the Operators of such proposed
Borrowing Base Asset shall be in material compliance with all requirements
necessary for participation in any Medicare or Medicaid or other Third-Party
Payor Programs to the extent they participate in such programs.

 

(h)

as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents required by the Agent, or will receive and approve them
prior to inclusion of such Real Estate in the calculation of the Borrowing Base
Availability; and

 

(i)

as to which, notwithstanding anything to the contrary contained herein, the
Agent and the Borrowing Base Majority Lenders have approved for inclusion in the
calculation of the Borrowing Base Availability; provided that so long as such
Real Estate is Eligible Real Estate pursuant to clauses (a) through (h) of this
definition, the approval of the Borrowing Base Majority Lenders shall not be
required under this clause (i) from and after the Release of Security Date;
provided further, that from and after the Release of Security Date the Agent
shall have approved such Real Estate for inclusion in the calculation of
Borrowing Base Availability.

Eligible Real Estate Qualification Documents.  See Schedule 5.3 attached hereto.

Employee Benefit Plan.  Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws.  As defined in the Indemnity Agreement.

Environmental Reports.  See §6.19.

EPA.  See §6.19(b).

Equity Interests.  With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

17

--------------------------------------------------------------------------------

 

Equity Offering.  The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries).

Equity Percentage.  The aggregate ownership percentage of REIT or its
Subsidiaries in each Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary, which shall be calculated as the greater of (a) such
Person’s direct or indirect nominal capital ownership interest in the
Unconsolidated Affiliate or such Subsidiary as set forth in the Unconsolidated
Affiliate’s or such Subsidiary’s organizational documents, and (b) such Person’s
direct or indirect economic ownership interest in the Unconsolidated Affiliate
or such Subsidiary reflecting such Person’s current allocable share of income
and expenses of the Unconsolidated Affiliate or such Subsidiary.

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate.  Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA and any
predecessor entity of any of them.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default.  See §12.1.

Excluded Hedge Obligation.  With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation.  If a Hedge Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Subsidiary.  Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Debt permitted by this Agreement or
(ii) a provision of such

18

--------------------------------------------------------------------------------

 

Subsidiary’s organizational documents, which provision is included as a
condition to the extension of such Secured Debt.

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Extension Request.  See §2.12(a)(i).

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  Notwithstanding the foregoing, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for the purposes of
this Agreement.

Fee Owner.  The applicable owner of the fee interest in a Borrowing Base Asset
that is subject to a Ground Lease.

Foreign Lender.  If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such

19

--------------------------------------------------------------------------------

 

Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or cash collateral or other credit support acceptable
to the Issuing Lender shall have been provided in accordance with the terms
hereof and (b) with respect to the Swing Loan Lender, such Defaulting Revolving
Credit Lender’s Commitment Percentage of Swing Loans other than Swing Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Revolving Credit Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swing Loan Lender shall
have been provided in accordance with the terms hereof.

Funds from Operations.  With respect to a Person and for a given period, (a) Net
Income (or Loss) of such Person computed in accordance with GAAP, calculated
without regard to (i) gains (or losses) from debt restructuring and sales of
property during such period, and (ii) charges for impairment of real estate or
intangible lease assets, plus (b) depreciation with respect to such Person’s
real estate assets and amortization of such Person for such period, plus (c)
other non-cash items (including amortization of deferred financing costs), plus
(d) costs in connection with acquisitions, all other adjustment for
unconsolidated partnerships and joint ventures, plus (e) extraordinary and
non-recurring gains and losses.  Adjustments for Unconsolidated Affiliates will
be calculated to reflect funds from operations on the same basis.  

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

General Partner.  MedEquities OP GP, LLC, a Delaware limited liability company.

Governmental Authority.  Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

Gross Asset Value.  On a Consolidated basis for REIT and its Subsidiaries, the
sum of (without duplication with respect to any Real Estate):

(a)

the undepreciated book value determined in accordance with GAAP of:

(i)the Borrowing Base Properties included in the calculation of the Borrowing
Base Availability; plus

(ii)Stabilized Properties of Borrower and its Subsidiaries not included in the
calculation of the Borrowing Base Availability; plus

20

--------------------------------------------------------------------------------

 

(iii)all Development Properties owned by Borrower and its Subsidiaries; plus

(iv)all Land Assets of Borrower and its Subsidiaries; plus

(b)

the lesser of (i) the purchase price and (ii) outstanding principal balance of
all Mortgage Note Receivables of Borrower and its Subsidiaries, plus

(c)

the aggregate amount of all Unrestricted Cash and Cash Equivalents of REIT and
its Subsidiaries as of the date of determination, plus

(d)

the undepreciated book value determined in accordance with GAAP of other assets
of REIT and its Subsidiaries approved by the Agent to be included in the
calculation of Gross Asset Value.  

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  Additionally, without limiting
or affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Medical Property.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Gross Asset Value will be adjusted to
include an amount equal to REIT’s or any of its Subsidiaries’ pro rata share
(based upon the greater of such Person’s Equity Percentage in such
Unconsolidated Affiliate or such Subsidiary that is not a Wholly Owned
Subsidiary or such Person’s pro rata liability for the Indebtedness of such
Unconsolidated Affiliate or such Subsidiary that is not a Wholly Owned
Subsidiary) of the Gross Asset Value attributable to any of the items listed
above in this definition owned by such Unconsolidated Affiliate or such
Subsidiary that is not a Wholly Owned Subsidiary.

Ground Lease.  Any ground lease reasonably approved by the Agent pursuant to
which a Subsidiary Guarantor leases a Borrowing Base Asset.

Ground Lease Default.  See §6.33(d).

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor.  Collectively, REIT, General Partner, TRS and each Subsidiary
Guarantor, and individually any one of them.

Guaranty.  The Second Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by REIT, General Partner, TRS and
each Subsidiary Guarantor in favor of the Agent and the Lenders, as the same may
be modified, amended, restated or ratified, such Guaranty to be in form and
substance satisfactory to the Agent.

21

--------------------------------------------------------------------------------

 

Hazardous Substances.  As defined in the Indemnity Agreement.

Healthcare Investigations.  Any inquiries, investigations, probes, audits,
reviews or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Borrower, any Subsidiary Guarantor or any
Operator (including, without limitation, inquiries involving the Comprehensive
Error Rate Testing and any inquiries, investigations, probes, audit, reviews or
proceedings initiated by any Fiscal Intermediary/Medicare Administrator
Contractor, any Medicaid Integrity Contractor, any Recovery Audit Contractor,
any Program Safeguard Contractor, any Zone Program Integrity Contractor, any
Medical Fraud Control Unit, any Attorney General, any Department of Insurance,
the Office of Inspector General, the Department of Justice, the CMS or similar
governmental agencies or contractors for such agencies).

Healthcare Laws.  All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Borrowing Base Assets
or any part thereof as a healthcare facility, as the case may be, and all
conditions of participation pursuant to Medicare and/or Medicaid certification;
fraud and abuse, including without limitation, Public Law No. 111-148 (2010)
(Patient Protection and Affordable Care Act, as amended, (commonly referred to
as the “PPACA”), Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C.  Section 1320a-7(b) (Criminal Penalties Involving Medicare or State
Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute,” and Section 1877 of the Social Security Act, as amended, 42
U.S.C.  Section 1395nn (Prohibition Against Certain Referrals), commonly
referred to as the “Stark Law”, Section 1128A of the Social Security Act, as
amended, 42 U.S.C.  Section 1320q-7(a) (Civil Monetary Penalties), commonly
referred to as the “Civil Monetary Penalties Law”, and 31 U.S.C.
Section 3729-33, commonly referred to as the “False Claims Act”.

Hedge Obligations.  All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified.  Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such
Guarantor.  Notwithstanding the foregoing, Hedge Obligations shall not be
secured by the Collateral or be a liability of the Borrower or Guarantors
pursuant to the Loan Documents unless Borrower’s rights under the agreement
described in this definition have been pledged to Agent for the benefit of the
Lenders pursuant to §7.23.

22

--------------------------------------------------------------------------------

 

HIPAA.  The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.  Any reference to HIPAA shall also include
applicability of the Health Information Technology for Economic and Clinical
Health (HITECH) Act, Title XIII of Division A and Title IV of Division B of the
American Recovery and Reinvestment Act of 2009 and any and all rules or
regulations promulgated thereunder.

HIPAA Compliance Date.  See §7.15(b).

HIPAA Compliance Plan.  See §7.15(b).

HIPAA Compliant.  See §7.15(b).

IMF.  Integrated medical facility.

Implied Debt Service Coverage Amount.  At any time determined by Agent, an
amount equal to the annual principal and interest payment sufficient to amortize
in full over a thirty (30) year period a loan amount equal to the aggregate
principal balance of all Loans and Letter of Credit Liabilities calculated using
a per annum interest rate equal to the greater of (i) the then-current annual
yield on ten (10) year obligations issued by the United States Treasury most
recently prior to the date of determination plus two hundred seventy-five (275)
basis points (2.75%), and (ii) six and one-half percent (6.5%).  The
determination of the Implied Debt Service Coverage Amount and the components
thereof by the Agent shall be based on Borrower’s Compliance Certificate as
required by §7.4(c) as approved by Agent (or if such certificate has not been
submitted pursuant to such section or otherwise, the same shall be determined by
Agent in good faith, which determination shall be conclusive and binding absent
demonstrable error until such time as Borrower delivers the Compliance
Certificate as required by §7.4(c)).

Implied Debt Service Coverage Ratio.  The ratio of Adjusted Net Operating Income
from the Borrowing Base Properties included in the calculation of Borrowing Base
Availability, divided by the Implied Debt Service Coverage Amount.

Increase Notice.  See §2.11(a).

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such

23

--------------------------------------------------------------------------------

 

Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied solely by the issuance
of Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violations of “special purpose entity” covenants and
other similar exceptions to recourse liability until a claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim), including liability of a general partner in respect of liabilities
of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage) of any
Unconsolidated Affiliate of such Person.  Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venture only to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).  Indebtedness shall be adjusted to remove any impact of
intangibles pursuant to ASC 805, as issued by the Financial Accounting Standards
Board.

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indemnity Agreement.  The Second Amended and Restated Indemnity Agreement
Regarding Hazardous Materials made by the Borrower and Guarantors, in favor of
the Agent and the Lenders, as the same may be modified, amended or ratified,
pursuant to which each of the Borrower and the Guarantors agrees to indemnify
the Agent and the Lenders with respect to Hazardous Substances and Environmental
Laws.

Information Materials.  See §7.4.

Insolvency Event.  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in respect of such
Person or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in

24

--------------------------------------------------------------------------------

 

effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under any applicable Insolvency Law now or hereafter in effect,
or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

Insolvency Laws.  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

Insurer.  Any non-individual Person, other than a Governmental Authority,
located in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO.  “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

Interest Expense.  With respect to any period, with respect to REIT and its
Subsidiaries, without duplication, total interest expense accruing or paid on
Indebtedness of REIT and its Subsidiaries, on a consolidated basis, during such
period (including capitalized interest, interest expense attributable to
Capitalized Leases and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Unconsolidated Affiliates of REIT and its Subsidiaries.  Interest Expense shall
not include non-cash interest expense or capitalized interest funded under a
construction loan by an interest reserve.

Interest Hedge.  See §7.23.

Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Loan.  As to each LIBOR Rate Loan, the
last day of each Interest Period relating thereto; provided that in the event
that the Interest Period for a LIBOR Rate Loan shall be for a period in excess
of one month, then interest shall also be payable on the one-month anniversary
of the commencement of such Interest Period.

25

--------------------------------------------------------------------------------

 

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1) week
(if available from all Lenders), or one (1), two (2), three (3) or, to the
extent available from all Lenders, six (6) months thereafter, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one (1) of the periods set forth above, as selected by the Borrower in a
Loan Request or Conversion/Continuation Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)

if any Interest Period with respect to a LIBOR Rate Loan would otherwise end on
a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii)

if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii)

any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and

(iv)

no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Revolving Credit Maturity Date, Term Loan A Maturity Date or Term Loan B
Maturity Date, as applicable.

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(x) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (y) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms.  In determining the aggregate amount
of Investments outstanding at any particular time:  (a) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (b) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

26

--------------------------------------------------------------------------------

 

IRH.  Inpatient rehabilitation hospital.

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement  and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Additional Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit A hereto; provided that from and after the
Release of Security Debt, the Joinder Agreement shall no longer include a
joinder to the Indemnity Agreement.

KBCM.  KeyBanc Capital Markets, Inc. or any successor.

KeyBank.  As defined in the preamble hereto.

Lakeway Asset.  The real property, improvements and other assets located at 100
Medical Parkway, Lakeway, Texas, and which real property is generally known as
Baylor Scott & White Medical Center - Lakeway.

Lakeway Loan.  The first priority mortgage loan made by MRT of Lakeway, TX ACH
LLC, a Wholly-Owned Subsidiary of Borrower, to MRT Lakeway RealCo in the
original principal balance of $72,960,000.00 relating to the Lakeway Asset.

Land Assets  Land to be developed as a Medical Property with respect to which
the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lease Summaries.  Summaries or abstracts of the material terms of the Leases.

Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
this Agreement (but not including any participant as described in §18), and
collectively the Revolving Credit Lenders, Term Loan A Lenders and Term Loan B
Lenders.  The Issuing Lender shall be a Lender, as applicable.  The Swing Loan
Lender shall be a Lender.

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.  

27

--------------------------------------------------------------------------------

 

Letter of Credit Commitment.  An amount equal to Ten Million and No/100 Dollars
($10,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under §2.10.

Letter of Credit Request.  See §2.10(a).

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S.  dollars are offered by first class banks in the
London Interbank Market at approximately 11:00 a.m.  (London time) on the day
that is two (2) LIBOR Business Days prior to the first day of such Interest
Period with a maturity approximately equal to such Interest Period and in an
amount approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.  Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated pursuant to this definition)
shall be less than zero, such rate shall be deemed zero for the purposes of this
Agreement; provided, however, that, to the extent one or more Interest Hedges
(entered into accordance with §7.23) are in full force and effect, then, for the
duration of such Interest Hedges, the provisions of this sentence shall not
apply to LIBOR Rate Loans as is equal to the aggregate notional amount of such
Interest Hedges.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

28

--------------------------------------------------------------------------------

 

LIBOR Rate Loans.  Those Loans bearing interest calculated by reference to
LIBOR.

Lien.  See §8.2.

Loan Documents.  This Agreement, the Notes, the Guaranty, the Joinder
Agreements, each Letter of Credit Request, the Security Documents, the
Subordination of Management Agreement and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.

Loan Request.  A Revolving Credit Loan Request or a Term Loan Request.

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan, a Term Loan(s) A, a Term Loan(s) B and a Swing Loan (or
Loans)), as the case may be, in the maximum aggregate principal amount of the
Total Commitment.  All Loans shall be made in Dollars.  Amounts drawn under a
Letter of Credit shall also be considered Revolving Credit Loans as provided in
§2.10.

LPC.  Large physician clinic.

LTAC.  Long term acute care hospital.

Major Tenant.  A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Borrowing Base Property pursuant to a Lease which entitles it to
occupy thirty‑five percent (35%) or more of the Net Rentable Area of such
Borrowing Base Property.  Agent may in its discretion aggregate any and all
Leases to Affiliates to determine whether such tenant should be treated as a
Major Tenant.

Management Agreements.  Agreements to which any Person that owns a Borrowing
Base Property is a party, whether written or oral, providing for the management
of the Borrowing Base Property or any of them.

Material Acquisition.  A single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of $150,000,000.00.

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), prospects or results of
operations of REIT and its Subsidiaries, taken as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the creation, perfection and priority of any Liens of the Agent in
the Collateral; or (d) the rights or remedies of the Agent or the Lenders under
any of the Loan Documents.

Material Subsidiary.  Any (a) Wholly Owned Subsidiary of Borrower which has
assets that constitute five percent (5.0%) or more of Gross Asset Value and is
not an Excluded Subsidiary, or (b) Subsidiary of REIT which is a guarantor of or
is otherwise liable with respect

29

--------------------------------------------------------------------------------

 

to any other Unsecured Indebtedness of the REIT, the Borrower or any of their
respective Subsidiaries.

Medical Property.  Single or multi-tenant facilities consisting of MOBs, SNFs,
STACHs, ACHs, ASCs, LPCs, IMFs, STDCs, LTACs and IRHs.

Medicaid.  The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C.  Sections 1396 et seq., and any statutes succeeding
thereto.

Medicare.  The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C.  Sections 1395 et seq., and any statutes succeeding
thereto.

MOB.  Medical office building.

Moody’s.  Moody’s Investor Service, Inc.

Mortgage Note Receivables.  A mortgage loan secured by a first mortgage lien on
a Medical Property, and which Mortgage Note Receivable includes, without
limitation, the indebtedness secured by a related first priority security
instrument.

Mountain’s Edge.  The acute care hospital located in Las Vegas, Nevada owned by
MRT of Las Vegas NV ACH, LLC and leased to Vegas Hospital Care, LLC.

MRT Lakeway RealCo.  Lakeway Realty, L.L.C., a Delaware limited liability
company, which is a Subsidiary of Borrower; provided, however, that Agent
acknowledges that Borrower may elect to cause Lakeway Realty, L.L.C. to change
its name and if such name change occurs, Borrower agrees to provide Agent with
ten (10) days prior written notice thereof.

Multiemployer Plan.  Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

Net Offering Proceeds.  The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith.

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy paying rent (excluding any reserve amounts received by
a Person from tenants in accordance with the terms of their Leases, pre-paid
rents and revenues, security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent, and any non-recurring fees,
charges or amounts) minus (b) all expenses paid or accrued and related to the
ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,

30

--------------------------------------------------------------------------------

 

marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees, in each case, in connection with such Real Estate), minus
(c) excluding Real Estate which is encumbered by a Borrowing Base Loan, the
greater of (i) actual property management expenses of such Real Estate, and
(ii) an amount equal to three percent (3%) of the gross revenues from such Real
Estate, minus (d) all rents, common area reimbursements and other income for
such Real Estate received from tenants in default of payment or other material
obligations under their lease, or with respect to leases as to which the tenant
or any guarantor thereunder is subject to any Insolvency Event; provided,
however, that straight line leveling adjustments required under GAAP and
amortization of deferred market rent into income pursuant to ASC 805 shall be
excluded from the calculation of Net Operating Income.  For the purposes of
determining the Implied Debt Service Coverage Ratio, Net Operating Income from
the Borrowing Base Properties shall be calculated on a rolling quarterly
annualized basis (that is, if such Real Estate has been owned only for one (1)
full quarter, by multiplying the result for the current quarter times four (4),
if such Real Estate has been owned only for two (2) full quarters, by
multiplying the results for the prior two (2) quarters by two (2); or if such
Real Estate has been owned for three (3) full quarters, by multiplying the
results for the previous three (3) quarters by 4/3), and the first quarter in
the calculation shall be the first full quarter of ownership.  In the instance
that the Borrower or a Subsidiary Guarantor has not owned a Borrowing Base
Property for at least one (1) quarter, the historic Net Operating Income shall
be used.  To the extent that the historic Net Operating Income is not available
for any reason, Borrower may prepare a pro forma of Net Operating Income to be
used for one (1) quarter until actual results for such quarter are available,
such proforma to be approved by Agent.  

Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the most recent Rent Roll received by the Agent
for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise reasonably
approved by the Agent.

Newly-Built Property.  A completed Medical Property on which all improvements
related to the development of such Real Estate have been substantially completed
and for which a final certificate of occupancy or equivalent has been issued,
and which is operating as a Medical Property, but with respect to which the
Operators (or with respect to MOBs or IMFs, the Major Tenants) therein do not
have a ratio of (a) Tenant EBITDAR to (b) Rent due and payable by an Operator or
such other Person under any Lease or Operators’ Agreement for such Real Estate,
calculated for the previous twelve (12) calendar months, of not less than 1.00
to 1.00.  A Medical Property may only be a Newly-Built Property one time and may
not be a Newly-Built Property for more than eighteen (18) months after issuance
of a final certificate of occupancy or equivalent, at which time such Medical
Property shall be considered to be an EBITDAR Stabilized
Property.  Notwithstanding the foregoing, with respect to Mountain’s Edge, such
property shall be considered a Newly-Built Property until April 1, 2018.

Non-Consenting Lender.  See §18.8.

31

--------------------------------------------------------------------------------

 

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Estate securing such Non-Recourse Indebtedness, (d) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document) or (e) result
from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness for
borrowed money (other than construction completion guarantees with respect to
Development Properties) in respect of which recourse for payment (except for
Non‑Recourse Exclusions until a claim is made with respect thereto, and then
such Indebtedness shall not constitute Non‑Recourse Indebtedness only to the
extent of the amount of such claim) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness or (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person.  A loan
secured by multiple properties owned by Single Asset Entities shall be
considered Non‑Recourse Indebtedness of such Single Asset Entities even if such
Indebtedness is cross‑defaulted and cross‑collateralized with the loans to such
other Single Asset Entities.

Notes.  Collectively, the Revolving Credit Notes, Term Loan A Notes, the Term
Loan B Notes and the Swing Loan Note.

Notice.  See §19.

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise (including
interest and other amounts accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).  

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations.  Liabilities and obligations of REIT or any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under The Securities Act of 1933, as

32

--------------------------------------------------------------------------------

 

amended) which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC.

Operator(s).  The Property Manager, any other manager of a Borrowing Base Asset
(other than a multi-tenanted MOB and a multi-tenanted IMF), a Major Tenant, any
property sublessee of thirty-five percent (35%) or more of the Net Rentable Area
of such Borrowing Base Asset and/or the operator under any Operators’ Agreement,
in each case, approved by the Agent as required by this Agreement unless such
approval is not required hereunder, and any successor to such Operator approved
by the Agent as required by this Agreement unless such approval is not required
hereunder.  If, with respect to any Borrowing Base Asset, there exists a
property manager, a Major Tenant and a property sublessee of thirty-five percent
(35%) or more of the Net Rentable Area of such Borrowing Base Asset, or any
combination thereof, then “Operator” shall refer to all such entities,
collectively and individually as applicable and as the context may require.

Operators’ Agreements.  Collectively, each property management agreement, a
Lease with a Major Tenant and/or another similar agreement regarding the
management and operation of the Borrowing Base Asset between the Borrower or a
Subsidiary Guarantor, on the one hand, and an Operator, on the other hand.

Original Credit Agreement.  As defined in the recitals.  

Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register.  See §18.4.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

33

--------------------------------------------------------------------------------

 

PBGC.  The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

Permits.  With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Potential Borrowing Base Property.  Any (a) (i) prior to the Release of Security
Date, Equity Interests in a Wholly-Owned Subsidiary of Borrower which is not at
the time included in the Collateral and whose assets consist of (A) Eligible
Real Estate, or (B) Real Estate which is capable of becoming Eligible Real
Estate through the approval of the Borrowing Base Majority Lenders, and the
completion and delivery of Eligible Real Estate Qualification Documents as
required by the Agent, or (ii) from and after the Release of Security Date, any
Real Estate of a Wholly-Owned Subsidiary of Borrower which is not at the time
included in the calculation of Borrowing Base Availability and which consists of
(A) Eligible Real Estate, or (B) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Agent and the Borrowing Base
Majority Lenders, and the completion and delivery of Eligible Real Estate
Qualification Documents or (b) Borrowing Base Loan.

Preferred Distributions.  With respect to any period and without duplication,
all Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries.  Preferred Distributions shall not include dividends or
distributions:  (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; (b) paid or payable
to the Borrower or any of its Subsidiaries; or (c) constituting or resulting in
the redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

Preferred Securities.  With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Prepayment.  Any voluntary or involuntary payment or prepayment of principal of
a Borrowing Base Loan or any other event (including, without limitation, a
casualty to or condemnation of a property subject to a Borrowing Base Loan)
resulting in a prepayment of a Borrowing Base Loan, or any other recovery or
monetary return by or for Borrower or a Subsidiary Guarantor, whether directly
or otherwise, with respect to a Borrowing Base Loan.

34

--------------------------------------------------------------------------------

 

Primary Licenses.  With respect to any Borrowing Base Asset or Person operating
all or a portion of such Borrowing Base Asset, as the case may be, the CON,
permit or license to operate as a medical office, acute surgery center,
long-term care center, hospital or other health care facility, as the case may
be, and each Medicaid/Medicare/TRICARE provider agreement, if applicable.

Property Manager.  A nationally or regionally recognized manager of Medical
Properties approved by Agent, such approval to not be unreasonably withheld.

Public Lender.  See §7.4.

Real Estate.  All real property, including, without limitation, the Borrowing
Base Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower and which is located in the
United States of America or the District of Columbia.

Recipient.  The Agent and any Lender.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non‑Recourse
Indebtedness, but shall include any Non-Recourse Exclusions at such time a
written claim is made with respect thereto, but only to the extent of such
claim.

Register.  See §18.2.

REIT.  MedEquities Realty Trust, Inc., a Maryland corporation.

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

Related Fund.  With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release.  Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of property in the ordinary course of business, and in any event in
compliance with all Environmental Laws) of Hazardous Substances.

Release of Security Conditions.  The compliance or satisfaction by Borrower of
all of the following requirements, as confirmed by a certificate (including,
without limitation,

35

--------------------------------------------------------------------------------

 

appropriate back-up information) from Borrower to Agent and the Lenders
certifying to the foregoing:

(a)

no Default or Event of Default shall then exist;

(b)

the Gross Asset Value, as most recently reported to Agent in a Compliance
Certificate delivered pursuant to this Agreement, shall not be less than
$1,000,000,000.00;

(c)

the ratio of Consolidated Total Indebtedness to Gross Asset Value, as most
recently reported to Agent in a Compliance Certificate delivered pursuant to
this Agreement, does not exceed fifty percent (50%);

(d)

the Borrowing Base Value shall not be less than $500,000,000.00, as most
recently reported to Agent in a Borrowing Base Certificate delivered pursuant to
this Agreement; and

(e)

the Borrowers shall have delivered to the Agent a Compliance Certificate showing
compliance with the covenant in §9.9 as would be in effect following the Release
of Security Date.

Release of Security Date.  The date upon which Agent determines that the Release
of Security Conditions have been satisfied by Borrower.

Rent.  As of any date of determination and for any given period, all base rent
and additional rent paid by tenants or other occupants of a Medical Property.

Rent Roll.  A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Borrowing Base Asset, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information, including, without limitation, identification of vacant
units, market rents and residents subsidized by Medicare and Medicaid, in
substantially the form presented to the Agent prior to the date hereof or in
such other form as may be reasonably acceptable to the Agent; provided that for
single-tenant properties leased under triple net leases, the applicable lease
shall constitute the rent roll for such Real Estate and no separate report shall
be required.

Representative.  See §14.16.

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

Required Revolving Credit Lenders.  As of any date, the Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is equal to or greater than sixty-six and 7/10 percent (66.7%) of the
Total Revolving Credit

36

--------------------------------------------------------------------------------

 

Commitment; provided that in determining said percentage at any given time, all
then existing Revolving Credit Lenders that are Defaulting Lenders will be
disregarded and excluded and the Revolving Credit Commitment Percentages of the
Revolving Credit Lenders shall be redetermined for voting purposes only to
exclude the Revolving Credit Commitment Percentages of such Defaulting Lenders

Required Term Loan A Lenders.  As of any date, the Term Loan A Lender or Term
Loan A Lenders whose aggregate Term Loan A Commitment Percentage is equal to or
greater than sixty-six and 7/10 percent (66.7%) of the Total Term Loan A
Commitment; provided that in determining said percentage at any given time, all
then existing Term Loan A Lenders that are Defaulting Lenders will be
disregarded and excluded and the Term Loan A Commitment Percentages of the Term
Loan A Lenders shall be redetermined for voting purposes only to exclude the
Term Loan A Commitments of such Defaulting Lenders.

Required Term Loan B Lenders.  As of any date, the Term Loan B Lender or Term
Loan B Lenders whose aggregate Term Loan B Credit Commitment Percentage is equal
to or greater than sixty-six and 7/10 percent (66.7%) of the Total Term Loan B
Commitment; provided that in determining said percentage at any given time, all
then existing Term Loan B Lenders that are Defaulting Lenders will be
disregarded and excluded and the Term Loan B Commitment Percentages of the Term
Loan B Lenders shall be redetermined for voting purposes only to exclude the
Term Loan B Commitments of such Defaulting Lenders.

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s commitment to make or maintain Revolving Credit Loans or to participate
in Swing Loans to the Borrower and to participate in Letters of Credit for the
account of the Borrower, as the same may be changed from time to time in
accordance with the terms of this Agreement.

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving

37

--------------------------------------------------------------------------------

 

Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Revolving Credit Lenders.  Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Revolving Credit Commitment to be made by the Revolving
Credit Lenders hereunder as more particularly described in §2.  Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.10(f).

Revolving Credit Loan Request.  See §2.7(a).

Revolving Credit Maturity Date.  February 10, 2021, as such date may be extended
as provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes.  See §2.1(b).

S&P.  S&P Global Inc.

Sanctions Laws and Regulations.  Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the United States Treasury, the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

SEC.  The federal Securities and Exchange Commission.

Secured Debt.  With respect to REIT and its Subsidiaries as of any given date,
the aggregate principal amount of all Indebtedness of such Persons on a
Consolidated basis outstanding at such date and that is secured in any manner by
any Lien.

Security Documents.  Collectively, the Assignments of Documents, the Assignment
of Interests, the Acknowledgments, the Assignment of Hedge , the Indemnity
Agreement, any other security documents executed and delivered pursuant to §5.7,
the UCC-1 financing statements and any further collateral assignments to the
Agent for the benefit of the Lenders.

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor or an owner
of a direct or indirect interest in a Subsidiary Guaranty which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute

38

--------------------------------------------------------------------------------

 

Indebtedness of any other Person except as provided in the definition of
Non‑Recourse Indebtedness (except for Non‑Recourse Exclusions).

Single Tenant Limitation.  See §9.10(a).

SNF.  Skilled nursing facility.  A skilled nursing facility may contain within
it an assisted living component approved by Agent.

Stabilized Property.  A completed Medical Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenant/licensee improvements) and for which a shell certificate of
occupancy or equivalent has been issued.  Once a property becomes a Stabilized
Property under this Agreement, it shall remain a Stabilized Property.

STACH.  Specialty procedure and short-stay acute care hospital.

State.  A state of the United States of America and the District of Columbia.

State Regulator.  See §7.15(a).

STDC.  Specialty treatment and diagnostic center.

Subordination of Management Agreement.  An agreement pursuant to which a manager
of a Borrowing Base Asset subordinates its rights under a Management Agreement
to the Loan Documents, such agreement to be in the form and substance
satisfactory to Agent.

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.

Subsidiary Guarantor.  Each Person, other than REIT, General Partner and TRS,
that is a party to the Guaranty, and each Additional Guarantor.

Survey.  An instrument survey of each parcel of Real Estate prepared by a
registered land surveyor, certified to Agent (if required by Agent), which shall
show the location of all buildings, structures, easements and utility lines on
such property, shall be sufficient to remove the standard survey exception from
the relevant Title Policy, shall show that all buildings and structures are
within the lot lines of such Real Estate and shall not show any encroachments by
others (or to the extent any encroachments are shown, such encroachments shall
be acceptable to the Agent in its reasonable discretion), shall show rights of
way, adjoining sites, establish building lines and street lines, the distance to
and names of the nearest intersecting streets and

39

--------------------------------------------------------------------------------

 

such other details as the Agent may reasonably require; and shall show whether
or not such Real Estate is located in a flood hazard district as established by
the Federal Emergency Management Agency or any successor agency or is located in
any flood plain, flood hazard or wetland protection district established under
federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.

Swing Loan.  See §2.5(a).

Swing Loan Commitment.  An amount equal to Twenty-Five Million and No/100
Dollars ($25,000,000.00), as the same may be changed from time to time in
accordance with the terms of this Agreement.

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note.  See §2.5(b).

Syndication Agent.  JPMorgan Chase Bank, N.A. and CitiBank, N.A.

Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Asset, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Tenant EBITDAR.  For any period for a tenant or Operator, an amount equal to the
sum of (a) all revenues of such Person determined on a GAAP basis derived from
the operation, use, leasing and occupancy of a Medical Property during such
period; provided, however, that in no event shall revenues include (i) any loan
proceeds, (ii) proceeds or payments under insurance policies (except proceeds of
business interruption insurance), (iii) condemnation proceeds, (iv) any security
deposits received from tenants, residents and other users of the Medical
Property, unless and until the same are applied to rent or other obligations in
accordance with the tenant’s lease or the resident’s or other user’s agreement,
or (v) any other extraordinary items, in Agent’s reasonable discretion, minus
(b) such Person’s actual costs and expenses of operating, managing and
maintaining the Medical Property during such period, determined on a GAAP basis,
excepting, however, interest expense, taxes, depreciation and amortization, and
lease expense for such period; provided that if such Medical Property is a SNF,
an imputed management fee equal to five percent (5%) of revenues of such Person
from such Medical Property shall be used in lieu of actual management fees and
expenses.

Term A Base Rate Loans.  The Term Loans A bearing interest by reference to the
Base Rate.

40

--------------------------------------------------------------------------------

 

Term A LIBOR Rate Loans.  The Term Loans A bearing interest by reference to
LIBOR.

Term B Base Rate Loans.  The Term Loans B bearing interest by reference to the
Base Rate.

Term B LIBOR Rate Loans.  The Term Loans B bearing interest by reference to
LIBOR.

Term Base Rate Loans.  Collectively, the Term A Base Rate Loans and the Term B
Base Rate Loans.

Term LIBOR Rate Loans.  Collectively, the Term A LIBOR Rate Loans and the Term B
LIBOR Rate Loans.

Term Loan or Term Loans.  Collectively, the Term Loans A and the Term Loans B.

Term Loan A or Term Loans A.  An individual Term Loan A or the aggregate Term
Loans A, as the case may be, in the maximum principal amount of $125,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan A Lenders
hereunder.

Term Loan A Commitment.  As to each Term Loan A Lender, the amount equal to such
Term Loan A Lender’s Term Loan A Commitment Percentage of the aggregate
principal amount of the Term Loans A from time to time Outstanding to the
Borrower.

Term Loan A Commitment Percentage.  With respect to each Term Loan A Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan A Lender’s
percentage of the aggregate Term Loans A to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

Term Loan A Lenders.  Collectively, the Lenders which have a Term Loan A
Commitment, the initial Term Loan A Lenders being identified on Schedule 1.1
hereto.

Term Loan A Maturity Date.   February 10, 2022, or such earlier date on which
the Term Loans A shall become due and payable pursuant to the terms hereof.

Term Loan A Notes.  See §2.2(a).

Term Loan B or Term Loans B.  An individual Term Loan B or the aggregate Term
Loans B, as the case may be, subject to increase as provided in §2.11) made by
the Term Loan B Lenders hereunder.

Term Loan B Commitment.  As to each Term Loan B Lender, the amount equal to such
Term Loan B Lender’s Term Loan B Commitment Percentage of the aggregate
principal amount of the Term Loans B from time to time Outstanding to the
Borrower. As of the Closing Date, the Term Loan B Commitment is $00.00 and no
Lender is committed to fund any portion of Term Loan B to Borrower.

41

--------------------------------------------------------------------------------

 

Term Loan B Commitment Amendment. See §2.11(e).

Term Loan B Commitment Percentage.  With respect to each Term Loan B Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan B Lender’s
percentage of the aggregate Term Loans B to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

Term Loan B Lenders.  Collectively, the Lenders which have a Term Loan B
Commitment.  As of the Closing Date, there are no Term Loan B Lenders.

Term Loan B Maturity Date.   The maturity date selected by Borrower and agreed
to by Agent and the Term Loan B Lenders pursuant to §2.11, or such earlier date
on which the Term Loans B shall become due and payable pursuant to the terms
hereof; provided, however, in no event will the Term Loan B Maturity Date occur
prior to the Term Loan A Maturity Date.

Term Loan B Notes.  See §2.2(b).

Term Loan Lenders.  Collectively, the Term Loan A Lenders and the Term Loan B
Lenders.

Term Loan Notes.  Collectively, the Term Loan A Notes and the Term Loan B Notes.

Term Loan Request.  See §2.7(b).

Texas Ten Portfolio.  The portfolio of ten (10) skilled nursing facilities
located in the State of Texas, which are owned by Subsidiary Guarantors and
leased to GruenePointe 1 El Paso, LLC, GruenePointe 1 Kerens, LLC, GruenePointe
1 Casa Rio, LLC, GruenePointe 1 River City, LLC, GruenePointe 1 Brownwood, LLC,
GruenePointe 1 Longview, LLC, GruenePointe 1 Kemp, LLC, GruenePointe 1 Mt.
Pleasant, LLC, and GruenePointe 1 Kaufman, LLC, and GruenePointe 1 Graham, LLC,
each a Texas limited liability company.  

Third-Party Payor Programs.  Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which the Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Borrowing Base Asset.

Title Insurance Company.  Any title insurance company or companies approved by
the Agent and the Borrower.  As of the Closing Date, the Title Insurance
Companies listed on Schedule 1.3 are approved by the Agent and the Borrower;
provided that Agent reserves the right to disapprove any Title Company with
respect to any new Borrowing Base Asset after the Closing Date.

Title Policy.  With respect to each Borrowing Base Property, an ALTA standard
form owner’s title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of owner’s title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any

42

--------------------------------------------------------------------------------

 

such reinsurance to be with direct access endorsements to the extent available
under Applicable Law) in an amount approved by the Agent insuring that the
Subsidiary Guarantor holds marketable or indefeasible (with respect to Texas)
fee simple title or a valid and subsisting leasehold interest to such parcel,
subject only to the encumbrances acceptable to Agent in its reasonable
discretion and which shall not contain standard exceptions for mechanics liens,
persons in occupancy (other than tenants as tenants only under Leases) or
matters which would be shown by a survey, and shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Agent in its reasonable discretion.

Titled Agents.  The Arranger or any syndication or documentation agent.

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Four
Hundred Twenty-Five Million and No/100 Dollars ($425,000,000.00), and is subject
to increase in §2.11.

Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time.  As of the date
of this Agreement, the Total Revolving Credit Commitment is Three Hundred
Million and No/100 Dollars ($300,000,000.00).  The Total Revolving Credit
Commitment may increase in accordance with §2.11.

Total Term Loan A Commitment.  The sum of the Term Loan A Commitments of the
Term Loan A Lenders, as in effect from time to time.  As of the date of this
Agreement, the Total Term Loan A Commitment is One Hundred Twenty-Five Million
and No/100 Dollars ($125,000,000.00).  The Total Term Loan A Commitment may
increase in accordance with §2.11.

Total Term Loan B Commitment.  The sum of the Term Loan B Commitments of the
Term Loan B Lenders, as in effect from time to time.  As of the date of this
Agreement, the Total Term Loan B Commitment is Zero and No/100 Dollars
($00.00).  The Total Term Loan B Commitment may increase in accordance with
§2.11.

TRICARE.  The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.

TRS.  MedEquities Realty TRS, LLC, a Delaware limited liability company.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of

43

--------------------------------------------------------------------------------

 

Unrestricted Cash Equivalents (valued at fair market value).  As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person and is not subject to
any Lien, claim, cash trap, restriction, escrow or reserve.  For the avoidance
of doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

Unsecured Indebtedness.  Any Indebtedness of a Person outstanding at any time
that is not Secured Debt.

U.S. Person.  Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate.  See §4.3(g)(ii)(B)(iii).

Wholly-Owned Subsidiary.  As to the Borrower or REIT, any Subsidiary of the
Borrower or REIT that is directly or indirectly owned one hundred percent (100%)
by the Borrower or REIT, as applicable.

Withholding Agent.  The REIT, the Borrower, any other Guarantor and the Agent,
as applicable.

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Rules of Interpretation

.

(a)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b)The singular includes the plural and the plural includes the singular.

(c)A reference to any law includes any amendment or modification of such law.

(d)A reference to any Person includes its permitted successors and permitted
assigns.

(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f)The words “include”, “includes” and “including” are not limiting.

(g)The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party

44

--------------------------------------------------------------------------------

 

giving approval of all material facts necessary in order to determine whether
approval should be granted.

(h)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code as in effect in the State of New York, have the
meanings assigned to them therein.

(i)Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or the Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Lenders in their good faith judgment.  Until such time as such
amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

(l)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

(m)To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

45

--------------------------------------------------------------------------------

 

(n)Notwithstanding anything in this Agreement to the contrary, for so long as
REIT or any of its Subsidiaries owns an interest, directly or indirectly, in the
Lakeway Asset and the Lakeway Loan, then (i) the Lakeway Loan shall not be
included in the calculation of Gross Asset Value, and (ii) the indebtedness of
MRT Lakeway Realco under the Lakeway Loan shall not be included within the
definition of Consolidated Total Indebtedness for the purposes of calculating
Consolidated Tangible Net Worth, the Applicable Margin and compliance with the
covenant in §9.2.

THE CREDIT FACILITY

.

Revolving Credit Loans

.

(a)Subject to the terms and conditions set forth in this Agreement, each of the
Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) the sum of such Revolving Credit Lender’s
Revolving Credit Commitment and (ii) such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the sum of (A) the Borrowing Base Availability
minus (B) the sum of (1) the amount of all outstanding Revolving Credit Loans,
and Swing Loans, plus (2) the aggregate amount of Letter of Credit Liabilities,
plus (3) the Outstanding Term Loans A and Term Loans B, plus (4) commencing upon
the occurrence of the Release of Security Date and continuing at all times
thereafter, the outstanding principal amount of the Consolidated Total Unsecured
Indebtedness (excluding the Loans and Letter of Credit Liabilities); provided,
that, in all events no Default or Event of Default shall have occurred and be
continuing; and provided, further, that the outstanding principal amount of the
Revolving Credit Loans (after giving effect to all amounts requested), Swing
Loans and Letter of Credit Liabilities shall not at any time (i) exceed the
lesser of (A) Borrowing Base Availability minus the Outstanding Term Loans A and
the Outstanding Term Loans B and commencing upon the occurrence of the Release
of Security Date and continuing at all times thereafter, the outstanding
principal amount of the Consolidated Total Unsecured Indebtedness (excluding the
Loans and Letter of Credit Liabilities), and (B) the Total Revolving Credit
Commitment or (ii) cause a violation of the covenant set forth in §9.1.  The
Revolving Credit Loans shall be made pro rata in accordance with each Revolving
Credit Lender’s Revolving Credit Commitment Percentage.  Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§§10 and 11 have been satisfied on the date of such request.  The Agent may
assume that the conditions in §§10 and 11 have been satisfied unless it receives
prior written notice from a Revolving Credit Lender that such conditions have
not been satisfied.  No Revolving Credit Lender shall have any obligation to
make Revolving Credit Loans to the Borrower or participate in Letter of Credit
Liabilities in the maximum aggregate principal outstanding balance of more than
the lesser of the amount equal to its Revolving Credit Commitment Percentage of
the Revolving Credit Commitments and the principal face amount of its Revolving
Credit Note.

46

--------------------------------------------------------------------------------

 

(b)The Revolving Credit Loans shall be evidenced by separate promissory notes of
the Borrower in substantially the form of Exhibit B-1 hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions.  One
Revolving Credit Note shall be payable to the order of each Revolving Credit
Lender in the principal amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below.  The Borrower irrevocably authorizes the Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Revolving Credit
Loan or the time of receipt of any payment of principal thereof, an appropriate
notation on the Agent’s Record reflecting the making of such Revolving Credit
Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of the Revolving Credit Loans set forth on the Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due.  There shall not be deemed to have occurred, and there has not
otherwise occurred, any payment in full, satisfaction or novation of the
indebtedness evidenced by the “Revolving Credit Notes”, as defined in the
Original Credit Agreement, which indebtedness is instead allocated among the
Revolving Credit Lenders as of the date hereof, as applicable, in accordance
with their respective Revolving Credit Commitment Percentages.  On the Closing
Date, the Revolving Credit Lenders shall make adjustments among themselves so
that the outstanding Revolving Credit Loans are consistent with their Revolving
Credit Commitment Percentages.  

§2.2Commitment to Lend Term Loan A and Term Loan B.  

(a)Subject to the terms and conditions set forth in this Agreement, each of the
Term Loan A Lenders severally agrees to lend to the Borrower on the Closing Date
such Term Loan A Lender’s Term Loan A Commitment, which Term Loans A shall be
evidenced by the Term Loan A Notes.  Any additional Term Loans A made as a
result of any increase in the Total Term Loan A Commitments pursuant to §2.11
shall be made on the applicable Commitment Increase Date and each Lender which
elects to increase its or acquire a Term Loan A Commitment pursuant to §2.11
severally and not jointly agrees to make a Term Loan A to the Borrower in an
amount equal to (a) with respect to any existing Term Loan A Lender, the amount
by which such Term Loan A Lender’s Term Loan A Commitment increases on the
applicable Commitment Increase Date and (b) with respect to any new Term Loan A
Lender, the amount of such new Lender’s Term Loan A Commitment.  Each request
for a Term Loan A hereunder shall constitute a representation and warranty by
the Borrower that all of the conditions required of the Borrower set forth in
§§10 and 11 have been satisfied on the date of such request.  The Agent may
assume that the conditions in §§10 and 11 have been satisfied unless it receives
prior written notice from a Term Loan A Lender that such conditions have not
been satisfied.  The Term Loans A shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit B-2 hereto
(collectively, the “Term Loan A Notes”), dated of even date with this Agreement
(except as otherwise provided in §18.3) and completed with appropriate
insertions.  One Term Loan A Note shall be payable to the order of each Term
Loan A Lender in the principal amount equal to such Term Loan A Lender’s Term

47

--------------------------------------------------------------------------------

 

Loan A Commitment or, if less, the outstanding amount of all Term Loan A Loans
made by such Term Loan A Lender, plus interest accrued thereon, as set forth
below.  The Borrower irrevocably authorizes Agent to make or cause to be made,
at or about the time of the Drawdown Date of any Term Loan A or the time of
receipt of any payment of principal thereof, an appropriate notation on Agent’s
Record reflecting the making of such Term Loan A or (as the case may be) the
receipt of such payment.  The outstanding amount of the Term Loans A set forth
on Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Term Loan A Lender, but the failure to record, or any
error in so recording, any such amount on Agent’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Term
Loan A Note to make payments of principal of or interest on any Term Loan A Note
when due.  

(b)Any Term Loans B made as a result of any increase in the Total Term Loan B
Commitments pursuant to §2.11 shall be made on the applicable Commitment
Increase Date and each Lender which elects to increase its or acquire a Term
Loan B Commitment pursuant to §2.11 severally and not jointly agrees to make a
Term Loan B to the Borrower in an amount equal to (a) with respect to any
existing Term Loan B Lender, the amount by which such Term Loan B Lender’s Term
Loan B Commitment increases on the applicable Commitment Increase Date and (b)
with respect to any new Term Loan B Lender, the amount of such new Lender’s Term
Loan B Commitment.  Each request for a Term Loan B hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions required
of the Borrower set forth in §§10 and 11 have been satisfied on the date of such
request.  The Agent may assume that the conditions in §§10 and 11 have been
satisfied unless it receives prior written notice from a Term Loan B Lender that
such conditions have not been satisfied.  The Term Loans B shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit
B-3 hereto (collectively, the “Term Loans B Notes”), dated as of the making of
such Loan (except as otherwise provided in §18.3) and completed with appropriate
insertions.  One Term Loan B Note shall be payable to the order of each Term
Loan B Lender in the principal amount equal to such Term Loan B Lender’s Term
Loan B Commitment or, if less, the outstanding amount of all Term Loan B Loans
made by such Term Loan B Lender, plus interest accrued thereon, as set forth
below.  The Borrower irrevocably authorizes Agent to make or cause to be made,
at or about the time of the Drawdown Date of any Term Loan B or the time of
receipt of any payment of principal thereof, an appropriate notation on Agent’s
Record reflecting the making of such Term Loan B or (as the case may be) the
receipt of such payment.  The outstanding amount of the Term Loans B set forth
on Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Term Loan B Lender, but the failure to record, or any
error in so recording, any such amount on Agent’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Term
Loan B Note to make payments of principal of or interest on any Term Loan B Note
when due.

Facility Unused Fee

.  The Borrower agrees to pay to the Agent for the account of the Revolving
Credit Lenders (other than a Defaulting Lender for such period of time as such
Revolving Credit Lender is a Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages a facility unused fee
calculated at the rate per annum as set forth below on the average daily amount
by which the Total Revolving Credit Commitment exceeds the outstanding principal
amount of Revolving Credit Loans, Letter of Credit Liabilities and Swing Loans,
during each calendar quarter or portion thereof commencing on the date

48

--------------------------------------------------------------------------------

 

hereof and ending on the Revolving Credit Maturity Date.  The facility unused
fee shall be calculated for each day based on the ratio (expressed as a
percentage) of (a) the average daily amount of the outstanding principal amount
of the Revolving Credit Loans (other than Revolving Credit Loans made by a
Defaulting Lender), Letter of Credit Liabilities and Swing Loans during such
quarter to (b) the Total Revolving Credit Commitment (other than Revolving
Credit Commitments made by a Defaulting Lender), and if such ratio is less than
fifty percent (50%), the facility unused fee shall be payable at the rate of
0.35%, and if such ratio is equal to or greater than fifty percent (50%), the
facility unused fee shall be payable at the rate of 0.25%.  The facility unused
fee shall be payable quarterly in arrears on the first day of each calendar
quarter for the immediately preceding calendar quarter or portion thereof, and
on any earlier date on which the Revolving Credit Commitments shall be reduced
or shall terminate as provided in §2.4, with a final payment on the Revolving
Credit Maturity Date.

Reduction and Termination of the Revolving Credit Commitments

.  The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Revolving Credit Commitment be reduced in such manner to
an amount less than fifty percent (50.0%) of the highest Total Revolving Credit
Commitment at any time existing under this Agreement) or to terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.7; provided,
however, that no such termination or reduction shall be permitted if, after
giving effect thereto, the sum of Outstanding Revolving Credit Loans, the
Outstanding Swing Loans and the Letter of Credit Liabilities would exceed the
Revolving Credit Commitments of the Revolving Credit Lenders as so terminated or
reduced.  Promptly after receiving any notice from the Borrower delivered
pursuant to this §2.4, the Agent will notify the Revolving Credit Lenders of the
substance thereof.  Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Loans and Letters of
Credit.  Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction.  No reduction or termination of the Revolving
Credit Commitments may be reinstated.

Swing Loan Commitment

.

(a)Subject to the terms and conditions set forth in this Agreement, the Swing
Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Revolving Credit
Maturity Date upon notice by the Borrower to the Swing Loan Lender given in
accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing; and
(ii) the outstanding principal amount of the Revolving Credit Loans and Swing
Loans (after giving effect to all

49

--------------------------------------------------------------------------------

 

amounts requested) plus Letter of Credit Liabilities shall not at any time
exceed the lesser of (a) the Total Revolving Credit Commitment and (b) the sum
of (i) the Borrowing Base Availability, minus (ii) the sum of the outstanding
principal amount of the Term Loans A and Term Loans B and, commencing on the
Release of Security Date and continuing at all times thereafter, the aggregate
outstanding principal amount of the Consolidated Total Unsecured Indebtedness
(excluding the Loans and Letter of Credit Liabilities), or cause a violation of
the covenant set forth in §9.1.  Notwithstanding anything to the contrary
contained in this §2.5, the Swing Loan Lender shall not be obligated to make any
Swing Loan at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swing Loan Lender is satisfied that the participation therein
will otherwise be fully allocated to the Revolving Credit Lenders that are
Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender shall
not participate therein, except to the extent the Swing Loan Lender has entered
into arrangements with the Borrower or such Defaulting Lender that are
satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral.  Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder.  The funding of
a Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §§10 and 11 have been satisfied
on the date of such funding.  The Swing Loan Lender may assume that the
conditions in §§10 and 11 have been satisfied unless the Swing Loan Lender has
received written notice from a Lender that such conditions have not been
satisfied.  Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and the Borrower hereby agrees (to
the extent not repaid as contemplated by §2.5(d)) to repay each Swing Loan on or
before the date that is five (5) Business Days from the date such Swing Loan was
provided.  A Swing Loan may not be refinanced with another Swing Loan.

(b)The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit C hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions.  The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below.  The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.  There shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the indebtedness,
if any, evidenced by the “Swing Loan Note,” as defined in the Original Credit
Agreement, which indebtedness is instead evidenced by the Swing Loan Note.  

(c)The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Revolving Credit Loan Request executed by an Authorized Officer no
later than 11:00 a.m.  (Cleveland time) on the requested Drawdown Date
specifying the amount of the requested

50

--------------------------------------------------------------------------------

 

Swing Loan (which shall be in the minimum amount of $1,000,000.00 or an integral
multiple of $100,000.00 in excess thereof) and providing the wire instructions
for the delivery of the Swing Loan proceeds.  The Revolving Credit Loan Request
shall also contain the statements and certifications required by §2.7(a), (b)
and (c).  Each such Revolving Credit Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept such Swing
Loan on the Drawdown Date.  Notwithstanding anything herein to the contrary, a
Swing Loan shall be a Base Rate Loan and shall bear interest at the Base Rate
plus the Applicable Margin.  The proceeds of the Swing Loan will be disbursed by
wire by the Swing Loan Lender to the Borrower no later than 1:00
p.m.  (Cleveland time).

(d)The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender to
make a Revolving Credit Loan pursuant to §2.1 in an amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the amount
of the Swing Loan outstanding on the date such notice is given.  In the event
that the Borrower does not notify the Agent in writing otherwise on or before
noon (Cleveland Time) on the Business Day of the Drawdown Date with respect to
such Swing Loan, the Agent shall notify the Revolving Credit Lenders that such
Revolving Credit Loan shall be a LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Base Rate Loan.  The Borrower hereby
irrevocably authorizes and directs the Swing Loan Lender to so act on its
behalf, and agrees that any amount advanced to the Agent for the benefit of the
Swing Loan Lender pursuant to this §2.5(d) shall be considered a Revolving
Credit Loan pursuant to §2.1.  Unless any of the events described in §§12.1(g),
12.1(h) or 12.1(i) shall have occurred (in which event the procedures of
§2.5(e) shall apply), each Revolving Credit Lender shall make the proceeds of
its Revolving Credit Loan available to the Swing Loan Lender for the account of
the Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon (Cleveland
time) in funds immediately available no later than one (1) Business Day after
the date such request was made by the Swing Loan Lender just as if the Revolving
Credit Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes.  The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

(e)If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan.  Each Revolving
Credit Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

(f)Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount

51

--------------------------------------------------------------------------------

 

(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Loan Lender is required to be returned, such Revolving
Credit Lender will return to the Swing Loan Lender any portion thereof
previously distributed by the Swing Loan Lender to it.

(g)Each Lender’s obligation to fund a Loan as provided in §2.5(d) or to purchase
participation interests pursuant to §2.5(e) shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation,
(a) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender or the Borrower may have against the Swing Loan Lender,
the Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of REIT or any of its Subsidiaries; (d) any
breach of this Agreement or any of the other Loan Documents by the Borrower or
any Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and the
Swing Loan Lender as against such Revolving Credit Lender as a Revolving Credit
Loan which was not funded by the non‑purchasing Lender, thereby making such
Revolving Credit Lender a Defaulting Lender.  Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Revolving Credit Lender under
its Commitment.

Interest on Loans

.

(a)Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin.

(b)Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin.

(c)Each Term A Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term A Base Rate
Loan is repaid or converted to a Term A LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin.

(d)Each Term A LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin.

(e)Each Term B Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term B

52

--------------------------------------------------------------------------------

 

Base Rate Loan is repaid or converted to a Term B LIBOR Rate Loan at the rate
per annum equal to the sum of the Base Rate plus the Applicable Margin.

(f)Each Term B LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin.

(g)The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(h)Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

Requests for Loans

.  

(a)The Borrower shall give to the Agent written notice executed by an Authorized
Officer in the form of Exhibit D hereto (or telephonic notice confirmed in
writing in the form of Exhibit D hereto) of each Revolving Credit Loan requested
hereunder (a “Revolving Credit Loan Request”) by 11:00 a.m.  (Cleveland time)
one (1) Business Day prior to the proposed Drawdown Date with respect to Base
Rate Loans and three (3) Business Days prior to the proposed Drawdown Date with
respect to LIBOR Rate Loans.  Each such notice shall specify with respect to the
requested Revolving Credit Loan the proposed principal amount of such Revolving
Credit Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date.  Each such
notice shall also contain a general statement as to the purpose for which such
advance shall be used (which purpose shall be in accordance with the terms of
§2.9).  Promptly upon receipt of any such notice, the Agent shall notify each of
the Revolving Credit Lenders thereof.  Each such Revolving Credit Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Revolving Credit Lenders
on the proposed Drawdown Date.  Nothing herein shall prevent the Borrower from
seeking recourse against any Revolving Credit Lender that fails to advance its
proportionate share of a requested Revolving Credit Loan as required by this
Agreement.  Each Revolving Credit Loan Request shall be (a) for a Base Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof; or (b) for a LIBOR Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof; provided, however, that there shall be no more than nine (9)
LIBOR Rate Loans relating to Revolving Credit Loans outstanding at any one time.

(b)The Borrower shall give to the Agent written notice executed by an Authorized
Officer in the form of Exhibit E hereto (or telephonic notice confirmed in
writing in the form of Exhibit E hereto) of each Term Loan requested hereunder
(a “Term Loan Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and three
(3) Business Days prior to the proposed Drawdown Date with respect to LIBOR Rate
Loans.  Each such notice shall specify with respect to the requested Term Loan
the proposed principal amount of such Term Loan, the Type of Term Loan, the
initial Interest Period (if applicable) for such Term Loan and the Drawdown
Date.  Each such notice

53

--------------------------------------------------------------------------------

 

shall also contain a general statement as to the purpose for which such advance
shall be used (which purpose shall be in accordance with the terms of
§2.9).  Promptly upon receipt of any such notice, the Agent shall notify each of
the applicable Term Loan Lenders thereof.  Each such Term Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the applicable Term Loan requested from the applicable Term Loan Lenders
on the proposed Drawdown Date.  Nothing herein shall prevent the Borrower from
seeking recourse against any applicable Term Loan Lender that fails to advance
its proportionate share of a requested Term Loan as required by this
Agreement.  Each Term Loan Request shall be (a) for a Base Rate Loan in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $100,000.00 in excess thereof;
provided, however, that there shall be no more than three (3) LIBOR Rate Loans
relating to Term Loans A and Term Loans B, respectively, outstanding at any one
time.

Funds for Loans

.

(a)Not later than 1:00 p.m.  (Cleveland time) on the proposed Drawdown Date of
any Loans, each of the applicable Lenders will make available to the Agent, at
the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s applicable Revolving Credit Commitment Percentage, Term Loan A
Commitment Percentage or Term Loan B Commitment Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.1 or §2.2.  Upon receipt
from each such Lender of such amount, and upon receipt of the documents required
by §§10 and 11, §2.11 (if applicable) and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Loans made available to
the Agent by the Lenders, as applicable, by crediting such amount to the account
of the Borrower maintained at the Agent’s Head Office.  The failure or refusal
of any Lender to make available to the Agent at the aforesaid time and place on
any Drawdown Date the amount of its applicable Revolving Credit Commitment
Percentage, Term Loan A Commitment Percentage or Term Loan B Commitment
Percentage of the requested Loans shall not relieve any other Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s applicable Revolving Credit Commitment Percentage, Term Loan A
Commitment Percentage or Term Loan B Commitment Percentage of any requested
Loans, including any additional Loans that may be requested subject to the terms
and conditions hereof to provide funds to replace those not advanced by the
Lender so failing or refusing.

(b)Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to the Agent
such Lender’s applicable Revolving Credit Commitment Percentage, Term Loan A
Commitment Percentage or Term Loan B Commitment Percentage of a proposed Loan,
the Agent may in its discretion assume that such Lender has made such Loan
available to the Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to the Borrower, and such Lender shall be liable to the Agent for the
amount of such advance.  If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall promptly pay such corresponding amount to the Agent.  The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding

54

--------------------------------------------------------------------------------

 

amount in respect of each day from the date such corresponding amount was made
available by the Agent to the Borrower to the date such corresponding amount is
recovered by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate plus one percent (1%).

Use of Proceeds

.  The Borrower will use the proceeds of the Loans solely for (a) payment of
closing costs in connection with this Agreement, (b) repayment of Indebtedness,
(c) acquisitions of fee simple ownership of Real Estate or Real Estate subject
to a Ground Lease or Mortgage Note Receivables, and (d) general corporate and
working capital purposes.

Letters of Credit

.

(a)Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is thirty (30)
days prior to the Revolving Credit Maturity Date, the Issuing Lender shall issue
such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit F hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed the Letter of Credit
Commitment, (iii) in no event shall the sum of the outstanding principal amount
of the Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities
(after giving effect to any requested Letters of Credit) exceed the lesser of
the Total Revolving Credit Commitment and (y) the sum of (A) the Borrowing Base
Availability less (B) the sum of the outstanding principal amount of the Term
Loans A and Term Loans B and commencing on the Release of Security Date and
continuing at all times thereafter, the aggregate outstanding principal amount
of the Consolidated Total Unsecured Indebtedness (excluding the Loans and Letter
of Credit Liabilities), or cause a violation of the covenant set forth in §9.1,
(iv) the conditions set forth in §§10 and 11 shall have been satisfied, and
(v) in no event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of
Credit.  Notwithstanding anything to the contrary contained in this §2.10, the
Issuing Lender shall not be obligated to issue, amend, extend, renew or increase
any Letter of Credit at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Issuing Lender is satisfied that the participation
therein will otherwise be fully allocated to the Revolving Credit Lenders that
are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender
shall have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral.  The Issuing Lender may
assume that the conditions in §§10 and 11 have been satisfied unless it receives
written notice from a Lender that such conditions have not been satisfied.  Each
Letter of Credit Request shall be executed by an Authorized Officer of the
Borrower.  The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower.  The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request.  The Borrower assumes all risks with
respect to the use of the Letters of Credit.  Unless the Issuing Lender and the
Agent otherwise consent, the term of any Letter of Credit shall not exceed a
period of time commencing on the issuance of the Letter of Credit and ending one
year after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause

55

--------------------------------------------------------------------------------

 

acceptable to the Agent and the Issuing Lender (but in any event the term shall
not extend beyond five (5) Business Days prior to the Revolving Credit Maturity
Date).  The amount available to be drawn under any Letter of Credit shall reduce
on a dollar-for-dollar basis the amount available to be drawn under the Total
Revolving Credit Commitment as a Revolving Credit Loan.

(b)Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued.  Each such Letter of Credit Request shall contain a statement as to the
purpose for which such Letter of Credit shall be used (which purpose shall be in
accordance with the terms of this Agreement).  The Borrower shall further
deliver to the Issuing Lender such additional applications (which application as
of the date hereof is in the form of Exhibit G attached hereto) and documents as
the Issuing Lender may require, in conformity with the then standard practices
of its letter of credit department, in connection with the issuance of such
Letter of Credit; provided that in the event of any conflict, the terms of this
Agreement shall control.

(c)The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b).  Each Letter
of Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d)Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from the Issuing Lender in
an amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit.  No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e)Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) per annum of
the face amount of such Letter of Credit (which fee shall not be less than
$1,500 in any event) and an administrative charge of $250, and (ii) for the
accounts of the Revolving Credit Lenders that are Non-Defaulting Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to LIBOR Rate Loans on the face amount of such Letter of Credit.  Such fees
shall be payable in quarterly installments in arrears with respect to each
Letter of Credit on the first day of each calendar quarter following the date of
issuance and continuing on each quarter or portion thereof thereafter, as
applicable, or on any earlier date on which the Revolving Credit Commitments
shall terminate and on the expiration or return of any Letter of Credit.  In
addition, the Borrower shall pay to the Issuing Lender for its own account
within five (5) days of demand of the Issuing Lender the standard issuance,
documentation and service charges for Letters of Credit issued from time to time
by the Issuing Lender.

(f)In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount

56

--------------------------------------------------------------------------------

 

drawn treated as an outstanding Revolving Credit Base Rate Loan under this
Agreement (the Borrower being deemed to have requested a Revolving Credit Base
Rate Loan on such date in an amount equal to the amount of such drawing and such
amount drawn shall be treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement) and the Agent shall promptly notify each Revolving Credit
Lender by telecopy, email, telephone (confirmed in writing) or other similar
means of transmission, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn).  If and
to the extent any Revolving Credit Lender shall not make such amount available
on the Business Day on which such draw is funded, such Revolving Credit Lender
agrees to pay such amount to the Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw was funded until
the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1%) for each day thereafter.  Further, such Revolving Credit Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Revolving Credit Lender was
required to fund pursuant to this §2.10(f) until such amount has been funded (as
a result of such assignment or otherwise).  In the event of any such failure or
refusal, the Revolving Credit Lenders not so failing or refusing shall be
entitled to a priority secured position for such amounts as provided in
§12.5.  The failure of any Revolving Credit Lender to make funds available to
the Agent in such amount shall not relieve any other Revolving Credit Lender of
its obligation hereunder to make funds available to the Agent pursuant to this
§2.10(f).

(g)If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit.  Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.

(h)Whenever at any time after the Issuing Lender has received from any Revolving
Credit Lender any such Revolving Credit Lender’s payment of funds under a Letter
of Credit and thereafter the Issuing Lender receives any payment on account
thereof, then the Issuing Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participation interest was outstanding and funded); provided,
however, that in the event that such payment received by the Issuing Lender is
required to be returned, such Revolving Credit Lender will return to the Issuing
Lender any portion thereof previously distributed by the Issuing Lender to it.

57

--------------------------------------------------------------------------------

 

(i)The issuance of any supplement, modification, amendment, renewal or extension
to or of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.

(j)The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof.  Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telecopy, email or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Lender.  None of the
foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to the Agent, the Issuing Lender or the Lenders hereunder.  In
furtherance and extension and not in limitation or derogation of any of the
foregoing, any act taken or omitted to be taken by the Agent, the Issuing Lender
or the other Lenders in good faith will be binding on the Borrower and will not
put the Agent, the Issuing Lender or the other Lenders under any resulting
liability to the Borrower; provided nothing contained herein shall relieve the
Issuing Lender for liability to the Borrower arising as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

Increase in Total Commitment

(a).  (a) Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option, subject to Agent’s prior written consent, at any
time and from time to time, before the Revolving Credit Maturity Date to request
one or more increases in the Total Revolving Credit Commitment, at any time and
from time to time before the Term Loan A Maturity Date to request an increase in
the Total Term Loan A Commitment, and at any time prior to the first to occur of
the Release of Security Date and June 30, 2020 to request an increase in the
Total Term Loan B Commitment, to an aggregate amount of not more than
$700,000,000.00 by giving written notice to the Agent (each, an “Increase
Notice”; and the amount of such requested increase is a “Commitment Increase”);
provided that any such individual increase to any portion of the Commitments
must be in a minimum amount of $10,000,000.00 and increments of $5,000,000.00 in
excess thereof unless otherwise approved by the Agent in its sole
discretion.  Upon receipt of any Increase Notice, the Agent shall consult with
KBCM and shall notify the Borrower of the amount of the facility fees to be paid
to any Lenders who increase their respective applicable Commitment in connection
with such increase in the Total Commitment (which shall be in addition to the
fees to be paid to KBCM pursuant to

58

--------------------------------------------------------------------------------

 

the Agreement Regarding Fees).  If the Borrower agrees to pay the facility fees
so determined, the Agent shall send a notice to all Lenders (each, an
“Additional Commitment Request Notice”) informing them of the Borrower’s request
to increase the Total Commitment, the portion or portions of the Total
Commitment to be increased and of the facility fees to be paid with respect
thereto.  Each Lender who desires to increase its applicable Commitment (or with
respect to the initial Term Loan B Commitments, to activate such Term Loan B
Commitments) upon such terms shall provide the Agent with a written commitment
letter specifying the amount of such increase or initial activation, as
applicable, which it is willing to provide prior to such deadline as may be
specified in the Additional Commitment Request Notice.  If the requested
increase is oversubscribed then the Agent and KBCM shall allocate the Commitment
Increase among the Lenders who provide such commitment letters on such basis as
the Agent and KBCM shall determine in their sole discretion.  If the increases
to the applicable Commitments so provided are not sufficient to provide the full
amount of the Commitment Increase requested by the Borrower, then the Agent,
Arranger or the Borrower may, but shall not be obligated to, invite one or more
banks or lending institutions (which banks or lending institutions shall be
acceptable to the Agent, KBCM and the Borrower) to become a Lender and provide
an additional Commitment.  The Agent shall provide all Lenders with a notice
setting forth the amount, if any, of the additional Commitment to be provided by
each Lender and the revised applicable Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(each, a “Commitment Increase Date”).  In no event shall any Lender be obligated
to increase any portion of its Commitment or to have a Term Loan B Commitment.

(b)On any Commitment Increase Date involving an increase to the Revolving Credit
Commitment, the outstanding principal balance of the Revolving Credit Loans
shall be reallocated among the Revolving Credit Lenders such that after the
applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Revolving Credit Lender shall be equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans.  The participation interests of
the Revolving Credit Lenders in Swing Loans and Letters of Credit shall be
similarly adjusted.  On any Commitment Increase Date, each of those Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is increasing shall
advance the funds to the Agent and the funds so advanced shall be distributed
among the Revolving Credit Lenders whose Revolving Credit Commitment Percentage
is decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans.  The funds so advanced shall be Revolving
Credit Base Rate Loans until converted to Revolving Credit LIBOR Rate Loans
which are allocated among all Revolving Credit Lenders based on their Revolving
Credit Commitment Percentages.

(c)Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11, the Agent shall unilaterally revise Schedule 1.1 in its own records
to reflect the name and address, Commitment and Commitment Percentage (including
the components thereof) of each Lender following such increase and the Borrower
shall execute and deliver to the Agent new Revolving Credit Notes, Term Loan A
Notes, and Term Loan B Notes, as applicable, for each Lender whose Commitment
has changed so that the principal amount of such Revolving Credit Lender’s
Revolving Credit Note shall equal its Revolving Credit Commitment, such Term
Loan A Lender’s Term Loan A Note shall equal its Term Loan A Commitment and such
Term Loan B Lender’s Term Loan B Note shall equal its Term Loan B

59

--------------------------------------------------------------------------------

 

Commitment.  The Agent shall deliver such replacement Revolving Credit Notes,
Term Loan A Notes and Term Loan B Notes to the respective Lenders in exchange
for the Revolving Credit Notes, Term Loan A Notes and Term Loan B Notes replaced
thereby which shall be surrendered by such Lenders.  Such new Revolving Credit
Notes, Term Loan A Notes and Term Loan B Notes shall provide that they are
replacements for the surrendered Revolving Credit Notes, Term A Loan Notes or
Term Loan B Notes (to the extent Term Loan B Notes have previously been
delivered), as applicable, and that they do not constitute a novation, shall be
dated as of the applicable Commitment Increase Date and shall otherwise be in
substantially the form of the replaced Revolving Credit Notes, Term Loan A Notes
or Term Loan B Notes (to the extent Term Loan B Notes have previously been
delivered, or if not previously delivered, then in the form of Exhibit B-3 
attached hereto), as applicable.  Simultaneously with such increase, the
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Notes and the enforceability thereof, in form and substance substantially
similar to the opinion delivered in connection with the first disbursement under
this Agreement.  Any surrendered Notes shall be canceled and returned to the
Borrower.

(d)Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i)Payment of Activation Fee.  The Borrower shall pay (A) to the Agent and KBCM
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to KBCM such facility
fees as the Revolving Credit Lenders, Term Loan A Lenders or Term Loan B
Lenders, as applicable, who are providing an additional Revolving Credit
Commitment, Term Loan A Commitment or Term Loan B Commitment, or increasing
their respective Revolving Credit Commitment, Term Loan A Commitment or Term
Loan B Commitment, may require to increase the aggregate Revolving Credit
Commitment, Term Loan A Commitment or Term Loan B Commitment, which fees shall,
when paid, be fully earned and non-refundable under any circumstances.  KBCM
shall pay to the Lenders acquiring the applicable Commitment Increase certain
fees pursuant to their separate agreement; and

(ii)No Default.  On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment, Total Term Loan A Commitment or Total Term Loan B
Commitment, as applicable, is increased, there shall exist no Default or Event
of Default; and

(iii)Representations True.  The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Revolving Credit Commitment, Total
Term Loan A Commitment or Total Term Loan B Commitment, as applicable, is
increased, both immediately before and after the Total Revolving Credit
Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment, as

60

--------------------------------------------------------------------------------

 

applicable, is increased (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date); and

(iv)Additional Documents and Expenses.  The Borrower and the Guarantors shall
execute and deliver to the Agent and the Lenders such additional documents
(including, without limitation, amendments to the Loan Documents to provide that
the Collateral secures the same, unless the Collateral has been released in
accordance with the terms of this Agreement, and the Guaranty guarantees the
same), instruments, certifications and opinions as the Agent may reasonably
require (including, without limitation, in the case of the Borrower, a
Compliance Certificate and Borrowing Base Certificate, demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase) and the Borrower shall pay the
cost of any title searches, updated UCC searches, all recording costs and fees,
and any and all intangible taxes or other documentary taxes, assessments or
charges or any similar fees, taxes or expenses which are incurred by the Agent,
KBCM or the Lenders in connection with such increase; and

(v)Other.  The Borrower shall satisfy such other conditions to such increase as
the Agent may require in its reasonable discretion.

(e)In the event of the initial increase of the Term Loan B Commitment, the
Borrower, the Guarantors, the Agent and the Lenders providing such initial Term
Loan B Commitment shall enter into an amendment to this Agreement and the other
Loan Documents, as is necessary, to evidence such increase of the Term Loan B
Commitment or to have it be guaranteed and secured by the other Loan Documents
(the “Term Loan B Commitment Amendment”), and all Lenders not providing the
initial Term Loan B Commitments hereby consent to such limited scope amendment
without future consent rights, provided that any such amendment regarding the
Term Loan B shall provide that: (A) the final maturity date of the Term Loan B
Commitment shall be no earlier than the Term Loan A Maturity Date, (B) there
shall be no scheduled amortization of the loans or reductions of commitments
under the Term Loan B Maturity Date and (C) the Term Loans B will rank pari
passu in right of payment and with respect to security with the existing
Revolving Credit Loans and the existing Term Loans A and the borrower and
guarantors of the Term Loans B shall be the same as the Borrower and Guarantors
with respect to the existing Revolving Credit Loans and Term Loans A, (D) the
interest rate margin, rate floors, fees, original issue discount and premium
applicable to the Term Loan B shall be determined by the Borrower and the Term
Loan B Lenders, (E) the Term Loans B may participate on a pro rata or less than
pro rata (but not greater than pro rata) basis in voluntary or mandatory
prepayments with the Revolving Credit Loans and Term Loans A as shall be
determined by the Borrower and the Term Loan B Lenders, and (F) the terms of the
Term Loan B Commitment shall be substantially identical to the terms set forth
herein with respect to Term Loan A Commitment (except as set forth in clauses
(A) through (E) above).  In connection with the initial increase of the Term
Loan B Commitment, the Borrower, the Guarantors, the Agent and each Term Loan B
Lender shall execute and deliver to the Agent the Term Loan B Commitment
Amendment and such other documentation as the Agent shall reasonably specify to
evidence, guarantee or secure the increase of the Term Loan B Commitment
including evidence of authority to borrow, certifications and opinions as the
Agent may reasonably require.  The Agent shall promptly notify each Lender as to
the effectiveness of

61

--------------------------------------------------------------------------------

 

the Term Loan B Commitment Amendment.  The Term Loan B Commitment Amendment,
without the consent of any other Lender, may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent, the Term Loan B Lenders and the Borrower,
to implement the terms of Term Loan B Commitment, including any amendments
necessary to establish the Term Loan B Commitment, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Agent, the Term Loan B Lenders and the Borrower in connection with the
establishment of such Term Loan B Commitment.

Extension of Revolving Credit Maturity Date

.  The Borrower shall have the one-time right and option to extend the Revolving
Credit Maturity Date to February 10, 2022, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

(a)Extension Request.  The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred twenty (120) days prior to the Revolving Credit Maturity Date (as
determined without regard to such extension) and not later than sixty (60) days
prior to the Revolving Credit Maturity Date.

(b)Payment of Extension Fee.  The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to fifteen (15) basis points on the Total
Revolving Credit Commitment in effect on the Revolving Credit Maturity Date (as
determined without regard to such extension), which fee shall, when paid, be
fully earned and non-refundable under any circumstances.

(c)No Default.  On the date the Extension Request is given and on the Revolving
Credit Maturity Date (as determined without regard to such extension) there
shall exist no Default or Event of Default.

(d)Representations and Warranties.  The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension) (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

(e)Additional Documents and Expenses.  The Borrower and the Guarantors shall
execute and deliver to the Agent and Lenders such additional opinions, consents
and affirmations and other documents (including, without limitation, amendments
to the Loan Documents) as the Agent may reasonably require, and the Borrower
shall pay the cost of any title searches, endorsement or any update of UCC
searches, recordings costs and fees, and any and all intangible taxes or other
documentary taxes, assessments or charges or any other fees, taxes, charges or
expenses which are required to be paid in connection with such extension.

62

--------------------------------------------------------------------------------

 

Defaulting Lenders

.

(a)If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, the Borrowing Base
Majority Lenders, the Required Revolving Credit Lenders, the Required Term Loan
A Lenders, the Required Term Loan B Lenders, all of the Lenders or affected
Lenders, shall, except as specifically provided in §27, be suspended during the
pendency of such failure or refusal.  If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate plus one percent (1%), (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

(b)Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right.  If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Required
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an eligible assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below.  No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee.  Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.  The purchase
price for the Commitments of a Defaulting Lender shall be equal to the amount of
the principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon

63

--------------------------------------------------------------------------------

 

and accrued but unpaid fees.  Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).

(c)During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to
§2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender); provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists, (ii) the conditions
set forth in §§10 and 11 are satisfied at the time of such reallocation (and,
unless the Borrower shall have notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at the time), (iii) the representations and warranties in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such reallocation with the same effect as though made on and as of such
date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct only as of such specified date), and (iv) the aggregate obligation of
each Revolving Credit Lender that is a Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Loans shall not
exceed the positive difference, if any, of (a) the Revolving Credit Commitment
of that Non-Defaulting Lender minus (b) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Revolving Credit Lender
plus (2) such Lender’s pro rata portion in accordance with its Revolving Credit
Commitment Percentage of outstanding Letter of Credit Liabilities and Swing
Loans.  Subject to §36, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(d)Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan;

64

--------------------------------------------------------------------------------

 

sixth, to the payment of any amounts owing to the Agent or the Lenders
(including the Issuing Lender and the Swing Loan Lender) as a result of any
judgment of a court of competent jurisdiction obtained by the Agent or any
Lender (including the Issuing Lender and the Swing Loan Lender) against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Credit
Loans, Term Loans or funded participations in Letters of Credit or Swing Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Revolving Credit Loans, Term Loans or funded participations
in Letters of Credit or Swing Loans were made at a time when the conditions set
forth in §§10 and 11, to the extent required by this Agreement, were satisfied
or waived, such payment shall be applied solely to pay the Revolving Credit
Loans, Term Loans A or Term Loans B, as applicable, of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans, Term
Loans A or Term Loans B, as applicable, of, and funded and unfunded
participations in Letters of Credit and Swing Loans are held by the Lenders pro
rata in accordance with their applicable Revolving Credit Commitment
Percentages, Term Loan A Commitment Percentages and Term Loan B Commitment
Percentages, as applicable, without regard to §2.13(c), prior to being applied
to the payment of any Revolving Credit Loans, Term Loans A or Term Loans B, as
applicable, of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.13(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

(e)Within five (5) Business Days of written demand by the Issuing Lender or the
Swing Loan Lender from time to time, the Borrower shall deliver to the Agent for
the benefit of the Issuing Lender and the Swing Loan Lender cash collateral in
an amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and the Swing Loan Lender (after giving effect to §§2.5(a), 2.10(a) and
2.13(c)) on terms satisfactory to the Issuing Lender and/or the Swing Loan
Lender in its good faith determination (and such cash collateral shall be in
Dollars).  Any such cash collateral shall be deposited in the Collateral Account
as collateral (solely for the benefit of the Issuing Lender and/or the Swing
Loan Lender) for the payment and performance of each Defaulting Lender’s pro
rata portion in accordance with their respective Revolving Credit Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans.  Moneys
in the Collateral Account deposited pursuant to this §2.13(e) shall be applied
by the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

65

--------------------------------------------------------------------------------

 

(f)(i)Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive any facility unused fee pursuant to §2.3 for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(ii)Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(iii)With respect to any facility unused fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
the Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the Swing
Loan Lender’s Fronting Exposure to such Defaulting Lender and (z) not be
required to pay any remaining amount of any such fee.

(g)If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of the applicable outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the applicable
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Credit Commitments, Term Loan A Commitments and Term Loan B
Commitments, as applicable (without giving effect to §2.13(c)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

REPAYMENT OF THE LOANS

.

Stated Maturity

.  

(a)The Borrower promises to pay on the Revolving Credit Maturity Date and there
shall become absolutely due and payable on the Revolving Credit Maturity Date
all of the Revolving Credit Loans, Swing Loans and other Letter of Credit
Liabilities Outstanding on such date, together with any and all accrued and
unpaid interest thereon.

(b)The Borrower promises to pay on the Term Loan A Maturity Date and there shall
become absolutely due and payable on the Term Loan A Maturity Date all of the
Term Loans A Outstanding on such date together with any and all accrued and
unpaid interest thereon.

66

--------------------------------------------------------------------------------

 

(c)The Borrower promises to pay on the Term Loan B Maturity Date and there shall
become absolutely due and payable on the Term Loan B Maturity Date all of the
Term Loans B Outstanding on such date, together with any and all accrued and
unpaid interest thereon.

§3.2Mandatory Prepayments.

(a)If at any time prior to the occurrence of the Release of Security Date
(i) the sum of the aggregate outstanding principal amount of the Revolving
Credit Loans, the Swing Loans and the Letter of Credit Liabilities exceeds the
lesser of (A) the Total Revolving Credit Commitment and (B) the Borrowing Base
Availability minus the principal amount of the Outstanding Term Loans, or (ii)
the sum of the aggregate outstanding principal amount of the Revolving Credit
Loans, the Swing Loan, the Term Loans and the Letter of Credit Liabilities
exceeds the lesser of (A) Total Commitment or (B) the Borrowing Base
Availability, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders (in the case of clause (i)(A)) or all
of the Lenders (in the case of clauses (i)(B) and (ii)), for application to the
Loans as provided in §3.4, together with any additional amounts payable pursuant
to §4.7, except that the amount of any Swing Loans shall be paid solely to the
Swing Loan Lender.

(b)In the event there shall have occurred any Prepayment, Borrower shall, within
two (2) Business Days of receipt of such payment, pay the amount of such
Prepayment to the Agent for the account of the Lenders for application to the
Loans as provided in §3.4, together with any additional amounts payable pursuant
to §4.7.

(c)In the event there shall have occurred a casualty or Taking with respect to
any Borrowing Base Property and the Borrower or any Subsidiary Guarantor is
required to repay the Loans pursuant to §7.7, the Borrower shall prepay the
Loans concurrently with the date of receipt by Borrower, such Subsidiary
Guarantor or the Agent of any Insurance Proceeds or Condemnation Proceeds in
respect of such casualty or Taking, as applicable, in the amount required
pursuant to the relevant provisions of §7.7; provided that the terms of this
§3.2(c) shall no longer be applicable from and after the occurrence of the
Release of Security Date.

(d)Commencing upon the occurrence of the Release of Security Date and continuing
thereafter, if at any time the sum of the aggregate outstanding principal amount
of the Revolving Credit Loans, the Swing Loans and the Letter of Credit
Liabilities exceeds the Total Revolving Credit Commitment, then the Borrower
shall, within five (5) Business Days of such occurrence, pay the amount of such
excess to the Agent for the respective accounts of the Revolving Credit Lenders
for application to the Revolving Credit Loans as provided in §3.4, together with
any additional amounts payable pursuant to §4.7, except that the amount of any
Swing Loans shall be paid solely to the Swing Loan Lender.

(e)Commencing upon the occurrence of the Release of Security Date and continuing
thereafter, if at any time the sum of the aggregate outstanding principal amount
of Consolidated Total Unsecured Indebtedness (including the Revolving Credit
Loans, the Swing Loans, the Term Loans and the Letter of Credit Liabilities)
exceeds the Borrowing Base Availability, then the Borrower shall, within five
(5) Business Days of such occurrence reduce

67

--------------------------------------------------------------------------------

 

the aggregate amount of such Consolidated Total Unsecured Indebtedness by the
amount of such excess (and if any such reduction is made with respect to the
Obligations, then Borrower shall pay such amount to the Agent for the respective
accounts of the Lenders for application to the Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.7, except that the
amount of any Swing Loans shall be paid solely to the Swing Loan Lender).

Optional Prepayments

.

(a)The Borrower shall have the right, at its election, to prepay the outstanding
amount of the Revolving Credit Loans, Term Loans A, Term Loans B and Swing
Loans, as a whole or in part, at any time without penalty or premium; provided,
that if any prepayment of the outstanding amount of any LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.7.

(b)The Borrower shall give the Agent, no later than 10:00 a.m.  (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent).  Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.

Partial Prepayments

.  Each partial prepayment of the Loans under §3.3 shall be in a minimum amount
of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof, shall
be accompanied by the payment of accrued interest on the principal prepaid to
the date of payment.  Each partial payment under §§3.2 and 3.3 shall be applied
first to the principal of any Outstanding Swing Loans, then, except as provided
above with respect to §3.2(a)(i)(A), in the absence of instruction by the
Borrower, to the principal of Revolving Credit Loans and then pro rata to the
principal of any Outstanding Term Loans A and Outstanding Term Loans B (and with
respect to each category of Loans, first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans).

Effect of Prepayments

.  Amounts of the Revolving Credit Loans prepaid under §§3.2 and 3.3 prior to
the Revolving Credit Maturity Date may be reborrowed as provided in (but subject
to the terms of) §2.  Any portion of the Term Loans that is prepaid may not be
reborrowed.

CERTAIN GENERAL PROVISIONS

.

Conversion Options

.

(a)The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans, Term Loans A or Term Loans B to a Revolving Credit Loan,
Term Loan A or Term Loan B of another Type and such Revolving Credit Loans, Term
Loans A or Term Loans B shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the

68

--------------------------------------------------------------------------------

 

Interest Period with respect to such LIBOR Rate Loan; (ii) with respect to any
such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $100,000.00 in excess thereof and,
after giving effect to the making of such Loan, there shall be no more than nine
(9) LIBOR Rate Loans relating to Revolving Credit Loans, or three (3) LIBOR Rate
Loans relating to Term Loans A or Term Loans B, respectively, outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing.  All or any part of
the outstanding Revolving Credit Loans, Term Loans A or Term Loans B of any Type
may be converted as provided herein, provided that no partial conversion shall
result in a Base Rate Loan in a principal amount of less than $1,000,000.00 or
an integral multiple of $100,000.00 or a LIBOR Rate Loan in a principal amount
of less than $1,000,000.00 or an integral multiple of $100,000.00.  On the date
on which such conversion is being made, each applicable Lender shall take such
action as is necessary to transfer its Revolving Credit Commitment Percentage,
Term Loan A Commitment Percentage or Term Loan B Commitment Percentage of such
Revolving Credit Loans, Term Loans A or Term Loans B, as applicable, to its
Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b)Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c)In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall, subject to
compliance with the other terms of this Agreement, be automatically continued at
the end of the applicable Interest Period as a LIBOR Rate Loan with a one (1)
month Interest Period.

Fees

.  The Borrower agrees to pay to KeyBank, the Agent and KBCM for their own
account certain fees for services rendered or to be rendered in connection with
the Loans as provided pursuant to a separate fee letter dated prior to the date
hereof among the REIT, KeyBank and KBCM, as the same may be amended (the
“Agreement Regarding Fees”).  The Borrower hereby assumes all obligations of
REIT under the Agreement Regarding Fees.  All such fees shall be fully earned
when paid and nonrefundable under any circumstances.

Funds for Payments

.

(a)All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m.  (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds.  The

69

--------------------------------------------------------------------------------

 

Agent is hereby authorized to charge the accounts of the Borrower with KeyBank
set forth on Schedule 4.3, on the dates when the amount thereof shall become due
and payable, with the amounts of the principal of and interest on the Loans and
all fees, charges, expenses and other amounts owing to the Agent and/or the
Lenders (including the Swing Loan Lender) under the Loan Documents.  Subject to
the foregoing, all payments made to the Agent on behalf of the Lenders, and
actually received by the Agent, shall be deemed received by the Lenders on the
date actually received by the Agent.

(b)All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)The Borrower and the Guarantors shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.

(d)The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e)Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by

70

--------------------------------------------------------------------------------

 

the Agent shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the Agent to the
Lender from any other source against any amount due to the Agent under this
subsection.

(f)As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)(i)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-8BEN or W-8BEN-E establishing
an

71

--------------------------------------------------------------------------------

 

exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or

(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W‑8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to

72

--------------------------------------------------------------------------------

 

determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i)Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(j)The obligations of the Borrower to the Lenders under this Agreement with
respect to Letters of Credit (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit and to the Swing Loan Lender with
respect to Swing Loans) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances:  (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any

73

--------------------------------------------------------------------------------

 

other person, whether in connection with any Letter of Credit, this Agreement,
any other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(v) any breach of any agreement between the Borrower or any of its Subsidiaries
or Affiliates and any beneficiary or transferee of any Letter of Credit;
(vi) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; (vii) payment by the Issuing Lender under any Letter of
Credit against presentation of a sight draft, demand, certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment shall not have constituted gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by the Issuing Lender to conform to the terms of a Letter of Credit
(if, in the Issuing Lender’s good faith judgment, such payment is determined to
be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

Computations

.  All computations of interest on the Base Rate Loans to the extent applicable
shall be based on a three hundred sixty-five (365) or three hundred sixty-six
(366)-day year, as applicable, and paid for the actual number of days
elapsed.  All other computations of interest on the Loans and of other fees to
the extent applicable shall be based on a 360-day year and paid for the actual
number of days elapsed.  Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

Suspension of LIBOR Rate Loans

.  In the event that, prior to the commencement of any Interest Period relating
to any LIBOR Rate Loan, the Agent shall determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders.  In such event (a) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

74

--------------------------------------------------------------------------------

 

Illegality

.  Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and the Borrower
and thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law.  Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.

Additional Interest

.  If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, or if the Borrower fails to draw down
on the first day of the applicable Interest Period any amount as to which the
Borrower has elected a LIBOR Rate Loan, the Borrower will pay to the Agent upon
demand for the account of the applicable Lenders in accordance with their
respective Revolving Credit Commitment Percentages, Term Loan A Commitment
Percentages or Term Loan B Commitment Percentages, as applicable (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs.  The Borrower
understands, agrees and acknowledges the following:  (a) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs.  The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

Additional Costs, Etc.

  Notwithstanding anything herein to the contrary, if any present or future
Applicable Law, which expression, as used herein, includes statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time (or from time to time) hereafter made upon
or otherwise issued to any Lender or the Agent by any central bank or other
fiscal, monetary or other authority (whether or not having the force of law),
which affects similarly situated banks or financial institutions generally and
is not applicable to a Lender or Agent primarily by reason of such Lender’s or
Agent’s particular conduct or condition, shall:

(a)subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or

75

--------------------------------------------------------------------------------

 

(b)materially change the basis of taxation (except for changes in taxes on gross
receipts, income or profits or its franchise tax) of payments to any Lender of
the principal of or the interest on any Loans or any other amounts payable to
any Lender under this Agreement or the other Loan Documents, or

(c)impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by the Borrower hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or

(d)impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i)to increase the cost to any Lender, by an amount that such Lender deems to be
material, of making, funding, issuing, renewing, extending or maintaining any of
the Loans, the Letters of Credit or such Lender’s Commitment, or

(ii)to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii)to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
written demand made by such Lender or (as the case may be) the Agent at any time
and from time to time and as often as the occasion therefor may arise, pay to
such Lender or the Agent such additional amounts as such Lender or the Agent
shall determine in good faith to be sufficient to compensate such Lender or the
Agent for such additional cost, reduction, payment or foregone interest or other
sum.  Each Lender and the Agent in determining such amounts may use any
reasonable averaging and attribution methods generally applied by such Lender or
the Agent.

Capital Adequacy

.  If after the date hereof any Lender determines that (a) the adoption of or
change in any law, rule, regulation or guideline regarding liquidity or capital
requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, which affects similarly situated banks or financial
institutions generally and is not applicable to a Lender primarily by reason of
such Lender’s particular conduct or condition, or (b) compliance by such Lender
or its parent bank holding company with any guideline, request or directive of
any such entity regarding liquidity or capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make Loans or participate in Letters of Credit

76

--------------------------------------------------------------------------------

 

hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify the
Borrower thereof.  The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.  For purposes of §4.8 and this §4.9, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, publications, orders,
guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
adopted and gone into effect after the date hereof regardless of when adopted,
enacted or issued.

Breakage Costs

.  The Borrower shall pay all Breakage Costs required to be paid by it pursuant
to this Agreement and incurred from time to time by any Lender upon demand
within fifteen (15) days from receipt of written notice from the Agent, or such
earlier date as may be required by this Agreement.

Default Interest; Late Charge

.  Following the occurrence and during the continuance of any Event of Default,
and regardless of whether or not the Agent or the Lenders shall have accelerated
the maturity of the Loans, all Loans shall bear interest payable on demand at a
rate per annum equal to the sum of the Base Rate plus the Applicable Margin plus
three percent (3%) (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment), and the fee payable with respect to Letters
of Credit shall be increased to a rate equal to three percent (3%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.  In addition, the Borrower shall pay a late
charge equal to four percent (4%) of any amount of interest and/or principal
payable on the Loans or any other amounts payable hereunder or under the other
Loan Documents, which is not paid by the Borrower within ten (10) days of the
date when due (or, in the case of amounts due at the Revolving Credit Maturity
Date, Term Loan A Maturity Date or Term Loan B Maturity Date, as applicable,
within fifteen (15) Business Days of such date).

Certificate

.  A certificate setting forth any amounts payable pursuant to §4.7, §4.8, §4.9,
§4.10 or §4.11 and a reasonably detailed explanation of such amounts which are
due, submitted by any Lender or the Agent to the Borrower, shall be conclusive
in the absence of manifest error, and shall be promptly provided to the Agent
and the Borrower upon their written request.

Limitation on Interest

.  Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of acceleration of

77

--------------------------------------------------------------------------------

 

the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under Applicable Law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under Applicable Law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by Applicable Law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by Applicable Law.  This §4.13 shall control all
agreements between or among the Borrower, the Guarantors, the Lenders and the
Agent.

Certain Provisions Relating to Increased Costs

.  If a Lender gives notice of the existence of the circumstances set forth in
§4.8 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.3 (as a result of
the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.8 or §4.9, then, upon request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3 (as a result of the imposition of U.S. withholding taxes on amounts paid
to such Lender under this Agreement), §4.8 or §4.9 and following the request of
the Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”), then, within thirty (30) days after such
notice or request for payment or compensation, the Borrower shall have the
one-time right as to such Affected Lender, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty (30)
days of receipt of such notice, to elect to cause the Affected Lender to
transfer its Commitment.  The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent).  In the event that the Lenders do not
elect to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to

78

--------------------------------------------------------------------------------

 

surrender and transfer such interest.  The purchase price for the Affected
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Affected Lender including principal, prepayment premium or fee,
and all accrued and unpaid interest or fees.

COLLATERAL SECURITY; GUARANTORS

.

Collateral

.  Until the Release of Security Date, the Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.  From and after the Release of Security Date, the Lenders
have agreed to make the Loans to the Borrower and issue Letters of Credit for
the account of the Borrower on an unsecured basis (except with respect to any
collateral in the Collateral Account); provided, however, that the Obligations
shall be guaranteed pursuant to the terms of the Guaranty.

Appraisal

.

(a)[Intentionally Omitted.]

(b)The Agent may obtain new Appraisals or an update to existing Appraisals with
respect to the Borrowing Base Properties, or any of them, as the Agent shall
determine (i) at any time that the regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall require more frequent
Appraisals, (ii) at any time following an Event of Default, or (iii) if the
Agent reasonably believes that there has been a material adverse change or
deterioration with respect to any Borrowing Base Property, including, without
limitation, as a result of any change in any Lease or Operator’s Agreement
relating to a Borrowing Base Asset affecting the Borrower or any Subsidiary or a
material change in the market in which any Borrowing Base Property is
located.  The expense of such Appraisals and/or updates performed pursuant to
this §5.2(b) shall be borne by the Borrower and payable to the Agent within ten
(10) days of demand; provided the Borrower shall not be obligated to pay for an
Appraisal of a Borrowing Base Property obtained pursuant to this §5.2(b) more
often than once in any period of twelve (12) months if no Event of Default
exists.

(c)The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement.  The Borrower further agrees
that the Lenders and the Agent do not make any representations or warranties
with respect to any such Appraisal and shall have no liability as a result of or
in connection with any such Appraisal for statements contained in such
Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor’s office, or the
Borrower’s idea of the value of such property.

Addition of Borrowing Base Assets

.  Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the consent of the Agent and the Borrowing Base Majority
Lenders (which consent may be withheld in their sole and absolute discretion)
and the satisfaction by the Borrower of the conditions set forth in this §5.3,
to add Potential Borrowing Base Property to the Borrowing Base Availability.  In
the event the Borrower desires

79

--------------------------------------------------------------------------------

 

to add additional Potential Borrowing Base Property to the Borrowing Base
Availability as aforesaid, the Borrower shall provide written notice to the
Agent of such request.  No Potential Borrowing Base Property shall be included
in the calculation of the Borrowing Base Availability unless and until the
following conditions precedent shall have been satisfied as determined by Agent
(or as required by this Agreement, the Borrowing Base Majority Lenders):

(a)if such Potential Borrowing Base Property is to be a Borrowing Base Property,
such Potential Borrowing Base Property shall be Eligible Real Estate;

(b)if such Potential Borrowing Base Property is to be a Borrowing Base Loan,
such Borrowing Base Loan shall be secured by Eligible Real Estate and Borrower
or a Wholly-Owned Subsidiary of Borrower shall own all right, title and interest
in such loan;

(c)if such Potential Borrowing Base Property is owned by a Wholly-Owned
Subsidiary of the Borrower, said Wholly-Owned Subsidiary shall have executed a
Joinder Agreement and satisfied the conditions of §5.5;

(d)prior to or contemporaneously with such addition, the Borrower shall have
submitted to the Agent a Compliance Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 and a Borrowing Base Certificate, both prepared on
a pro forma basis and adjusted to give effect to such addition, and shall
certify that after giving effect to such addition, no Default or Event of
Default shall exist;

(e)the Borrower or the Wholly-Owned Subsidiary which is the owner of the
Potential Borrowing Base Property shall have executed and delivered to the Agent
all applicable Eligible Real Estate Qualification Documents, all of which
instruments, documents or agreements shall be in form and substance reasonably
satisfactory to the Agent;

(f)after giving effect to the inclusion of such Potential Borrowing Base
Property, each of the representations and warranties made by or on behalf of the
Borrower or the Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which it was made and shall also be
true as of the time of the addition of a Borrowing Base Asset in the calculation
of the Borrowing Base Availability, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing (including, without limitation,
any Default under §9.1, §9.6, §9.7, §9.9 or §9.10), and the Agent shall have
received a certificate of the Borrower to such effect;

(g)the terms and conditions of §7.20(a) shall be satisfied; and

(h)prior to the Release of Security Date the Agent and the Borrowing Base
Majority Lenders, as required above, shall have consented to the inclusion of
such Real Estate or Borrowing Base Loan as a Borrowing Base Asset and from and
after the occurrence of the

80

--------------------------------------------------------------------------------

 

Release of Security Date, the Agent shall have consented to the inclusion of
such Real Estate or Borrowing Base Loan as a Borrowing Base Asset, which consent
may be granted in the Agent’s and Lenders’, as applicable, sole and absolute
discretion.

Release of Borrowing Base Assets

.  Prior to the Release of Security Date and provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.4)
(other than a Default or Event of Default that would be cured by effectuating
such release as provided in §12.2(b)), the Agent shall release a Borrowing Base
Asset from the lien or security title of the Security Documents encumbering the
same (and if such Borrowing Base Asset is a Borrowing Base Property, such
release shall include the Equity Interests in the applicable Subsidiary
Guarantor) upon the request of the Borrower in connection with a sale or other
permanent disposition or refinancing of such Borrowing Base Asset subject to and
upon the following terms and conditions:

(a)the Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than ten (10) days prior to the date on which such
release is to be effected;

(b)the Borrower shall submit to the Agent with such request a Compliance
Certificate and Borrowing Base Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of the
Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

(c)all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(d)the Borrower shall pay all reasonable out-of-pocket costs and expenses of the
Agent in connection with such release, including without limitation, reasonable
attorney’s fees;

(e)the Borrower shall pay to the Agent for the account of the Lenders a release
price, which payment shall be applied to reduce the outstanding principal
balance of the Loans as provided in §3.4, in an amount equal to the amount
necessary to reduce the outstanding principal balance of the Loans so that no
violation of the covenants set forth in §§3.2 or 9.1 shall occur; and

(f)without limiting or affecting any other provision hereof, any release of a
Borrowing Base Asset will not cause the Borrower to be in violation of the
restrictions set forth in the definition of Borrowing Base Availability or the
covenants set forth in this Agreement.

Additional Guarantors

.  In the event that the Borrower shall request that certain Real Estate or a
Borrowing Base Loan of a Wholly-Owned Subsidiary of the Borrower be included as
a Borrowing Base Asset as contemplated by §5.3 and such Real Estate or a
Borrowing Base Loan is included as a Borrowing Base Asset in accordance with the
terms hereof, the Borrower shall, as a condition to such Real Estate or a
Borrowing Base Loan being

81

--------------------------------------------------------------------------------

 

included as a Borrowing Base Asset, cause each such Wholly-Owned Subsidiary, and
any other Subsidiary of Borrower which owns an interest in such Wholly-Owned
Subsidiary, to execute and deliver to the Agent a Joinder Agreement, and such
Subsidiary or Subsidiaries, as applicable, shall become a Guarantor hereunder
and thereunder.  In addition, in the event any Subsidiary of the Borrower shall
constitute a Material Subsidiary, the Borrower shall promptly cause such
Subsidiary to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Guarantor hereunder and thereunder.  Without limiting
the foregoing, in the event any Subsidiary of the REIT shall constitute a
Material Subsidiary within the meaning of clause (b) of the definition thereof,
the Borrower shall cause such Subsidiary, as a condition to such Subsidiary
becoming a guarantor or other obligor with respect to such other Unsecured
Indebtedness described therein (unless such Indebtedness was incurred prior to
such Subsidiary becoming a Subsidiary Guarantor and not in contemplation of such
Subsidiary becoming a Subsidiary Guarantor, in which case such Subsidiary shall
execute and deliver to Agent a Joinder Agreement within five (5) Business Days
of such Person’s becoming a Subsidiary of REIT), cause each such Subsidiary to
execute and deliver to Agent a Joinder Agreement, and such Subsidiary shall
thereby become a Subsidiary Guarantor hereunder.  Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and thereunder and to execute the
Contribution Agreement, the Guaranty, the Indemnity Agreement and such Security
Documents as the Agent may require.  The Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Guarantors to be true and correct with respect to each such Subsidiary.  In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

Release of Certain Guarantors

.

(a)Provided no Default or Event of Default shall have occurred and be continuing
(or would exist immediately after giving effect to the transactions contemplated
by this §5.6(a)), in the event that all Borrowing Base Loans owned by a
Subsidiary Guarantor have been removed from the calculation of Borrowing Base
Availability in accordance with this Agreement and, if prior to the Release of
Security Date, shall have been released as Collateral for the Obligations and
Hedge Obligations in accordance with the terms of this Agreement and all
Borrowing Base Properties owned by such Subsidiary Guarantor have been removed
from the calculation of Borrowing Base Availability and, if prior to the Release
of Security Date, the lien and security interest in the Equity Interests in such
Subsidiary Guarantor have been released as Collateral for the Obligations and
Hedge Obligations in accordance with the terms of this Agreement, then such
Subsidiary Guarantor shall be released by Agent from liability under this
Agreement and the other Loan Documents to which it is a party.

(b)The Borrower may request in writing that the Agent release, and upon receipt
of such request the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor that is a Guarantor solely by virtue of being a Material
Subsidiary from the Guaranty so long as:  (i) no Default or Event of Default
shall then be in existence or would occur as a result of such release; (ii) the
Agent shall have received such written request at least five (5) Business Days
prior to the requested date of release; (iii) such Subsidiary Guarantor is not
the direct or indirect owner or lessee of a Borrowing Base Property or of a
Borrowing Base Loan

82

--------------------------------------------------------------------------------

 

and will not, upon giving effect to such requested release, be a guarantor of or
otherwise liable with respect to any other Unsecured Indebtedness of the REIT,
Borrower or any of their respective Subsidiaries of the type described in clause
(b) of the definition of Material Subsidiary which would require it to be a
Guarantor; and (iv) the Borrower shall deliver to Agent evidence reasonably
satisfactory to Agent that (A) the Borrower has disposed of or simultaneously
with such release will dispose of its entire interest in such Guarantor or that
all of the assets of such Guarantor will be disposed of in compliance with the
terms of this Agreement, and if such transaction involves the disposition by
such Guarantor of all of its assets, the net cash proceeds, if any, from such
disposition are being distributed to the Borrower in connection with such
disposition, or (B) such Guarantor will be the borrower with respect to Secured
Debt that is not prohibited under this Agreement, which Indebtedness will be
secured by a Lien on the assets of such Guarantor, or (C) the Borrower has
contributed or simultaneously with such release will contribute its entire
direct or indirect interest in such Guarantor to an Unconsolidated Affiliate or
a Subsidiary which is not a Wholly Owned Subsidiary or that such Guarantor will
be contributing all of its assets to an Unconsolidated Affiliate or a Subsidiary
which is not a Wholly Owned Subsidiary in compliance with the terms of this
Agreement, or (D) such Guarantor is an Excluded Subsidiary.  Delivery by the
Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

(c)The provisions of this §5.6 shall not apply to Borrower, General Partner, TRS
or REIT.

[Intentionally Omitted.]

.  

Release of Collateral

.  

(a)Upon the written request of Borrower to Agent and the determination by Agent
of the satisfaction of the Release of Security Conditions, then the Agent shall
release the Collateral (other than the Collateral Account) from the lien and
security interest of the Security Documents and shall release the Borrower and
Guarantors from their respective obligations under the Security Documents
(except for those that survive a termination) and terminate the Security
Documents; provided, however, that the foregoing release of Collateral by Agent
and termination of the Security Document shall under no circumstances release
the Borrower or any of the Guarantors from any of their respective obligations
under this Agreement, the Notes the Guaranty or the Contribution Agreement, or
release any lien or security interest in the Collateral Account.  Upon request
of Borrower, Agent on behalf of the Lenders shall be authorized at Borrower’s
expense to execute and deliver such documents and instruments and file such UCC
termination statements as the Borrower shall reasonably request to evidence the
release of the Collateral from the lien and security of the Security Documents
and the termination agreements of the Security Documents as the Borrower shall
reasonably request in form and substance reasonably satisfactory to the Borrower
and Agent.

(b)Upon the refinancing or repayment of the Obligations in full and termination
of the obligation to provide additional Loans or issue Letters of Credit to
Borrower, then the Agent shall release the Collateral from the lien and security
interest of the Security

83

--------------------------------------------------------------------------------

 

Documents and to release the Borrower and Guarantors (other than with respect to
obligations that survive termination of this Agreement), provided that Agent has
not received a written notice from the Representative or the holder of the Hedge
Obligations that any Hedge Obligation is then due and payable to the holder
thereof.

REPRESENTATIONS AND WARRANTIES

.

The Borrower represents and warrants to the Agent and the Lenders as follows.

Corporate Authority, Etc.

 

(a)Incorporation; Good Standing.  REIT is a Maryland corporation duly organized
pursuant to Articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of
Maryland.  REIT conducts its business in a manner which enables it to qualify as
a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder.  The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware.  The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and where
a Borrowing Base Property owned by it or the property subject to a Borrowing
Base Loan owned by it is located (to the extent required by Applicable Law) and
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b)Subsidiaries.  Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where it is
organized and where a Borrowing Base Property owned by it or the property
subject to a Borrowing Base Loan owned by it is located (to the extent required
by Applicable Law) and in each other jurisdiction where a failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

(c)Authorization.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its

84

--------------------------------------------------------------------------------

 

properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of the Agent contemplated
by this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to the Agent.

(d)Enforceability.  This Agreement and the other Loan Documents to which any of
the Borrower or any Guarantor is a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’  rights and general principles
of equity.

Governmental Approvals

.  The execution, delivery and performance of this Agreement and the other Loan
Documents to which the Borrower or any Guarantor is a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained, the filing of the Security Documents in the appropriate records office
with respect thereto, and filings after the date hereof of disclosures with the
SEC.

Title to Properties

.  Except as indicated on Schedule 6.3 hereto, REIT and its Subsidiaries own or
lease all of the assets reflected in the consolidated balance sheet of the REIT
as of the Balance Sheet Date or acquired or leased since that date (except
property and assets sold or otherwise disposed of in the ordinary course of
business since that date) subject to no rights of others, including any
mortgages, leases pursuant to which REIT or any of its Subsidiaries or any of
their respective Affiliates is the lessee, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.

Financial Statements

.  The Borrower has furnished to the Agent:  (a) the consolidated balance sheet
of REIT and its Subsidiaries as of the Balance Sheet Date and the related
consolidated statement of income and cash flow as of the Balance Sheet Date
certified by the chief financial officer of REIT, (b) an unaudited statement of
Net Operating Income for the period ending September 30, 2016, reasonably
satisfactory in form to the Agent and certified by the chief financial officer
of REIT as fairly presenting the Net Operating Income for such periods, and
(c) certain other financial information relating to the Borrower, the
Guarantors, the Collateral and the Borrowing Base Assets.  The balance sheet and
statements referred to in clauses (a) and (b) above have been prepared in
accordance with generally accepted accounting principles and fairly present the
consolidated financial condition of REIT and its Subsidiaries as of such dates
and the consolidated results of the operations of REIT and its Subsidiaries for
such periods.  There are no liabilities, contingent or otherwise, of REIT or any
of its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.

No Material Changes

.  Since the Balance Sheet Date or the date of the most recent financial
statements delivered pursuant to §7.4, as applicable, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business of REIT and its

85

--------------------------------------------------------------------------------

 

Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheet of REIT as of the Balance Sheet Date, or its consolidated
statement of income or cash flows as of the Balance Sheet Date, other than
changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of REIT, its Subsidiaries or any of the Borrowing Base
Assets from the condition shown on the statements of income delivered to the
Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any materially adverse effect either individually or in the
aggregate on the business, prospects, operations or financial condition of REIT
and its Subsidiaries, considered as a whole, or of any of the Borrowing Base
Assets.

Franchises, Patents, Copyrights, Etc.

  The Borrower, the Guarantors and their respective Subsidiaries possess all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others.  Except as set forth on Schedule 6.6 hereto, none of
the Borrowing Base Assets is owned or operated by the Borrower or its
Subsidiaries under or by reference to any trademark, trade name, service mark or
logo, and none of the trademarks, tradenames, service marks or logos are
registered or subject to any license or provision of law limiting their
assignability or use except as specifically set forth on Schedule 6.6.

Litigation

.  Except as stated on Schedule 6.7, there are no actions, suits, proceedings or
investigations of any kind pending or to the knowledge of the Borrower
threatened against the Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or
thereto, the Collateral or any lien, security title or security interest created
or intended to be created pursuant hereto or thereto, or which if adversely
determined could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 6.7, as of the Closing Date there are
no judgments, final orders or awards outstanding against or affecting the
Borrower, any Guarantor, any of their respective Subsidiaries or any
Collateral.  No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein
provided.  As of the Closing Date, none of the Borrower, any Guarantor, any of
their respective Subsidiaries or, to Borrower’s knowledge, any Operator of any
Medical Property, is the subject of an audit by a Governmental Authority or, to
the Borrower’s or any Guarantor’s knowledge, any investigation or review by a
Governmental Authority concerning the violation or possible violation of any
Requirement of Law, including any Healthcare Law.

No Material Adverse Contracts, Etc.

  None of the Borrower, any Guarantor or any of their respective Subsidiaries is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect.  None of the Borrower, any Guarantor or any of their
respective

86

--------------------------------------------------------------------------------

 

Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

Compliance with Other Instruments, Laws, Etc.

  None of the Borrower, any Guarantor or any of their respective Subsidiaries is
in violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

Tax Status

.  Each of the Borrower, the Guarantors and their respective Subsidiaries
(a) has made or filed all federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject or
has obtained an extension for filing, (b) has paid prior to delinquency all
taxes and other governmental assessments and charges shown or determined to be
due on such returns, reports and declarations, and (c) has set aside on its
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  Except as set forth on Schedule 6.10, there are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers or partners of such Person know of no basis for any such
claim.  Except as set forth on Schedule 6.10, there are no audits pending or to
the knowledge of the Borrower threatened with respect to any tax returns filed
by the Borrower, any Guarantor or their respective Subsidiaries.  The taxpayer
identification number for REIT is 46-5477146, the taxpayer identification number
for General Partner is 47-1206477, and the taxpayer identification number for
the Borrower is 47-1208487.

No Event of Default

.  No Default or Event of Default has occurred and is continuing under this
Agreement or, as of the date of this Agreement, the Original Credit Agreement.

Investment Company Act

.  None of the Borrower, the Guarantors or any of their respective Subsidiaries
is an “investment company”, or an “affiliated company” or a “principal
underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

Setoff, Etc.

  Prior to the Release of Security Date, the Collateral and the rights of the
Agent and the Lenders with respect to the Collateral are not subject to any
setoff, claims, withholdings or other defenses by the Borrower or any of their
Subsidiaries or, to the actual knowledge of the Borrower, any other Person.

Certain Transactions

.  Except as disclosed on Schedule 6.14 hereto, none of the partners, officers,
trustees, managers, members, directors, or employees of the Borrower, any
Guarantor or any of their respective Subsidiaries is, nor shall any such Person
become, a party to any transaction with the Borrower, any Guarantor or any of
their respective Subsidiaries or Affiliates (other than for services as
partners, managers, members, employees, officers and directors), including any
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge

87

--------------------------------------------------------------------------------

 

of the Borrower, any corporation, partnership, trust or other entity in which
any partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower, a Guarantor or any of their respective Subsidiaries
than those that would be obtained in a comparable arms-length transaction.

Employee Benefit Plans

.  The Borrower, each Guarantor and each ERISA Affiliate has fulfilled its
obligation, if any, under the minimum funding standards of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.  Neither the
Borrower, any Guarantor nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed
to make any contribution or payment to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any material liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.  None of the assets of REIT or any of its Subsidiaries, including,
without limitation, any Borrowing Base Asset, constitutes a “plan asset” of any
Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.

Disclosure

.  All of the representations and warranties made by or on behalf of the
Borrower, the Guarantors and their respective Subsidiaries in this Agreement and
the other Loan Documents or any document or instrument delivered to the Agent or
the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects, and neither the Borrower nor any
Guarantor has failed to disclose such information as is necessary to make such
representations and warranties not misleading.  All information contained in
this Agreement, the other Loan Documents or prepared by or on behalf of the
Borrower, any Subsidiary or any Guarantor and otherwise furnished to or made
available to the Agent or the Lenders by or on behalf of the Borrower, any
Subsidiary or any Guarantor, as supplemented to date, is and, when delivered,
will be true and correct in all material respects and, as supplemented to date,
does not, and when delivered will not, contain any untrue statement of a
material fact or omit to state a material fact known to Borrower or any
Guarantor necessary to make the statements contained therein not
misleading.  The written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor, the Collateral and the
Borrowing Base Assets (other than projections and estimates) prepared by or on
behalf of the Borrower, a Subsidiary or a Guarantor and furnished to the Agent
or the Lenders in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, complete and
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrower’s or the Guarantors’ counsel
(although the Borrower and the Guarantors have no reason to believe that

88

--------------------------------------------------------------------------------

 

the Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable).

Trade Name; Place of Business

.  Neither the Borrower nor any Guarantor uses any trade name and conducts
business under any name other than its actual name set forth in the Loan
Documents.  The principal place of business of the Borrower is 3100 West End
Avenue, Suite 1000, Nashville, Tennessee  37203.

Regulations T, U and X

.  No portion of any Loan is to be used for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.  Neither the Borrower nor any Guarantor is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

Environmental Compliance

.  The Borrower has obtained and provided to the Agent, or in the case of
Borrowing Base Properties acquired after the date hereof will obtain and provide
to the Agent, written environmental site assessment reports of the Environmental
Engineer (collectively, the “Environmental Reports”).  Except as set forth in
the Environmental Reports with respect to Borrowing Base Properties or as
disclosed on Schedule 6.19 attached hereto, the Borrower makes the following
representations and warranties:

(a)None of the Borrower, the Guarantors or their respective Subsidiaries nor, to
the best knowledge of the Borrower, any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Borrowing Base Properties) and has had or could reasonably be expected to have a
Material Adverse Effect or (ii) involves a Borrowing Base Property.

(b)None of the Borrower, any Guarantor nor any of their respective Subsidiaries
has received notice from any third party including, without limitation, any
Governmental Authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40
C.F.R.  Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, any Guarantor or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which in any case
(i) involves Real Estate (other than the

89

--------------------------------------------------------------------------------

 

Borrowing Base Properties) and has had or could reasonably be expected to have a
Material Adverse Effect or (ii) involves a Borrowing Base Property.

(c)(i) Since the date of acquisition of title to the Real Estate by the
Borrower, the Guarantors or their respective Subsidiaries, and to the best
knowledge of the Borrower, prior to the date of acquisition, no portion of the
Real Estate has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance with applicable Environmental Laws,
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate except those which are
being operated and maintained in compliance with Environmental Laws; (ii) in the
course of any activities conducted by the Borrower, the Guarantors, their
respective Subsidiaries or, to the best knowledge of Borrower, the tenants and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of the
Borrower’s, the Guarantors’ and their respective Subsidiaries’, or the tenants’
or operators’ of the Real Estate, respective businesses and in accordance with
applicable Environmental Laws; (iii) since the date of acquisition of title to
the Real Estate by the Borrower, the Guarantors or their respective
Subsidiaries, and to the best knowledge of the Borrower, prior to the date of
acquisition, there has been no past or present Release or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate; (iv) to the best
knowledge of Borrower, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on the Real Estate; and
(v) since the date of acquisition of title to the Real Estate by the Borrower,
the Guarantors or their respective Subsidiaries, and to the best knowledge of
the Borrower, prior to the date of acquisition, any Hazardous Substances that
have been generated on any of the Real Estate have been transported off‑site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.19(c) as to any Real Estate (other than the Borrowing Base
Properties) where the foregoing has not had or could not reasonably be expected
to have a Material Adverse Effect).

(d)None of the Borrower, the Guarantors, their respective Subsidiaries nor the
Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the effectiveness of
any other transactions contemplated hereby, except for such matters with which
the Borrower, the Guarantors, their respective Subsidiaries shall have complied
with as of the Closing Date.

(e)There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Borrowing Base Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Borrowing Base Property.

(f)There has been no written claim against the Borrower, the Guarantors or their
respective Subsidiaries or to the knowledge of Borrower, against any other
Person, by any

90

--------------------------------------------------------------------------------

 

party that any use, operation, or condition of the Real Estate has caused any
nuisance or any other liability or adverse condition on any other property, nor
is there any basis for such a claim.

Subsidiaries; Organizational Structure

.  Schedule 6.20(a) sets forth, as of the date hereof, all of the Subsidiaries
of REIT, the form and jurisdiction of organization of each of the Subsidiaries,
and REIT’s direct and indirect ownership interests therein.  Schedule 6.20(b)
sets forth, as of the date hereof, all of the Unconsolidated Affiliates of the
REIT and its Subsidiaries, the form and jurisdiction of organization of each of
the Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest
therein and the other owners of the applicable Unconsolidated Affiliate.  No
Person owns any legal, equitable or beneficial interest in any of the Persons
set forth on Schedules 6.20(a) and 6.20(b) except as set forth on such
Schedules.

Leases

.  The Borrower has delivered to the Agent true copies of the Leases and any
amendments thereto relating to each Borrowing Base Property required to be
delivered as a part of the Eligible Real Estate Qualification Documents, and
with respect to each Borrowing Base Property as of the date hereof, such Leases
remain the sole Leases with respect to such Borrowing Base Properties and have
not been amended except in accordance with the Original Credit Agreement.  An
accurate and complete Rent Roll as of the date of inclusion of each Borrowing
Base Property in Borrowing Base Availability with respect to all Leases of any
portion of the Borrowing Base Property has been provided to the Agent (except
with respect to each Borrowing Base Property that is leased to a single tenant
under a triple-net lease, the lease has been provided to Agent in lieu of a Rent
Roll).  The Leases reflected on such Rent Roll constitute as of the date thereof
the sole agreements relating to leasing or licensing of space at such Borrowing
Base Property and in the Building relating thereto.  Except as reflected on such
Rent Roll or on Schedule 6.21 no tenant under any Lease is entitled to any free
rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments, lease buy-outs or
abatements or credits.  Except as set forth in Schedule 6.21, the Leases
reflected therein are, as of the date of inclusion of the applicable Borrowing
Base Property in Borrowing Base Availability or with respect to each Borrowing
Base Property as of the date of this Agreement, as of the date of this
Agreement, in full force and effect in accordance with their respective terms,
without any payment default or any other material default thereunder, nor are
there any defenses, counterclaims, offsets, concessions or rebates available to
any tenant thereunder, and, except as reflected in Schedule 6.21, neither the
Borrower nor any Guarantor has given or made, any notice of any payment or other
material default, or any claim, which remains uncured or unsatisfied, with
respect to any of the Leases, and to the best of the knowledge and belief of the
Borrower, there is no basis for any such claim or notice of default by any
tenant.  Except as reflected in Schedule 6.21, no property, other than the
Borrowing Base Property which is the subject of the applicable Lease, is
necessary to comply with the requirements (including, without limitation,
parking requirements) contained in such Lease.

Property

.  Except as set forth on Schedule 6.22 and the property condition reports for
the initial Borrowing Base Properties delivered to the Agent on or before the
Closing Date, (i) all of the Borrowing Base Properties, and all major building
systems located thereon, are structurally sound, in good condition and working
order and free from material defects, subject to ordinary wear and tear,
(ii) all of the other Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear, except where such defects have not had
and could not reasonably be

91

--------------------------------------------------------------------------------

 

expected to have a Material Adverse Effect, (iii) the Real Estate, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands (but excluding for purposes of this §6.22, Environmental Laws) except
where a failure to so comply as to Real Estate other than the Borrowing Base
Properties has not and could not reasonably be expected to have a Material
Adverse Effect, (iv) all utilities necessary for the use and operation of the
Borrowing Base Properties are installed to the property lines of the Borrowing
Base Properties through dedicated public rights of way or through perpetual
private easements approved by the Agent and, except in the case of drainage
facilities, are connected to the Building located thereon with valid permits and
are adequate to service the Building in compliance with Applicable Law, (v) the
streets abutting the Borrowing Base Properties are dedicated and accepted public
roads, to which the Borrowing Base Properties have direct access (or indirect
access via recorded easements that are insured without exception pursuant to the
related Title Policy) by motor vehicles and by foot, or are perpetual private
ways (with direct access by motor vehicles and by foot to public roads) to which
the Borrowing Base Properties have direct access approved by the Agent (or
indirect access via recorded easements that are insured without exception
pursuant to the related Title Policy), (vi) there are no unpaid or outstanding
real estate or other taxes or assessments on or against any of the Real Estate
which are payable by the Borrower, any Guarantor or any of their respective
Subsidiaries (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement),
(viii) each Real Estate asset is separately assessed for purposes of real estate
tax assessment and payment, (ix) there are no unpaid or outstanding real estate
or other taxes or assessments on or against any other property of the Borrower,
the Guarantors or any of their respective Subsidiaries which are payable by any
of such Persons in any material amount (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement), (x) as of the date of inclusion of any Real Estate as a
Borrowing Base Property, there are no pending, or to the knowledge of the
Borrower, threatened or contemplated, eminent domain proceedings against any
Borrowing Base Asset or any material portion of any other Real Estate, (xi) none
of the Borrowing Base Properties or any material portion of any other Real
Estate is now damaged as a result of any fire, explosion, accident, flood or
other casualty, (xii) none of the Borrower, the Guarantors or any of their
respective Subsidiaries has received any outstanding notice from any insurer or
its agent requiring performance of any work with respect to any of the Real
Estate or canceling or threatening to cancel any policy of insurance, and each
of the Real Estate assets complies with the material requirements of all of the
Borrower’s, Guarantors’ and their respective Subsidiaries’ insurance carriers,
(xiii) no person or entity has any right or option to acquire any Real Estate or
any Building thereon or any portion thereof or interest therein, except for
certain tenants of such Real Estate not constituting Borrowing Base Properties
pursuant to the terms of their Leases or, with respect to Borrowing Base
Properties, as disclosed to Agent in writing prior to acceptance of such Real
Estate as a Borrowing Base Property, (xiv) neither the Borrower nor any
Guarantor is a party to any Management Agreements or Operators' Agreements for
any of the Borrowing Base Properties except as has been delivered to the Agent,
(xv) there are no material defaults or material claims or any bases for material
defaults or material claims in respect of any Borrowing Base Property or its
operation by any party to any service agreement or Management Agreement

92

--------------------------------------------------------------------------------

 

or Operators' Agreement, and (xvi) there are no material agreements not
otherwise terminable upon thirty (30) days’ notice pertaining to any Borrowing
Base Property, any Building thereon or the operation or maintenance of either
thereof other than as described in this Agreement (including the
Schedules hereto) or, as applicable, the Title Policies.

Brokers

.  None of REIT nor any of its Subsidiaries has engaged or otherwise dealt with
any broker, finder or similar entity in connection with this Agreement or the
Loans contemplated hereunder.

Other Debt

.  As of the date of this Agreement, (a) none of the Borrower, any Guarantor nor
any of their respective Subsidiaries is in default of (i) the payment of any
Indebtedness, the performance of any related agreement, mortgage, deed of trust,
security agreement, financing agreement, indenture or lease to which any of them
is a party, and (b) no Indebtedness of the Borrower, any Guarantor or any of
their respective Subsidiaries has been accelerated.  Neither the Borrower nor
any Guarantor is a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time or payment of any of the
Obligations to any other indebtedness or obligation of the Borrower or any
Guarantor.  Schedule 6.24 hereto sets forth all agreements, mortgages, deeds of
trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor in an amount greater than
$1,000,000.00, and the Borrower has provided the Agent with such true, correct
and complete copies thereof.

Solvency

.  After giving effect to the transactions contemplated by this Agreement and
the other Loan Documents, including all Loans made or to be made hereunder,
neither the Borrower nor any Guarantor is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, the Borrower and each Guarantor is able to pay its debts as they
become due, and the Borrower and each Guarantor has sufficient capital to carry
on its business.

No Bankruptcy Filing

.  Neither the Borrower nor any Guarantor is contemplating either the filing of
a petition by it under any state or federal bankruptcy or insolvency laws or for
the liquidation of its assets or property, and the Borrower has no knowledge of
any Person contemplating the filing of any such petition against it or any
Guarantor.

No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by the Borrower, any Guarantor or any of their respective
Subsidiaries with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

Transaction in Best Interests of the Borrower and Guarantors; Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of the Borrower, each Guarantor and their respective
Subsidiaries.  The Borrower and the Guarantors are engaged in common business
enterprises related to those of the Borrower and each Guarantor will derive
substantial direct and indirect benefit from the effectiveness and

93

--------------------------------------------------------------------------------

 

existence of this Agreement.  The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

Contribution Agreement

.  The Borrower and the Guarantors have executed and delivered the Contribution
Agreement, and the Contribution Agreement constitutes the valid and legally
binding obligations of such parties enforceable against them in accordance with
the terms and provisions thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

Representations and Warranties of Guarantors

.  The Borrower has no knowledge that any of the representations or warranties
of any Guarantor contained in any Loan Document to which such Guarantor is a
party are untrue or inaccurate in any material respect.

OFAC

.  None of the Borrower, the Guarantors, any of their Subsidiaries or any of
their respective officers or, to the knowledge of Borrower, their respective
directors, employees, agents, advisors or Affiliates (a) is (or will be) a
Person: (i) that is, or is owned or controlled by Persons that are:  (x) the
subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions Laws and Regulations, which includes, as of the Closing
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) listed in any
list related to or otherwise designated under any Sanctions Laws and Regulations
maintained under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list), the U.S. Department of State or by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or under the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (any such Person described in clauses (i) or (ii),
a “Designated Person”) and (b) is not and shall not engage in any dealings or
transactions or otherwise be associated with a Designated Person.  In addition,
the Borrower hereby agrees to provide to the Lenders any additional information
that a Lender reasonably deems necessary from time to time in order to ensure
compliance with Sanctions Laws and Regulations and all Applicable Laws
concerning money laundering and similar activities.  Neither Borrower, any
Guarantor, nor any Subsidiary, director or officer of Borrower or Guarantor or,
to the knowledge of Borrower, any Affiliate, agent or employee of Borrower or
any Guarantor, has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations.

94

--------------------------------------------------------------------------------

 

Healthcare Representations

.

(a)Each Borrowing Base Property (excluding any Borrowing Base Property that is
an MOB or LPC) (i) is in material conformance with all insurance, reimbursement
and cost reporting requirements, (ii) for those Borrowing Base Properties where
Operator is required by Applicable Laws to maintain a provider agreement
pursuant to Medicare and/or Medicaid, said provider agreement is in full force
and effect under Medicare and Medicaid, and (iii) is in material compliance with
all other Applicable Laws including, without limitation, (A) Healthcare Laws,
(B) licensure requirements, (C) staffing requirements, (D) health and fire
safety codes, including quality and safety standards, (E) those relating to the
prevention of fraud and abuse, (F) Third Party Payor program requirements and
disclosure of ownership and related information requirements, (G) requirements
of applicable Governmental Authorities, including those relating to such
Borrowing Base Properties’ physical structure, environment, quality and adequacy
of medical care and licensing, and (H) those related to reimbursement for the
type of care or services provided by Operators with respect to such Borrowing
Base Properties.  There is no existing, pending or, to the Borrower’s knowledge,
threatened in writing, revocation, suspension, termination, probation,
restriction, limitation, or nonrenewal proceeding by any third-party payor under
a Third-Party Payor Program, other than those which have been disclosed to the
Agent, if any.

(b)All Primary Licenses and Permits necessary for using and operating the
Borrowing Base Properties (excluding any Borrowing Base Property that is an MOB
or LPC) are held by the Borrower, the applicable Subsidiary Guarantor, or the
applicable Operator, as required under Applicable Law, and are in full force and
effect.

(c)Except as set forth on Schedule 6.32 hereof, with respect to any of the
Borrowing Base Properties (excluding any Borrowing Base Property that is an MOB
or LPC), there are no Healthcare Investigations or any other inquiries,
investigations, probes, audits, reviews or proceedings by any Governmental
Authority or any Third Party Payor Program or notices thereof, or any other
third party or any patient, employee or resident (including, but not limited to,
whistleblower suits, or suits brought pursuant to federal or state “false claims
acts” and Medicaid, Medicare or state fraud and/or abuse laws) that are
reasonably likely directly or indirectly, or with the passage of time (i) to
have a material adverse impact on Operators’ ability to accept and/or retain
patients or residents or operate such Borrowing Base Property for its current
use or result in the imposition of a fine, a sanction, a lower rate
certification or a lower reimbursement rate for services rendered to eligible
patients or residents, (ii) to modify, limit or result in the transfer,
suspension, revocation or imposition of probationary use of any of the Primary
Licenses, (iii) to affect any Operator’s continued participation in the Medicaid
or Medicare programs or any other Third-Party Payor Programs, or any successor
programs thereto, at then current rate certifications, or (iv) to result in any
material civil or criminal penalty or remedy, or (v) to result in the
appointment of a receiver.

(d)With respect to any Borrowing Base Property (excluding any Borrowing Base
Property that is an MOB or LPC), except as set forth on Schedule 6.32, (i) there
are no presently existing circumstances that would result or likely would result
in a material violation of any Healthcare Law, (ii) no such Borrowing Base
Property has received a notice of violation at a level that under Applicable Law
requires the filing of a plan of correction, and no statement of

95

--------------------------------------------------------------------------------

 

charges or deficiencies has been made or penalty enforcement action has been
undertaken against any such Borrowing Base Property, (iii) no Operator currently
has any violation imposed, and no statement of charges or deficiencies has been
made or penalty enforcement action has been undertaken, in each case, that
remains outstanding against any such Borrowing Base Property, any Operator or
against any officer, director, partner, member or stockholder of any Operator,
by any Governmental Authority or Third Party Payor Program, and (iv) there have
been no violations threatened in writing against any Borrowing Base Property’s,
or to the Borrower’s knowledge, any Operator’s, certification for participation
in Medicare, Medicaid or any other Third-Party Payor Programs that remain open
or unanswered that are, in each case of clauses (i) through (iv), reasonably
likely to result in a Material Adverse Effect.

(e)With respect to any Borrowing Base Property, there are no current, pending or
outstanding Governmental Authority or Third-Party Payor Program reimbursement
audits, appeals, reviews, suspensions or recoupment efforts actually pending at
any Borrowing Base Property that would result in a Material Adverse Effect, and
there are no years that are subject to an open audit in respect of any
Third-Party Payor Program that would, in each case, have a Material Adverse
Effect on the Borrower, any Guarantor or Operator, other than customary audit
rights pursuant to Medicare/Medicaid/TRICARE programs or other Third Party Payor
Programs.

The representations and warranties set forth in this §6.32, with respect to
Operators that are not affiliated with the Borrower and Borrowing Base
Properties which are operated by Operators that are not affiliated with the
Borrower, are made to the best of the Borrower’s knowledge.

Ground Lease

.

(a)Each Ground Lease contains the entire agreement of the Subsidiary Guarantors
and the applicable owner of the fee interest in such Borrowing Base Property
(the “Fee Owner”), pertaining to the Borrowing Base Property covered
thereby.  The Subsidiary Guarantors have no estate, right, title or interest in
or to the Borrowing Base Property except under and pursuant to the Ground
Lease.  The Borrower has delivered a true and correct copy of the Ground Lease
to the Agent and the Ground Lease has not been modified, amended or assigned,
with the exception of written instruments that have been recorded in the
applicable real estate records and referenced in the Title Policy for such
Borrowing Base Property.

(b)The applicable Fee Owner is the exclusive fee simple owner of the Borrowing
Base Property, subject only to the Ground Lease and all Liens and other matters
disclosed in the applicable Title Policy for such Borrowing Base Property
subject to the Ground Lease, and the applicable Fee Owner is the sole owner of
the lessor’s interest in the Ground Lease.

(c)Except as set forth on Schedule 6.33, there are no rights to terminate the
Ground Lease other than the applicable Fee Owner’s right to terminate by reason
of default, casualty, condemnation or other reasons, in each case as expressly
set forth in the Ground Lease.

96

--------------------------------------------------------------------------------

 

(d)Each Ground Lease is in full force and effect and no breach or default or
event that with the giving of notice or passage of time would constitute a
breach or default under any Ground Lease (a “Ground Lease Default”) exists or
has occurred on the part of a Subsidiary Guarantor or, to the knowledge of
Borrower, on the part of a Fee Owner under any Ground Lease.  All base rent and
additional rent, if any, due and payable under each Ground Lease has been paid
through the date of acceptance of such Real Estate as a Borrowing Base Property
and, except as set forth on Schedule 6.33, no Subsidiary Guarantor is required
to pay any deferred or accrued rent after the date of acceptance of such Real
Estate as a Borrowing Base Property under any Ground Lease.  Neither Borrower
nor a Subsidiary Guarantor has received any written notice that a Ground Lease
Default has occurred or exists, or that any Fee Owner or any third party alleges
the same to have occurred or exist.

(e)The applicable Subsidiary Guarantor is the exclusive owner of the ground
lessee’s interest under and pursuant to each Ground Lease and has not assigned,
transferred or encumbered its interest in, to, or under the Ground Lease.

AFFIRMATIVE COVENANTS

.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

Punctual Payment

.  The Borrower will duly and punctually pay or cause to be paid the principal
and interest on the Loans and all interest and fees provided for in this
Agreement, all in accordance with the terms of this Agreement and the Notes, as
well as all other sums owing pursuant to the Loan Documents.

Maintenance of Office

.  The Borrower and each Guarantor will maintain their respective chief
executive office at 3100 West End Avenue, Suite 1000, Nashville,
Tennessee  37203, or at such other place in the United States of America as the
Borrower or any Guarantor shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.

Records and Accounts

.  The Borrower and each Guarantor will (a) keep, and cause each of their
respective Subsidiaries to keep true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes, depreciation and
amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves.  Neither the Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent which shall not be unreasonably withheld,
conditioned or delayed, (x) make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal
year.  The Agent and the Lenders acknowledge that REIT’s fiscal year is a
calendar year.

Financial Statements, Certificates and Information

.  The Borrower will deliver or cause to be delivered to the Agent, in form and
substance satisfactory to the Agent:

97

--------------------------------------------------------------------------------

 

(a)within ten (10) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than ninety (90) days after the end of
each calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, shareholders’ equity, changes in capital and cash flows
for such year, setting forth in comparative form the figures for the previous
fiscal year and all such statements to be in reasonable detail, prepared in
accordance with GAAP, together with a certification by the chief financial
officer of the REIT, that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by the Agent and who shall have authorized REIT to deliver such
financial statements and certifications thereof to the Agent; provided, however,
that the Form 10-K filed with or furnished to the SEC by the Borrower (and which
is available online at the website of the SEC at http://www.sec.gov) shall be
deemed to have been provided by the Borrower under this reporting requirement;

(b)within ten (10) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than forty-five (45) days after the end
of each of the first three (3) calendar quarters of each year, copies of the
unaudited consolidated balance sheet of REIT and its Subsidiaries, at the end of
such quarter, and the related unaudited consolidated statements of income,
unaudited consolidated balance sheet and cash flows for the portion of REIT’s
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP, together with a certification by the chief financial officer of REIT
that the information contained in such financial statements fairly presents the
financial position of REIT and its Subsidiaries on the date thereof (subject to
year-end adjustments); provided, however, that the Form 10-Q filed with or
furnished to the SEC by the Borrower (and which is available online at the
website of the SEC at http://www.sec.gov) shall be deemed to have been provided
by the Borrower under this reporting requirement;

(c)simultaneously with the delivery of the financial statements referred to in
§§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”) certified by
the chief financial officer of REIT in the form of Exhibit I hereto (or in such
other form as the Agent may reasonably approve from time to time) setting forth
in reasonable detail computations evidencing compliance or non-compliance (as
the case may be) with the covenants contained in §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date, and (ii) a statement of
Funds from Operations for the relevant period.  The Borrower shall submit with
the Compliance Certificate a Borrowing Base Certificate in the form of Exhibit H
attached hereto (a “Borrowing Base Certificate”) pursuant to which the Borrower
shall calculate the amount of the Borrowing Base Mortgage Loan Amount, and the
Borrowing Base Availability as of the end of the immediately preceding calendar
quarter, and (iii) a calculation of the component of Adjusted Net Operating
Income described in clauses (b), (c) and (d) of the definition thereof and
whether the applicable property is an EBITDAR Stabilized Property or a
Newly-Built Property, together with such supporting information as Agent may
request (including financial statements of the applicable tenant or
Operator).  The calculation of Tenant EBITDAR may be calculated by Borrower with
financial information that is for the period that ends no more than sixty (60)
days prior to the ending date of the period covered by the Compliance
Certificate and Borrowing Base Certificate.  All income, expense and value
associated with Real Estate or other Investments acquired or

98

--------------------------------------------------------------------------------

 

disposed of during any quarter will be adjusted, where applicable.  Such
Borrowing Base Certificate shall specify whether there are any monetary or other
defaults under Major Leases at a Borrowing Base Asset or defaults under
Borrowing Base Loans;

(d)simultaneously with the delivery of the financial statements referred to in
§§7.4(a) and 7.4(b), (i) prior to the Release of Security Date (or after the
Release of the Security Date, at the Agent’s reasonable request), a Rent Roll
for each of the Borrowing Base Properties as of the end of each calendar quarter
(including the fourth calendar quarter in each year), together with a listing of
each tenant that has taken occupancy of each such Borrowing Base Property during
each calendar quarter (including the fourth calendar quarter in each year),
(ii) prior to the Release of Security Date (or after the Release of the Security
Date, at the Agent’s reasonable request), an operating statement (including
payor mix statistics) for each of the Borrowing Base Properties for each such
calendar quarter and year to date and a consolidated operating statement for the
Borrowing Base Properties for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to the Agent),
(iii) prior to the Release of Security Date, a copy of each Lease or amendment
to any Lease entered into with respect to a Borrowing Base Property during such
calendar quarter (including the fourth calendar quarter in each year),
(iv) financial information from each tenant of a Borrowing Base Property
reasonably required by the Agent to determine compliance with the covenants
contained in §9 and the other covenants described in such certificate, and
(v) other evidence reasonably required by the Agent to determine compliance with
the covenants contained in §9 and the other covenants described in such
certificate;

(e)simultaneously with the delivery of the financial statements referred to in
§§7.4(a) and 7.4(b) above, a statement (i) listing the Real Estate owned by REIT
and its Subsidiaries (or in which REIT or any of its Subsidiaries owns an
interest) and stating the location thereof, the date acquired and the
acquisition cost, and whether such Real Estate constitutes a Land Asset or a
Development Property, (ii) listing the Indebtedness of REIT and its Subsidiaries
(excluding Indebtedness of the type described in §§8.1(a), 8.1(c), 8.1(d) and
8.1(f)), which statement shall include, without limitation, a statement of the
original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is Recourse Indebtedness, Secured Debt, Unsecured Indebtedness
or Non-Recourse Indebtedness, and (iii) performance data with respect to the
Borrowing Base Loans and associated collateral, including, without limitation,
outstanding principal balances, any outstanding delinquencies or defaults, and
prepayments in whole or in part, and status of leasing or occupancy;

(f)contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports, proxy statements and all other information sent
to the owners of the Borrower or REIT; provided, however, that the reports and
other information filed with or furnished to the SEC by the Borrower (and which
are available online at the website of the SEC at http://www.sec.gov) shall be
deemed to have been provided by the Borrower under this reporting requirement;

99

--------------------------------------------------------------------------------

 

(g)promptly following the Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and REIT;

(h)promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly, monthly, special (8-K) or other reports
or information that REIT or any of its Subsidiaries shall file with the SEC;
provided, however, that the reports and statements filed with or furnished to
the SEC by the Borrower (and which is available online at the website of the SEC
at http://www.sec.gov) shall be deemed to have been provided by the Borrower
under this reporting requirement;

(i)notice of any audits pending or threatened in writing with respect to any tax
returns filed by REIT or any of its Subsidiaries promptly following notice of
such audit;

(j)upon the Agent’s request, evidence reasonably satisfactory to the Agent of
the timely payment of all real estate taxes for the Borrowing Base Assets;

(k)[Reserved];

(l)within five (5) Business Days of receipt, copies of any written claim made
with respect to any Non-Recourse Exclusion;

(m)upon the request of Agent (but following the Release of Security Date and
provided no Default or Event of Default has occurred, Agent may not make such
request more than one time per calendar year as to any Borrowing Base Asset)
updated title and UCC searches with respect to the Borrowing Base Assets; and

(n)from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation (i)
auditors’ management letters, (ii) status of litigation or investigations
against REIT or any of its Subsidiaries and any settlement discussions relating
thereto, (iii) property inspection and environmental reports and information as
to zoning (provided that, as to this clause (iii) following the Release of
Security Date and provided no Default or Event of Default has occurred, Agent
shall not request such items as to any Borrowing Base Asset more than one time
per calendar year) and (iv) other legal and regulatory changes affecting REIT or
any of its Subsidiaries), as the Agent may reasonably request.

The Agent shall promptly distribute to the Lenders materials received under
§7.4(a)-(e).  The Borrower shall cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower or REIT.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the Agent and
the Lenders (collectively, “Information Materials”) pursuant to this Section and
the Borrower shall designate Information Materials (a) that are either available
to the public or not material with respect to the REIT and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.”  Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to the Agent and the Lenders
provided that

100

--------------------------------------------------------------------------------

 

such material is in a format reasonably acceptable to the Agent, and such
material shall be deemed to have been delivered to the Agent and the Lenders
upon the Agent’s receipt thereof.  Upon the reasonable request of the Agent, the
Borrower shall deliver paper copies thereof to the Agent.  The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system
(an “Electronic System”).  Any such Electronic System is provided “as is” and
“as available.”  The Agent and the Arrangers do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”).  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Arrangers in connection
with the Communications or the Electronic System.  In no event shall the Agent,
the Arrangers or any of their directors, officers, employees, agents or
attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arrangers’ transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arrangers and the Lenders from any liability in connection
therewith.  Certain of the Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to the
REIT, its Subsidiaries or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will identify that portion of the Information Materials that may be
distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Arrangers to treat such
Information Materials as not containing any material non-public information with
respect to the Borrower, its Subsidiaries, its Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Information Materials constitute
confidential information, they shall be treated as provided in §18.7); (iii) all
Information Materials marked “PUBLIC” are permitted to be made available through
a portion of any electronic dissemination system designated “Public Investor” or
a similar designation; and (iv) the Agent and the Arrangers shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of any electronic dissemination system not
designated “Public Investor” or a similar designation.  For the avoidance of
doubt, any Information Materials not marked “PUBLIC” shall be deemed to be
“Private Information”.

Notices

.

(a)Defaults.  The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a

101

--------------------------------------------------------------------------------

 

“notice of default”.  If any Person shall give any notice of the existence of a
claimed default or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

(b)Environmental Events.  The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) a Borrowing Base Asset, (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect or (C) prior to the
Release of Security Date, the Agent’s liens or security title on the Collateral
pursuant to the Security Documents.

(c)Notification of Claims Against Collateral.  The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware prior to
the Release of Security Date of any material setoff, claims in excess of
$250,000.00 (including, with respect to any Borrowing Base Asset, environmental
claims), withholdings or other defenses to which any of the Collateral, or the
rights of the Agent or the Lenders with respect to the Collateral, are subject.

(d)Notice of Litigation and Judgments.  The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings.  The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the REIT or any of its Subsidiaries in an amount in
excess of $2,500,000.00.

(e)Ground Lease.  The Borrower will promptly notify the Agent in writing of any
default by a Fee Owner in the performance or observance of any of the terms,
covenants and conditions on the part of a Fee Owner to be performed or observed
under a Ground Lease.  The Borrower will promptly deliver to the Agent copies of
all material notices, certificates, requests,

102

--------------------------------------------------------------------------------

 

demands and other instruments received from or given by a Fee Owner to the
Borrower or a Subsidiary Guarantor under a Ground Lease.

(f)ERISA.  The Borrower will give notice to the Agent within ten (10) Business
Days after REIT or any ERISA Affiliate (i) gives or is required to give notice
to the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(g)Notices of Default Under Leases.  The Borrower will give notice to the Agent
in writing within five (5) Business Days after the Borrower or any Guarantor
(i) receives notice from a tenant under a Lease of a Borrowing Base Asset of a
default by the landlord under such Lease, or (ii) delivers a notice to any Major
Tenant under a Lease of a Borrowing Base Asset of a default by such tenant under
its Lease.

(h)Governmental Authority Notices.  The Borrower will give notice to the Agent
within five (5) Business Days of receiving any documents, correspondence or
notice from any Governmental Authority that regulates the operation of any
Borrowing Base Asset where such document, correspondence or notice relates to
threatened or actual change or development that would be materially adverse or
otherwise have a material adverse effect on any Borrowing Base Asset, the
Borrower, any Guarantor or any Operator of any Borrowing Base Asset.

(i)Notification of Lenders.  Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

Existence; Maintenance of Properties

.

(a)Except as permitted under §§8.4 and 8.8, the Borrower and each Guarantor will
(i) preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation and (ii) will cause each of their
respective Subsidiaries that are not Guarantors to preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation except where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect.  The Borrower and each Guarantor
will preserve and keep in full force all of their rights and franchises and
those of their respective Subsidiaries, the preservation of which is necessary
to the conduct of their business (except with respect to Subsidiaries of the
Borrower that are not Guarantors, where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect).  The Borrower shall
cause REIT to at all times comply with all requirements and Applicable Laws and
regulations necessary to maintain REIT Status and continue to receive REIT
Status.  The Borrower shall continue to own directly or indirectly one hundred
percent (100%) of the Subsidiary Guarantors.  The common stock of REIT shall at
all times during the term of this Agreement be listed for trading and be traded
on the New York Stock Exchange or another nationally recognized exchange.

103

--------------------------------------------------------------------------------

 

(b)The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, in each case the
failure of which involving a property that is not a Borrowing Base Property
would result in a Material Adverse Effect.

Insurance; Condemnation

.

(a)The Borrower and each Subsidiary Guarantor will, at its expense, procure and
maintain, or cause to be procured and maintained, for the benefit of the
Borrower, each such Subsidiary Guarantor and the Agent, insurance policies
issued by such insurance companies, in such amounts, in such form and substance,
and with such coverages, endorsements, deductibles and expiration dates as are
acceptable to the Agent, providing the following types of insurance covering
each Borrowing Base Property (except as may be otherwise approved by Agent with
respect to a Borrowing Base Property which is entirely leased to a single tenant
pursuant to a triple-net lease):

(i)“All Risks” or “Special Form” or the current equivalent form property
insurance (including coverage from loss or damage arising from acts of
terrorism) on each Building and the contents therein of the Borrower and each
Subsidiary Guarantor in an amount not less than one hundred percent (100%) of
the full replacement cost of each Building and the contents therein of the
Borrower and each Subsidiary Guarantor or such other amount as the Agent may
approve, with deductibles not to exceed $100,000.00 for any one occurrence, with
a replacement cost coverage endorsement, an agreed amount endorsement, and, if
requested by the Agent, ordinance or law coverage in such amounts as the Agent
may reasonably require.  Full replacement cost as used herein means the cost of
replacing the Building (exclusive of the cost of excavations, foundations and
footings below the lowest basement floor) and the contents therein of the
Borrower and each Subsidiary Guarantor without deduction for physical
depreciation thereof;

(ii)During the course of construction or repair of any Building, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Borrowing Base Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii)Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the flood coverage required by clause

104

--------------------------------------------------------------------------------

 

(i) above is not available, in an amount equal to the full replacement cost or
the maximum amount then available under the National Flood Insurance Program;

(iv)Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Borrowing Base Property for a twelve (12)
month period;

(v)Commercial general liability insurance against claims for personal injury (to
include bodily injury and personal and advertising injury) and property damage
liability, all on an occurrence basis, if commercially available, with such
coverages as the Agent may reasonably request (including, without limitation,
contractual liability coverage, completed operations coverage on the Borrowing
Base Property, and coverages equivalent to an ISO broad form endorsement), with
a general aggregate limit of not less than $2,000,000.00, a completed operations
aggregate limit of not less than $2,000,000.00, and a combined single “per
occurrence” limit of not less than $1,000,000.00 for bodily injury and property
damage, medical professional liability insurance with limits of not less than
$1,000,000.00;

(vi)During the course of construction or repair of any improvements on the
Borrowing Base Property, the general contractor selected to oversee such
improvements shall provide commercial general liability insurance (including
completed operations coverage) naming Borrower as an additional insured, or in
lieu thereof, may provide for such coverage by way of an owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance required by clause (v) above;

(vii)Employer’s liability insurance with respect to the Borrower’s employees (or
if the Borrower have no employees, with respect to the employees of the managers
under the Management Agreements);

(viii)Umbrella or excess liability insurance with limits of not less than
$1,000,000.00 to be in excess of the limits of the insurance required by clauses
(v), (vi) and (vii) above, with coverage at least as broad as the primary
coverages of the insurance required by clauses (v), (vi) and (vii) above, with
any excess liability insurance to be at least as broad as the coverages of the
lead umbrella policy.  All such policies shall be endorsed to provide defense
coverage obligations;

(ix)Workers’ compensation insurance for all employees of the Borrower or each
Subsidiary Guarantor engaged on or with respect to the Borrowing Base Property
with limits as required by Applicable Law (or if Borrower have no employees, for
all employees of the managers under the Management Agreements); and

(x)Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Borrowing Base Property.

The Borrower or Borrower’s designee shall pay all premiums on insurance
policies.  The insurance policies with respect to all Borrowing Base Property
provided for in clauses (v), (vi) and (viii) above shall name the Agent and each
Lender as an additional insured and shall

105

--------------------------------------------------------------------------------

 

contain a cross liability/severability endorsement.  The Borrower shall deliver
certificates of insurance evidencing all such policies to the Agent, and the
Borrower shall promptly furnish to the Agent all renewal notices and evidence
that all premiums or portions thereof then due and payable have been
paid.  Borrower shall provide to Agent a duplicate original or certified copy of
the insurance policies required hereunder promptly after the original policy is
received by Borrower.  Not less than ten (10) days prior to the expiration date
of the policies, as the same may be reduced by Agent, the Borrower shall deliver
to the Agent evidence of continued coverage, as may be satisfactory to the
Agent, and within five (5) Business Days after the renewal date of such
policies, the Borrower shall deliver a certificate of insurance to Agent, in
form and substance satisfactory to the Agent.

(b)All policies of insurance required by this Agreement shall contain clauses or
endorsements to the effect that (i) the insurer waives any right of set off,
counterclaim, subrogation, or any deduction in respect of any liability of the
Borrower or any Subsidiary and the Agent, (ii) such policies shall not be
modified so as to reduce or in any way negatively affect insurance coverage on
any Borrowing Base Property, canceled or terminated prior to the scheduled
expiration date thereof without the insurer thereunder giving at least thirty
(30) days prior written notice to the Borrower by certified or registered mail;
provided, however, that only ten (10) days prior written notice to Borrower
shall be required if such cancellation or termination is due to non-payment of
any insurance premium (provided further that Borrower shall within two (2)
Business Days provide to Agent a copy of any notice received by Borrower
pursuant to this clause (ii)), and (iii) that the Agent or the Lenders shall not
be liable for any premiums thereon or subject to any assessments thereunder, and
shall in all events be in amounts sufficient to avoid any coinsurance liability.

(c)The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrower
and other Persons not included in the Borrowing Base Property, provided that
such blanket policy or policies comply with all of the terms and provisions of
this §7.7, including, without limitation, the Agent’s determination based on a
review of the schedule of locations and values that the amount of such coverage
is sufficient in light of the other risks and properties insured under the
blanket policy.

(d)All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States where the Borrowing Base Property is located and shall be
issued by companies having a rating in Best’s Key Rating Guide of at least “A-”
and a financial size category of at least “VIII”.

(e)Neither the Borrower nor any Subsidiary Guarantor shall carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Agreement unless such insurance complies with
the terms and provisions of this §7.7.

(f)In the event of any loss or damage to or Taking of any Borrowing Base
Property, the Borrower or the applicable Guarantor shall give prompt written
notice to the insurance carrier and the Agent.  Each of the Borrower and the
Guarantors hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at

106

--------------------------------------------------------------------------------

 

the request of the Required Lenders in their sole discretion, as its attorney in
fact, to make proof of such loss, to adjust and compromise any claim under
insurance policies or as a result of a Taking, to appear in and prosecute any
action arising from such insurance policies or as a result of a Taking, to
collect and receive Insurance Proceeds and Condemnation Proceeds, and to deduct
therefrom the Agent’s reasonable out-of-pocket expenses incurred in the
collection of such Insurance Proceeds and Condemnation Proceeds; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing and so long as the Borrower or any Guarantor shall in good faith
diligently pursue such claim, the Borrower or such Guarantor may make proof of
loss and appear in any proceedings or negotiations with respect to the
adjustment of such claim, except that the Borrower or such Guarantor may not
settle, adjust or compromise any such claim without the prior written consent of
the Agent, which consent shall not be unreasonably withheld or delayed;
provided, further, that the Borrower or such Guarantor may make proof of loss
and adjust and compromise any claim under casualty insurance policies which is
in an amount less than five percent (5%) of the Appraised Value of the affected
Borrowing Base Property so long as no Default or Event of Default has occurred
and is continuing and so long as the Borrower or such Guarantor shall in good
faith diligently pursue such claim.  Except as provided in the immediately
preceding sentence with respect to claims under casualty insurance policies of
less than five percent (5%) of the Appraised Value of the affected Borrowing
Base Property, Borrower or the applicable Guarantor shall pay to Agent any
Insurance Proceeds and Condemnation Proceeds for Agent to hold and apply as
provided in this §7.7.  The Borrower and each Guarantor further authorize the
Agent, at the Agent’s option, subject to clause (g) below, to (i) apply the
balance of such Insurance Proceeds and Condemnation Proceeds to the payment of
the Obligations whether or not then due, or (ii) if the Agent shall require the
reconstruction or repair of the Borrowing Base Property, to hold the balance of
such proceeds as trustee to be used to pay taxes, charges, sewer use fees, water
rates and assessments which may be imposed on the Borrowing Base Property and
the Obligations as they become due during the course of reconstruction or repair
of the Borrowing Base Property and to reimburse the Borrower or such Guarantor,
in accordance with such terms and conditions as the Agent may prescribe, for, or
to pay directly, the costs of reconstruction or repair of the Borrowing Base
Property, and upon completion of such reconstruction or repair to pay any excess
Insurance Proceeds to the Borrower, provided that (i) upon completion of such
reconstruction or repair, such Borrowing Base Property is in compliance with all
applicable state, federal and local laws, ordinances and regulations, including,
without limitation, all building and zoning laws, ordinances and regulations and
(ii) no Defaults or Events of Default exist or are continuing under this
Agreement on the date of such payment to the Borrower.

(g)Notwithstanding the foregoing, the Agent shall make net Insurance Proceeds
and Condemnation Proceeds available to the Borrower or such Guarantor to
reconstruct and repair the Borrowing Base Property, in accordance with such
terms and conditions as the Agent may prescribe in the Agent’s discretion for
the disbursement of the proceeds, provided that (i) the cost of such
reconstruction or repair is not estimated by the Agent to exceed twenty-five
percent (25%) of the replacement cost of the damaged Building (as reasonably
estimated by the Agent), (ii) no Default or Event of Default shall have occurred
and be continuing, (iii) the Borrower or such Guarantor shall have provided to
the Agent additional cash security in an amount equal to the amount reasonably
estimated by the Agent to be the amount in excess of such proceeds which will be
required to complete such repair or restoration, (iv) the Agent shall have
approved the plans and specifications, construction budget, construction
contracts, and

107

--------------------------------------------------------------------------------

 

construction schedule for such repair or restoration and reasonably determined
that the repaired or restored Borrowing Base Property will provide the Agent
with adequate security for the Obligations (provided that the Agent shall not
disapprove such plans and specifications if the Building is to be restored to
substantially its condition immediately prior to such damage), (v) the Borrower
or such Guarantor shall have delivered to the Agent written agreements binding
upon the Major Tenants and not less than eighty-five percent (85%) of the
remaining tenants or other parties having present or future rights to possession
of any portion of the affected Borrowing Base Property or having any right to
require repair, restoration or completion of the Borrowing Base Property or any
portion thereof (determined by reference to those tenants or other occupants
that are not Major Tenants, that in the aggregate occupy or have rights to
occupy not less than eighty-five percent (85%) of the Net Rentable Area of the
Building), agreeing upon a date for delivery of possession of the Borrowing Base
Property or their respective portions thereof, to permit time which is
sufficient in the reasonable judgment of the Agent for such repair or
restoration and approving the plans and specifications for such repair or
restoration, or other evidence reasonably satisfactory to the Agent that none of
such tenants or other parties may terminate their Leases as a result of such
casualty or as a result of having a right to approve the plans and
specifications for such repair or restoration and prior to the exhaustion of
expiration of any rental loss insurance coverage, (vi) the Agent shall
reasonably determine that such repair or reconstruction can be completed prior
to the Revolving Credit Maturity Date, (vii) the Agent shall receive evidence
reasonably satisfactory to it that any such restoration, repair or rebuilding
complies in all material respects with any and all applicable state, federal and
local laws, ordinances and regulations, including without limitation, zoning
laws, ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been or will be issued in a manner so as not to
materially impede the progress of restoration, (viii) the Agent shall receive
evidence reasonably satisfactory to it that the insurer under such policies of
fire or other casualty insurance does not assert any defense to payment under
such policies against the Borrower, any Guarantor or the Agent, and (ix) with
respect to any Taking, (a) the value of the land taken under such condemnation
is less than $500,000.00; (b) less than five percent (5%) of the land is taken;
(c) the land that is taken is located along the perimeter or periphery of the
land; (d) access to the Borrowing Base Property is not affected in any way by
the Taking; (e) no portion of the improvements are taken, and (x) the Agent
shall receive evidence reasonably satisfactory to it that once the Borrowing
Base Property has been reconstructed or repaired, and each of the other
conditions set forth in this clause (g) have been satisfied, the Borrower will
be in compliance, on a pro forma basis, with the covenants set forth in §9.1,
§9.6, §9.7, §9.9 and §9.10.  Any excess Insurance Proceeds shall be paid to the
Borrower, or if a Default or Event of Default has occurred and is continuing,
such proceeds shall be applied to the payment of the Obligations, unless in
either case by the terms of the applicable insurance policy the excess proceeds
are required to be returned to such insurer.  Any excess Condemnation Proceeds
shall be applied to the payment of the Obligations.  In no event shall the
provisions of this Section be construed to extend the Revolving Credit Maturity
Date, the Term Loan A Maturity Date on the Term Loan B Maturity Date or to limit
in any way any right or remedy of the Agent upon the occurrence of an Event of
Default hereunder.  If the Borrowing Base Property is sold or the Borrowing Base
Property is acquired by the Agent, all right, title and interest of the Borrower
and any Guarantor in and to any insurance policies to the extent that they
relate to Borrowing Base Properties and unearned premiums thereon and in and to
the proceeds thereof resulting from loss or damage to the Borrowing Base
Property prior to the sale

108

--------------------------------------------------------------------------------

 

or acquisition shall pass to the Agent or any other successor in interest to the
Borrower or purchaser of the Borrowing Base Property.

(h)Notwithstanding anything herein to the contrary, beginning on the Release of
Security Date and continuing at all times thereafter, the Borrower will no
longer be required to comply with the terms and conditions of this §7.7(a)-(g);
provided, however, from the Release of Security Date and thereafter the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) will,
at their expense, procure and maintain insurance covering the Borrower, the
Guarantors and their respective Subsidiaries (as applicable) and the Real Estate
other than the Borrowing Base Property in such amounts and against such risks
and casualties as are customary for properties of similar character and
location, due regard being given to the type of improvements thereon, their
construction, location, use and occupancy.

Taxes; Liens

.  The Borrower and the Guarantors will, and will cause their respective
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges imposed upon them or upon the Borrowing Base Assets or the
other Real Estate, sales and activities, or any part thereof, or upon the income
or profits therefrom as well as all claims for labor, materials or supplies that
if unpaid might by law become a lien or charge upon any of its property or other
Liens affecting any of the Borrowing Base Assets, the Collateral (prior to the
Release of Security Date) or other property of the Borrower, the Guarantors or
their respective Subsidiaries and all non-governmental assessments, levies,
maintenance and other charges, whether resulting from covenants, conditions and
restrictions or otherwise, water and sewer rents and charges assessments on any
water stock, utility charges and assessments and owner association dues, fees
and levies, provided that any such tax, assessment, charge or levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings which shall suspend the collection thereof
with respect to such property and the Borrower or applicable Guarantor shall not
be subject to any fine, suspension or loss of privileges or rights by reason of
such proceeding, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture, loss or suspension of
operation  by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP (or if, prior to the Release of Security Date, such
aggregate amount so contested relates to a Borrowing Base Property and equals or
exceeds $100,000, then Borrower shall have deposited with Agent as additional
Collateral adequate reserves as reasonably determined by Agent); and provided,
further, that forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor, the Borrower, such Guarantor
or any such Subsidiary either (i) will provide a bond issued by a surety
reasonably acceptable to the Agent and sufficient to stay all such proceedings
or (ii) if no such bond is provided, will pay each such tax, assessment, charge
or levy.  Prior to the Release of Security Date, Borrower shall deliver to the
Agent evidence of payment of taxes, other assessments, levies and charges
described in this §7.8 with respect to the Borrowing Base Properties promptly
following payment thereof unless the same are being contested in accordance with
the terms hereof and the other Loan Documents (provided that nothing in this
§7.8 shall limit §7.4(j)).

Inspection of Properties and Books

.  The Borrower and the Guarantors will, and will cause their respective
Subsidiaries to, permit the Agent and the Lenders, at the Borrower’s

109

--------------------------------------------------------------------------------

 

expense and upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, each Guarantor or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases), to examine
the books of account of the Borrower, any Guarantor and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, any Guarantor and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for such visits and inspections more
often than once in any twelve (12) month period.  The Lenders shall use good
faith efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of such
Persons.

Compliance with Laws, Contracts, Licenses, and Permits

.  The Borrower and the Guarantors will, and will cause each of their respective
Subsidiaries to, comply in all respects with (a) all Applicable Laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (b) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (c) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (d) all applicable decrees, orders, and judgments, and
(e) all licenses and permits required by Applicable Laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where failure to so comply with clauses (a), (c) or (e) would not result
in the material non-compliance with the items described in such clauses.  To the
extent permitted by the terms of the Leases, the Borrower and the Guarantors
will use commercially reasonable efforts to cause each Operator of the Borrowing
Base Assets that is not affiliated with Borrower to comply in all respects with
(a) all Applicable Laws and regulations now or hereafter in effect with respect
to such Borrowing Base Assets or the business conducted thereon, including all
Environmental Laws, (b) all applicable decrees, orders, and judgments relating
to such Borrowing Base Assets, and (c) all licenses and permits required by
Applicable Laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where failure to so comply
with clauses (a), (b) or (c) would not result in the material non-compliance
with the items described in such clauses.  If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower, any
Guarantor or their respective Subsidiaries may fulfill any of its obligations
hereunder, the Borrower, such Guarantor or such Subsidiary will promptly take or
cause to be taken all steps reasonably necessary to obtain such authorization,
consent, approval, permit or license and furnish the Agent and the Lenders with
evidence thereof.  The Borrower shall develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise the Agent in writing in the event that the Borrower shall
determine that any investors in the Borrower are in violation of such act.

Further Assurances

.  The Borrower and each Guarantor will and will cause each of their respective
Subsidiaries to, cooperate with the Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Agent shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

110

--------------------------------------------------------------------------------

 

Management

.  The Borrower shall not and shall not permit any Subsidiary Guarantor to enter
into any Management Agreement for any Borrowing Base Property that is a
multi-tenanted MOB or multi-tenanted IMF without the prior written consent of
the Agent (which shall not be unreasonably withheld), and after such approval,
no such Management Agreement shall be modified in any material respect or
terminated without the Agent’s prior written approval, such approval not to be
unreasonably withheld.  Prior to the occurrence of the Release of Security Date
the Agent may condition any approval of a new manager engaged by the Borrower or
a Subsidiary Guarantor or a new Management Agreement with respect to a Borrowing
Base Property that is a multi-tenanted MOB or multi-tenanted IMF upon the
execution and delivery to the Agent of a Subordination of Management
Agreement.  The Borrower shall not and shall not permit any Subsidiary Guarantor
or any other Subsidiary to increase any management fee payable under a
Management Agreement after the date the applicable Real Estate that is a
multi-tenanted MOB or multi-tenanted IMF becomes a Borrowing Base Property
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld.  Notwithstanding anything herein to the contrary,
beginning on the Release of Security Date and continuing at all times
thereafter, the Borrower will no longer be required to comply with the terms and
conditions of this §7.12.

Leases of the Property

.  The Borrower and each Subsidiary Guarantor will give notice to the Agent of
any proposed new Lease that would be with a Major Tenant at any Borrowing Base
Property for the lease of space therein and shall provide to the Agent a copy of
the proposed Lease and any and all agreements or documents related thereto,
current financial information for the proposed tenant and any guarantor of the
proposed Lease and such other information as the Agent may reasonably
request.  Neither the Borrower nor any Subsidiary Guarantor will (a) lease all
or any portion of a Borrowing Base Property or amend, supplement or otherwise
modify or grant any concessions to or waive the performance of any obligations
of any Major Tenant under, any now existing or future Lease at any Borrowing
Base Property, or (b) terminate or cancel, or accept the surrender of, or
consent to the assignment or subletting of any new existing or future Lease at
any Borrowing Base Property with any Major Tenant, without the prior written
consent of the Agent, which consent shall not be unreasonably withheld, delayed
or conditioned.  Except for security deposits, there has been no anticipation or
prepayment of any of the rents, income, issues, profits or revenues from the
Borrowing Base Properties for more than one (1) month prior to the due dates of
such revenues, and the Borrower will not permit any Guarantor to collect or
accept payment of any such revenues more than one (1) month prior to the due
dates of such revenues.

Business Operations

.  REIT and its Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and such other lines of business that
are reasonably related or incidental thereto and in compliance with the terms
and conditions of this Agreement and the Loan Documents.  Neither REIT nor the
Borrower will, or permit any of their respective Subsidiaries to, directly or
indirectly, engage in any line of business other than the ownership, operation
and development of Medical Properties.

111

--------------------------------------------------------------------------------

 

Healthcare Laws and Covenants

.

(a)Without limiting the generality of any other provision of this Agreement, the
Borrower and each Subsidiary Guarantor, and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
the Borrower or the Subsidiary Guarantors (with respect to its operation of the
Borrowing Base Properties), shall be in compliance in all material respects with
all applicable Healthcare Laws and accreditation and registration standards and
requirements of the applicable state department of health or other applicable
state regulatory agency (each, a “State Regulator”), in each case, as are now in
effect and which may be imposed upon the Borrower, any Subsidiary Guarantor, any
Operator affiliated with Borrower, or the maintenance, use or operation of the
Borrowing Base Properties or the provision of services to the occupants of the
Borrowing Base Properties.  The Borrower and each Subsidiary Guarantor have
maintained and shall continue to maintain in all material respects all records
required to be maintained by any Governmental Authority or Third Party Payor
Program or otherwise under the Healthcare Laws and there are no presently
existing circumstances which would result or likely would result in material
violations of the Healthcare Laws.  The Borrower, the Subsidiary Guarantors and
Operators have and will maintain all Primary Licenses and Permits necessary
under Applicable Laws to own and/or operate the Borrowing Base Properties, as
applicable (including such Primary Licenses and Permits as are required under
such Healthcare Laws).

(b)The Borrower represents that none of the Borrower or any Subsidiary Guarantor
is (i) a “covered entity” or “business associate” within the meaning of HIPAA or
submits claims or reimbursement requests to Third-Party Payor Programs
“electronically” (within the meaning of HIPAA) or (ii) is subject to the
“Administrative Simplification” provisions of HIPAA.  If the Borrower or any
Subsidiary Guarantor at any time becomes a “covered entity”, “business
associate” or subject to the “Administrative Simplification” provisions of
HIPAA, then such Persons (x) will promptly undertake all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) of all areas of its business and operations required
by HIPAA and/or that could be adversely affected by the failure of such
Person(s) to be HIPAA Compliant (as defined below); (y) will promptly develop a
detailed plan and time line for becoming HIPAA Compliant (a “HIPAA Compliance
Plan”); and (z) will implement those provisions of such HIPAA Compliance Plan in
all material respects necessary to ensure that such Person(s) are or become
HIPAA Compliant.  For purposes hereof, “HIPAA Compliant” shall mean that the
Borrower and each Subsidiary Guarantor, as applicable (A) are or will be in
material compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”), if and to the extent the Borrower or any Subsidiary
Guarantor are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect the Borrower’s or any Subsidiary Guarantor’s business,
operations, assets, properties or condition (financial or

112

--------------------------------------------------------------------------------

 

otherwise), in connection with any actual or potential violation by the Borrower
or any Subsidiary Guarantor of the then effective provisions of HIPAA.

(c)The Borrower shall not, nor shall the Borrower permit any Subsidiary
Guarantor to, do (or suffer to be done) any of the following with respect to any
Borrowing Base Property:

(i)Transfer any Primary Licenses relating to such Borrowing Base Property to any
other location;

(ii)Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without the Agent’s consent;

(iii)Transfer all or any part of any Borrowing Base Property’s units or beds to
another site or location; or

(iv)Voluntarily transfer or encourage the transfer of any resident of any
Borrowing Base Property to any other facility (other than to another Borrowing
Base Property), unless such transfer is (A) at the request of the resident, (B)
for reasons relating to the health, required level of medical care or safety of
the resident to be transferred or the residents remaining at such Borrowing Base
Property or (C) as a result of the disruptive behavior of the transferred
resident that is detrimental to the Borrowing Base Property.

(d)If and when the Borrower or a Subsidiary Guarantor participates in any
Medicare, Medicaid or other Third-Party Payor Programs with respect to the
Borrowing Base Properties, the Borrowing Base Properties will remain in
compliance with all requirements necessary for participation in Medicare,
Medicaid and such other Third-Party Payor Programs.  If and when an Operator
participates in any Medicare, Medicaid or other Third-Party Payor Programs with
respect to the Borrowing Base Properties, where expressly empowered by the
applicable Lease or Operators' Agreement, the Borrower or such Subsidiary
Guarantor, as applicable, shall enforce the express obligation of such Operator
(if any) to cause its Borrowing Base Property to remain in compliance with all
requirements necessary for participation in the Medicare, Medicaid and such
other Third-Party Payor Programs.  Where expressly empowered by the applicable
Lease or Operators' Agreement, the Borrower or such Subsidiary Guarantor, as
applicable, shall enforce the obligations of the Operator thereunder (if any) to
cause its Borrowing Base Property to remain in conformance in all material
respects with all Healthcare Laws, as well as all insurance, reimbursement and
cost reporting requirements, and, if applicable, to have such Operator maintain
its current provider agreement(s) in full force and effect with Medicare,
Medicaid and any other Third Party Payor Programs in which it participates.

(e)If the Borrower or any Subsidiary Guarantor receives written notice of any
Healthcare Investigation after the Closing Date, the Borrower will promptly
obtain and provide to the Agent the following information with respect
thereto:  (i) number of records requested, (ii) dates of service, (iii) dollars
at risk, (iv) date records submitted, (v) determinations, findings, results and
denials (including number, percentage and dollar amount of claims denied,

113

--------------------------------------------------------------------------------

 

(vi) additional remedies proposed or imposed, (vii) status update, including
appeals, and (viii) any other pertinent information related thereto.

Registered Servicemark

.  Without prior written notice to the Agent, except with respect to the
trademarks, tradenames, servicemarks or logos listed on Schedule 6.6 hereto,
none of the Borrowing Base Properties shall be owned or operated by the Borrower
or any Guarantor under any trademark, tradename, servicemark or logo.  In the
event that prior to the Release of Security Date any of the Borrowing Base
Properties shall be owned or operated under any tradename, trademark,
servicemark or logo, not listed on Schedule 6.6, the Borrower or the applicable
Guarantor shall enter into such agreements with the Agent in form and substance
reasonably satisfactory to the Agent, as the Agent may reasonably require to
grant the Agent a perfected first priority security interest therein and to
grant to the Agent or any successful bidder at a foreclosure sale of such
Borrowing Base Property the right and/or license to continue operating such
Borrowing Base Property under such tradename, trademark, servicemark or logo as
determined by the Agent.

Ownership of Real Estate

.  Without the prior written consent of the Agent, all Real Estate and all
interests (whether direct or indirect) of REIT, General Partner or the Borrower
in any Real Estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by the Borrower or a Wholly-Owned
Subsidiary of the Borrower; provided, however that the Borrower shall be
permitted to own or lease interests in Real Estate through non‑Wholly-Owned
Subsidiaries and Unconsolidated Affiliates of the Borrower as permitted by
§8.3(l).

Distributions of Income to the Borrower

.  The Borrower shall cause all of its Subsidiaries (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to the Borrower (but not less frequently than once each calendar
quarter, unless otherwise approved by the Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, capital improvements and leasing commissions for such quarter and
(b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements and
tenant improvements to be made to such Subsidiary’s assets and properties
approved by such Subsidiary in the course of its business consistent with its
past practices.  

Plan Assets

.  The Borrower, the Guarantors and each of their respective Subsidiaries will
do, or cause to be done, all things necessary to ensure that none of its Real
Estate will be deemed to be Plan Assets at any time.

Borrowing Base Assets

.

(a)The Eligible Real Estate and Borrowing Base Loans included in the calculation
of the Borrowing Base Availability shall at all times satisfy all of the
following conditions:

114

--------------------------------------------------------------------------------

 

(i)the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple, or leased under a Ground Lease, by a Wholly Owned Subsidiary of Borrower
that is a Subsidiary Guarantor, in each case free and clear of all Liens other
than the Liens permitted in §8.2(i) and (ix), and other Liens approved in
writing by Agent, and such Eligible Real Estate shall not have applicable to it
any restriction on the sale, pledge, transfer, mortgage or assignment of such
property (including any restrictions contained in any applicable organizational
documents);

(ii)none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects except as reasonably approved by the
Agent and the Borrowing Base Majority Lenders;

(iii)if such Eligible Real Estate is held by a Subsidiary Guarantor, the only
asset of such Subsidiary Guarantor shall be Eligible Real Estate included in the
calculation of the Borrowing Base Availability;

(iv)each Operator’s Agreement and Lease with a Major Tenant for a Borrowing Base
Property shall obligate the Operator or tenant to provide to Borrower or the
applicable Subsidiary Guarantor sufficient and timely financial information,
separate for the specific location at the Borrowing Base Property, to permit
calculation of clauses (b), (c) and (d) of the definition of Adjusted Net
Operating Income and determine whether such property is an EBITDAR Stabilized
Property or a Newly-Built Property;

(v)no Person other than the Borrower has any direct or indirect ownership of any
legal, equitable or beneficial interest in such Subsidiary Guarantor, and no
direct or indirect ownership or other interests or rights in any such Subsidiary
Guarantor shall be subject to any Lien except any Lien in favor of Agent
pursuant to the Loan Documents;

(vi)no tenant or group of Affiliates thereof which leases ninety percent (90%)
or more of the Net Rentable Area of such Real Estate (A) is in default of base
rent or other material payment obligations under its respective Lease for more
than seventy-five (75) days beyond the date upon which such payment obligations
were due, or (B) is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding;

(vii)the Primary License of such Eligible Real Estate shall not have been
revoked or the subject of any revocation proceeding, no event or circumstance
shall have occurred or exist which would result in the Operator thereof no
longer being entitled to reimbursement under Medicare or Medicaid and the
Operator shall be in compliance in all material respects with all applicable
Healthcare Laws and accreditation and registration standards and requirements of
the applicable State Regulator, in each case, as are now in effect and which may
be imposed upon such Operator or the maintenance, use or operation of the
Borrowing Base Properties or the provision of services to the occupants of the
Borrowing Base Properties;

(viii)there shall have been at no time any change in any Major Tenant of a
Borrowing Base Property (whether by assignment, substitution or otherwise) from
the Major

115

--------------------------------------------------------------------------------

 

Tenants of such Borrowing Base Property as of the date of acceptance of such
Real Estate as a Borrowing Base Property unless approved by Agent in writing;
and

(ix)if such Borrowing Base Asset is a Borrowing Base Loan, such Borrowing Base
Loan shall at all times satisfy all of the following conditions:

(A)such Borrowing Base Loan is secured by real estate that satisfies the
requirements of clauses (b), (c), (d), (f), (g), (h) and (i) of the definition
of Eligible Real Estate;

(B)the real estate subject to the Borrowing Base Loan shall be owned one hundred
percent (100%) in fee simple or leased under a Ground Lease by the Collateral
Borrower, free and clear of all Liens other than the Liens securing the
Borrowing Base Loans and other Liens approved in writing by Agent;

(C)none of the real estate securing the Borrowing Base Loan shall have any
material environmental, structural, title or other defects, and not be subject
to any condemnation proceeding, that in any event would give rise to a
materially adverse effect as to the value, use of, operation of or ability to
sell or finance such property;

(D)Prior to the occurrence of the Release of Security Date, Borrower’s or the
applicable Subsidiary Guarantor’s entire interest in the Borrowing Base Loan
shall have been assigned to Agent pursuant to the Security Documents and Agent
shall have a perfected first priority security interest therein.  Without
limiting the foregoing, no interest in any Borrowing Base Loan Document shall
have been pledged or assigned to any Person other than the pledge to Agent;

(E)the Borrowing Base Loan Documents shall be owned one hundred percent (100%)
by the Borrower or a Subsidiary Guarantor free and clear of all Liens, other
than prior to the occurrence of the Release of Security Date the Lien in favor
of Agent for the benefit of the Lenders and the Lender Hedge Providers, and of
any claims or rights of participation of any other Person, and free of any
restrictions on transfer, assignment or pledge thereof;

(F)for any Borrowing Base Loans added after the date of this Agreement, the
maturity date (inclusive of any extension options) of the Borrowing Base Loan
must be not later than five (5) years after the date such Borrowing Base Loan is
first included in the calculation of Borrowing Base Availability, and the
Borrowing Base Loan Documents for Borrowing Base Loans shall otherwise be in
form and substance satisfactory to Agent;

(G)the Borrowing Base Loan shall not be a Defaulted Loan or a Delinquent Loan;

(H)except as approved by Agent, the Collateral Borrower shall have no
Indebtedness other than the Borrowing Base Loan and other Indebtedness
applicable to the real estate and of the type permitted under §8.1(c) or (d);

116

--------------------------------------------------------------------------------

 

(I)the Borrowing Base Loan and Borrowing Base Loan Documents shall satisfy each
other condition in this Agreement and the other Loan Documents applicable
thereto; and

(J)not more than twenty percent (20%) of the Borrowing Base Availability shall
at any time be attributable to Borrowing Base Loans.

(b)In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Borrowing Base Availability shall be damaged
in any material respect or taken by condemnation, then such property shall no
longer be included in the calculation of the Borrowing Base Availability unless
and until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) the Agent shall
receive evidence satisfactory to the Agent (which evidence may include the
availability of rent loss and other insurance) that the value of such real
estate (both at such time and prospectively) shall not be materially adversely
affected by such damage or condemnation.  In the event that such damage or
condemnation only partially affects such Eligible Real Estate included in the
calculation of the Borrowing Base Availability, then the Borrowing Base Majority
Lenders may in good faith reduce the Borrowing Base Availability attributable
thereto based on such damage until such time as the Borrowing Base Majority
Lenders receive evidence satisfactory to the Borrowing Base Majority Lenders
that the value of such real estate (both at such time and prospectively) shall
no longer be materially adversely affected by such damage or condemnation.

(c)Upon any asset ceasing to qualify to be included in the calculation of the
Borrowing Base Availability, such asset shall no longer be included in the
calculation of the Borrowing Base Availability unless otherwise approved in
writing by the Borrowing Base Majority Lenders.  Within five (5) Business Days
after becoming aware of any such disqualification, the Borrower shall deliver to
the Agent a certificate reflecting such disqualification, together with the
identity of the disqualified asset, a statement as to whether any Default or
Event of Default arises as a result of such disqualification, and a calculation
of the Borrowing Base Availability attributable to such asset.  Simultaneously
with the delivery of the items required pursuant above, the Borrower shall
deliver to the Agent an updated Borrowing Base Certificate demonstrating, after
giving effect to such removal or disqualification, compliance with the
conditions and covenants contained in §§5.4, 7.20, 9.1, 9.6, 9.7, 9.9 and 9.10.

(d)Following the Release of Security Date, the Borrower may voluntarily remove
any Borrowing Base Asset from the calculation of the Borrowing Base Availability
in its sole discretion, by delivering to the Agent, no later than five (5)
Business Days prior to date on which such removal is to be effected, notice of
such removal, together with a statement that no Default or Event of Default then
exists or would, upon the occurrence of such event or with passage of time,
result from such removal, the identity of the Borrowing Base Asset being
removed, and a calculation of the value attributable to such Borrowing Base
Asset.  Simultaneously with the delivery of the items required pursuant above,
the Borrower shall deliver to the Agent a pro forma Compliance Certificate and
Borrowing Base Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the

117

--------------------------------------------------------------------------------

 

covenants contained in §7.20 and §9, together with any payment of the Loan
necessary to cause compliance with the foregoing.

Operators’ Agreements

.  Borrower and each Guarantor shall, (a) promptly perform and/or observe all of
the material covenants and agreements required to be performed and observed by
it under each Operators’ Agreement to which it is a party, and do all things
necessary to preserve and to keep unimpaired its rights thereunder, (b) promptly
notify Agent in writing of the giving of any notice of any default by any party
under any Operators’ Agreement and (c) promptly enforce the performance and
observance of all of the material covenants and agreements required to be
performed and/or observed by the other party under each Operators’ Agreement to
which it is a party in a commercially reasonable manner.  None of the Borrower
or the Guarantors shall without Agent’s prior written reasonable
consent:  (w) enter into, surrender or terminate any Operators’ Agreement to
which it is a party, (x) increase or consent to the increase of the amount of
any charges or fees under any Operators’ Agreement to which it is a party;
(y) transfer, assign or encumber any Operators’ Agreement except to Agent
pursuant to the Loan Documents; or (z) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under any
Operators’ Agreement to which it is a party in any material respect.  Prior to
the occurrence of the Release of Security Date the Agent may pursuant to this
§7.21 condition any approval of a new Operator engaged by the Borrower or a
Subsidiary Guarantor or a new Operators' Agreement that is a Management
Agreement with respect to a Borrowing Base Property upon the execution and
delivery to the Agent of a Subordination of Management Agreement.

§7.22 [Intentionally Omitted.]

Assignment of Interest Rate Protection

.  In the event that the Borrower shall enter into an interest rate cap, swap,
collar or other interest rate protection agreement with a Lender Hedge Provider
(the “Interest Hedge”), then as a condition to the obligations of Borrower with
respect thereto constituting Hedge Obligations for the purposes of the Loan
Documents, Borrower shall execute and deliver to Agent the Assignment of Hedge,
such legal opinions as to Borrower, and consents to and acknowledgments of such
pledge by the provider of the Interest Hedge as Agent may reasonably
require.  For the avoidance of doubt, unless the provisions of this §7.23 are
complied with, no Lender Hedge Provider shall have any right or benefit under or
from the Loan Documents or the Collateral.  Notwithstanding any herein to the
contrary, beginning on the Release of Security Date and continuing at all times
thereafter, the Borrower will no longer be required to comply with the terms and
conditions of this §7.23.

Sanctions Laws and Regulations

.  The Borrower shall not, directly or indirectly, use the proceeds of the Loans
or any Letter of Credit or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund
any activities or business of or with any Designated Person, or in any country
or territory, that at the time of such funding is itself the subject of
territorial sanctions under applicable Sanctions Laws and Regulations, (ii) in
any manner that would result in a violation of applicable Sanctions Laws and
Regulations by any party to this Agreement, or (iii) in any manner that would
cause the Borrower or any of its Subsidiaries to violate the United States
Foreign Corrupt Practices Act or any other applicable laws, rules or regulations
concerning or relating to bribery or corruption.  None of the funds or assets of
the Borrower that are used to pay any amount due pursuant to this

118

--------------------------------------------------------------------------------

 

Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are themselves the subject of territorial
sanctions under applicable Sanctions Laws and Regulations.  Borrower shall
maintain policies and procedures designed to promote and achieve compliance with
Sanctions Laws and Regulations and with applicable anti-corruption laws, rules
or regulations.

Preservation of Right to Pledge Borrowing Base Assets

.  The Borrower, each Guarantor and their respective Subsidiaries shall each
take such actions as are necessary to preserve its right and ability to pledge
its interest in the Borrowing Base Assets to the Agent without any such pledge
after the date hereof causing a default or event of default under, or causing or
permitting the acceleration (after the giving of notice or the passage of time,
or otherwise) of, any other Indebtedness of the Borrower, the Guarantors or any
of their respective Subsidiaries; provided, however, that this §7.25 shall not
prohibit from and after the occurrence of the Release of Security Date (a) an
agreement that conditions a Person’s ability to encumber its assets to be
included in a pool of unencumbered properties to comply with financial covenant
ratios with respect to Unsecured Indebtedness permitted by this Agreement or
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets included in agreements evidencing Unsecured
Indebtedness permitted by this Agreement but that in each case do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
and that in any of such events are substantially similar to, or less restrictive
than, those covenants and/or ratios contained in this Agreement, or (b) a
provision contained in any agreement that evidences Unsecured Indebtedness
permitted by this Agreement which contains restrictions on encumbering assets
that are substantially similar to, or less restrictive than, those restrictions
contained in this Agreement.  Borrower shall, upon demand, provide to the Agent
such evidence as the Agent may reasonably require to evidence compliance with
this §7.25, which evidence shall include, without limitation, copies of any
agreements or instruments which would in any way restrict or limit Borrower’s or
Guarantor’s or any such Subsidiary’s ability to pledge assets as security for
Indebtedness, or which provide for the occurrence of a default (after the giving
of notice or the passage of time, or otherwise) if assets are pledged in the
future as security for Indebtedness of such Borrower, any Guarantor or any of
their Subsidiaries.

NEGATIVE COVENANTS

.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

Restrictions on Indebtedness

.  The Borrower will not, and will not permit any Guarantor or their respective
Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(a)Indebtedness to the Lenders arising under any of the Loan Documents;

(b)Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

119

--------------------------------------------------------------------------------

 

(c)current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d)Indebtedness in respect of taxes, assessments, governmental charges or levies
and claims for labor, materials and supplies to the extent that payment therefor
shall not at the time be required to be made in accordance with the provisions
of §7.8;

(e)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(f)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(g)subject to the provisions of §9, Secured Debt that is Recourse Indebtedness
(excluding the Obligations), provided that the aggregate amount of such
Indebtedness shall not at any time exceed fifteen percent (15%) of Gross Asset
Value;

(h)subject to the provisions of §8.1 and §9, Secured Debt (excluding the
Obligations, but including Non-Recourse Indebtedness), provided that the
aggregate amount of such Secured Debt shall not exceed forty percent (40.0%) of
Gross Asset Value at any time; and  

(i)From and after the occurrence of the Release of Security Date and subject to
the provisions of §9, Recourse Indebtedness that is Unsecured Indebtedness
(including, without limitation, any completion or other guarantees, whether
incurred directly, indirectly or through an Unconsolidated Affiliate); provided
that the financial covenants and restrictions on liens contained in the
documents evidencing such Unsecured Indebtedness are substantially similar to,
or less restrictive than, the restrictions set forth in this Agreement, and
provided that from and after the Release of Security Date, the Indebtedness
described in this §8.1(i) may have any of the Borrowing Base Assets or any
interest therein or any direct or indirect ownership interest in the Borrower or
any Subsidiary Guarantor as an unsecured borrowing base, asset pool or similar
form of credit support for such Unsecured Indebtedness.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) or (h) above shall have any of the Borrowing
Base Assets or any interest therein or any direct or indirect ownership interest
in the Borrower or any Subsidiary Guarantor as collateral, a borrowing base,
asset pool or any similar form of credit support for such Indebtedness, provided
that from and after the Release of Security Date, the Indebtedness described in
§8.1(i) may, subject to the terms of this Agreement, have any of the Borrowing
Base Assets as an unsecured borrowing base, asset pool or similar form of credit
support for such Unsecured Indebtedness, and (ii) none of the Subsidiary
Guarantors shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise)

120

--------------------------------------------------------------------------------

 

other than Indebtedness described in §8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e) and
8.1(f), provided that from and after the Release of Security Date, the
Subsidiary Guarantors may guarantee other Unsecured Indebtedness permitted by
8.1(i) subject to the terms of this Agreement.

Restrictions on Liens, Etc.

  The Borrower will not, and will not permit any Guarantor or their respective
Subsidiaries to (a) create or incur or suffer to be created or incurred or to
exist any lien, security title, encumbrance, mortgage, deed of trust, security
deed, pledge, negative pledge, charge, restriction or other security interest of
any kind upon any of their respective property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of their property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement (or any financing lease having substantially
the same economic effect as any of the foregoing); (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid could by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over any of their general creditors; (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; (f) in the case of securities, create or
incur or suffer to be created or incurred any purchase option, call or similar
right with respect to such securities; or (g) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower, any Guarantor or any such Subsidiary may create or incur
or suffer to be created or incurred or to exist:

(i)Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or which are being contested as permitted under this Agreement;

(ii)Liens on assets other than (A) the Collateral, (B) the Collateral Account,
(C) the Borrowing Base Properties, (D) the Borrowing Base Loans, or (E) any
direct or indirect interest of the Borrower, any Guarantor or any Subsidiary of
the Borrower in any Guarantor, in respect of judgments permitted by §8.1(e);

(iii)deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iv)encumbrances on properties other than Borrowing Base Properties consisting
of easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or a Subsidiary of such Person is a party, and other minor
non-monetary liens or encumbrances none of which interferes

121

--------------------------------------------------------------------------------

 

materially with the use of the property affected in the ordinary conduct of the
business of the Borrower or any such Subsidiary, which defects do not
individually or in the aggregate have a Material Adverse Effect;

(v)liens on properties or interests therein (but excluding (A) the Collateral,
(B) the Collateral Account, (C) the Borrowing Base Properties, (D) the Borrowing
Base Loans, or (E) any direct or indirect interest of the Borrower, any
Subsidiary Guarantor or any Subsidiary of the Borrower or any Subsidiary
Guarantor) to secure Indebtedness of Subsidiaries of the Borrower that are not
Subsidiary Guarantors permitted by §8.1(g) and (h);

(vi)rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(vii)Liens of Capitalized Leases;

(viii)Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations;

(ix)Prior to the Release Security Date, leases, liens and encumbrances on a
Borrowing Base Property reflected in the Title Policy approved by Agent and from
and after the Release of Security Date, encumbrances on Borrowing Base
Properties consisting of easements, rights of way, zoning restrictions, leases
and other occupancy agreements, restrictions on the use of real property and
defects and irregularities in the title thereto, and other minor non-monetary
liens or encumbrances none of which interferes materially with the use of the
property affected in the ordinary conduct of the business of the Borrower or any
such Subsidiary, and which do not individually or in the aggregate have a
material impact in the marketability of such property;

(x)Liens securing the performance of bids, trade contracts (other than borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; and

(xi)Liens against the ownership interest of Borrower or any Guarantor in an
Unconsolidated Affiliate created pursuant to the terms of the applicable
organizational agreements.

Notwithstanding anything in this Agreement to the contrary, (A) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (i) with respect to any Subsidiary Guarantor
that directly or indirectly owns a Borrowing Base Asset, §§8.2(i), 8.2(vi),
8.2(viii), and 8.2(ix), and (ii) with respect to REIT, General Partner and TRS,
§§8.2(i) and 8.2(vi), and (B) Borrower shall not create or incur or suffer to be
created or to occur or to exist any Lien (except in favor of Agent) in its
direct or indirect interest in MRT Lakeway RealCo so long as the Lakeway Loan or
the Lakeway Asset is a Borrowing Base Asset.

Restrictions on Investments

.  Neither the Borrower will, nor will it permit any Guarantor or any of its
Subsidiaries to, make or permit to exist or to remain outstanding any Investment
except Investments in:

122

--------------------------------------------------------------------------------

 

(a)marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the REIT or its
Subsidiary;

(b)marketable direct obligations of any of the following:  Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c)demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank (other than any Lender) having total assets of less than
$1,000,000,000 will not exceed $200,000;

(d)commercial paper assigned the highest rating by two (2) or more national
credit rating agencies and maturing not more than ninety (90) days from the date
of creation thereof;

(e)bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(f)repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing §§8.3(a), 8.3(b) or
8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

(g)shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.

(h)the acquisition of fee or leasehold interests by the Borrower or its
Subsidiaries in (i) Real Estate which is utilized for Medical Properties located
in the continental United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purpose;

(i)Investments by the Borrower in Subsidiaries that are directly or indirectly
one hundred percent (100%) owned by the Borrower, which in turn own Investments
permitted by this §8.3;

(j)Investments in Land Assets;

123

--------------------------------------------------------------------------------

 

(k)Investments in Mortgage Note Receivables secured by properties of the type
described in §8.3(h)(i);

(l)Investments in non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
which in turn own Investments permitted by this §8.3; and

(m)Investments in Development Properties for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Development Properties (including land) shall not exceed five percent (5%) of
Gross Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j), (k), (l) and (m) exceed twenty-five percent
(25%) of Gross Asset Value at any time (provided that Borrower’s Investment in
the Lakeway Loan shall be excluded from §8.3(k) when calculating compliance with
the foregoing limitation).

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s Equity Percentage of their
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates’ Investments valued
in the manner set forth for the determination of Gross Asset Value, or if not
included therein, at the GAAP book value.

Merger, Consolidation

.  Other than with respect to or in connection with any disposition permitted
under §8.8, the Borrower will not, nor will it permit the Guarantors or any of
their respective Subsidiaries to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders.  Notwithstanding the foregoing, so long as no Default or Event
of Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender:  (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower (other than any Subsidiary that is a Guarantor)
with and into the Borrower (it being understood and agreed that in any such
event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, and (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own any assets so
long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.5 and §5.6).  Nothing in this §8.4 shall prohibit the
dissolution of a Subsidiary which has disposed of its assets in accordance with
this Agreement.  A Subsidiary of the Borrower may sell all of its assets (and
may effectuate such sale by merger or consolidation with another Person, with
such other Person being the surviving entity) subject to compliance with the
terms of this Agreement (including, without limitation, §§5.4 and 8.8), and
after any such permitted sale, may dissolve.

124

--------------------------------------------------------------------------------

 

Sale and Leaseback

.  The Borrower will not, and will not permit its Subsidiaries, to enter into
any arrangement, directly or indirectly, whereby the Borrower or any such
Subsidiary shall sell or transfer any Real Estate owned by it in order that then
or thereafter the Borrower or any such Subsidiary shall lease back such Real
Estate without the prior written consent of the Agent, such consent not to be
unreasonably withheld.

Compliance with Environmental Laws

.  None of the Borrower nor any Guarantor will, nor will any of them permit any
of their respective Subsidiaries or any other Person to, do any of the
following:  (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Substances,
except for quantities of Hazardous Substances used in the ordinary course of
operating Medical Properties as permitted under this Agreement and in material
compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in compliance with Environmental Laws, (d) conduct any activity at
any Real Estate or use any Real Estate in any manner that could reasonably be
contemplated to cause a Release of Hazardous Substances on, upon or into the
Real Estate or any surrounding properties or any threatened Release of Hazardous
Substances which could reasonably be expected to give rise to liability under
CERCLA or any other Environmental Law, or (e) directly or indirectly transport
or arrange for the transport of any Hazardous Substances (except in compliance
with all Environmental Laws), except, with respect to any Real Estate that is
not a Borrowing Base Property, where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i)in the event of any change in Environmental Laws after the date of this
Agreement governing the assessment, release or removal of Hazardous Substances,
take all reasonable action (including, without limitation, the conducting of
engineering tests at the sole expense of the Borrower) to confirm that no
Hazardous Substances are or ever were Released or disposed of on the Borrowing
Base Properties in violation of applicable Environmental Laws; and

(ii)if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Borrowing Base Properties (including, without limitation, any such Release or
disposal occurring prior to the acquisition or leasing of such Borrowing Base
Property by the Borrower or any Guarantor), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Borrowing Base Properties in full compliance
with all applicable Environmental Laws; provided, that each of the Borrower and
a Guarantor shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced or filed by any enforcement agency.  The
Agent may

125

--------------------------------------------------------------------------------

 

engage its own Environmental Engineer to review the environmental assessments
and the compliance with the covenants contained herein.

(iii)At any time after an Event of Default shall have occurred hereunder, the
Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of any or all of the Borrowing Base
Properties prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (A) whether any Hazardous
Substances are present in the soil or water at or adjacent to any such Borrowing
Base Property and (B) whether the use and operation of any such Borrowing Base
Property complies with all Environmental Laws to the extent required by the Loan
Documents.  Additionally, at any time that the Agent or the Required Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Borrowing Base Property, or that
any of the Borrowing Base Properties is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of the Agent obtain and deliver to the Agent such environmental
assessments of such Borrowing Base Property prepared by an Environmental
Engineer as may be necessary or advisable for the purpose of evaluating or
confirming (A) whether any Hazardous Substances are present in the soil or water
at or adjacent to such Borrowing Base Property and (B) whether the use and
operation of such Borrowing Base Property comply with all Environmental Laws to
the extent required by the Loan Documents.  Environmental assessments may
include detailed visual inspections of such Borrowing Base Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Borrowing Base Property and the
use and operation thereof with all applicable Environmental Laws.  All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.

Distributions

.

(a)The Borrower shall not pay any Distribution to the partners, members or other
owners of the Borrower, and General Partner and REIT shall not pay any
Distribution to their partners, members or other owners, to the extent that the
aggregate amount of such Distributions paid, when added to the aggregate amount
of all other Distributions paid in any period of four (4) consecutive calendar
quarters, exceeds ninety-five percent (95%) of such Person’s Funds from
Operations for such period (provided that the period of measurement shall
commence January 1, 2017 and such test in this §8.7(a) shall be tested by
annualizing the results from such quarter until four (4) consecutive calendar
quarters thereafter have elapsed); provided that the limitations contained in
this §8.7(a) shall not preclude Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
REIT containing calculations in detail reasonably satisfactory in form and
substance to the Agent.

(b)If a Default or Event of Default shall have occurred and be continuing, the
Borrower, General Partner and REIT shall make no Distributions to their
respective partners, members or other owners, other than Distributions in an
amount equal to the minimum

126

--------------------------------------------------------------------------------

 

distributions required under the Code to maintain the REIT Status of the REIT,
as evidenced by a certification of the principal financial or accounting officer
of the REIT containing calculations in detail reasonably satisfactory in form
and substance to the Agent.

(c)Notwithstanding the foregoing, at any time when an Event of Default under
§§12.1(a) or 12.1(b) shall have occurred, an Event of Default under §§12.1(g),
12.1(h) or 12.1(i) shall have occurred, or the maturity of the Obligations has
been accelerated, neither the Borrower, General Partner nor REIT shall make any
Distributions whatsoever, directly or indirectly.

Asset Sales

.  The Borrower will not, and will not permit the Guarantors or their respective
Subsidiaries to, sell, transfer or otherwise dispose of (a) all or substantially
all of their assets or (b) any material asset other than pursuant to a bona fide
arm’s length transaction.

Restriction on Prepayment of Indebtedness

.  The Borrower and the Guarantors will not, and will not permit their
respective Subsidiaries to, (a) during the existence of any Default or Event of
Default, prepay, redeem, defease, purchase or otherwise retire the principal
amount, in whole or in part, of any Indebtedness other than the Obligations;
provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1, and (y) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness; or (b) modify any document
evidencing any Indebtedness (other than the Obligations) to accelerate the
maturity date or required payments of principal of such Indebtedness during the
existence of an Event of Default.

Zoning and Contract Changes and Compliance

.  Neither the Borrower nor any Guarantor shall (a) initiate or consent to any
zoning reclassification of any of its Borrowing Base Property or seek any
variance under any existing zoning ordinance or use or permit the use of any
Borrowing Base Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation or (b) initiate any change in any laws, requirements of
governmental authorities or obligations created by private contracts and Leases
which now or hereafter may materially adversely affect the ownership, occupancy,
use or operation of any Borrowing Base Property.

Derivatives Contracts

.  Neither the Borrower, the Guarantors nor any of their respective Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for Hedge Obligations and interest rate swap, collar, cap or
similar agreements providing interest rate protection and currency swaps and
currency options made in the ordinary course of business and permitted pursuant
to §8.1.

Transactions with Affiliates

.  The Borrower shall not, and shall not permit any Guarantor or Subsidiary of
any of them to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (but not including the Borrower or any Guarantor),
except (i) transactions set forth on Schedule 6.14 attached hereto and
(ii) transactions in the ordinary course of business pursuant to the reasonable
requirements of the business of such Person and upon fair and

127

--------------------------------------------------------------------------------

 

reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

Equity Pledges

.  Notwithstanding anything in this Agreement to the contrary, neither the
Borrower, the General Partner nor the REIT will create or incur or suffer to be
created or incurred any Lien on any legal, equitable or beneficial interest of
the REIT in the General Partner or the Borrower, of General Partner in the
Borrower or, except pursuant to the Assignment of Interests, of Borrower in any
Subsidiary Guarantor, including, without limitation, any Distributions or rights
to Distributions on account thereof.

Management Fees

.  The Borrower shall not pay, and shall not permit any Guarantor to pay, any
management fees or other payments under any Management Agreement for any
Borrowing Base Asset to the Borrower, any other manager that is an Affiliate of
the Borrower or any other manager, in the event that a Default or an Event of
Default shall have occurred and be continuing.

Burdensome Agreements

.  Borrower shall not, nor shall Borrower permit any Guarantor or any of their
respective Subsidiaries to, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (a) of any Subsidiary to make dividend or distribution payments to
the Borrower or any Guarantor or to otherwise transfer property to the Borrower
or any Guarantor, or (b) of any Guarantor or any Subsidiary to guarantee the
Indebtedness of the Borrower; provided, however, that (x) this §8.15(a) and (b)
shall not prohibit any such restrictions incurred or provided in favor of any
holder of Indebtedness that is permitted under §8.1(g) and (h) and is secured by
a Lien on Real Estate (and/or the proceeds thereof) that is permitted under
§8.2(v), solely to the extent any such restriction relates to such Real Estate
(and/or the proceeds thereof), the entity owning such Real Estate or the direct
Equity Interests in such entity.

FINANCIAL COVENANTS

.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

Borrowing Base Availability

.  

(a)At any time prior to the occurrence of the Release of Security Date, the
Borrower shall not at any time permit the outstanding principal balance of the
Revolving Credit Loans, the Swing Loans, the Letter of Credit Liabilities, the
Term Loans A and the Term Loans B to be greater than the Borrowing Base
Availability.

(b)Commencing upon the occurrence of the Release of Security Date and continuing
at all times thereafter, the Borrower shall not at any time permit Consolidated
Total Unsecured Indebtedness (including the sum of the Outstanding Loans and all
Outstanding Letter of Credit Liabilities) to be greater than the Borrowing Base
Availability.

Consolidated Total Indebtedness to Gross Asset Value

.  The Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Gross Asset Value (expressed as a percentage) to exceed sixty
percent (60%); provided, however, that for no more than two (2)

128

--------------------------------------------------------------------------------

 

periods of up to two (2) consecutive calendar quarters immediately following a
Material Acquisition of which Borrower has given Agent written notice (with such
two (2) consecutive fiscal quarter period to include the quarter in which such
Material Acquisition is consummated), the ratio (expressed as a percentage) of
such Consolidated Total Indebtedness to Gross Asset Value may exceed sixty
percent (60%) but shall not exceed sixty-five percent (65%) during such period.

Consolidated EBITDA to Consolidated Fixed Charges

.  The Borrower will not at any time permit the ratio of Consolidated EBITDA
determined for the most recently ended two (2) calendar quarters, annualized. to
Consolidated Fixed Charges for the most recently ended two (2) calendar
quarters, annualized. to be less than 1.75 to 1.  

Minimum Consolidated Tangible Net Worth

.  The Borrower will not at any time permit Consolidated Tangible Net Worth to
be less than the sum of (a) $275,000,000.00, plus (b) seventy-five percent (75%)
of the sum of any additional Net Offering Proceeds after the date of this
Agreement.

§9.5[Intentionally Omitted]  

Aggregate Occupancy Rate

.  The Borrower will not at any time permit the Aggregate Occupancy Rate for the
Borrowing Base Properties (excluding Borrowing Base Properties that are
Newly-Built Properties) to be less than eighty-five percent (85%).

Remaining Lease Term

.  As of the end of each calendar quarter, the Borrowing Base Properties
included in the calculation of Borrowing Base Availability shall maintain on a
collective basis a minimum weighted average remaining initial lease term of
Leases of not less than five (5) years remaining (for each multi-tenant
Borrowing Base Property included in the calculation of Borrowing Base
Availability, a weighted average lease term taking into account all Leases with
Major Tenants within such Borrowing Base Property shall be used for the
calculation required by this §9.7).

§9.8[Intentionally Omitted.]

Minimum Property Requirement

.  The Borrowing Base Assets shall at all times consist of not less than ten
(10) Borrowing Base Properties with an aggregate Appraised Value of not less
than $375,000,000.00; provided that commencing on the Release of Security Date
and continuing at all times thereafter, the Borrowing Base Assets shall at all
times consist of not less than fifteen (15) Borrowing Base Properties with an
aggregate Appraised Value of not less than $500,000,000.00.  

Concentration Limits

.

(a)Adjusted Net Operating Income from a Lease or Leases to any single tenant or
any group of Affiliates thereof shall not account for more than twenty-five
percent (25%) (or with respect to the aggregate Adjusted Net Operating Income by
the tenants described in the definition of Texas Ten Portfolio and their
Affiliates, thirty-five percent (35%)) of Adjusted Net Operating Income from the
Borrowing Base Properties (the “Single Tenant Limitation”); provided that a
failure to satisfy the requirements of this §9.10(a) shall not result in

129

--------------------------------------------------------------------------------

 

any Real Estate not being included as a Borrowing Base Property, but any such
rent and other payments accounting for more than the Single Tenant Limitation
shall be excluded for purposes of calculating Adjusted Net Operating Income and
Borrowing Base Availability.

(b)No more than twenty-five percent (25%) of the Borrowing Base Availability
shall be attributable to any single Borrowing Base Property; provided that a
failure to satisfy the requirements of this §9.10(b) shall not result in any
Real Estate not being included as a Borrowing Base Property, but any Borrowing
Base Availability in excess of such limitation shall be excluded.

(c)No more than twenty-five percent (25%) of the total Adjusted Net Operating
Income or the aggregate Appraised Value of the Borrowing Base Properties shall
be attributable to Newly-Built Properties, provided that a failure to satisfy
the requirements of this §9.10(c) shall not result in any Real Estate not being
included as a Borrowing Base Property but any such Adjusted Net Operating Income
or Appraised Value in excess of such limitation shall be excluded for purposes
of calculating Adjusted Net Operating Income and Borrowing Base Availability.

CLOSING CONDITIONS

.

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

Loan Documents

.  Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto and shall be in full force and effect.  The Agent
shall have received a fully executed counterpart of each such document, except
that each Lender shall have received the fully-executed original of its Note.

Certified Copies of Organizational Documents

.  The Agent shall have received from the Borrower and each Guarantor a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and (with respect to any Guarantor that owns a
Borrowing Base Property) in which such Borrowing Base Property is located and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable (or with respect to partnership agreements and
operating agreements previously delivered to Agent pursuant to the Original
Credit Agreement, a certification that there have been no changes to such
agreements and that they remain in full force and effect) and its qualification
to do business, as applicable, as in effect on such date of certification.

Resolutions

.  All action on the part of the Borrower and each Guarantor, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

Incumbency Certificate; Authorized Signers

.  The Agent shall have received from the Borrower and each Guarantor an
incumbency certificate, dated as of the Closing Date, signed

130

--------------------------------------------------------------------------------

 

by a duly authorized officer of such Person and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party.

Opinion of Counsel

.  The Agent shall have received an opinion addressed to the Lenders and the
Agent and dated as of the Closing Date from counsel to the Borrower and each
Guarantor in form and substance reasonably satisfactory to the Agent.

Payment of Fees

.  The Borrower shall have paid to the Agent the fees payable pursuant to §4.2.

Performance; No Default

.  The Borrower and each Guarantor shall have performed and complied with all
terms and conditions herein required to be performed or complied with by it on
or prior to the Closing Date, and on the Closing Date there shall exist no
Default or Event of Default.

Representations and Warranties

.  The representations and warranties made by the Borrower and each Guarantor in
the Loan Documents or otherwise made by or on behalf of the Borrower, the
Guarantors and their respective Subsidiaries in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the Closing
Date.

Proceedings and Documents

.  All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory to the
Agent and the Agent’s counsel in form and substance, and the Agent shall have
received all information and such counterpart originals or certified copies of
such documents and such other certificates, opinions, assurances, consents,
approvals or documents as the Agent and the Agent’s counsel may reasonably
require.

Eligible Real Estate Qualification Documents

.  The Eligible Real Estate Qualification Documents for each Borrowing Base
Asset added to the calculation of the Borrowing Base Availability on the Closing
Date shall have been delivered to the Agent at the Borrower’s expense and shall
be in form and substance reasonably satisfactory to the Agent.  On the Closing
Date, the only Borrowing Base Asset added to the calculation of the Borrowing
Base Availability is the Lakeway Loan.

Compliance Certificate and Borrowing Base Certificate

.  The Agent shall have received a Compliance Certificate and a Borrowing Base
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which the Borrower has provided financial statements under §6.4.

Appraised Values

.  The Agent shall have determined an Appraised Value for any Borrowing Base
Properties.

Consents

.  The Agent shall have received evidence reasonably satisfactory to the Agent
that all necessary stockholder, partner, member or other consents required in

131

--------------------------------------------------------------------------------

 

connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents have been obtained.

Contribution Agreement

.  The Agent shall have received an executed counterpart of the Contribution
Agreement.

§10.15[Intentionally Omitted.]

Good Standing

.  The Agent shall have received evidence reasonably satisfactory to it that
Borrower remains in good standing with the Delaware Secretary of State.

Insurance

.  The Agent shall have received certificates of insurance as required by this
Agreement or the other Loan Documents.

Other

.  The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

CONDITIONS TO ALL BORROWINGS

.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

Prior Conditions Satisfied

.  All conditions set forth in §10 shall continue to be satisfied as of the date
upon which any Loan is to be made or any Letter of Credit is to be issued.

Representations True; No Default

.  Each of the representations and warranties made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true and
correct in all material respects both as of the date as of which they were made
and shall also be true and correct in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), except
to the extent of changes resulting from transactions or other events permitted
by the Loan Documents, and no Default or Event of Default shall have occurred
and be continuing.

Borrowing Documents

.  The Agent shall have received a fully completed Loan Request for such Loan
and the other documents and information as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10, as applicable.

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

Events of Default and Acceleration

.  If any of the following events (“Events of Default” or, if the giving of
notice or the lapse of time or both is required, then, prior to such notice or
lapse of time, “Defaults”) shall occur:

132

--------------------------------------------------------------------------------

 

(a)the Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c)the Borrower shall fail to perform any term, covenant or agreement contained
in §9, and with respect to a failure to comply with §9.1 only, such failure
shall continue for five (5) Business Days after such occurrence;

(d)any of the Borrower, the Guarantors or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subsections or clauses of this §12 or in the
other Loan Documents);

(e)any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
prepared by or on behalf of the Borrower or a Guarantor and delivered pursuant
to or in connection with this Agreement, any advance of a Loan, the issuance of
any Letter of Credit or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated;

(f)the Borrower, any Guarantor or any of their Subsidiaries shall fail pay when
due (including, without limitation, at maturity), or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the prepayment,
redemption, purchase, termination or other settlement thereof; provided,
however, that the events described in this §12.1(f) shall not constitute an
Event of Default unless such failure to perform, together with other failures to
perform as described in §12.1(f), involves singly or in the aggregate
obligations for Indebtedness totaling in excess of $5,000,000.00;

(g)any of the Borrower, the Guarantors, or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to

133

--------------------------------------------------------------------------------

 

it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

(h)a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, the Guarantors,
or any of their respective Subsidiaries or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;

(i)a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(j)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty (30) days, whether or not consecutive, one (1) or more uninsured or
unbonded final judgments against the Borrower, any Guarantor or any of their
respective Subsidiaries that, either individually or in the aggregate, exceed
$5,000,000.00 per occurrence or during any twelve (12) month period;

(k)any of the Loan Documents or the Contribution Agreement shall be disavowed,
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
disavow, cancel, revoke, rescind or challenge or content the validity or
enforceability of any of the Loan Documents or the Contribution Agreement shall
be commenced by or on behalf of the Borrower or any Guarantor, or any court or
any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents or the
Contribution Agreement is illegal, invalid or unenforceable in accordance with
the terms thereof;

(l)any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

(m)with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000.00 and (x) such event in the circumstances

134

--------------------------------------------------------------------------------

 

occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (y) a trustee shall have been appointed by the United States District
Court to administer such Plan; or (z) the PBGC shall have instituted proceedings
to terminate such Guaranteed Pension Plan;

(n)the forfeiture to the United States of America of (i) any assets of the
Borrower, any Guarantor or any of their respective Subsidiaries which in the
good faith judgment of the Required Lenders could reasonably be expected to have
a Material Adverse Effect, (ii) the Collateral, (iii) the Collateral Account or
(iv) any Borrowing Base Assets;

(o)any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(p)any Change of Control shall occur without the consent of the Required
Lenders; or

(q)an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i), all such amounts shall become immediately due and payable automatically
and without any requirement of presentment, demand, protest or other notice of
any kind from any of the Lenders or the Agent, the Borrower hereby expressly
waiving any right to notice of intent to accelerate and notice of
acceleration.  Upon demand by the Agent or the Required Revolving Credit Lenders
in their absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Lenders will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit.  The proceeds of any such Revolving
Credit Loan will be pledged to and held by the Agent as security for any amounts
that become payable under the Letters of Credit and all other Obligations and
Hedge Obligations.  In the alternative, if demanded by the Agent in its absolute
and sole discretion after the occurrence and during the continuance of an Event
of Default, the Borrower will deposit into the Collateral Account and pledge to
the Agent cash in an amount equal to the amount of all undrawn Letters of
Credit.  Such amounts will be pledged to and held by the Agent for the benefit
of the Lenders as security for any amounts that become payable under the Letters
of Credit and all other Obligations and Hedge Obligations.  Upon any draws under
Letters of Credit, at the Agent’s sole discretion, the Agent may apply any such
amounts to the repayment of amounts drawn thereunder and upon the expiration of
the Letters of Credit any remaining amounts will be applied to the payment of
all other Obligations and Hedge Obligations or if there are no

135

--------------------------------------------------------------------------------

 

outstanding Obligations and Hedge Obligations and the Lenders have no further
obligation to make Revolving Credit Loans or issue Letters of Credit or if such
excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.

Certain Cure Periods; Limitation of Cure Periods

.

(a)Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five (5)
Business Days after the date such payment is due (or, with respect to any
payments other than interest on the Loans, any reimbursement obligations with
respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further, that no such cure period shall
apply to any payments due upon the maturity of the Notes, and (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that the Borrower cures (or causes to be cured) such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
defaults consisting of a failure to provide insurance as required by §7.7, to
any default (whether of the Borrower, any Guarantor or any Subsidiary thereof)
consisting of a failure to comply with §§5.7, 7.4(c), 7.14, 7.15, 7.18, 7.19,
7.20, 7.21, 7.22, 8.1, 8.2, 8.3, 8.4, 8.7, 8.8 or 8.13 or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents.

(b)Notwithstanding any of the foregoing provisions of this §12.2 to the
contrary, in the event that there shall occur any Default or Event of Default
that affects only certain Borrowing Base Assets or the owner(s) or Operator(s)
thereof, then the Borrower may elect to cure such Default or Event of Default
(so long as no other Default or Event of Default would arise as a result) by
electing to have the Agent remove such Borrowing Base Assets from the
calculation of the Borrowing Base Availability and by reducing the outstanding
Loans and Letters of Credit so that no Default exists under this Agreement, in
which event such removal and reduction shall be completed within ten (10)
Business Days after receipt of notice of such Default from the Agent or the
Required Lenders.  

Termination of Commitments

.  If any one or more Events of Default specified in §12.1(g), 12.1(h) or
12.1(i) shall occur, then immediately and without any action on the part of the
Agent or any Lender any unused portion of the credit hereunder shall terminate
and the Lenders shall be relieved of all obligations to make Loans or issue
Letters of Credit to the Borrower.  If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Required Revolving Credit
Lenders, shall, by notice to the Borrower terminate the obligation to make
Revolving Credit Loans to and issue Letters of Credit for the Borrower.  No
termination under this §12.3 shall relieve the Borrower or the Guarantors of
their obligations to the Lenders arising under this Agreement or the other Loan
Documents.

Remedies

.  In case any one or more Events of Default shall have occurred and be
continuing, and whether or not the Lenders shall have accelerated the maturity
of the Loans

136

--------------------------------------------------------------------------------

 

pursuant to §12.1, the Agent, on behalf of the Lenders may, and upon the
direction of the Required Lenders, shall proceed to protect and enforce their
rights and remedies under this Agreement, the Notes and/or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
including to the full extent permitted by Applicable Law the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents, the obtaining of the ex parte appointment of a receiver,
requiring the establishment of a hard lockbox and cash management system with
Agent, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof.  No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.  Notwithstanding the provisions of
this Agreement providing that the Loans may be evidenced by multiple Notes in
favor of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default.  If
the Borrower or any Guarantor fails to perform any agreement or covenant
contained in this Agreement or any of the other Loan Documents beyond any
applicable period for notice and cure, the Agent may itself perform, or cause to
be performed, any agreement or covenant of such Person contained in this
Agreement or any of the other Loan Documents which such Person shall fail to
perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by the Agent in connection
therewith, shall be payable by the Borrower upon demand and shall constitute a
part of the Obligations and shall if not paid within five (5) Business Days
after demand bear interest at the Default Rate.  In the event that all or any
portion of the Obligations is collected by or through an attorney-at-law, the
Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

Distribution of Proceeds

.  In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the Collateral or other assets of the Borrower or the Guarantors, such monies
shall be distributed for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or other assets of the Borrower
or the Guarantors or in support of any provision of adequate indemnity to the
Agent against any taxes or liens which by law shall have, or may have, priority
over the rights of the Agent or the Lenders to such monies;

(b)Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2, (iii) in the event that any Lender is a
Defaulting

137

--------------------------------------------------------------------------------

 

Lender, payments to such Lender shall be governed by §2.13, and (iv) except as
otherwise provided in clause (iii), Obligations owing to the Lenders with
respect to each type of Obligation such as interest, principal, fees and
expenses and Hedge Obligations (but excluding the Swing Loans) shall be made
among the Lenders and Lender Hedge Providers, pro rata; and provided, further
that the Required Lenders may in their discretion make proper allowance to take
into account any Obligations not then due and payable; and

(c)Third, the excess, if any, shall be returned to the Borrower or to such other
Persons as are entitled thereto.

Collateral Account

.

(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
any interest provided for below).  The balances from time to time in the
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swing Loans until applied by the Agent as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Collateral Account shall be subject to withdrawal only as provided in
this §12.6.

(b)Amounts on deposit in the Collateral Account shall not be invested by the
Agent, and will earn interest at a rate paid by Agent with respect to similar
accounts, and shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders.  The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment.  If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

(d)If an Event of Default exists, the Required Revolving Credit Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to
liquidate or withdraw any amounts in the Collateral Account and apply proceeds
thereof to the Obligations and Hedge Obligations in accordance with §12.5.

(e)So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit

138

--------------------------------------------------------------------------------

 

Liabilities then due and owing and the pro rata share of any Letter of Credit
Obligations and Swing Loans of any Defaulting Lender after giving effect to
§2.13(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Agent’s receipt
of such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time.

(f)The Borrower shall pay to the Agent from time to time within ten (10)
Business Days following written request therefor such fees as the Agent normally
charges for similar services in connection with the Agent’s administration of
the Collateral Account.  The Borrower authorizes the Agent to file such
financing statements as the Agent may reasonably require in order to perfect the
Agent’s security interest in the Collateral Account, and the Borrower shall
promptly upon demand execute and deliver to the Agent such other documents as
the Agent may reasonably request to evidence its security interest in the
Collateral Account.

SETOFF

.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of the Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents.  Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.  In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

139

--------------------------------------------------------------------------------

 

THE AGENT

.

Authorization

.  The Agent is authorized to take such action on behalf of each of the Lenders
and to exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Agent, together with such
powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent.  The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship.  The
Agent shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
the Agent shall not have any fiduciary duties or responsibilities to any Lender
by reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents.  The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

Employees and Agents

.  The Agent may exercise its powers and execute its duties by or through
employees or agents and shall be entitled to take, and to rely on, advice of
counsel concerning all matters pertaining to its rights and duties under this
Agreement and the other Loan Documents.  The Agent may utilize the services of
such Persons as the Agent may reasonably determine, and all reasonable fees and
expenses of any such Persons shall be paid by the Borrower.

No Liability

.  Neither the Agent nor any of its shareholders, directors, officers or
employees nor any other Person assisting them in their duties nor any agent, or
employee thereof, shall be liable for (a) any waiver, consent or approval given
or any action taken, or omitted to be taken, in good faith by it or them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that the Agent or such other Person, as the case may
be, shall be liable for losses due to its willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods or (b) any action taken or not taken by the
Agent with the consent or at the request of the Required Lenders, the Borrowing
Base Majority Lenders, the Required Revolving Credit Lenders, the Required Term
Loan A Lenders, the Required Term Loan B Lenders, all of the Lenders or all
affected Lenders, as applicable.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.

No Representations

.  The Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of

140

--------------------------------------------------------------------------------

 

any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein, or any agreement,
instrument or certificate delivered in connection therewith or in any of the
other Loan Documents or in any certificate or instrument hereafter furnished to
it by or on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any of the other Loan Documents.  The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower,
the Guarantors or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete.  The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  The Agent’s Special Counsel has only
represented the Agent and KeyBank in connection with the Loan Documents and the
only attorney client relationship or duty of care is between the Agent’s Special
Counsel and the Agent or KeyBank.  Each Lender has been independently
represented by separate counsel on all matters regarding the Loan Documents and
the granting and perfecting of liens in the Collateral.

Payments

.

(a)A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender.  The Agent agrees to distribute to each Lender not later
than one (1) Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan
Documents.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).

(b)If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.  In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in

141

--------------------------------------------------------------------------------

 

this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

Holders of Notes

.  Subject to the terms of §18, the Agent may deem and treat the payee of any
Note as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

Indemnity

.  The Lenders ratably agree hereby to indemnify and hold harmless the Agent
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods.  The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

The Agent as Lender

.  In its individual capacity, KeyBank shall have the same obligations and the
same rights, powers and privileges in respect to its Commitment and the Loans
made by it, and as the holder of any of the Notes as it would have were it not
also the Agent.

Resignation

.  The Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower.  Any such resignation may at the Agent’s option also
constitute the Agent’s resignation as the Issuing Lender and the Swing Loan
Lender.  Upon any such resignation, the Required Lenders, subject to the terms
of §18.1, shall have the right to appoint as a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, any Lender or any bank whose
senior debt obligations are rated not less than “A” or its equivalent by Moody’s
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000.00.  Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be reasonably acceptable to the
Borrower.  If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be any Lender or any bank whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00.  Upon the acceptance of any appointment as the
Agent and, if applicable, the Issuing Lender and the Swing Loan Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, and the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations

142

--------------------------------------------------------------------------------

 

hereunder as the Agent and, if applicable, the Issuing Lender and the Swing Loan
Lender.  After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Agent, the Issuing Lender and the Swing Loan Lender.  If the resigning
Agent shall also resign as the Issuing Lender, such successor Agent shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Issuing Lender, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  Upon
any change in the Agent under this Agreement, the resigning Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.

Duties in the Case of Enforcement

.  In case one or more Events of Default have occurred and shall be continuing,
and whether or not acceleration of the Obligations shall have occurred, the
Agent may and, if (a) so requested by the Required Lenders and (b) the Lenders
have provided to the Agent such additional indemnities and assurances in
accordance with their respective Commitment Percentages against expenses and
liabilities as the Agent may reasonably request, shall proceed to exercise all
or any legal and equitable and other rights or remedies as it may have;
provided, however, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.  Without
limiting the generality of the foregoing, if the Agent reasonably determines
payment is in the best interest of all the Lenders, the Agent may without the
approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred,
and the Agent shall promptly thereafter notify the Lenders of such action.  Each
Lender shall, within thirty (30) days of request therefor, pay to the Agent its
Commitment Percentage of the reasonable costs incurred by the Agent in taking
any such actions hereunder to the extent that such costs shall not be promptly
reimbursed to the Agent by the Borrower or the Guarantors or out of any
Collateral within such period.  The Required Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful in
any applicable jurisdiction or commercially unreasonable under the UCC as
enacted in any applicable jurisdiction.

Request for Agent Action

.  The Agent and the Lenders acknowledge that in the ordinary course of business
of the Borrower, (a) a Borrowing Base Property may be subject to a Taking, or
(b) the Borrower or any Subsidiary Guarantor may desire to enter into easements
or other agreements affecting the Borrowing Base Properties, or take other
actions or enter into other agreements in the ordinary course of business
(including, without limitation, Leases) which similarly require the consent,
approval or agreement of the Agent.  In connection with the foregoing, the
Lenders hereby expressly authorize the Agent to execute consents in form and
substance satisfactory to the Agent in connection with any easements or
agreements affecting the Borrowing Base Property, or execute consents,
approvals, or other agreements in form and

143

--------------------------------------------------------------------------------

 

substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of the Borrower’s
business.

Bankruptcy

.  In the event a bankruptcy or other insolvency proceeding is commenced by or
against the Borrower or any Guarantor with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders.  Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders, the Required Revolving Credit Lenders, the Required Term Loan A
Lenders, the Required Term Loan B Lenders, all of the Lenders or all affected
Lenders, as applicable, as required by this Agreement.  Each Lender irrevocably
waives its right to file or pursue a separate proof of claim in any such
proceedings unless the Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that the Agent file
such proof of claim.

Reliance by the Agent

.  The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by an
Authorized Officer.  The Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Agent may presume
that such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Approvals

.  If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Lenders, the Required Lenders, the
Borrowing Base Majority Lenders, the Required Revolving Credit Lenders, the
Required Term Loan A Lenders or the Required Term Loan B Lenders is required or
permitted under this Agreement, each Lender agrees to give the Agent, within ten
(10) days of receipt of the request for action from the Agent together with all
reasonably requested information related thereto (or such lesser period of time
required by the terms of the Loan Documents), notice in writing of approval or
disapproval (collectively, “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof.  To the extent that any Lender
does not approve any recommendation of the Agent, such Lender shall in such
notice to the Agent describe the actions that would be acceptable to such
Lender.  If consent is required for the requested action, any Lender’s failure
to respond to a request for Directions within the required time period shall be
deemed to constitute a Direction to take such requested action.  In the event
that any recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by the Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such
request.  The Agent and each Lender shall be entitled to assume that any officer
of the other Lenders delivering any notice, consent, certificate or other
writing is

144

--------------------------------------------------------------------------------

 

authorized to give such notice, consent, certificate or other writing unless the
Agent and such other Lenders have otherwise been notified in writing.

The Borrower Not Beneficiary

.  Except for the provisions of §14.9 relating to the appointment of a successor
Agent, the provisions of this §14 are solely for the benefit of the Agent and
the Lenders, may not be enforced by the Borrower or any Guarantor, and except
for the provisions of §14.9, may be modified or waived without the approval or
consent of the Borrower.

Reliance on Hedge Provider

.  For purposes of applying payments received in accordance with §§12.1, 12.5,
12.6 or any other provision of the Loan Documents, the Agent shall be entitled
to rely upon the trustee, paying agent or other similar representative (each, a
“Representative”) or, in the absence of such a Representative, upon the holder
of the Hedge Obligations for a determination (which each holder of the Hedge
Obligations agrees (or shall agree) to provide upon request of the Agent) of the
outstanding Hedge Obligations owed to the holder thereof.  Unless it has actual
knowledge (including by way of written notice from such holder) to the contrary,
the Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

EXPENSES

.  

The Borrower agrees to pay (a) the reasonable out-of-pocket costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any Indemnified Taxes
(including any interest and penalties in respect thereto) payable by the Agent
or any of the Lenders, including any recording, mortgage, documentary or
intangibles taxes in connection with the Loan Documents, or other taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(the Borrower hereby agreeing to indemnify the Agent and each Lender with
respect thereto), (c) all title insurance premiums, if any, reasonable
engineer’s fees, reasonable environmental reviews and reasonable fees, expenses
and disbursements of the counsel to the Agent and KBCM and any local counsel to
the Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the out-of-pocket fees, costs, expenses and disbursements of the Agent and
KBCM incurred in connection with the initial syndication and/or participation
(by KeyBank) of the Loans, (e) all other reasonable out-of-pocket fees, expenses
and disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Collateral or
Borrowing Base Assets, the review of Leases and related documents, the making of
each advance hereunder, the issuance of Letters of Credit, and the syndication
of the Commitments pursuant to §18 (without duplication of those items addressed
in clause (d) above), (f) all out‑of‑pocket expenses (including attorneys’ fees
and costs, and fees and costs of appraisers, engineers, investment bankers or
other experts retained by the Agent) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or the Guarantors or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to

145

--------------------------------------------------------------------------------

 

the Agent’s, or any of the Lenders’ relationship with the Borrower or the
Guarantors, (g) all reasonable fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns or title
searches, (h) all reasonable out-of-pocket fees, expenses and disbursements
(including reasonable attorneys’ fees and costs) which may be incurred by
KeyBank in connection with the execution and delivery of this Agreement and the
other Loan Documents (without duplication of any of the items listed above), and
(i) all expenses relating to the use of Intralinks, SyndTrak or any other
similar system for the dissemination and sharing of documents and information in
connection with the Loans.  The covenants of this §15 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.

INDEMNIFICATION

.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent, Attorney and Affiliate
thereof and Person who controls the Agent, or any Lender or the Arranger against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Borrowing Base Assets,
other Real Estate or the Loans, (b) any condition of the Borrowing Base Assets
or other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Borrowing Base Assets or any other Real Estate, (g) with respect
to the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), and (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrower shall not be obligated under this §16 to indemnify any Person for
liabilities arising from such Person’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.  In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel.  If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law.  The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.

146

--------------------------------------------------------------------------------

 

SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall, unless released
in accordance with §5.8 hereof, continue in full force and effect so long as any
amount due under this Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Letters of Credit remain outstanding or any Lender
has any obligation to make any Loans or issue any Letters of Credit.  The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

ASSIGNMENT AND PARTICIPATION

.

Conditions to Assignment by Lenders

.  Except as provided herein, each Lender may assign to one or more banks or
other entities all or a portion of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender (solely with
respect to any assignment of a Revolving Credit Commitment) and, so long as no
Default or Event of Default exists hereunder, the Borrower shall have each given
its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within five (5) Business Days, the Borrower shall be
deemed to have consented (provided that such consent shall not be required for
any assignment to another Lender, to a Related Fund, to a lender or an Affiliate
of a Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the assigned portion of the Commitment, (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an assignment and acceptance agreement in the form of Exhibit J
attached hereto (an “Assignment and Acceptance Agreement”), together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such assignee
of a portion of the Revolving Credit Loans shall have a net worth or unfunded
commitment as of the date of such assignment of not less than $100,000,000.00
(unless otherwise approved by the Agent and, so long as no Default or Event of
Default exists hereunder, the Borrower), (f) such assignee shall acquire an
interest in the applicable Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining
applicable Loans of the assignor),

147

--------------------------------------------------------------------------------

 

unless waived by the Agent, and so long as no Default or Event of Default exists
hereunder, the Borrower and (g) if such assignment is less than the assigning
Lender’s entire Revolving Credit Commitment, Term Loan A Commitment or Term Loan
B Commitment, as applicable, the assigning Lender shall retain an interest in
the applicable Loans of not less than $5,000,000.00.  Upon execution, delivery,
acceptance and recording of such Assignment and Acceptance Agreement, (i) the
assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent shall amend Schedule 1.1 in its own records to reflect such
assignment.  In connection with each assignment, the assignee shall represent
and warrant to the Agent, the assignor and each other Lender as to whether such
assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrower and/or any Guarantor
and whether such assignee is a Defaulting Lender or an Affiliate of a Defaulting
Lender.  In connection with any assignment of rights and obligations of any
Defaulting Lender, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its applicable Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Register

.  The Agent shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice.  Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

New Notes

.  Upon its receipt of an Assignment and Acceptance Agreement executed by the
parties to such assignment, together with each Note subject to such assignment,
the Agent shall record the information contained therein in the
Register.  Within five (5)

148

--------------------------------------------------------------------------------

 

Business Days after receipt of notice of such assignment from the Agent, the
Borrower, at its own expense, shall execute and deliver to the Agent, in
exchange for each surrendered Note, a new Note to the order of such assignee in
an amount equal to the amount assigned to such assignee pursuant to such
Assignment and Acceptance Agreement and, if the assigning Lender has retained
some portion of its obligations hereunder, a new Note to the order of the
assigning Lender in an amount equal to the amount retained by it
hereunder.  Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes.  The surrendered Notes shall
be canceled and returned to the Borrower.

Participations

.  Each Lender may sell participations to one or more Lenders or other entities
in all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder, (b) such
participation shall not entitle such participant to any rights or privileges
under this Agreement or any Loan Documents, including without limitation, rights
granted to the Lenders under §§4.8, 4.9, 4.10 and 13, (c) such participation
shall not entitle the participant to the right to approve waivers, amendments or
modifications, (d) such participant shall have no direct rights against the
Borrower, (e) such sale is effected in accordance with all Applicable Laws, and
(f) such participant shall not be a Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
the Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Revolving Credit Maturity Date pursuant to §2.12), (iii) reduce the amount of
any such payment of principal, (iv) reduce the rate at which interest is payable
thereon or (v) release any Guarantor or any material Collateral (except as
otherwise permitted under this Agreement).  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

149

--------------------------------------------------------------------------------

 

Pledge by Lender

.  Any Lender may at any time pledge all or any portion of its interest and
rights under this Agreement (including all or any portion of its Note) to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C.  §341 or to such other Person as the Agent may approve to
secure obligations of such Lender.  No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.

No Assignment by the Borrower

.  The Borrower shall not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each of the Lenders.

Disclosure

.  The Borrower agrees to promptly cooperate with any Lender in connection with
any proposed assignment or participation of all or any portion of its
Commitment.  Each of the Agent, the Lenders and the Issuing Lender agree to use
commercially reasonable efforts to maintain the confidentiality of the
Information (as defined below), it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors of such Lender (provided that such
Persons who are not employees of such Lender are advised of the provision of
this §18.7), (b) disclosures customarily provided or reasonably required by any
potential or actual bona fide assignee, transferee or participant or their
respective directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors in connection with a potential or
actual assignment or transfer by such Lender of any Loans or any participations
therein (provided such Persons are advised of the provisions of this §18.7),
(c) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (d) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information.  In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7).  Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.  For purposes
of this Section, “Information” means all information received from the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information which is or subsequently becomes publicly available other than
as a result of a disclosure of such information by a Lender, or prior to the
delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower or the
Guarantors, is disclosed with the prior approval of the Borrower or the
Guarantors, or is made available to such Lender by a third party not known by
such Lender to be subject to a confidentiality agreement, or is independently
developed by such Lender; provided that, in the case of information received
from the Borrower or any of its Subsidiaries, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such

150

--------------------------------------------------------------------------------

 

Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Mandatory Assignment

.  In the event the Borrower requests that certain amendments, modifications or
waivers be made to this Agreement or any of the other Loan Documents which
request requires approval of the Required Lenders, the Borrowing Base Majority
Lenders, the Required Revolving Credit Lenders, the Required Term Loan A
Lenders, the Required Term Loan B Lenders, all of the Lenders or all of the
Lenders directly affected thereby but is not approved by one or more of the
Lenders (any such non-consenting Lender shall hereafter be referred to as the
“Non-Consenting Lender”), then, within thirty (30) days after the Borrower’s
receipt of notice of such disapproval by such Non-Consenting Lender, the
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment.  The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent).  In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by the Agent to
surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement and such Non-Consenting Lender’s original
Note or Notes.  The purchase price for the Non-Consenting Lender’s Commitment
shall equal any and all amounts outstanding and owed by the Borrower to the
Non-Consenting Lender, including principal and all accrued and unpaid interest
or fees, plus any applicable amounts payable pursuant to §4.7 which would be
owed to such Non-Consenting Lender if the Loans were to be repaid in full on the
date of such purchase of the Non-Consenting Lender’s Commitment (provided that
the Borrower may pay to such Non-Consenting Lender any interest, fees or other
amounts (other than principal) owing to such Non-Consenting Lender).

Amendments to Loan Documents

.  Upon any such assignment described in the foregoing §18.1 or §18.8, the
Borrower and the Guarantors shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

Titled Agents

.  The Titled Agents shall not have any additional rights or obligations under
the Loan Documents, except for those rights, if any, as a Lender.

NOTICES

.

(a)Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or

151

--------------------------------------------------------------------------------

 

commencement of foreclosure proceedings, must be in writing and shall be deemed
to have been properly given or served by personal delivery or by sending same by
overnight courier or by depositing same in the United States Mail, postpaid and
registered or certified, return receipt requested, or as expressly permitted
herein, by telecopy and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Amy MacLearie
Telecopy No.:  (216) 357-6383

With a copy to:

KeyBank National Association
4211 W. Boy Scout Boulevard
Suite 570
Tampa, Florida  33607
Attn:  Grant Saunders
Telecopy No.:  (813) 313-5555

and

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attn:  Daniel Stegemoeller
Telecopy No.:  (770) 510-2195

and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

If to the Borrower:

MedEquities Realty Operating Partnership, LP
3100 West End Avenue
Suite 1000
Nashville, Tennessee  37203
Attn:  Jeffery C. Walraven
Telecopy No.:  (615) 627-4712

152

--------------------------------------------------------------------------------

 

With a copy to:

Morrison & Foerster LLP
707 Wilshire Blvd., Suite 6000
Los Angeles, CA  90017
Attn:  Marc D. Young, Esq.
Telecopy No.:  (213) 892-5454

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such
Lender.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telecopy is permitted, upon being sent
and confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or the Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

(b)Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail.  The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders.  Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(c)Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website

153

--------------------------------------------------------------------------------

 

shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, e-mail or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

RELATIONSHIP

.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (a) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (b) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19.  IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL OR OTHER ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN §19.

154

--------------------------------------------------------------------------------

 

HEADINGS

.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

COUNTERPARTS

.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  THE BORROWER ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT
THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

155

--------------------------------------------------------------------------------

 

DEALINGS WITH THE BORROWER

.

The Agent, the Lenders and their Affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder.  The Lenders acknowledge that, pursuant to such activities, KeyBank
or its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

(a)Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent of: (i)
in the case of a reduction in the rate of interest on the Notes (other than a
reduction or waiver of default interest), the consent of each Lender holding a
Note affected by such interest rate reduction; (ii) in the case of an increase
in the Revolving Credit Commitment, Term Loan A Commitment, Term Loan B
Commitment or the amount of the Commitments of the Lenders (in each case, except
as provided in §2.11 and §18.1), the consent of each Lender whose Commitment is
increased; (iii) in the case of a forgiveness, reduction or waiver of the
principal of any unpaid Loan or any interest thereon (other than a reduction or
waiver of default interest) or fee payable under the Loan Documents, the consent
of each Lender that would have otherwise received such principal, interest or
fee; (iv) in the case of a change in the amount of any fee payable to a Lender
hereunder, the consent of each Lender to which such fee would otherwise be owed;
(v) in the case of the postponement of any date fixed for any payment of
principal of or interest on the Loan, the consent of each Lender that would
otherwise have received such principal or interest at an earlier date; (vi) in
the case of an extension of the Revolving Credit Maturity Date (except as
provided in § 2.12), the Term Loan A Maturity Date or the Term Loan B Maturity
Date, each Lender whose Commitment is thereby extended; (vii) in the case of a
change in the manner of distribution of any payments to the Lenders or the
Agent, the consent of each Lender or the Agent directly affected thereby; (viii)
in the case of the release of the Borrower, any Guarantor or any Collateral
except as otherwise provided in this Agreement, each Lender directly affected
thereby; (ix) in the case of an amendment of the definition of Required Lenders
or of any requirement for consent by all of the Lenders or all affected Lenders,
each Lender directly affected thereby, in the case of an amendment of the
definition of Required Revolving Credit Lenders, each Revolving Credit Lender,
in the case of an amendment of the definition of Required Term Loan A Lenders,
each Term Loan A Lender, and, in the case of an amendment to the definition of
Required Term Loan B Lenders, each Term Loan B Lender; (x) in the case of any
modification to require a Lender to fund a pro rata share of a request for an
advance of a Loan made by the Borrower other than based on such Lender’s
applicable Commitment Percentage, the consent of each such Lender

156

--------------------------------------------------------------------------------

 

thereby required to fund a pro rata share other than based on its applicable
Commitment Percentage; (xi) in the case of an amendment to this § 27, each
Lender directly affected thereby; (a) in the case of an amendment of any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Required Lenders, to require a lesser number of
Lenders to approve such action, each Lender directly affected thereby, in the
case of an amendment of any provision of any Loan Document that requires the
approval of the Required Revolving Credit Lenders to require a lesser number of
Lenders to approve such action, each Revolving Credit Lender or, in the case of
an amendment to any provision of the Loan Documents that requires the approval
of the Required Term Loan A Lenders or Required Term Loan B Lender,
respectively, the consent of each Term Loan A Lender or Term Loan B Lender,
respectively.  Any fee letter may be amended, or rights or privileges thereunder
waived, in a writing executed by the parties thereto.  The provisions of §14 may
not be amended without the written consent of the Agent.  There shall be no
amendment, modification or waiver of any provision in the Loan Documents with
respect to Swing Loans without the consent of the Swing Loan Lender, nor any
amendment, modification or waiver of any provision in the Loan Documents with
respect to Letters of Credit without the consent of the Issuing Lender.  There
shall be no amendment, modification or waiver of any provision in the Loan
Documents which result in a modification of the conditions to funding with
respect to the Revolving Credit Commitment, the Term Loan A Commitment or the
Term Loan B Commitment without the written consent of the Required Revolving
Credit Lenders, the Required Term Loan A Lenders or the  Required Term Loan B
Lenders, respectively, nor any amendment, modification or waiver that
disproportionately affects the Revolving Credit Lenders, the Term Loan A Lenders
or the Term Loan B Lenders without the approval of the Required Revolving Credit
Lenders, the Required Term Loan A Lenders or Required Term Loan B Lenders,
respectively.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.  The Borrower agrees to enter into such
modifications or amendments of this Agreement or the other Loan Documents as
reasonably may be requested by KeyBank and KBCM in connection with the
syndication of the Loan, provided that no such amendment or modification
materially affects or increases any of the obligations of the Borrower
hereunder.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  No notice to
or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances.

(b)Further notwithstanding anything to the contrary in this §27, if the Agent
and the Borrower have jointly identified an ambiguity, omission, mistake or
defect in any provision of this Agreement or the other Loan Documents or an
inconsistency between provisions of this Agreement and/or the other Loan
Documents, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interest of the

157

--------------------------------------------------------------------------------

 

Lenders.  Any such amendment shall become effective without any further or
consent of any of other party to this Agreement.

SEVERABILITY

.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

TIME OF THE ESSENCE

.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

NO UNWRITTEN AGREEMENTS

.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

REPLACEMENT NOTES

.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

NO THIRD PARTIES BENEFITED

.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any

158

--------------------------------------------------------------------------------

 

or all thereof and no other Person shall, under any circumstances, be deemed to
be a beneficiary of such conditions, any and all of which may be freely waived
in whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so.  In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

PATRIOT ACT

.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

WAIVER OF CLAIMS

.

Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the “Loan Documents” (as defined in the Original Credit Agreement and this
Agreement), the administration or funding of the “Loans” (as defined in the
Original Credit Agreement and this Agreement), or with respect to any acts or
omissions of Agent or any past or present directors, officers, agents or
employees of Agent or any of the Lenders, whether under the Original Credit
Agreement or this Agreement or the Loan Documents, and each of Borrower and
Guarantors does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action, if any.

§35.CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT.

Pursuant to §27 of the Original Credit Agreement, KeyBank as Agent under the
Original Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Original Credit Agreement pursuant to the terms of this
Agreement and the amendment or amendment and restatement of the other “Loan
Documents” (as defined in the Original Credit Agreement), and by execution
hereof the Lenders authorize Agent to enter into such agreements.  On the
Closing Date, the Original Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Original Credit Agreement, except as
specifically set forth herein, shall thereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by this
Agreement.  The Lenders authorize Agent to terminate the “Cash Collateral
Agreement” (as defined in the Original Credit Agreement) and to release the
security interest in the collateral described therein.  The parties hereto
acknowledge and agree that this Agreement does not constitute a novation or
termination of the “Obligations” under the Original Credit Agreement, which
remain outstanding as of the Closing Date.  All interest and fees accrued and
unpaid under the Original Credit Agreement as of the date of this Agreement
shall be due and payable in the amount determined pursuant to the Original
Credit Agreement for periods prior to the Closing Date on the next payment date
for such interest or fee set forth in this Agreement.

159

--------------------------------------------------------------------------------

 

§36.ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of  ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank.]

 

160

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

BORROWER:

 

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:/s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP, CFO, Secretary and Treasurer

 

(SEAL)

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as the Agent

 

By: /s/ Grant Saunders
Name: Grant Saunders
Title: Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
individually and as Co-Syndication Agent

 

By: /s/ Amrish Desai
Name: Amrish Desai
Title: Vice President

 

 

 

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

CITIBANK, N.A., individually and as Co-Syndication Agent

 

By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President

 

 

 

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, individually and as Documentation Agent

 

By:/s/ Scott Rossbach
Name: Scott Rossbach
Title: Authorized Signatory

 

 

 

 

 

[Signatures Continued on Next Page]

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, an Ohio banking corporation

 

By: /s/ Vera B. McEvoy
Name: Vera B. McEvoy
Title: Vice President

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

CADENCE BANK, N.A.

 

By:/s/ Drew Healy
Name: Drew Healy
Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.

 

By: /s/ Donald Woods
Name: Donald Woods
Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA

 

By: /s/ Sheena Lee
Name: Sheena Lee
Title: Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A.

 

By: /s/ James M. Armstrong
Name: James M. Armstrong
Title: CRE Lending Manager/SVP

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

PINNACLE BANK

 

By: /s/ Allison H. Jones
Name: Allison H. Jones
Title: Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

RENASANT BANK

 

By: /s/ Craig Gardella
Name: Craig Gardella
Title: Executive Vice President

 

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

WHITNEY BANK dba HANCOCK BANK

 

By: /s/ Brian Wille
Name: Brian Wille
Title: Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

CAPSTAR BANK

 

By: /s/ Mark D. Mattson
Name: Mark D. Mattson
Title: Executive Vice President

 

 

 

KeyBank /  Second Amended and Restated MedEquities Credit Agreement 2017

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of ___________,
201_, by _______________________________, a __________________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.5 of that certain Second Amended and Restated Credit Agreement dated as of
February 10, 2017, as from time to time in effect (the “Credit Agreement”), by
and among MedEquities Realty Operating Partnership, LP  (the “Borrower”),
KeyBank National Association, for itself and as the Agent, and the other Lenders
from time to time party thereto.  Terms used but not defined in this Joinder
Agreement shall have the meanings defined for those terms in the Credit
Agreement.

RECITALS

A.

Joining Party is required, pursuant to §5.5 of the Credit Agreement, to become
an additional Guarantor under the Guaranty, the Indemnity Agreement and the
Contribution Agreement.

B.

Joining Party expects to realize direct and indirect benefits as a result of the
availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

Joinder

.  By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, [the
Indemnity Agreement] and the other Loan Documents with respect to all the
Obligations of the Borrower now or hereafter incurred under the Credit Agreement
and the other Loan Documents, and a “Guarantor” under the Contribution
Agreement.  Joining Party agrees that Joining Party is and shall be bound by,
and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a “Subsidiary Guarantor” and a
“Guarantor” under the Credit Agreement, the Guaranty, [the Indemnity Agreement,]
the other Loan Documents and the Contribution Agreement.

Representations and Warranties of Joining Party

.  Joining Party represents and warrants to Agent that, as of the Effective Date
(as defined below), the representations and warranties contained in the Credit
Agreement and the other Loan Documents applicable to a “Subsidiary Guarantor” or
“Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date.  As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Guarantors apply to Joining Party and no Default or Event of Default shall exist
or might exist upon the Effective Date in the event that Joining Party becomes a
Guarantor.

A-1

--------------------------------------------------------------------------------

 

Joint and Several

.  Joining Party hereby agrees that, as of the Effective Date, the Guaranty, the
Contribution Agreement, [and the Indemnity Agreement] heretofore delivered to
the Agent and the Lenders shall be a joint and several obligation of Joining
Party to the same extent as if executed and delivered by Joining Party, and upon
request by the Agent, will promptly become a party to the Guaranty and the
Contribution Agreement, [the Indemnity Agreement] to confirm such obligation.

Further Assurances

.  Joining Party agrees to execute and deliver such other instruments and
documents and take such other action, as the Agent may reasonably request, in
connection with the transactions contemplated by this Joinder Agreement.

GOVERNING LAW

.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Counterparts

.  This Joinder Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

 

The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

“JOINING PARTY”

 

, a


 

By:
Name:
Title:

 

[SEAL]

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

Its:

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B-1

FORM OF REVOLVING CREDIT NOTE

$___________________________, 201__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement dated as of
February 10, 2017, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of _________________ ($__________), or such amount as may be advanced by the
Payee under the Credit Agreement as a Revolving Credit Loan with daily interest
from the date thereof, computed as provided in the Credit Agreement, on the
principal amount hereof from time to time unpaid, at a rate per annum on each
portion of the principal amount which shall at all times be equal to the rate of
interest applicable to such portion in accordance with the Credit Agreement, and
with interest on overdue principal and, to the extent permitted by Applicable
Law, on overdue installments of interest and late charges at the rates provided
in the Credit Agreement.  Interest shall be payable on the dates specified in
the Credit Agreement, except that all accrued interest shall be paid at the
stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Revolving Credit Note (this “Note”) is one of one or more Revolving Credit
Notes evidencing borrowings under and is entitled to the benefits and subject to
the provisions of the Credit Agreement.  The principal of this Note may be due
and payable in whole or in part prior to the Revolving Credit Maturity Date and
is subject to mandatory prepayment in the amounts and under the circumstances
set forth in the Credit Agreement, and may be prepaid in whole or from time to
time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of

B-1-1

--------------------------------------------------------------------------------

 

principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law.  This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

[This Note is issued in replacement of that certain Revolving Credit Note dated
July 30, 2015, made by the undersigned maker to the order of the Payee and
issued pursuant to the Original Credit Agreement (the “Prior Note”), and shall
supersede and replace the Prior Note in all respects.  The execution and
delivery by the undersigned of this Note shall not, in any manner or
circumstance, be deemed to be a payment of, a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

B-1-2

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF TERM LOAN A NOTE

$___________________________, 201__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement dated as of
February 10, 2017, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan A Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan A with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by Applicable Law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Term Loan A Note (this “Note”) is one of one or more Term Loan A Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Credit Agreement.  The principal of this Note may be due and
payable in whole or in part prior to the Term Loan A Maturity Date and is
subject to mandatory prepayment in the amounts and under the circumstances set
forth in the Credit Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of

B-2-1

--------------------------------------------------------------------------------

 

principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law.  This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 

B-2-2

--------------------------------------------------------------------------------

 

EXHIBIT B-3

FORM OF TERM LOAN B NOTE

$___________________________, 201__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement dated as of
February 10, 2017, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan B Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan B with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by Applicable Law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Term Loan B Note (this “Note”) is one of one or more Term Loan B Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Credit Agreement.  The principal of this Note may be due and
payable in whole or in part prior to the Term Loan B Maturity Date and is
subject to mandatory prepayment in the amounts and under the circumstances set
forth in the Credit Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of

B-3-1

--------------------------------------------------------------------------------

 

principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law.  This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 

 

B-3-2

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF SWING LOAN NOTE

$25,000,000.00__________, 2017

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement dated as of
February 10, 2017, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of Twenty-Five Million and No/100 Dollars ($25,000,000.00), or such amount as
may be advanced by the Payee under the Credit Agreement as a Swing Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Swing Loan Note (this “Note”) is the Swing Loan Note evidencing borrowings
of Swing Loans under and is entitled to the benefits and subject to the
provisions of the Credit Agreement.  The principal of this Note may be due and
payable in whole or in part prior to the Revolving Credit Maturity Date and is
subject to mandatory prepayment in the amounts and under the circumstances set
forth in the Credit Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of

C-1

--------------------------------------------------------------------------------

 

principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law.  This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is issued in replacement of that certain Swing Loan Note dated
July 30, 2015, made by the undersigned maker to the order of KeyBank National
Association and issued pursuant to the Original Credit Agreement (the “Prior
Note”), and shall supersede and replace the Prior Note in all respects.  The
execution and delivery by the undersigned of this Note shall not, in any manner
or circumstance, be deemed to be a payment of, a novation of or to have
terminated, extinguished or discharged any of the undersigned’s indebtedness
evidenced by the Prior Note, all of which indebtedness shall continue under, and
shall hereinafter be evidenced and governed by, this Note.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

C-2

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent
4211 W. Boy Scout Boulevard, Suite 570
Tampa, Florida  33607
Attn:  Jay Jordan

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Marc Drummond

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of that certain Second Amended and Restated
Credit Agreement dated as of February 10, 2017 (as the same may hereafter be
amended, the “Credit Agreement”), by and among MedEquities Realty Operating
Partnership, LP  (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto, the Borrower
hereby requests and certifies as follows:

1.Revolving Credit Loan.  The Borrower hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

Principal Amount:  $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

2.Use of Proceeds.  Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3.No Default.  Borrower certifies that the Borrower and the Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing.  No condemnation proceedings are pending
or, to the undersigned’s knowledge, threatened against any Borrowing Base Asset,
except as disclosed in writing to Agent.

4.Representations True.  Borrower certifies, represents and agrees that each of
the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their

D-1

--------------------------------------------------------------------------------

 

respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made and, is true in all material respects as of the date
hereof and shall also be true in all material respects at and as of the Drawdown
Date for the Loan requested hereby, with the same effect as if made at and as of
such Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

5.Other Conditions.  The undersigned chief executive officer, president or chief
financial officer of the Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

6.Definitions.  Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 

D-2

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF REQUEST FOR TERM LOAN

KeyBank National Association, as Agent
4211 W. Boy Scout Boulevard, Suite 570
Tampa, Florida  33607
Attn:  Jay Jordan

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Marc Drummond

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of that certain Second Amended and Restated
Credit Agreement dated as of February 10, 2017 (as the same may hereafter be
amended, the “Credit Agreement”), by and among MedEquities Realty Operating
Partnership, LP  (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto, the Borrower
hereby requests and certifies as follows:

1.Term Loan.  The Borrower hereby requests a [Term Loan A] [Term Loan B] under
§2.2 of the Credit Agreement:

Principal Amount:  $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

2.Use of Proceeds.  Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3.No Default.  Borrower certifies that the Borrower and the Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing.  No condemnation proceedings are pending
or, to the undersigned’s knowledge, threatened against any Borrowing Base Asset,
except as disclosed in writing to Agent.

4.Representations True.  Borrower certifies, represents and agrees that each of
the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made and, is true in all material respects as of
the date hereof and shall also be true in all material respects at and as of the

E-1

--------------------------------------------------------------------------------

 

Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

5.Other Conditions.  The undersigned chief executive officer, president or chief
financial officer of the Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

6.Definitions.  Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF LETTER OF CREDIT REQUEST

[Date]

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Amy MacLearie

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Marc Drummond

 

Re:

Letter of Credit Request under Credit Agreement

Ladies and Gentlemen:

Pursuant to §2.10 of that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017, by and among you, certain other Lenders and
MedEquities Realty Operating Partnership, LP  (the “Borrower”), as amended from
time to time (the “Credit Agreement”), we hereby request that you issue a Letter
of Credit as follows:

(i)Name and address of beneficiary:

(ii)Face amount:  $

(iii)Proposed Issuance Date:

(iv)Proposed Expiration Date:

(v)Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

(vi)Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing.  No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Borrowing Base Asset, except as
disclosed in writing to Agent.

F-1

--------------------------------------------------------------------------------

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).  All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true in all material respects as of the date
hereof and shall also be true in all material respects at and as of the proposed
issuance date of the Letter of Credit requested hereby, with the same effect as
if made at and as of the proposed issuance date, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date).

Very truly yours,

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 

F-2

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF letter of credit application

(See attached.)

 



G-1

--------------------------------------------------------------------------------

 

[g2017021321281967410570.jpg]

KeyBank National Association

 

Application for Irrevocable Standby Letter of Credit

To: Standby Letter of Credit Services

4900 Tiedeman, 4th floor726 Exchange Street, Suite 900

Cleveland, Ohio 44144-2302Buffalo, New York 14210

Mailcode: OH-01-49-0455Mailcode: NY-00-72-0100

Fax Number: (216) 813-3719Fax Number: (216) 813-3719

Please issue

Courier SWIFT

your Irrevocable Standby Letter of Credit and notify the Beneficiary

to Attention:(Telephone Number)

no later than(date) via

(Advising Bank Swift Address, if known)

Advising Bank Name:

Address:

(if applicable)

 

 

 

 

Account Party(ies)/Applicant(s) Name and Address: (PO Box is not acceptable)

Applicant Name to appear on the Letter of Credit (if different from Account
Party):

(Name and address (PO Box is not acceptable),

 

 

 

 

 

 

 

 

 

Is this party legally related to Account Party through ownership?

YesNo

If yes, please indicate relationship:

ParentSubsidiaryAffiliateOwner
If no, provide the following:

a.Tax ID number:

b.If an individual, date of birth:

c.Brief description of why account party is applying for a Letter of Credit for
a non-related entity.

Beneficiary Name and Address:

Brief description of underlying transaction:

 

 

 

 

Expiration Date:

Dollar Amount $and currency if other than USD

Automatic Extension Clause?Yes_ No

If yes, indicate Number of Days for Notice:if No, leave blank.

(Amount in words):

Is there an Ultimate Expiration Date? ___ Yes ___ No If yes, indicate Ultimate
Expiration Date:

Available by Drafts at sight drawn on KeyBank National Association and
accompanied by the following documentation:

 

A statement signed by an authorized representative of Beneficiary stating:
“_____, has not performed or fulfilled all of the undertakings, covenants

and conditions in accordance with the terms of the agreement dated________
between (Applicant) and (Beneficiary).”

 

A certificate signed by an authorized representative of Beneficiary stating: “We
hereby certify that____, has failed to honor their contractual

agreement datedbetween (Applicant) and (Beneficiary).”

 

A statement signed by an authorized representative of Beneficiary stating as
follows: (insert wording that is to appear in the statement accompanying the
draft):

 

No statement or document other than Beneficiary’s draft is required to be
presented under this Letter of Credit.

 

Issue per attached sample

 

KeyCorp: Confidential

Page 1 of 2

 



G-2

--------------------------------------------------------------------------------

 

Partial Drawings:

Permitted

Not Permitted

Charges for: Applicant

Multiple Drawings:

Permitted

Not Permitted

 

 

Special instructions or conditions:

Account Party(ies) shall keep and maintain Demand Deposit Account No.at all
times until the Letter of Credit has finally expired and all reimbursement

and other obligations in respect thereof have been paid in full in cash. KeyBank
is authorized to debit the Demand Deposit Account or any successor account to
pay any amounts which become due by Account Party(ies) in connection with the
Letter of Credit, including any fees charged to Account Party(ies) or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary. KeyBank and
any applicable Keycorp Affiliates (collectively and severally “Key”) shall have
all rights, remedies and/or collateral provided for under (a) any Standby Letter
of Credit Reimbursement and Security Agreement executed by the Account
Party(ies) in favor of Key at, prior to or after the date hereof and any other
reimbursement agreement, credit agreement, security agreement, pledge agreement
or other agreement or instrument in effect at any time between Account
Party(ies) and Key that obligate and/or secure reimbursement in respect of
letters of credit by Account Party(ies) or any of them.

 

This application and agreement and each letter of credit are subject to the
provisions of, and Key shall have all rights and remedies provided for under (a)
Article 5 of the Uniform Commercial Code as in effect from time to time and (b)
either the Uniform Customs and Practice for Documentary Credits or the
International Standby Practices, in each case as established by the
International Chamber of Commerce from time to time (whichever may be determined
to be appropriate by Key under the circumstances) and to the terms and
conditions set forth in the Standby Letter of Credit Reimbursement and Security
Agreement dated

executed by the Account Parties.

 

Date:

Authorized Signer- Applicant

 

Signer’s printed name

[Only required if different from Account Party]

 

Date:

Authorized Signer- Account Party

 

 

Signer’s printed name

 

 

 

 

G-3

--------------------------------------------------------------------------------

 

 



Page 1 of 6

 

 



[g2017021321281972810572.jpg]

KeyBank National Association

 

STANDBY LETTER OF CREDIT REIMBURSEMENT
AND SECURITY AGREEMENT

In consideration of the issuance from time to time, at the request of the
Account Parties of one or more Credits in accordance with the terms of any
Standby Letter of Credit Application(s) submitted by the Account Parties to the
Issuer, the Account Parties hereby represent, warrant and agree as follows:

1. DEFINITIONS: The following definitions shall apply herein: “ACCOUNT PARTIES”
is defined in Paragraph 13 below.

“AGREEMENT” means this Standby Letter of Credit Reimbursement and Security
Agreement, including as the same may from time to time be amended, modified,
supplements and/or restated.

“BANK LIABILITIES” is defined in Paragraph 8 below.

“CREDIT” means each letter of credit requested or described in any Letter of
Credit Application submitted to the Issuer by any of the Account Parties and
issued by the Issuer, including, in each case, as the same may be amended from
time to time.

“DEPOSIT ACCOUNT” is defined in Paragraph 2 below.

“DOCUMENTS” mean any document, however evidenced, negotiable or non-negotiable,
including, but not limited to, all documents and certificates accompanying or
relating to presentations, drafts or demands under or in respect of any Credit.

“DRAFTS” means any draft drawn under or presentment or demand made for payment
on any Credit.

“ISP” means the International Standby Practices adopted by the International
Chamber of Commerce in force at the time of issuance of the Credit, as the same
may be thereafter amended or replaced.

“ISSUER” means any KeyCorp affiliate that issues any Credit.

“LETTER OF CREDIT APPLICATION” means any request submitted by any of the Account
Parties to the Issuer (in written or electronic form and whether set forth on
the Issuer’s application form or otherwise) for the issuance of any Credit or
Credits for the account of any of the Account Parties.

“PROPERTY” means all tangible and intangible property of any kind, whether real,
personal or mixed, including, without limitation, goods, negotiable or
non-negotiable instruments, documents of title, securities, funds, choses in
action and any right or interest therein. Property in Issuer’s possession shall
include Property in possession of any person or entity other than Issuer that
holds such property as agent, trustee or otherwise for the benefit or account of
Issuer.

“REIMBURSEMENT OBLIGATIONS” means the obligations of the Account Parties to
reimburse the Issuer for all payments made by or for the account of the Issuer
with respect to any presentment on a Credit and to pay, reimburse and/or
indemnify the Issuer for all fees, charges, costs, expenses and liabilities
charged or incurred by or asserted against the Issuer in connection with this
Agreement, any Letter of Credit Application and/or any Credit and includes,
without limitation, all such obligations provided for in Sections 2, 3 and 7 of
this Agreement.

G-3

--------------------------------------------------------------------------------

 



Page 2 of 6

 

“REQUESTS” means any request, instruction, waiver or agreement made or agreed
upon by any of the Account Parties and communicated to the Issuer in writing, by
telephone or by any means of electronic communication that is honored or relied
upon by the Issuer in connection with the issuance, terms, amendment, waiver of
discrepancies, and/or honor, dishonor, payment or acceptance of any presentment
or drawing on any Credit.



“UNIFORM CUSTOMS” means the Uniform Customs and Practice for Documentary Credits
adopted by the International Chamber of Commerce in force at the time of
issuance of the Credit, as the same may be thereafter amended or replaced.

2.PAYMENT TERMS: The Issuer may honor and accept or pay any draft, demand or
drawing presented to Issuer on or in respect of any Credit, regardless of when
drawn or presented and whether or not negotiated, if such presentment, any
related documents required to accompany the drawing and any transmittal advice
are dated on or before the expiration date of the Credit. The expiration date of
the Credit shall in all cases be the expiration date stated therein or in any
amendment expressly extending such date, and shall not be extended or deemed
extended on account of or by reference to any action or inaction of any person
or entity or the terms of any other communication or agreement. Issuer may
accept any presentment, draft, instruction or other document that appears on its
face to be signed or issued by the beneficiary or other party authorized or
specified under the Credit to draw or issue such instruments or other documents,
whether in the name of the beneficiary or other party as reflected in the Credit
or as such name may have been changed, and/or by any successor to or
administrator, executor, trustee in bankruptcy, debtor in possession assignee
for the benefit of creditors, liquidator, receiver, conservator, or other legal
representative of the beneficiary or such other party, if the same otherwise
complies on its face with the terms of the Credit. The Account Parties, jointly
and severally, agree to reimburse Issuer at its main office on demand in United
States Dollars: (A) as to drafts payable in United States Dollars drawn or to be
drawn under the Credit, the amount paid or payable thereon, or (B) as to such
drafts payable in currency other than United States Dollars, the equivalent of
the amount paid in United States Dollars at Issuer’s selling rate of exchange in
the currency in which such draft is drawn, (C) any and all other expenses or
charges incurred by Issuer in issuing or effecting payment of the Credit, for
perfecting or maintaining, and insuring the Property, and for enforcing Issuer’s
rights and remedies under this Agreement, (D) interest from the date of such
payment at a rate per annum equal to the greater of (i) zero and (ii) the Prime
Rate of KeyBank National Association in effect from time to time plus the rate
margin customarily charged by Issuer to other account parties with similar
credit worthiness and in like circumstances or as agreed by Account Parties,
upon all unpaid drafts and other payment, reimbursement and/or indemnification
obligations of Account Parties hereunder until paid in full, but in no event
higher than the highest lawful rate permitted by law, and (E) such commission,
issuance, letter of credit commitment fees, draw fees, and negotiation fees at
such rate as Issuer may determine from time to time and/or as agreed by Account
Parties. The Account Parties shall at all times keep and maintain a deposit
account at the Issuer described in the Application (the “Deposit Account”).
Without prior notice or demand Issuer is authorized to charge the Deposit
Account or any other deposit account maintained by any of the Account Parties
with Issuer or any other KeyCorp affiliate for the amount of any draft and all
other reimbursement obligations hereunder.

3.INCREASED COSTS: If any law or regulation, or change therein, or
interpretation, administration or enforcement thereof, by any person, agency or
court shall (A) impose upon or modify any reserve or special deposit
requirement, insurance assessment or other requirement against or affecting the
Credit, or (B) impose any tax, other than tax imposed upon the income of Issuer,
or withholding of any kind, or (C) impose or modify any capital requirement,
impose any condition upon, supplement to or increase of any kind to Issuer’s
capital base, and the result of any such event increases the cost or decreases
the benefit to Issuer of issuing or maintaining any Credit, then the Account
Parties shall pay to Issuer upon request such amounts as are advised by Issuer
that are necessary to compensate Issuer for all increased costs and/or decreased
benefits attributable to any of the foregoing. Upon written request, Issuer will
certify such amounts. Issuer’s certification shall be conclusive absent manifest
error.

4.REQUESTS: Requests shall be made by those persons purportedly authorized by
any of the Account Parties. Account Parties agree to provide Issuer from time to
time a written list of all such authorized representatives. Issuer shall not be
obligated to identify or confirm such persons beyond the use of the

Page 3 of 6

 

authorized name or code identification, if any, that is established by Issuer
and/or Account Parties. All requests will be confirmed by Issuer in writing or
through the use of any electronic communication system used in the ordinary
course of business between Issuer and the Account Parties. The Account Parties
will promptly report all discrepancies upon their receipt of such confirmation.
Issuer may, but shall not be obligated to, assign a unique code number or word
and require such code to be used by the Account

G-5

--------------------------------------------------------------------------------

 

Parties, and thereafter all further requests shall refer to such code. Issuer
shall not be liable for any loss which the Account Parties may incur as a result
of Issuer’s compliance with any request received by Issuer that complies with
the terms of this Agreement, even if in fact unauthorized, provided that Issuer
acted in good faith and exercised reasonable care.

5.MODIFICATION OF CREDITS: Any amendment to the terms of a Credit may be
authorized by those persons purportedly authorized by any one of the Account
Parties without notice to any other of the Account Parties, but any increase in
the amount of a Credit or extension of the expiration date under a Credit for
presentation of Drafts or Documents shall only be approved by those persons
authorized by the Account Parties. Account Parties agree that if a Credit
provides for automatic renewal or extension of the expiration date unless the
beneficiary is notified to the contrary in advance of any then current
expiration date, and Account Parties determine to instruct the Issuer not to
allow such renewal or extension, Account Parties must notify Issuer in writing
to such effect not later than 60 days prior to the latest then applicable date
for notification of the beneficiary of non-renewal or non-extension under the
terms of the Credit. If such notice by the Account Parties is not timely made,
Issuer may automatically renew or extend the Credit and Account Parties will
have no claim or cause of action against Issuer and will continue to be fully
liable for all Reimbursement Obligations incurred and/or arising with respect to
such Credit, including after giving effect to any such automatic renewal or
extension. Issuer may, in its sole discretion, elect not to renew or extend any
Credit and if Issuer does not renew or extend the Credit Account Parties will
have no claim or cause of action against Issuer and will continue to be fully
liable for all Reimbursement Obligations incurred and/or arising with respect to
such Credit, including as a result of the non-renewal or non-extension thereof.
This Agreement shall in all events be and remain binding upon all of the Account
Parties with regard to the Credit, as increased, amended, extended or renewed,
notwithstanding any refusal of Issuer to agree to any increase, amendment,
renewal or extension, as to the form, content, action or inaction taken with
respect to any Drafts, Documents and/or Property associated therewith and/or any
action taken or not taken by Issuer and any of Issuer’s correspondents in
connection therewith.

6.LIMITED LIABILITY: None of Issuer, Issuer’s employees, agents or
correspondents or any person or entity advising or confirming any Credit shall
be responsible for or liable on account of: (A) the invalidity, insufficiency,
or any lack of genuineness or due authorization of any Draft or Document or any
fraud or forgery of or affecting any Draft or Document; (B) the inadequacy of
insufficiency of the coverages and/or terms of any insurance, any lack of
validity, genuineness or enforceability of any insurance or associated Document
or the insolvency of any insurer; (C) the performance, solvency or financial
responsibility of any party issuing or having liability on or under any
Document; (D) delays on non-delivery of any Draft or Document; (E) any breach of
contract or other wrongful action by or between any person and the Account
Parties; (F) failure of any Draft or Document to be sufficient in form or
content to effect a proper and conforming presentment on any Credit; (G) errors
or omissions in and/or interruptions or delays in transmission or delivery of
any messages, Drafts or Documents by mail, cable, telegraph, wireless, email,
PDF or otherwise or for any errors in translation or interpretation of terms;
(H) any action or inaction taken in conformity with the rights of the Issuer or
any adviser or confirmer under the ISP or UCP and/or (I) other consequences
arising from causes beyond the control of any Issuer, adviser or confirmer, or
any person or entity acting on behalf of any such party, including, but not
limited to, any action or omission by, or any law, regulation or restriction of,
any de facto or de jure domestic or foreign government or agency. IN NO EVENT
SHALL ISSUER BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES.

7.WARRANTIES; INDEMNITY: Each of the Account Parties hereby represents,
warrants, covenants and confirms to and for the benefit of Issuer that Account
Parties understand the general nature and operation of a letter of credit and
the obligations, rights and remedies of the Account Parties on the one hand and
the Issuer on the other in regard to letters of credit, including, without
limitation: (A) the obligation of the Account Parties to reimburse Issuer for
all payments to the beneficiary in respect of

Page 4 of 6

 

presentments on the Credit, (B) the conditions set forth in the Credit to the
obligation of Issuer to pay any drawing on the Credit, (C) that Issuer has no
responsibility or liability in connection with any underlying contract or other
transaction between any of the Account Parties and the beneficiary of the
Credit, (D) that Issuer is not acting as an agent or in any fiduciary capacity
for or on behalf of the Account Parties or the beneficiary, but solely as an
issuer of letters of credit, (E) Issuer makes no representation or warranty
regarding the value or desirability of the Account Parties’ transactions in
connection with which any Credit is issued, the decision to utilize any Credit
or the appropriateness of or risks arising from the terms or conditions of any
Credit, (F) that the Account Parties should seek advice from their legal counsel
with respect to any Letter of Credit Application, this Agreement, the issuance
and terms of any Credit and the related underlying transactions and (G) Account
Parties unconditionally approve and assume all risks associated with the terms
of each Credit, regardless of any advice

G-6

--------------------------------------------------------------------------------

 

provided by Issuer with respect to the form or terms of the Credit. Each of the
Account Parties hereby further represents, warrants, covenants and confirms to
and for the benefit of Issuer that the transactions associated with each Credit
do not violate any applicable law, rule or regulation of the United States, any
state or the United States and/or any foreign nation or governmental authority
thereof, including, without limitation, anti-terrorism, anti-money laundering,
export/import and/or corrupt practices laws, orders, rules and regulations. All
representations, warranties and indemnities set forth herein shall survive
Issuer’s issuance of the Credit and any payment thereunder and shall continue
until all Reimbursement Obligations arising hereunder are finally determined and
paid in full in cash. Each of the Account Parties hereby releases Issuer from
and agrees to indemnify and hold harmless the Issuer, and its officers, agents,
employees and correspondents for and against any and all claims, costs,
liabilities and expenses (including reasonable attorney fees) incurred by or
asserted against any such indemnified party and arising out of or in any way
relating to (1) any underlying investments, transaction, and/or contracts
between any one of the Account Parties, any beneficiary of any Credit and/or any
such indemnified party and/or (2) any acceptance or payment made on account of
any presentment on a Credit that appeared on its face to conform to the
applicable terms and conditions of the Credit, any refusal to pay or honor the
Credit when a conforming presentment has not been made or for any other legally
or commercially sufficient reason, or any other action or omission by any such
indemnified party, other than in respect of gross negligence or willful
misconduct on the part of such indemnified party, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

8.SECURITY: As security for the payment and/or performance and satisfaction of
all Reimbursement Obligations and other liabilities of the Account Parties to
the Issuer with respect to any Credit and under this Agreement, in all cases
whether now existing or hereafter arising, whether joint, several independent or
otherwise, and whether absolute or contingent or due or to become due (herein
collectively, called the “Bank Liabilities”), each of the Account Parties does
hereby assign, pledge and grant to Issuer, a security interest in, and the right
of possession and disposal of: (A) all Drafts, Documents and all Property
shipped, stored or otherwise held or disposed of in connection with the Credit
and/or subject to any Document, whether or not released to any of the Account
Parties on bills of lading, warehouse or trust receipts or otherwise, (B) all
right and causes of action against all parties arising from or in connection
with any contract or agreement referred to in any Credit, and all guarantees,
agreements or other undertakings (including those in effect between or among any
of the Account Parties), credits, policies of insurance or other assurances in
connection therewith, (C) the Deposit Account and/or any other cash instruments,
deposit balances, certificates of deposit and other cash equivalents, repurchase
agreements, and other investments maintained by any of the Account Parties with
Issuer or any other KeyCorp affiliate, whether matured or unmatured, or
collected or in the process of collection and (D) all proceeds of the foregoing.
The Account Parties agree to execute, deliver, and file all further instruments
as may be reasonably required by the Issuer to carry out the purposes of this
Agreement and/or perfect or enforce the rights of Issuer hereunder.

9.DEFAULT: In the event that any of the Account Parties: (A) fails to perform
any obligation required to be performed by it under this Agreement or any other
agreement or document relating to or evidencing a Credit or any Property in
which a security interest has been granted to Issuer, (B) fails to make any
payment or perform any other obligations under this Agreement, (C) makes any
assignment for the benefit of creditors, (D) files or authorizes or consents to
the filing of any voluntary or involuntary petition in bankruptcy by or against
any one of the Account Parties as debtor, (E) applies for the appointment of a
receiver of any of its assets, (F) becomes insolvent, or ceases, becomes unable
or admits in writing its

Page 5 of 6

 

inability to pay its debts as they become due, or (G) fails to pay when due,
upon acceleration or otherwise, any other obligation to Issuer, Issuer may at
such time or any time thereafter declare, without demand or notice which are
hereby expressly waived, all Reimbursement Obligations hereunder, including such
as are then contingent, to be immediately due and payable, whereupon the same
shall be immediately due and payable in full in cash, and Issuer is authorized,
at its option, to apply (or hold as collateral) the proceeds of any Property,
the Deposit Account, any other sums due from Issuer to any one of the Account
Parties and any other collateral, to the payment of any and all Reimbursement
Obligations. In any such event Issuer shall have all of the remedies of a
secured party under the Uniform Commercial Code in effect in the State in which
the principal office of the Issuer is located and Issuer is hereby authorized
and empowered at its option, at any time or times thereafter, to sell and assign
the whole of the Property, or any part thereof then constituting security
pursuant to any of the terms hereof, at any public or private sale, at such time
and place and upon such terms as Issuer may deem proper and with the right in
Issuer to be the purchaser at such sale and, after deducting all legal and other
costs and expenses of any sale, to apply the net proceeds of such sale(s) to the
payment of all of the Bank Liabilities. The residue, if any, of the proceeds of
sale and any other Property constituting security remaining after satisfaction
of the Bank Liabilities shall be returned to the respective Account Parties
unless otherwise disposed of in accordance with written instructions from the
affected Account Parties. It is agreed that, with or without notification to any
of the Account Parties, Issuer may exchange, release, surrender, realize

G-7

--------------------------------------------------------------------------------

 

upon, release on trust receipt to any of them, or otherwise deal with any
Property by whomsoever pledged, mortgaged or subjected to a security interest to
secure directly or indirectly any of the Bank Liabilities and/or any offset
against the same. In addition, Issuer and its affiliates shall have all rights
and remedies provided for under the Uniform Commercial Code and other wise at
law and in equity and all rights, remedies and/or collateral provided for under
any other reimbursement agreement, credit agreement, security agreement, pledge
agreement or other agreement or instrument in effect at any time between Account
Party(ies) and Issuer or any affiliate that obligate and/or secure reimbursement
in respect of letters of credit by Account Party(ies) or any of them. All rights
and remedies of Issuer shall be cumulative and not exclusive.

10.NO WAIVER: ISSUER SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR WITH
RESPECT TO ANY PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO
OR DELAY IN DOING SO. NONE OF ISSUER’S OPTIONS, POWERS OR RIGHTS IN CONNECTION
WITH THE CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR ISSUER’S
AUTHORIZED AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING. NO SUCH WAIVER,
UNLESS EXPRESSLY AS STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY TRANSACTION
WHICH OCCURS SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY CONTINUANCE OF
A BREACH AFTER SUCH WAIVER. NO COURSE OF DEALING BETWEEN ANY OF THE ACCOUNT
PARTIES AND ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE IN WHOLE OR
IN PART THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER.

11.GOVERNING LAW; SEVERABILITY: THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE
ISSUER IS LOCATED. THE CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE ISSUER IS
LOCATED AND SHALL BE SUBJECT TO THE UNIFORM CUSTOMS OR THE ISP (WHICHEVER MAY BE
DETERMINED TO BE APPROPRIATE UNDER THE CIRCUMSTANCES BY ISSUER AND INDICATED IN
THE CREDIT) THEN IN EFFECT, WHICH UNIFORM CUSTOMS OR ISP, AS THE CASE MAY BE,
WILL CONTROL IN THE EVENT OF ANY CONFLICT WITH STATE LAWS. IF ANY PROVISION
HEREOF IS FOR ANY REASON HELD TO BE UNENFORCEABLE UNDER ANY LAW, SUCH ILLEGALITY
OR INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF, EACH OF WHICH SHALL
BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION WERE NOT CONTAINED
HEREIN.

12.NOTICE AND WAIVERS: EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5
HEREIN, ANY NOTICE TO ISSUER SHALL BE DEEMED EFFECTIVE ONLY IF IN WRITING SENT
TO AND RECEIVED BY ISSUER. ANY SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT
PARTIES SHALL BE BINDING ON ALL OF THEM AND SHALL BE DEEMED

Page 6 of 6

 

EFFECTIVE ONLY IF IN WRITING (A) WHEN DELIVERED PERSONALLY OR BY VERIFIABLE
FACSIMILE TRANSMISSION WITH CONFIRMATION OF RECEIPT; (B) ON THE NEXT BUSINESS
DAY AFTER DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT COURIER, WITH RECEIPT
ACKNOWLEDGMENT REQUESTED; (C) ON THE BUSINESS DAY ACTUALLY RECEIVED IF DEPOSITED
IN THE U.S. MAIL, OR (D) IF BY TELEPHONE, WHEN CONFIRMED BY VERIFIABLE FACSIMILE
TRANSMISSION TO THE LAST ADDRESS OR TELEPHONE NUMBER OF SUCH PERSON APPEARING ON
ISSUER’S RECORDS.

13. ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT PARTY ONLY, THE
TERMS “ACCOUNT PARTIES” AND “THEIR” AND “THEM” SHALL REFER THROUGHOUT TO THE ONE
ACCOUNT PARTY EXECUTING THIS AGREEMENT; IF THIS AGREEMENT IS SIGNED BY MORE THAN
ONE PARTY, THIS AGREEMENT SHALL BE THE JOINT AND SEVERAL OBLIGATION OF ALL SUCH
ACCOUNT PARTIES. IF THE UNDERSIGNED IS A PARTNERSHIP, THE OBLIGATIONS HEREUNDER
SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY CHANGE IN MEMBERSHIP OF
SUCH PARTNERSHIP. THIS AGREEMENT SHALL BE BINDING UPON EACH OF THE ACCOUNT
PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS AND SHALL INURE TO ISSUER’S BENEFIT AND ISSUER’S SUCCESSORS AND ASSIGNS.
ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT PARTIES, ASSIGN THIS AGREEMENT IN
WHOLE OR IN PART.

 

G-8

--------------------------------------------------------------------------------

 

Account Party Name typed:

Signature:

Signer’s Name typed: Title or Capacity:

Date:

Account Party Name typed:

Signature:

Signer’s Name typed: Title or Capacity:

Date:

 

 

G-9

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

KeyBank National Association, as Agent
4211 W. Boy Scout Boulevard, Suite 570
Tampa, Florida  33607
Attn:  Jay Jordan

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017 (as the same may hereafter be amended, the “Credit
Agreement”), by and among MedEquities Realty Operating Partnership, LP (the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate.  This certificate is submitted in compliance with
requirements of the Credit Agreement.

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants of the Credit Agreement relating
hereto.

IN WITNESS WHEREOF, the undersigned have duly executed this Borrowing Base
Certificate this _____ day of ___________, 201__.

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 

H-1

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent
4211 W. Boy Scout Boulevard, Suite 570
Tampa, Florida  33607
Attn:  Jay Jordan

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017 (as the same may hereafter be amended, the “Credit
Agreement”) by and among MedEquities Realty Operating Partnership, LP  (the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
_______________ (the “Balance Sheet Date”).  Such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position of REIT at the date thereof and the results of its operations for the
periods covered thereby.

This certificate is submitted in compliance with requirements of §2.11(d),
5.3(d), 5.4(b), 7.4(c) or 10.11 of the Credit Agreement, as applicable.  If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of REIT as
of the Balance Sheet Date adjusted in the best good faith estimate of REIT to
give effect to the making of a Loan, issuance of a Letter of Credit, acquisition
or disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of REIT of its
effects are set forth in reasonable detail in an attachment hereto.  The
undersigned officer is the chief financial officer of the Borrower (or REIT, if
this certificate is delivered by REIT on the Borrower’s behalf).

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of
Default.  (Note:  If the signer does have knowledge of any Default or Event of
Default, the form of certificate should be revised to specify the Default or
Event of Default, the nature thereof and the actions taken, being taken or
proposed to be taken by the Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.




I-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.

 

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

 

By:
Name:
Title:

 

(SEAL)

 

 




I-2

--------------------------------------------------------------------------------

 

APPENDIX TO COMPLIANCE CERTIFICATE

 

I-3

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Second Amended and Restated Credit
Agreement dated as of February 10, 2017, as, by and among MedEquities Realty
Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), the
other lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, individually and as Agent (as amended from time to time, the
“Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.Definitions.  Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2.Assignment.

(a)Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, [all/a] portion of its [Revolving Credit] [Term Loan A] [Term
Loan B] Note in the amount of $_________ representing a $_________ [Revolving
Credit] [Term Loan A] [Term Loan B] Commitment, and a __________ percent
(______%) [Revolving Credit][Term Loan A][Term Loan B] Commitment Percentage,
and a corresponding interest in and to all of the other rights and obligations
under the Credit Agreement and the other Loan Documents relating thereto (the
assigned interests being hereinafter referred to as the “Assigned Interests”),
including Assignor’s share of all Outstanding [Revolving Credit Loans] [Term
Loans A] [Term Loans B] with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Credit Agreement
having a [Revolving Credit] [Term Loan A] [Term Loan B] Commitment Percentage
equal to the amount of the respective Assigned Interests.

J-1

--------------------------------------------------------------------------------

 

(b)Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans, Term Loans A or Term
Loans B, as applicable to the Borrower with respect to the Assigned Interests
and to indemnify the Agent as provided therein (such obligations, together with
all other obligations set forth in the Credit Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”).  Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Interests.

3.Representations and Requests of Assignor.

(a)Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit] [Term Loan A] [Term Loan B] Note is
$______ and the aggregate outstanding principal balance of the [Revolving Credit
Loans] [Term Loans A] [Term Loans B] made by it equals $________, and (iii) that
it has forwarded to the Agent the [Revolving Credit] [Term Loan A] [Term Loan B]
Note held by Assignor.  Assignor makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of any Loan Document or any other instrument or document furnished pursuant
thereto or in connection with the Loan, the collectability of the Loans, the
continued solvency of the Borrower or the Guarantors or the continued existence,
sufficiency or value of any Collateral or any assets of the Borrower or the
Guarantors which may be realized upon for the repayment of the Loans, or the
performance or observance by the Borrower or the Guarantors of any of their
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

(b)Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.

4.Representations of Assignee.  Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender, Arrangers or the Agent and based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness

J-2

--------------------------------------------------------------------------------

 

of the Borrower and the Guarantors and the value of the assets of the Borrower
and the Guarantors, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Borrower or any Guarantor and is not a
Defaulting Lender or Affiliate of a Defaulting Lender, (g) represents and
warrants that if Assignee is not incorporated under the laws of the United
States of America or any State, it has on or prior to the date hereof delivered
to the Borrower and the Agent certification as to its exemption (or lack
thereof) from deduction or withholding of any United States federal income taxes
and (h) if Assignee is an assignee of any portion of the Revolving Credit Notes,
Assignee has a net worth or unfunded commitments as of the date hereof of not
less than $100,000,000.00 unless waived in writing by the Borrower and the Agent
as required by the Credit Agreement.  Assignee agrees that the Borrower may rely
on the representation contained in Section 4(h).

5.Payments to Assignor.  In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit Loans] [Term Loans A]
[Term Loans B] owing to Assignor under the Loan Agreement and the other Loan
Documents with respect to the Assigned Interests.

6.Payments by Assignor.  Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

7.Effectiveness.

(a)The effective date for this Agreement shall be _______________ (the
“Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

(b)Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c)Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

J-3

--------------------------------------------------------------------------------

 

(d)All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8.Notices.  Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:





Attn:
Facsimile:

 

Domestic Lending Office:

Same as above

 

Eurodollar Lending Office:

Same as above

9.Payment Instructions.  All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to the Agent.

10.GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

11.Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12.Amendments.  This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
the Agent.

13.Successors.  This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]




J-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

ASSIGNEE:


By:
Title:

 

 

ASSIGNOR:


By:
Title:

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:
Title:

 

CONSENTED TO BY:

 

MEDEQUITIES REALTY
OPERATING PARTNERSHIP, LP,
a Delaware limited partnership

 

By:MedEquities OP GP, LLC,
a Delaware limited liability company,
its general partner

 

By:

Name:

Title:

 

(SEAL)

 

J-5

--------------------------------------------------------------------------------

 

EXHIBIT K

form of COLLATERAL assignment of documents

THIS COLLATERAL ASSIGNMENT OF DOCUMENTS (hereinafter referred to as this
“Assignment”), made as of the _____ day of _____________________, 201_, by
__________________________, a _________________ limited liability company
(“Assignor”), to KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Agent for itself and the other Lenders from time to time party
to the “Credit Agreement” (as hereinafter defined) (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, MedEquities Realty Operating Partnership, LP (“Borrower”), KeyBank,
individually and as Agent, and the other Persons now or hereafter a party
thereto have entered into that certain Second Amended and Restated Credit
Agreement dated as of February 10, 2017, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, increased, renewed or modified or
restated (the “Credit Agreement”); and

WHEREAS, pursuant to the Credit Agreement, the Lenders may make loans to
Borrower as provided in the Credit Agreement (collectively, the “Loans”), which
Loans are evidenced by the Credit Agreement, the Notes, this Assignment and any
of the other Loan Documents evidencing the obligations of Borrower;

WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
and Agent have required that Assignor execute this Assignment;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), the mutual covenants and promises herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Agent do hereby covenant and agree as follows:

ARTICLE One
LOAN DEFINITIONS

Terms

.  Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Credit Agreement.  In addition to such other terms as
are elsewhere defined herein, the following terms shall have the following
meanings, as used in this Assignment and in any exhibits attached hereto, unless
the context requires otherwise:

“Collateral” shall mean collectively,

(a)The notes, loan agreements, deeds of trust, mortgages, deeds to secure debt,
assignments of leases and rents, guaranties, assignments, security agreements,
financing statements, pledges, participation agreements, participation
certificates, securities, contracts, agreements and other documents, instruments
and options (x) described on Exhibit ”A” attached hereto and made a part hereof
or (y) evidencing any investment, loan or other asset acquired by

K-1

--------------------------------------------------------------------------------

 

Assignor, pursuant to the exercise by Assignor of any purchase option or
otherwise, pursuant to the terms of the contracts, agreements and other
documents and instruments described on said Exhibit ”A”, together with any and
all amendments, modifications, consolidations, replacements, renewals,
restatements or supplements thereto (including without limitation any assets,
instruments, stock, warrants or other securities distributed to Assignor or
issued to Assignor in replacement or payment thereof); and

(b)All security for the indebtedness and obligations of the respective payors
evidenced by the documents and instruments described in Section 1.01(a) above,
including without limitation the Property, and all liens, security interests and
title of Assignor, if any, with respect thereto; and

(c)All documents evidencing the documents and instruments described in
Section 1.01(a) above or any security therefor or guaranties thereof, all title
insurance (whether evidenced by policies, commitments or otherwise) issued with
respect to the Property and to any other security for the documents and
instruments described in Section 1.01(a) above, all accounts, funds,
participation interests, leases, books, files, records, programs, ledger books,
computer tapes arising from or created in connection with such documents and
instruments, lockboxes, and all other instruments, documents and agreements now
or hereafter executed by or in favor of or for the benefit of Assignor in
connection with any of the foregoing, and all other documents now or hereafter
delivered or to be delivered to or on behalf of Assignor under the documents and
instruments described in Section 1.01(a) above (all of said documents (including
specifically, but without limitation, the Collateral Notes and the Collateral
Mortgages), policies, instruments and agreements, and any and all additions,
renewals, extensions, amendments, modifications, consolidations, restatements or
supplements thereto of any of the foregoing, being hereinafter referred to
collectively as the “Collateral Documents”); and

(d)All other rights and remedies of Assignor in connection with the Collateral
Documents, whether provided by contract or otherwise available under applicable
law or in equity, including without limitation all rights and remedies provided
under any loan agreements, security agreements, indemnities, letters of credit,
title insurance policies, fire and casualty insurance policies, escrow accounts,
certificates of deposit, proceeds, claims (including proofs of claim), demands,
causes of action and judgments in favor of Assignor relating to the Collateral
Documents or the indebtedness or other amounts payable thereunder or other
instruments or documents made, issued or delivered to or in favor of Assignor in
connection with the Collateral Documents or the indebtedness or other
obligations evidenced thereby;

(e)All payments of any kind or nature whatsoever, now or hereafter due and to
become due under the Collateral Documents, all collections thereon and all other
amounts paid thereunder, including without limitation all income, all
prepayments under the Collateral Documents, and all other cash and non-cash
proceeds of the Collateral Documents or of any other collateral for the
obligations of Maker under the Collateral Documents and on account of any claim,
rights or choses in action against Maker or otherwise pursuant to the Collateral
Documents; and

(f)All claims, rights and privileges obtained by Assignor in connection with the
indebtedness and other obligations of the applicable Maker evidenced by the
Collateral Documents, and all property described in the Collateral Documents,
together with the Property,

K-2

--------------------------------------------------------------------------------

 

and all the powers, options, privileges, immunities, claims, actions and causes
of action, contained in or arising from any of the foregoing; and

(g)All present and future accounts, deposit accounts, securities accounts
(including all securities entitlements to financial assets now or hereafter
carried in or credited to any securities account) contract rights, chattel paper
(whether tangible or electronic), documents, general intangibles (including,
without limitation, payment intangibles and software), instruments (including,
without limitation, promissory notes), investment property, letter of credit
rights, letters of credit, money or supporting obligations, arising out of or
with respect to any of the foregoing, or established pursuant to or in
accordance with the Collateral Documents; and

(h)Any and all renewals and extensions of any of the foregoing and any and all
replacements or substitutions for any of the foregoing; and

(i)All proceeds and products of the foregoing of every type.

“Collateral Mortgages” shall mean collectively any deeds of trust, mortgages,
deeds to secure debt, assignments, pledges, security agreements or other
security instruments which secure any of the Collateral Notes, as the same may
now or hereafter be modified, amended, extended, renewed, consolidated, restated
or supplemented.

“Collateral Notes” shall mean collectively the promissory notes, securities and
other instruments or documents, if any, described on Exhibit ”A” attached hereto
and made a part hereof as the same may now or hereafter be modified, amended,
extended, renewed, consolidated, restated or supplemented.

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Assignor hereunder which is not cured in any applicable time
period provided under Section 12.1 of the Credit Agreement (it being
acknowledged by Assignor that no such cure period is provided with respect to
any default under Sections 3.04 and 3.10 or any default excluded from any
provision for a grace period or cure of defaults contained in the Credit
Agreement or any other agreement evidencing or securing the Obligations), or
(b) any Event of Default under the Loan Documents, or (c) any amendment to or
termination of a financing statement naming Assignor as debtor and Agent as
secured party, or any correction statement with respect thereto, is filed in any
jurisdiction, or such filing is caused by, or at the instance of, Assignor or is
filed by, or such filing is caused by, or at instance of, any principal, member,
general partner, shareholder or officer of Assignor without the prior written
consent of Agent and the effect of such filing is not completely nullified to
the reasonable satisfaction of Agent within ten (10) days after notice to
Assignor thereof.

“Maker” shall mean individually and collectively each respective obligor,
guarantor or payor under or with respect to the Collateral Notes and the other
Collateral Documents.

“Material Modification” shall mean any of the following:  (i) any forgiveness,
reduction, waiver or forbearance from collection of any principal under any of
the Collateral Documents, or

K-3

--------------------------------------------------------------------------------

 

any interest thereon or fee payable with respect thereto (or any amounts
attributable thereto); (ii) any reduction in, waiver of or forbearance from
collection of the rate of interest payable under any Collateral Document;
(iii) any extension of a maturity date or postponement or extension of any date
fixed for any payment of principal or interest, other than any extension
expressly contemplated under the Collateral Documents; (iv) any release of any
obligor with respect to a Collateral Document or of any real property or other
collateral encumbered by a Collateral Document, other than any releases
expressly contemplated under the Collateral Documents; (v) the modification of
or forbearance from exercising rights under any release provisions contained in
any of the Collateral Documents; (vi) the consent to the transfer or encumbrance
of any Property, or to a transfer or encumbrance of any direct or indirect
ownership interest in any obligor under the Collateral Documents or waiver of or
forbearance from exercising rights under any provision restricting transfer or
encumbrance of any Property, any direct or indirect interest in any obligor
thereunder; (vii) any modification of, waiver of, or forbearance from exercising
rights with respect to defaults, events of defaults, grace periods, cure
periods, or any financial covenants contained in any of the Collateral Documents
other than a Permitted Waiver or Forbearance; (viii) any waiver of or
forbearance from exercising rights with respect to a monetary default involving
an amount due under any of the Collateral Documents or event of default or
failure to comply with a financial covenant; (ix) any material modifications to
the Property; (x) any consent or approval of any modification, waiver,
termination, cancellation, acceptance of surrender or assignment of a lease,
management agreement or operator’s agreement, or (xi) any other modification,
amendment, waiver, forbearance, approval or consent that may materially increase
the obligations of the holder of such Collateral Documents, materially reduce
the rights or benefits afforded to such holder thereby, or affect or have an
adverse impact on the Collateral or the rights and benefits afforded to the
Agent and the Lenders pursuant to the Loan Documents, or have an adverse impact
on the business, properties or operations of Assignor.  

“Obligations” shall mean:

(a)The Obligations, as defined in the Credit Agreement;

(b)The full and prompt payment and performance by Borrower of all of the
provisions, agreements, covenants and obligations contained in the Credit
Agreement;

(c)The full and prompt payment and performance of all of the provisions,
agreements, covenants and obligations herein contained and contained in any
other of the Loan Documents, and the payment of all other sums therein
covenanted to be paid, including, without limitation, the fees set forth in the
Agreement Regarding Fees;

(d)Any and all additional advances made by Agent to protect or preserve the
Collateral or the security interest created hereby; and

(e)The Hedge Obligations (but excluding the Excluded Hedge Obligation).

“Prohibited Modification” shall mean any attempt by Assignor to abandon, alter,
amend, cancel, modify, release, relinquish, supplement, terminate or waive, or
Assignor’s entering into or giving any agreement, approval or consent with
respect to, any of the Collateral Documents, any of the Collateral or any part
thereof or any interest therein or any collateral for the obligations evidenced
by the Collateral Documents without the prior written consent of Agent;

K-4

--------------------------------------------------------------------------------

 

provided that it shall not be a Prohibited Modification if Assignor enters into
an amendment, modification, waiver or supplement of or to any of the Collateral
Documents solely for purposes of (a) clarification of the terms and provisions
thereof, correction of mistakes or omissions, or addressing matters that are of
an administrative nature, (b) approving requests for advances under any escrows
or reserves established under the Collateral Documents and fund such items in
accordance with the terms of the applicable Collateral Documents and prudent
lending practices, (c) entering into or consenting to modifications of the
Collateral Documents that are entered into in the ordinary course of business
consistent with prudent lending practices, provided that such modifications are
not Material Modifications, and (d) granting waivers or forbearing from
exercising its rights under the Collateral Documents in the ordinary course of
business consistent with prudent lending practices, provided that such waivers
or forbearances do not constitute a waiver of recurring future compliance with a
provision of the Collateral Documents or are not tantamount to an amendment of
the Collateral Documents (except to the extent permitted in clause (c) above)
and such waiver or forbearance would not affect or have an adverse impact on the
Collateral or the rights and benefits afforded to the Agent and the Lenders
pursuant to the Loan Documents or affect or have an adverse impact on the
business, properties or operations of the Borrower (each such waiver or
forbearance pursuant to this clause (d) a “Permitted Waiver or Forbearance”).

“Property” shall mean any and all real and personal property now or hereafter
encumbered by the Collateral Documents.

ARTICLE Two
ASSIGNMENT

Assignment of, and Grant of Security Interest in, the Collateral

.  As security for the full and prompt payment and performance by Assignor of
the duties, obligations and responsibilities under this Assignment and the
payment and performance by Assignor and Borrower of the Obligations, Assignor
hereby transfers, assigns, pledges, conveys to, grants a security interest in,
and deposits with the Agent for the benefit of the Lenders, the Collateral and
all of the Assignor’s right, title, and interest in and to the Collateral.  It
is the intention of the parties hereto that Agent shall have a continuing,
general lien upon, pledge of, and security interest in the Collateral.

Terms of Assignment

.  It is acknowledged and agreed by the parties hereto that Agent shall have
sole and exclusive possession of the Collateral and that this Assignment
constitutes a present, absolute and current assignment of all the Collateral and
is effective upon the execution and delivery hereof.  Payments under or with
respect to the Collateral shall be made as follows:

(a)Assignor shall have no right to receive payments made under or with respect
to the Collateral, and all such payments shall be delivered directly by the
applicable Maker to Agent for application by Agent in accordance with the
provisions of the Loan Documents.

(b)If Assignor shall receive any payments made under or with respect to the
Collateral, Assignor shall hold all such payments in trust for Agent, will not
commingle such payments with other funds of such Assignor, and will immediately
pay and deliver in kind all

K-5

--------------------------------------------------------------------------------

 

such payments directly to Agent (with such endorsements and assignments as may
be necessary to transfer title to Agent) for application by Agent in accordance
with the provisions of the Loan Documents.

(c)Assignor hereby agrees for the benefit of Maker that all payments actually
received by Agent hereunder or pursuant hereto shall be deemed payments to
Assignor by the applicable Maker.  Agent shall apply any and all such payments
actually received by Agent in accordance with the provisions of the Loan
Documents.

(d)In furtherance of the foregoing, Assignor does hereby notify and direct Maker
that all payments under or with respect to the Collateral shall be made directly
to Agent at the address of Agent set forth in the Credit Agreement, provided
that Agent shall not request any Maker to make such payments directly to Agent
until the occurrence of an Event of Default.

Notwithstanding anything in this Section 2.02 to the contrary, so long as no
Event of Default has occurred, Assignor shall have a license (revocable upon the
occurrence of an Event of Default) to collect all amounts payable to be applied
as current interest under the Collateral Documents as and when the same become
due but not prior to such time; it being understood and agreed that such license
shall not extend to other amounts payable under the Collateral Notes or other
Collateral Documents, including, without limitation, any amounts paid thereunder
which are voluntary or involuntary payments of principal, or amounts to be
applied against or attributable to principal, except as otherwise specifically
set forth in the Loan Documents.

ARTICLE Three
COVENANTS, REPRESENTATIONS AND WARRANTIES

Assignor hereby warrants and represents to, and covenants and agrees with, Agent
as follows:

Delivery of Collateral

.  The original of the Collateral Notes, endorsed by Assignor, and the copies of
each of the Collateral Mortgages and other Collateral Documents have been
delivered to Agent.  All actions required under the Collateral Notes or any
other Collateral Document and applicable law have been duly taken in order to
constitute Assignor the holder of the Collateral Notes and the other Collateral
Documents and to constitute Agent the holder of a first-priority perfected
security interest in each Collateral Note and each of the other Collateral
Documents.  None of the Collateral Notes, the Collateral Mortgages or the other
Collateral Documents has been amended, modified, consolidated, supplemented or
replaced except (i) as expressly described on Exhibit ”A” attached hereto,
(ii) as consented to in writing by Agent as required by the terms of this
Agreement, or (iii) to the extent occurring after the date hereof under the
Collateral Documents with the consent of Agent thereto not required.

Enforceability of this Assignment

.  This Assignment constitutes the legal, valid and binding obligation of
Assignor enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws generally
affecting the rights of creditors.

Right to Execute This Assignment

.  There are no restrictions on the transfer of the Collateral to Agent, and
Assignor has full right, power and authority to enter into, deliver and

K-6

--------------------------------------------------------------------------------

 

execute this Assignment.  The execution and delivery of this Assignment, and the
consummation of the transactions contemplated herein, and the fulfillment of,
and the compliance with, the terms and conditions of this Assignment do not and
will not violate or conflict with any of the terms or provisions of the
Collateral.

No Amendment of Collateral

.  Assignor shall not make any additional loans or advances which would be
secured by any of the Collateral Mortgages except for protective advances
thereunder and shall not enter into a Prohibited Modification, it being agreed
that any attempt to do so without the prior written consent of Agent shall be
void and ineffective.  Assignor shall promptly notify Agent in writing of any
actions, amendments, modifications or waivers requested by any agent, trustee,
servicer, special servicer or collateral manager, or of which Assignor has
otherwise become aware, under the Collateral Documents, and provide Agent with
copies of such requested amendments, modifications or waivers.

Pending Litigation

.  To the knowledge of Assignor, there are no actions, suits, proceedings or
investigations pending or threatened against or affecting any Maker, or, as
applicable, any Property, at law or in equity, or before or by any Governmental
Authority, which would materially impair the ability of any Maker to make any
and all payments on the applicable Collateral Documents.

No Defenses

.  The assignment of the Collateral pursuant to this Assignment creates no
defense to the payment thereof and is effective to convey to Agent all rights of
Assignor to collect the Collateral.

Information About Collateral

.  The names, amounts owing, due dates and other facts furnished to Agent with
respect to any of the Collateral have been, and with respect to information
hereafter given to Agent will be, correctly stated.  Assignor shall, promptly
upon reasonable request by Agent, execute and deliver to Agent a certificate
from an authorized officer setting forth in detail any and all amounts or
payments received by or on behalf of Assignor subsequent to the date hereof with
respect to the Collateral or any portion thereof during any period specified by
Agent.  Assignor shall promptly forward to Agent copies of all financial or
property information, budgets, leases, leasing reports, rent rolls, insurance
certificates and policies, default notices, acceleration notices and all other
material communications or information received by Assignor or any agent or
servicer acting for Assignor from Maker or from any other party, or sent by
Assignor or any agent or servicer acting for Assignor, relating to the
Collateral and/or Maker and/or the Property.  Assignor shall also promptly
deliver to Agent any other information regarding the Collateral reasonably
requested by Agent from time to time.  All records of Assignor relative to the
Collateral are and will be kept at the office of Assignor located in Nashville
County, Tennessee.  Assignor shall give Agent not fewer than thirty (30) days
prior written notice of any proposed change in Assignor’s name and any proposed
change in the location of the Collateral or of such records.  Nothing contained
in this subparagraph shall be construed so as to prevent Assignor from keeping
copies or material abstracted from the books and records described herein at any
of their offices as necessity or convenience dictates.

Good Title

.  Assignor is and shall remain the sole, lawful and beneficial owner of the
Collateral free and clear of all liens, restrictions, claims, pledges and
encumbrances whatsoever other than the lien in favor of Agent granted hereunder
and has the full and complete right, power and authority to assign and pledge,
and create a security interest in, the Collateral in

K-7

--------------------------------------------------------------------------------

 

favor of Agent in accordance with the terms and provisions of this
Assignment.  The security interest in the Collateral created hereunder
constitutes and will at all times continue to constitute a valid and enforceable
first‑priority perfected security interest in the Collateral in favor of Agent
for the benefit of the Lenders, free and clear of all liens, claims,
encumbrances and rights of others, except for those in favor of the Agent
hereunder or under the Loan Documents.  The lien of the related Mortgage is
insured by an ALTA lender’s title insurance policy (“Title Policy”), or its
equivalent as adopted in the applicable jurisdiction, issued by a nationally
recognized title insurance company, insuring the originator of the Borrowing
Base Loan, its successors and assigns, as to the first priority lien of such
Collateral Mortgage in the original principal amount of the Borrowing Base Loan
after all advances of principal, subject only to Permitted Exceptions (or, if a
title insurance policy has not yet been issued in respect of the Borrowing Base
Loan, a policy meeting the foregoing description is evidenced by a commitment
for title insurance “marked up” (or by “pro-forma” otherwise agreed to in a
closing instruction letter countersigned by the title company) as of the closing
date of the Borrowing Base Loan).  Each Title Policy (or, if it has yet to be
issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no material claims have been made thereunder
and no claims have been paid thereunder.  Neither the Assignor nor the related
Maker has, by act or omission, done anything that would materially impair the
coverage under such Title Policy.  Upon any transfer and assignment of the
Borrowing Base Loan to Agent (whether by foreclosure or otherwise), such Title
Policy (or, if it has yet to be issued, the coverage to be provided thereby)
will inure to the benefit of Agent without the consent of or notice to the
insurer.  Assignor has not made any contract or arrangement of any kind or type
whatsoever (whether oral or written, formal or informal), the performance of
which by the other party thereto could give rise to a lien on the
Collateral.  Assignor will defend the Collateral and its proceeds against the
claims and demands of all third persons.

Status of the Collateral

.  All duties, obligations and responsibilities required to be performed by
Assignor under any of the Collateral Documents have been performed, and no
default or condition which with the passage of time or the giving of notice, or
both, would constitute a default exists under any of the Collateral
Documents.  The Collateral is valid and enforceable in accordance with its
terms, subject to insolvency, bankruptcy, moratorium and other laws affecting
creditors’ rights generally, and is in compliance with all applicable laws.  The
Collateral Documents create a valid, enforceable and perfected first-priority
lien and security interest in all the Property, subject to the exceptions
permitted by the Credit Agreement, and Assignor shall take such actions as are
necessary (including, without limitation, the filing of continuation statements)
to cause the Collateral Documents to remain a valid, enforceable and perfected
first‑priority lien and security interest therein, subject to the exceptions
permitted by the Credit Agreement.

No Future Encumbrance or Transfer

.  Assignor shall not encumber, pledge, anticipate, borrow against, or create
any right of offset against the Collateral, and shall not transfer, assign,
sell, or convey all or any portion of the Collateral except in accordance with
the terms of the Credit Agreement.

Consents

.  Any and all consents required to be obtained in connection with the
execution, delivery and performance of this Assignment have been obtained and
delivered to Agent.  Without limiting the generality of the foregoing, the
execution, delivery and performance of all obligations under this Assignment do
not and will not require any authorization, consent,

K-8

--------------------------------------------------------------------------------

 

approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any of the foregoing from, any
governmental agency or other person.

Perfection of Security Interest

.

(a)(i) Assignor’s correct legal name (including, without limitation, punctuation
and spacing) indicated in the public record of Assignor’s jurisdiction, mailing
address, identity or corporate structure, residence or chief executive office,
jurisdiction of organization, organizational identification number, and federal
tax identification number, are as set forth on Schedule 1 attached hereto and by
this reference made a part hereof, (ii)  Assignor has been using or operating
under said name, identity or corporate structure without change for the time
period set forth on Schedule 1 attached hereto, and (iii) in order to perfect
the pledge and security interests granted herein against Assignor, UCC Financing
Statements must be filed with the Delaware Secretary of State (to the extent the
same can be perfected by the filing of a financing statement).  Assignor
covenants and agrees that it shall not change any of the matters addressed by
clauses (i), (ii), or (iii) of this paragraph unless it has given Agent at least
thirty (30) days prior written notice of any such change and executed at the
request of Agent or authorized the execution by Agent or Agent’s counsel of such
additional financing statements or other instruments to be filed in such
jurisdictions as Agent may deem necessary or advisable in its sole discretion to
prevent any filed financing statement from becoming misleading or losing its
perfected status.

(b)Schedule 1 correctly sets forth all names and tradenames that Assignor has
used within the last five years.

(c)Assignor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (i) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Collateral, stating that the bailee holds possession of such
Collateral on behalf of Agent, (ii) to obtain “control” of any investment
property, deposit accounts, securities accounts, letter-of-credit rights, or
electronic chattel paper (as such terms are defined in the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of collateral) in each case in which such items are included as
Collateral, with any agreements establishing control to be in form and substance
reasonably satisfactory to Agent, and (iii) otherwise to insure the continued
perfection and priority of the Agent’s security interest in any of the
Collateral and of the preservation of its rights therein.  If Assignor shall at
any time acquire a “commercial tort claim” (as such term is defined in the UCC
with respect to the Collateral or any portion thereof), Assignor shall promptly
notify Agent thereof in writing, providing a reasonable description and summary
thereof, and shall execute a supplement to this Assignment in form and substance
acceptable to Agent granting a security interest in such commercial tort claim
to Agent.

(d)Assignor hereby authorizes Agent, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as Agent may deem advisable to include therein, the federal tax
identification number and organizational number of Assignor.  Agent shall upon
request provide Assignor with copies of any and all such filings made by Agent.

K-9

--------------------------------------------------------------------------------

 

(e)Assignor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Assignment without the prior written
consent of Agent, subject to such Assignor’s rights under Section 9-509(d)(2) of
the UCC.

Collateral Compliance and Defense

.  Assignor shall remain liable and comply with all obligations of Assignor
under the Collateral and all other contracts, agreements and instruments related
thereto to the extent set forth therein and to the same extent as if this
Assignment had not been executed.  Assignor, at its sole cost and expense, shall
defend any claims against the Collateral or any action that might affect the
Collateral or any interest therein.  The exercise by Agent of any of its rights
hereunder shall not release any Maker from any of its duties or obligations
under the Collateral or contracts, agreements and instruments related thereto.

Protecting Collateral

.  Assignor will, but only with the prior written approval of Agent, diligently
and in good faith do all things and take all actions, including, without
limitation, bringing appropriate actions against any Maker which are necessary
or desirable to enforce the obligations of such Maker to make all payments under
the Collateral Documents to which it is a party, and Assignor shall give written
notice to Agent of such actions as are taken by Assignor, and, with the prior
written approval of Agent which shall not be unreasonably withheld, conditioned
or delayed, to protect and preserve the interest of Agent under this Assignment
and the value of the Collateral, provided that Assignor shall not without the
prior written approval of Agent, such approval not to be unreasonably withheld,
conditioned or delayed, take any action to demand, accelerate, bring suit or
institute a foreclosure or other enforcement action.  Assignor shall pay all
taxes and other charges against the Collateral, shall not use the Collateral or
the Property illegally, and shall take all reasonable precautions to prevent any
loss, theft, damage or destruction of the Collateral or the Property or levy,
seizure or attachment of the Collateral or the Property.  At the request of
Agent, Assignor shall take such actions as Agent may reasonably require to
enforce the terms of the Collateral Documents or any other contract, agreement
or instrument included in, giving rise to, creating, establishing, evidencing or
relating to the Collateral or to collect or enforce any claim for payment or
other right or privilege assigned to Agent hereunder.

Assignor’s Conduct

.  Assignor has not done any act or omitted to do any act which might prevent
Agent from, or limit Agent in, acting under any of the provisions herein.

No Offset

.  The Collateral Notes evidence bona fide indebtedness or obligations owing to
Assignor by each Maker, and no Maker has any rights to set off, counterclaim or
defenses with respect to the payment or performance of any obligations under the
Collateral Documents.

[Reserved]

.

Custody of Collateral

.  Agent’s duty with reference to the Collateral shall be solely to use
reasonable care in the custody and preservation of the Collateral, which shall
not include any steps necessary to preserve rights against other parties.  Agent
will have no responsibility or liability for the collection of any Collateral or
by reason of any invalidity, lack of value or uncollectability of any payments
thereunder.

K-10

--------------------------------------------------------------------------------

 

Related Documents

.  There are no documents or agreements to which Assignor is a party or
beneficiary which conflict with or vary the terms of the Collateral Documents,
and Assignor has delivered to Agent copies of all Collateral Documents.

No Maker Default

.  Each Maker is the sole obligor and grantor under the Collateral Note and
other Collateral Documents to which it is a party.  As of the date of acceptance
by Agent of such Collateral Documents as collateral for the Obligations, no
Maker is in default under any of the terms, covenants or conditions of the
Collateral (nor has any event or circumstance occurred, which with lapse of time
or giving of notice, or both, might constitute a default thereunder).  The
Collateral does not constitute a Delinquent Loan or a Defaulted Loan.  Assignor
shall promptly deliver to Agent copies of any written notice of any default
under the Collateral Documents delivered to Maker, which notice shall specify in
reasonable detail the nature of such default.

Waiver of Defaults; Defenses

.  Assignor has not waived any material default, breach, violation or event of
acceleration existing under the related Collateral Mortgage (if applicable),
related Collateral Note or other related Collateral Documents.  To Assignor’s
knowledge, the related Maker has not waived any material default, breach,
violation or event of acceleration by any tenant existing under any Lease or
Operators’ Agreement related to the Property securing the Borrowing Base Loan.

No Prepayment

.  No prepayment with respect to the Collateral has been collected or received
by Assignor prior to the date hereof except as disclosed in writing to Agent, or
subsequent to the date hereof except where the proceeds of which have been paid
to Agent in accordance with the prepayment requirements in the Credit
Agreement.  Except to the extent permitted under the terms of the Collateral and
paid to the Agent in accordance with the prepayment requirements in the Credit
Agreement, no prepayment of the indebtedness evidenced by the Collateral
Documents will be collected or received by Assignor without the prior written
consent of Agent, which consent may be withheld by Agent in its reasonable
discretion.

Collateral Indebtedness

.  As of the date set forth thereon, the unpaid principal balances of or
outstanding amounts owing with respect to the Collateral Notes are as set forth
on Exhibit ”B” attached hereto and accrued and unpaid interest and other charges
thereon are as set forth on said Exhibit ”B”.

Escrows

.  Upon the occurrence of any Event of Default any amounts deposited by or on
behalf of any Maker as escrows or deposits pursuant to the Collateral Documents
to be held by or on behalf of Assignor (including, without limitation, escrows
for taxes and insurance), shall, immediately, upon Agent’s demand be deposited
with Agent and shall be used for the purposes permitted in the Collateral
Documents.  Assignor agrees that any such escrow or deposit amounts shall be
used only for the purposes permitted in the Collateral Documents.

Additions; Substitutions

.  If Assignor shall at any time be entitled to receive or shall receive any
cash, certificate or other property, option or right, upon, in respect of, as an
addition, to, or in substitution or exchange for any of the Collateral as a
result of the exercise of any rights or remedies under the Collateral Documents,
whether for value paid by Assignor or otherwise, Assignor agrees that the same
shall be deemed to be part of the Collateral and shall be delivered directly to
Agent in each case accompanied by proper instruments of encumbrance or
assignment as reasonably required by Agent duly executed by Assignor in such a
form as may be

K-11

--------------------------------------------------------------------------------

 

reasonably required by Agent to be held by Agent subject to the terms hereof, as
further security for the Obligations (unless any such cash received represents a
payment of the indebtedness evidenced by the Collateral Documents, in which case
such amount shall be applied to the Obligations in accordance with the Credit
Agreement).  If Assignor receives any of the foregoing directly, Assignor agrees
to hold such cash or other property in trust for the benefit of Agent, and to
promptly surrender such cash or other property to Agent.

Delivery of Notes

.  Assignor shall promptly deliver to Agent any note or other document or
instrument entered into after the date hereof which evidences, constitutes,
guaranties or secures any of the Collateral or any right to receive Collateral,
which notes or other documents and instruments shall be accompanied by such
endorsements or assignments as Agent may reasonably require to transfer title to
Agent or perfect the security interest of Agent in such Collateral.

Merger

.  Except as consented to by Agent, Assignor, for itself and its successors,
successors-in-interest and assigns, acknowledges and agrees that the interests
created in the holder of the Collateral Documents shall not be merged with the
interests of any Maker, Assignor or any other Person in the Property, and that
such interests shall remain separate and distinct.  The indebtedness, liens and
security interests created by the Collateral Documents shall be preserved in
favor of the holder thereof and Agent, and shall not be affected or impaired by
any common ownership of the Collateral Documents and the Property, or any
commonality between the direct or indirect owners of the Property and of the
Collateral Documents.

Securities Laws

.  The pledge of the security interest contemplated by this Assignment does not
violate and does not require that any filing, registration or other act be taken
with respect to any and all laws pertaining to the registration or transfer of
securities, including without limitation the Securities Act of 1933, the
Securities and Exchange Act of 1934, and any and all rules and regulations
promulgated thereunder or any similar federal, state or local law, rule,
regulation or orders hereafter enacted or analogous in effect, as the same are
amended and in effect from time to time (hereinafter referred to collectively as
the “Securities Laws”).  Assignor shall at all times comply with the Securities
Laws as the same pertain to all or any portion of the Collateral or any of the
transactions contemplated by this Assignment.

Usury Laws

.  All Borrowing Base Loans complied with all applicable usury laws in effect at
its date or origination.

Disbursement

.  The proceeds of all Borrowing Base Loan have been fully-disbursed and there
is no requirement for future advances thereunder.

Participation

.  Each Borrowing Base Loan is a whole loan and not a participation interest.

Servicing

.  The origination, servicing and collection practices Assignor used with
respect to the Borrowing Base Loan have complied with applicable law in all
material respects and are consistent and in accordance with the terms of the
related Collateral Loan Documents and in accordance with customary servicing
standards applicable to similarly situated loans.

Practical Realization

.  The related Collateral Mortgage or related Collateral Note, together with
applicable state law, contains customary and enforceable provisions (subject to
any

K-12

--------------------------------------------------------------------------------

 

non-recourse provisions contained in any of the Collateral Documents and any
applicable state anti-deficiency legislation) such as to render the rights and
remedies of the holders thereof adequate for the practical realization against
the Property securing the Borrowing Base Loan of the principal benefits of the
security intended to be provided thereby, including the right of foreclosure
under the laws of the state in which the Property securing the Borrowing Base
Loan is located governing foreclosures of mortgages, deeds of trust and deeds to
secure debt under power of sale.

Maker Bankruptcy

.  No Maker nor any related tenant is a debtor in any state or federal
bankruptcy or insolvency proceeding.

Leases

.  As of the date of acceptance by Agent of such Collateral Documents as
collateral for the Obligations, to Assignor’s knowledge, each related lease for
the related Property was not delinquent (giving effect to any applicable grace
period) in the payment of any monthly lease payments and no other default has
occurred since the date of the related loan origination date, and has not been
thirty (30) days or more delinquent in respect of any monthly lease payment
required thereunder

ARTICLE Four
ACTION BY AGENT

Action by Agent

.  Whether or not an Event of Default has occurred and whether or not Agent is
the absolute owner of the Collateral with notice to Assignor:

(a)Agent may take such action as Agent may deem necessary to protect the
Collateral or its security interest therein, Agent being hereby authorized to
pay, purchase, contest and compromise any encumbrance, charge or lien which in
the judgment of Agent appears to be prior or superior to its security interest,
and in exercising any such powers and authority to pay necessary expenses,
employ counsel and pay reasonable attorney’s fees.

(b)Agent shall be under no duty or obligation to (i) preserve, process, develop,
maintain or protect the Collateral or any of Assignor’s rights or interests
therein, or (ii) make or give any notices of default, presentments, demands for
performance, notices of nonperformance or dishonor, protests, notices of
protests or notices of any other nature whatsoever in connection with the
Collateral on behalf of Assignor or any other Person having any interest
therein; and Agent does not assume and shall not be obligated to perform the
obligations of Assignor with respect to the Collateral.  Agent may, at any time
and from time to time, without notice or demand and at the expense of Assignor,
make requests for information concerning the Collateral from any obligor thereon
or any servicer, agent or manager acting on behalf of Assignor.

(c)Agent may, at its sole option, make advances to protect the Collateral and
its security title or interest therein, or for any reason for which Assignor is
permitted under the terms of the Collateral Documents to make advances, and any
such advances made by Agent shall be deemed advanced under the Collateral
Documents, increasing the indebtedness evidenced and secured thereby, and also
shall be deemed advances under the Loan Documents, increasing the Obligations.

K-13

--------------------------------------------------------------------------------

 

(d)Agent may at any time compromise, transfer and assign its interest in the
Collateral or any portion thereof and this Assignment in accordance with the
Credit Agreement or at any time after the occurrence and during the continuance
of any Event of Default.

Attorney In Fact

.  ASSIGNOR HEREBY NOMINATES AND IRREVOCABLY DESIGNATES AND APPOINTS AGENT ITS
TRUE AND LAWFUL AGENT AND ATTORNEY IN FACT (WITH FULL POWER OF SUBSTITUTION),
WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, EITHER IN THE NAME OF AGENT OR IN
THE NAME OF ASSIGNOR, AS THE CASE MAY BE, AT ASSIGNOR’S SOLE COST AND EXPENSE,
TO TAKE ANY OF THE FOLLOWING ACTIONS:

(a)To do all acts and things and execute all documents which Agent may deem
necessary or advisable to perfect and continue perfected the security interest
created by this Assignment and to preserve, process, develop, maintain and
protect the Collateral and the value thereof and Agent’s interest therein,
including, without limitation, preparing, signing, filing and recording, for
Assignor in Assignor’s name, or for Assignor on behalf of any Maker or other
Person liable with respect to such obligations, any financing statement covering
or constituting the Collateral, or any portion thereof;

(b)To do any and every act which Assignor is obligated to do under this
Assignment;

(c)Whether before or after the occurrence of an Event of Default, to ask for,
demand, sue for, attach, levy, settle, compromise, collect, compound, recover,
receive and give receipt and acquittances for any and all sums owing or which
may become due with respect to the Collateral; to endorse, in the name of
Assignor, all checks, notes, drafts, money orders, evidences of payment, or
other instruments received in payment of, or on account of, the Collateral or
any portion thereof; and to take any and all actions as Agent may deem necessary
or desirable in order to realize upon the Collateral, or any portion thereof,
including, without limitation, making any statements and doing or taking any
acts on behalf of Assignor which are otherwise required of Assignor under the
terms of the Collateral or any portion thereof as conditions precedent to the
payment of the obligations evidenced by, or to the exercise of, the Collateral
or any portion thereof; and to exercise any rights and remedies available under
the Collateral Documents and to execute any document or instrument which Agent
may deem necessary or desirable in connection therewith, including pleadings,
consent orders, stipulations, and other documents and instruments which Agent
may deem necessary or desirable in connection with judicial or nonjudicial
foreclosure of any deed of trust, mortgage, deed to secure debt, assignment,
pledge or other security agreement included within the Collateral Documents or
other legal actions or proceedings with respect to the Collateral or the
Maker.  IN ADDITION, ASSIGNOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS AGENT
ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION EITHER IN
THE NAME OF AGENT OR ASSIGNOR WHICH POWER IS COUPLED WITH AN INTEREST TO
(I) SIGN ASSIGNOR’S NAME ON ANY COLLATERAL, DRAFTS AGAINST ACCOUNT DEBTORS,
ASSIGNMENTS, ANY PROOF OF CLAIM IN ANY BANKRUPTCY OR OTHER INSOLVENCY PROCEEDING
INVOLVING ANY ACCOUNT DEBTOR, ANY NOTICE OF LIEN, CLAIM OF LIEN OR ASSIGNMENT OR
SATISFACTION OF LIEN, OR ON ANY FINANCING STATEMENT OR CONTINUATION STATEMENT
UNDER THE UNIFORM COMMERCIAL CODE; (II) SEND VERIFICATIONS OF ACCOUNTS
RECEIVABLE TO ANY ACCOUNT DEBTOR; AND

K-14

--------------------------------------------------------------------------------

 

(III) IN CONNECTION WITH A TRANSFER OF THE COLLATERAL AS DESCRIBED ABOVE SIGN IN
ASSIGNOR’S NAME ANY DOCUMENTS NECESSARY TO TRANSFER TITLE TO THE COLLATERAL TO
AGENT OR ANY THIRD PARTY;

(d)Compromise the Collateral or any portion thereof; and

(e)To endorse and transfer the Collateral upon foreclosure;

provided, however, that Agent shall be under no obligation whatsoever to take
any of the foregoing actions or to exercise any of the foregoing authority or
power, and Agent shall have no liability or responsibility for any act or
omission taken with respect thereto.  All of said rights and powers may be
exercised by Agent at any time, whether or not an Event of Default has occurred
and whether or not Agent is the absolute owner of the Collateral.  THE FOREGOING
APPOINTMENT OF THE AGENT AS ASSIGNOR’S ATTORNEY‑IN‑FACT IS IRREVOCABLE, COUPLED
WITH AN INTEREST, WITH FULL POWER OF SUBSTITUTION AND CANNOT BE REVOKED BY
INSOLVENCY, REORGANIZATION, MERGER, CONSOLIDATION OR OTHERWISE. ALL ACTS OF SAID
POWER OF ATTORNEY ARE HEREBY RATIFIED AND APPROVED AND AGENT SHALL NOT BE LIABLE
FOR ANY MISTAKE OF LAW OR FACT MADE IN CONNECTION THEREWITH.

Necessity for Agent Action or Consent

.  So long as this Assignment shall be held by Agent as security for the
Obligations, (a) no approval, consent, election, waiver, vote or other matter
which is given or required or permitted to be given or which inures to the
benefit of Assignor under the Collateral Documents shall be deemed to have been
given unless and until given by Agent; (b) no Prohibited Modification may be
entered into without the consent of Agent and any such attempted modification,
amendment or waiver without such consent shall be null and void; (c) except to
the extent that the Collateral has been paid in full, or it is otherwise
required by the terms of the Collateral, no Collateral may be released without
the execution of the documentation of release by Agent, and any attempt to
release without such execution by Agent shall be null and void; and (d) any
exercise of discretion by Assignor, any requirements imposed or to be imposed,
or permitted to be imposed, by Assignor hereunder, shall be deemed to have been
exercised or imposed only when so exercised or imposed by Agent.  The rights of
Agent under this section may be exercised by Agent solely at the option of
Agent, and Agent shall have no obligation to give any consent or take any other
action whatsoever contemplated hereby, but may instead defer in writing to
Assignor or require the written concurrence of Assignor before giving any such
consent or taking any such other actions.  Without implying any limitation upon
the scope of Section 7.01 hereof, it is specifically noted that the provisions
of Section 7.01 hereof apply, without limitation, to any action or failure to
act on the part of Agent with respect to the matters contemplated by this
Section 4.03.

ARTICLE Five
ENFORCEMENT OF COLLATERAL DOCUMENTS

Assignor acknowledges and agrees that Agent at all times, whether or not an
Event of Default has occurred and whether or not Agent is the absolute owner of
the Collateral (unless otherwise provided in this Assignment), shall have the
right, but not the obligation, to exercise and enforce, in its own name or in
Assignor’s name, any or all rights and remedies of Assignor under the Collateral
Documents to the exclusion of Assignor, including but not limited to the

K-15

--------------------------------------------------------------------------------

 

right to inspect the Property, to receive information and documents, to declare
due the indebtedness secured by the Collateral Documents upon the occurrence of
a default thereunder, to grant or withhold approvals, and to exercise discretion
with respect to any matter.  Assignor shall not exercise or attempt to exercise
any such right or remedy except at the written request of Agent and only in
strict accordance with the instructions of Agent.  Agent may, at its option,
enforce or conduct any action for foreclosure under the Collateral Documents in
its own name or in the name of Assignor, and Assignor specifically consents to
any foreclosure (including nonjudicial foreclosure) under any or all of the
Collateral Documents or any other action taken by Agent even though such action
may release any person from personal liability on any of the Collateral
Documents.  Assignor agrees that upon the exercise by Agent of any such
remedies, any amount bid by Agent at any sale of any of the Property or any
other collateral for any Collateral Note or other Collateral Document may, at
the option of Agent, be deemed to be a credit bid by Agent of the indebtedness
evidenced by or the obligations payable with respect to the applicable
Collateral Note or other Collateral Document and the Obligations, or any of
them; Agent shall be entitled to set off the amount of any such bid against any
such indebtedness, all at the election of Agent, in its sole discretion; and any
or all proceeds of any Collateral Note or other Collateral Document may be
applied against the Obligations in accordance with the Credit Agreement and
Agent shall hold any property obtained by Agent at any such sale free and clear
of any interest or claims of Assignor regardless of whether Agent shall have
exercised any remedy under this Assignment with respect to any of the Collateral
Documents, or shall have sold any of the Collateral Documents or obtained
absolute title thereto pursuant to its rights and remedies under the Uniform
Commercial Code of the State of New York (the “UCC”), or otherwise.  Assignor
hereby agrees to pay to Agent, immediately upon demand, all costs and expenses,
including without limitation reasonable attorney’s fees, incurred by Agent in
connection with the enforcement or foreclosure of any Collateral Documents, with
interest from the date of expenditure at the Default Rate specified in the
Credit Agreement, to the extent permitted by applicable laws.

ARTICLE Six
REMEDIES

Remedies

.  Upon the occurrence and during the continuance of any Event of Default,
without prejudice to the rights of Agent to enforce its claims against Assignor
for damages for failure to fulfill any of its obligations under any of the Loan
Documents, Agent shall have, in addition to all other rights and remedies that
Agent may have under this Assignment and by law, all of the rights and remedies
hereinafter set forth, and it may exercise without further notice to Assignor,
except as may be specifically required herein or in the other Loan Documents,
any one, more, or all of such remedies, in its sole discretion, without thereby
waiving any of the others:

(a)Agent shall have the right immediately to exercise all of its rights and
remedies provided under this Assignment, the Notes, and any of the other Loan
Documents.

(b)Agent shall have the right to collect and to continue to collect all payments
on the Collateral; to renew, extend, modify, amend, accelerate, accept partial
payments on, make allowances and adjustments and issue credits with respect to,
release, settle, compromise, compound, collect or otherwise liquidate, on terms
acceptable to Agent, in whole or in part, the

K-16

--------------------------------------------------------------------------------

 

Collateral and any amounts owing thereon or any guaranty or security therefor;
to enter into any other agreement relating to or affecting the Collateral; to
give all consents, waivers and ratifications in respect of the Collateral and
exercise all other rights, powers and remedies and otherwise act with respect
thereto as if it were the owner thereof; and to enforce payments and prosecute
any action or proceeding with respect to any and all of the Collateral and take
or bring, in Agent’s name or in the name of Assignor, all steps, actions, suits
or proceedings deemed by Agent necessary or desirable to affect collection of or
to realize upon the Collateral.

(c)Agent shall have all of the rights and remedies of a secured party under the
UCC as in effect at that time, including, without limitation, the right to take
possession of any of the Collateral, and to sell or otherwise dispose of the
same.

(d)Agent shall have the right to foreclose the liens and security interests
created under this Assignment or under any other agreement relating to the
Collateral by any available judicial procedure or without judicial process; and
to sell, assign, lease or otherwise dispose of the Collateral or any part
thereof, either at public or private sale, in lots or in bulk, for cash, on
credit or for future delivery, or otherwise, with or without representations or
warranties, and upon such terms as shall be acceptable to Agent.

(e)Agent shall have the right to the appointment of a receiver for the
Collateral, and Assignor hereby consents to such rights and such appointment and
hereby waives any objection Assignor may have thereto or the right to have a
bond or other security posted by Agent.

(f)Agent shall have all other rights and remedies available under applicable
law.

Sale of Collateral

.  In the event Agent shall determine to sell the Collateral or any portion
thereof, any such sale shall be held at such time or times and at such place or
places as Agent may determine in the exercise of its sole discretion.  Agent may
bid (which bid may be, in whole or in part, in the form of cancellation of
Obligations) for and purchase for the account of Agent or any nominee of Agent
the whole or any part of the Collateral.  In the event that Agent is the
successful bidder at any public or private sale of the Collateral or any portion
thereof, the amount bid by Agent may be credited against the Obligations as
provided in Section 6.03.  Agent shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given.  Agent may, without notice or
publication, adjourn any public sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned.  Assignor agrees
that, to the extent notice of sale shall be required by law, at least ten (10)
days’ notice to Assignor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification and specifically such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the UCC. Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Upon consummation of any sale of the
Collateral, Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the Collateral sold absolutely free from any claim or

K-17

--------------------------------------------------------------------------------

 

right on the part of Assignor, and Assignor hereby waives to the extent
permitted by law all rights of redemption, stay and appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Assignor agrees that:  (a) if Agent shall,
pursuant to the terms of this Assignment, sell or cause the Collateral or any
portion thereof to be sold at a private sale, Agent shall have the right to rely
upon the advice and opinion of any nationally recognized brokerage or investment
firm (but shall not be obligated to seek such advice and the failure to do so
shall not be considered in determining the commercial reasonableness of such
action) as to the best manner in which to offer the Collateral or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

Application of Net Proceeds

.  The net cash proceeds resulting from the collection, liquidation, sale, lease
or other disposition of the Collateral shall be applied to the payment and
satisfaction of the Obligations in accordance with the terms of the Credit
Agreement.

No Limitation of Remedies

.  No remedy conferred upon or reserved to Agent herein or in the Notes or in
any of the other Loan Documents or in the Collateral Documents is intended to be
exclusive of any other remedy conferred upon or reserved to Agent under such
instruments or under any applicable laws.  Each such remedy shall be cumulative
and concurrent and shall be in addition to each and every other remedy now or
hereafter existing under such instruments or at law or in equity.  No delay or
omission by Agent to exercise any right, power or remedy provided in this
Assignment, the Notes, or the other Loan Documents or otherwise accruing upon
any Event of Default shall impair in any manner any such right, power or remedy,
or shall be construed to be a waiver of any such default or acquiescence
therein, and each and every right, power and remedy of Agent may be exercised
from time as often as may be deemed expedient by Agent.  Assignor hereby waives
to the extent permitted by law all rights which Assignor has or may have under
and by virtue of the UCC and any federal, state, county or municipal statute,
regulation, ordinance, Constitution or charter, now or hereafter existing,
similar in effect thereto providing any right of Assignor to notice and to a
judicial hearing prior to seizure by Agent of any of the Collateral.  Assignor
hereby waives and renounces for itself, its heirs, successors and assigns,
presentment, demand, protest, advertisement or notice of any kind (except for
any notice required by law or the Loan Documents) and all rights to the benefits
of any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, homestead, redemption and appraisement
now provided or which may hereafter be provided by the Constitution and laws of
the United States and of any state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement of this Assignment
and the collection of any of the Obligations.  Without limiting the foregoing,
Agent shall not be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of its
rights and remedies hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising.  To the extent that it
lawfully may, Assignor hereby agrees that it will not invoke any law relating to
the marshaling of collateral which might cause delay in or impede the
enforcement of Agent’s rights and remedies under this Assignment or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is

K-18

--------------------------------------------------------------------------------

 

otherwise assured, and, to the extent that it lawfully may, Assignor hereby
irrevocably waives the benefits of all such laws.

Rights Independent; Adequacy of Collateral

.  The security interest created hereunder is independent of any other security
for the Obligations or the obligations of any other party or any guarantor, and
upon the occurrence and during the continuance of an Event of Default, Agent may
proceed in the enforcement hereof independently of any other right or remedy
that Agent may at any time hold with respect to the Obligations or any other
security or guaranty therefor.  Upon the occurrence and during the continuance
of an Event of Default, Agent may file a separate action or actions against
Assignor hereunder, whether action is brought and prosecuted with respect to any
other security or against any other party or any guarantor, or whether any other
party or any guarantor is joined in any such action or actions.

Performance of Assignor’s Obligations

.  If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment which Assignor shall fail to perform, and the cost
of such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the Default Rate set forth in the Credit Agreement.

Disposition of Collateral

.  In view of the position of Assignor in relation to the Collateral owned by
it, or because of other current or future circumstances, a question may arise
under the Collateral Documents or applicable laws with respect to any
disposition of the Collateral permitted hereunder.  Assignor recognizes that the
Collateral Documents or related agreements may strictly limit transfers of the
Collateral and the admission of substitute lenders, holders or owners under the
Collateral Documents.  Assignor understands that compliance with the Collateral
Documents, related agreements or applicable laws might very strictly limit the
course of conduct of Agent if Agent were to attempt to dispose of all or any
part of the Collateral in accordance with the terms hereof, and might also limit
the extent to which or the manner in which any subsequent transferee of any
Collateral could dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Agent in any attempt to dispose of all
or part of the Collateral in accordance with the terms hereof under applicable
laws.  Assignor recognizes that in light of the foregoing restrictions and
limitations Agent may, with respect to any sale of the Collateral, limit the
purchasers to those who are able to satisfy any conditions or requirements set
forth in the Collateral Documents, related agreements or applicable laws and
Agent may sell the Collateral in parcels and at such time as Agent may
reasonably determine is necessary to comply with such conditions or
requirements.  Assignor acknowledges and agrees that in light of the foregoing
restrictions and limitations, the Agent in its sole and absolute discretion may,
in accordance with the Collateral Documents (a) restrict such sale to one or
more eligible purchasers who have satisfied all applicable requirements,
(b) approach and negotiate with a single potential purchaser to effect such sale
or sales, and (c) sell the Collateral in parcels and at such time as Agent may
reasonably determine is necessary to comply with such conditions or
requirements.  Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without restrictions.  In the event of any such sale, Agent shall
incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute

K-19

--------------------------------------------------------------------------------

 

discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale was to other than an eligible purchaser who satisfied
all applicable requirements, if more than a single purchaser were approached or
if all of the Collateral were sold at a single sale.  Assignor further agrees
that any sale or sales by Agent of the Collateral made as provided in this
Section 6.07 shall be commercially reasonable.  The provisions of this
paragraph will apply notwithstanding the existence of a public or private market
upon which the quotations or sales prices may exceed substantially the price at
which the Agent sells.

ARTICLE Seven
GENERAL CONDITIONS

Indemnification

.  IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT THIS ASSIGNMENT SHALL NOT
OPERATE TO PLACE ANY RESPONSIBILITY OR OBLIGATION WHATSOEVER UPON AGENT OR ANY
LENDER, AND THAT IN ACCEPTING THIS ASSIGNMENT, AGENT AND THE LENDERS NEITHER
ASSUME NOR AGREE TO PERFORM AT ANY TIME WHATSOEVER ANY OBLIGATION OR DUTY OF
ASSIGNOR WITH RESPECT TO THE COLLATERAL, ALL OF WHICH OBLIGATIONS AND DUTIES
SHALL BE AND REMAIN WITH AND UPON ASSIGNOR. ASSIGNOR AGREES TO RELEASE,
INDEMNIFY, DEFEND AND TO HOLD HARMLESS, AND DOES HEREBY RELEASE, INDEMNIFY,
DEFEND AND HOLD HARMLESS, AGENT, THE LENDERS AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, ATTORNEYS AND AGENTS (EACH AN “INDEMNIFIED PERSON”) FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES,
CAUSES OF ACTION, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS FEES AND EXPENSES) IMPOSED UPON OR INCURRED BY ANY INDEMNIFIED PERSON
BY REASON OF THIS ASSIGNMENT AND ANY CLAIM AND DEMAND WHATSOEVER WHICH MAY BE
ASSERTED AGAINST ANY INDEMNIFIED PERSON BY REASON OF ANY ALLEGED OBLIGATION OR
UNDERTAKING TO BE PERFORMED OR DISCHARGED BY AGENT OR ANY LENDER UNDER OR BY
REASON OF THIS ASSIGNMENT, EXCEPT FOR ANY LIABILITIES, OBLIGATIONS, CLAIMS,
DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES ARISING AS A RESULT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT OR SUCH LENDER.  IN THE
EVENT ANY INDEMNIFIED PERSON INCURS ANY SUCH LIABILITY, OBLIGATION, CLAIM,
DAMAGE, PENALTY, COSTS OR EXPENSES UNDER OR BY REASON OF THIS ASSIGNMENT, OR IN
THE DEFENSE OF ANY CLAIMS OR DEMANDS ARISING OUT OF OR IN CONNECTION WITH THIS
ASSIGNMENT, THE AMOUNT OF SUCH LIABILITY, OBLIGATION, CLAIM, DAMAGE, PENALTY,
COST OR EXPENSE SHALL BE ADDED TO THE OBLIGATIONS, SHALL BEAR INTEREST AT THE
DEFAULT RATE SPECIFIED IN THE CREDIT AGREEMENT FROM THE DATE INCURRED UNTIL PAID
AND SHALL BE DUE AND PAYABLE IMMEDIATELY UPON DEMAND BY AGENT OR A LENDER.

Further Assurances

.  Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents and
instruments as Agent may at any time request in connection with the
administration or

K-20

--------------------------------------------------------------------------------

 

enforcement of this Assignment or related to the Collateral or any part thereof
or in order to better assure and confirm unto Agent its rights, powers and
remedies hereunder.  Without limiting the generality of the foregoing, at any
time and from time to time, upon request by Agent, Assignor will make, execute
and deliver, or cause to be made, executed and delivered, to Agent and, where
appropriate, cause to be recorded and/or filed and from time to time thereafter
to be re-recorded and/or refiled at such time and in such offices and places as
shall be deemed desirable by Agent, any and all such other and further
assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, financing statements, continuation statements, instruments of
further assurance, certificates and other documents as may, in the opinion of
Agent, be necessary or desirable in order to effectuate, complete, or perfect,
or to continue and preserve (a) the obligations of Assignor under this
Assignment and (b) the security interest created by this Assignment as a first
and prior security interest upon the Collateral.  Without limiting Agent’s
rights under Section 3.12(d) hereof, upon any failure by Assignor so to do,
Agent may make, execute, record, file, re-record and/or refile any and all such
assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Assignor, and Assignor hereby
irrevocably appoints Agent the agent and attorney in fact of Assignor so to
do.  This power is coupled with an interest.

Expenses and Costs of Agent

.  Assignor agrees to pay to Agent all advances, charges, costs and expenses,
including all reasonable attorney’s fees, incurred or paid by Agent in
exercising any right, power or remedy conferred by this Assignment, or in the
enforcement thereof, whether or not an action is filed hereon, together with
interest from the date of the expenditure at the Default Rate specified in the
Credit Agreement, to the extent permitted by applicable law, it being
specifically understood and agreed by Assignor that all such advances, charges,
costs and expenses shall constitute Obligations.

Release of Collateral and Termination

.  As provided in Section [5.4] of the Credit Agreement or subject to the terms
of Section 5.8 of the Credit Agreement, upon the payment and satisfaction in
full of the Obligations and the termination of the obligations of the Lenders to
make additional Loans or issue Letters of Credit, Agent, upon receipt of written
request therefor from Assignor, shall execute and deliver to Assignor such
documents as may be necessary to release the liens and interests on the
Collateral created by this Assignment, and shall return any originals of the
Collateral Documents to Assignor without recourse or warranty.

Survival of Certain Agreements

.  Notwithstanding the repayment of the Obligations, the termination of the
obligations of the Lenders to make additional Loans or issue Letters of Credit
and the cancellation or transfer of the Loan Documents, or any foreclosure of or
other realization upon the Collateral, the agreement of Assignor contained
herein or in any of the other Loan Documents to pay the costs and expenses of
Agent in connection with the Loan and all agreements of Assignor contained
herein or in any of the other Loan Documents to indemnify and/or hold harmless
the Indemnified Persons shall continue in full force and effect so long as there
exists any possibility of expense or liability on the part of the Indemnified
Persons.

Law Governing

.  THIS ASSIGNMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5‑1401, BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK INCLUDING THE CHOICE OF LAW RULES UNDER THE NEW YORK UCC.

K-21

--------------------------------------------------------------------------------

 

Security Interest Absolute

.  All rights of Agent, and the security interests hereunder, and all of the
obligations secured hereby, shall be absolute and unconditional, irrespective
of:

(a)Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b)Any change in the time (including the extension of the maturity date of the
Notes), manner or place of payment of, or in any other term of, all or any of
the Obligations or any other amendment or waiver of or any consent to any
departure from the Loan Documents;

(c)Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or

(d)Any other circumstance (other than payment of the Obligations in full) that
might otherwise constitute a defense available to, or a discharge of, Assignor
or any third party for the Obligations or any part thereof.

Notices

.  Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement shall be given to Assignor in the manner
prescribed in the [Guaranty] [Credit Agreement].

Consents, Amendments, Waivers, Etc.

  Except as otherwise expressly provided in this Assignment, any consent or
approval required or permitted by this Assignment may be given, and any term of
this Assignment or of any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by Assignor of any terms of
this Assignment or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) as provided in the Credit Agreement.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon.  No amendment of any provision of this Assignment
shall in any event be effective unless the same shall be in writing and signed
by Agent and Assignor.  No course of dealing or delay or omission on the part of
Agent in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  No notice to or demand upon Assignor shall entitle
Assignor to other or further notice or demand in similar or other circumstances.

Severability

.  The provisions of this Assignment are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Assignment in any jurisdiction.

No Unwritten Agreements

.  THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

K-22

--------------------------------------------------------------------------------

 

Waiver of Jury Trial and Certain Damage Claims

.  EACH OF ASSIGNOR AND AGENT HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS ASSIGNMENT, OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
ASSIGNOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION
TO, ACTUAL DAMAGES. ASSIGNOR (A) CERTIFIES THAT NO REPRESENTATIVE OR ATTORNEY OF
AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
ASSIGNMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH.
ASSIGNOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS PARAGRAPH
WITH LEGAL COUNSEL AND THAT ASSIGNOR AGREES TO THE FOREGOING AS ITS FREE,
KNOWING AND VOLUNTARY ACT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY FOR ITSELF AND IN RESPECT OF ITS PROPERTY TO THE NON-EXCLUSIVE
JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN), AND TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE COURT OR ANY UNITED STATES FEDERAL COURT SITTING IN
THE STATE IN WHICH ANY OF THE PROPERTY IS LOCATED, OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE
OBLIGATIONS.  ASSIGNOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT ASSIGNOR MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM.  ASSIGNOR HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO
ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE
OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO ASSIGNOR AT THE ADDRESS
STATED IN THE GUARANTY, OR AT A SUBSEQUENT ADDRESS OF ASSIGNOR OF WHICH AGENT
RECEIVED ACTUAL NOTICE FROM ASSIGNOR IN ACCORDANCE WITH THE GUARANTY, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN
SO MAILED.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF AGENT TO SERVE PROCESS IN
ANY MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF AGENT TO BRING PROCEEDINGS
AGAINST ASSIGNOR IN ANY OTHER COURT OR JURISDICTION.

Time of the Essence

.  Time is of the essence with respect to each and every covenant, agreement and
obligation of Assignor under this Assignment.

 

K-23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor have executed this Assignment, as of the day and
year first above written.

ASSIGNOR:

 

_______________________________________,
a _________________ limited liability company

By:
Name:
Title:

(SEAL)

AGENT:

 

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

By:

Name:

Title:

 

 

K-24

--------------------------------------------------------------------------------

 

EXHIBIT ”A”

COLLATERAL

 

 

K-A-1

--------------------------------------------------------------------------------

 

EXHIBIT ”B”

outstanding balances

 

 

 

K-B-1

--------------------------------------------------------------------------------

 

SCHEDULE 1

DESCRIPTION OF ASSIGNOR

______________________________________________, a _____________ limited
liability company, has been using or operating under said name and identity or
corporate structure without change since _______________________.

Names and Tradenames used within the last five years:

Mailing address:

 

Organizational Identification Number:

 

Federal Tax Identification Number:

 

K-S-1

--------------------------------------------------------------------------------

 

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among MedEquities
Realty Operating Partnership, LP (the “Borrower”), the financial institutions
party thereto and their assignees under §18.1 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

By:

Name:

Title:

 

Date: ________ __, 20__

 

 

 

L-1

--------------------------------------------------------------------------------

 

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among MedEquities
Realty Operating Partnership, LP (the “Borrower”), the financial institutions
party thereto and their assignees under §18.1 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

Name:

Title:

 

Date: ________ __, 20__

 

 

L-2

--------------------------------------------------------------------------------

 

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among MedEquities
Realty Operating Partnership, LP (the “Borrower”), the financial institutions
party thereto and their assignees under §18.1 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

Name:

Title:

 

Date: ________ __, 20__

L-3

--------------------------------------------------------------------------------

 

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among MedEquities
Realty Operating Partnership, LP (the “Borrower”), the financial institutions
party thereto and their assignees under §18.1 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]

 

By:

Name:

Title:

Date: ________ __, 20__

 

L-4

--------------------------------------------------------------------------------

 

exhibit m

form of Assignment OF HEDGE AGREEMENT

THIS ASSIGNMENT OF HEDGE AGREEMENT (this “Assignment”), made as of the ______
day of __________________, 201_, by MEDEQUITIES REALTY OPERATING PARTNERSHIP,
LP, a Delaware limited partnership (the “Assignor”), to KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), as Agent for itself and
each other lender (collectively, the “Lenders”) which is or may hereafter become
a party to the Credit Agreement (as hereinafter defined) (KeyBank, in its
capacity as Agent, is hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, Assignor, KeyBank, individually and as agent, and the other lenders
which are now or hereafter a party thereto have entered into that certain Second
Amended and Restated Credit Agreement dated as of February 10, 2017 (as the same
may be varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed or modified or restated, the “Credit Agreement”), pursuant to
which the Lenders have agreed to provide to Assignor a revolving credit loan
facility as provided in the Credit Agreement; and

WHEREAS, the Agent and the Lenders have required, in accordance with
Section 7.23 of the Credit Agreement, that Assignor execute this Assignment in
order to secure the prompt and complete payment, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all indebtedness, liabilities, duties, responsibilities and
obligations, whether such indebtedness, liabilities, duties, responsibilities
and obligations are now existing or are hereafter created or arising, under the
Credit Agreement, the Notes and/or the other Loan Documents, including, without
limitation, the payment, observance and performance of, among other things,
(a) the obligations of Assignor arising from this Assignment and the other Loan
Documents to which it is a party, (b) all other Obligations (including, in the
case of each of clauses (a) and (b), any interest, fees and other charges in
respect of the Credit Agreement and the other Loan Documents that would accrue
but for the filing of a petition initiating any bankruptcy, insolvency,
receivership or other similar case or proceeding under federal or state law,
whether or not such interest, fees and other charges accrue or are recoverable
against Assignor after the filing of such petition for purposes of the
Bankruptcy Code or are an allowed claim in such proceeding), and (c) the Hedge
Obligations (but excluding any Excluded Hedge Obligations), plus reasonable
attorneys’ fees and expenses if the obligations represented under this
Assignment, the Credit Agreement and the other Loan Documents are collected by
law, through an attorney-at-law, or under advice therefrom (all such
indebtedness, liabilities, duties, responsibilities and obligations being
hereinafter referred to as the “Secured Obligations”);

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

M-1

--------------------------------------------------------------------------------

 

1.Definitions.  Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.  In addition,
the following terms shall have the following meanings:

Collateral.  See Paragraph 2 hereof.

Counterparty.  Individually, any Person other than Assignor that is a party to
the Hedge Agreement, and collectively all of such Persons.

Event of Default.  See Paragraph 7 hereof.

Hedge Agreement.  The [ISDA Master Agreement] dated as of ________, 201__
between Assignor and ________________, the Schedule attached thereto and the
confirmation of interest rate swap, dated on or near the date thereof, from
_________________ to Assignor.

Secured Obligations.  See the Recitals.

2.Grant of Security Interest.  As security for the Secured Obligations, Assignor
does hereby transfer, assign, pledge, convey and grant to Agent, and does hereby
grant a security interest to Agent in, all of Assignor’s right, title and
interest in and to the following:

(a)All right, title, interest, claims or rights of Assignor now or hereafter in
or to the Hedge Agreement; and

(b)Any and all profits, proceeds, accounts, income, distributions and payments
of any kind or nature whatsoever, in each case now or hereafter distributable or
payable to Assignor pursuant to or by reason of the Hedge Agreement, and all
claims, choses in action, or things in action or rights as a creditor now or
hereafter arising against Counterparty; and

(c)All accounts, contract rights, security entitlements, securities accounts,
investment property and general intangibles now or hereafter evidencing, arising
from or relating to any of the foregoing; and

(d)All notes or other documents or instruments now or hereafter evidencing or
securing any of the foregoing; and

(e)All right of Assignor to collect and enforce payments distributable or
payable to Assignor pursuant to the terms of the Hedge Agreement; and

(f)All documents, writings, books, files, records, computer tapes, programs,
ledger books and ledger pages arising from or used in connection with any of the
foregoing; and

(g)All renewals, extensions, additions, substitutions or replacements of any of
the foregoing; and

M-2

--------------------------------------------------------------------------------

 

(h)All powers, options, rights, privileges and immunities pertaining to any of
the foregoing; and

(i)All products and proceeds of any of the foregoing and all cash, security or
other property distributed on account of, or in exchange or substitution of, any
of the foregoing.

(j)All of the foregoing described in this Paragraph 2 are hereinafter referred
to collectively as the “Collateral.”

3.Obligations Secured.  This Assignment is made by Assignor and the security
interest in the Collateral is granted by Assignor to secure the payment and
performance by Assignor of the Secured Obligations.

4.Collection of Collateral.  

(a)It is acknowledged and agreed by the parties hereto that Agent shall have
sole and exclusive possession of the Collateral and that this Assignment
constitutes a present, absolute and current assignment of all the Collateral and
is effective upon the execution and delivery hereof.  Payments under or with
respect to the Collateral shall be made as follows:

(i)Assignor shall not have any right to receive any Collateral, and all such
payments shall be delivered directly by the Counterparty to Agent for
application by Agent in satisfaction of the Secured Obligations in accordance
with the Loan Documents.

(ii)If Assignor shall receive any Collateral, Assignor shall hold all such
payments in trust for Agent, will not commingle such payments with other funds
of Assignor, and will immediately pay and deliver in kind, all such payments
directly to Agent (with such endorsements and assignments as may be necessary to
transfer title to Agent) for application by Agent in satisfaction of the Secured
Obligations in accordance with the Loan Documents.

(iii)Assignor hereby agrees for the benefit of Counterparty that all payments
actually received by Agent hereunder or pursuant hereto shall be deemed payments
to Assignor by Counterparty.  Agent shall apply any and all such payments
actually received by Agent in satisfaction of the Secured Obligations in
accordance with the Loan Documents.

(iv)In furtherance of the foregoing, Assignor does hereby notify and direct
Counterparty that all payments under or with respect to the Collateral shall be
made directly to Agent at the address of Agent set forth in the Credit
Agreement.

(b)Effective only upon the occurrence and during the continuance of an Event of
Default, Assignor hereby irrevocably designates and appoints Agent its true and
lawful attorney-in-fact, which appointment is coupled with an interest and is
irrevocable, either in the name of Agent, or in the name of Assignor, at
Assignor’s sole cost and expense, and to take any or all of the following
actions:

(i)to ask, demand, sue for, attach, levy, settle, compromise, collect, compound,
recover, receive and give receipt and acquittances for any and all Collateral
and to

M-3

--------------------------------------------------------------------------------

 

take any and all actions as Agent may deem necessary or desirable in order to
realize upon the Collateral, or any portion thereof, including, without
limitation, making any statements and doing and taking any actions on behalf of
Assignor which are otherwise required of Assignor under the terms of any
agreement as conditions precedent to the payment of the Collateral, and the
right and power to receive, endorse, assign and deliver, in the name of
Assignor, any checks, notes, drafts, instruments or other evidences of payment
received in payment of or on account of all or any portion of the Collateral,
and Assignor hereby waives presentment, demand, protest and notice of demand,
protest and non-payment of any instrument so endorsed; and

(ii)to institute one or more actions against Counterparty in connection with the
collection of the Collateral, to prosecute to judgment, settle or dismiss any
such actions, and to make any compromise or settlement deemed desirable, in
Agent’s sole and absolute discretion, with respect to such Collateral, to extend
the time of payment, arrange for payment in installments or otherwise modify the
terms of the Hedge Agreement or release Counterparty from its obligations to
make such payments, without incurring responsibility to, or affecting any
liability of, Assignor under the Hedge Agreement;

it being specifically understood and agreed, however, that Agent shall not be
obligated in any manner whatsoever to give any notices of default (except as may
be specifically required herein or in the Credit Agreement) or to exercise any
such power or authority or be in any way responsible for the preservation,
maintenance, collection of or realizing upon the Collateral, or any portion
thereof, or any of Assignor’s rights therein.  The foregoing appointment is
irrevocable and continuing and any such rights, powers and privileges shall be
exclusive in Agent, its successors and assigns until this Assignment terminates
as provided in Paragraph 13, below.

(c)Notwithstanding anything contained in this Paragraph 4 to the contrary,
provided no Event of Default has occurred and is continuing or would occur as a
result thereof, Assignor shall have a license (revocable upon the occurrence of
and during the continuance of an Event of Default) to receive and retain the
Collateral attributable to payments made to Assignor by Counterparty except as a
result of a default, event of default, termination event or similar occurrence
under the Hedge Agreement that is an Event of Default under the Credit
Agreement.

5.Warranties and Covenants.  Assignor does hereby warrant and represent to, and
covenants and agrees with, Agent as follows:

(a)Power and Authority.  Assignor has, and shall maintain throughout the term of
this Assignment, all necessary power, authority and legal right to execute and
deliver this Assignment, to own and grant a security interest in the Collateral,
to assign to Agent the security interest granted hereby.

(b)Performance.  All duties, obligations and responsibilities required to be
performed by Assignor as of the date hereof under the Hedge Agreement have been
performed, and no default or condition which with the passage of time or the
giving of notice, or both, would constitute a default exists under the Hedge
Agreement.

M-4

--------------------------------------------------------------------------------

 

(c)Hedge Agreement.  Except for the Loan Documents, Assignor is not a party to,
nor is Assignor bound by or subject to, any indenture, contract or other
agreement which purports to prohibit, restrict, limit, or control the transfer
or pledge of the Collateral.  The Hedge Agreement has been duly authorized,
executed and delivered by Assignor and is in full force and effect.  Assignor
has paid to Counterparty all fees or other amounts at any time payable with
respect to the Hedge Agreement.  A true, correct and complete copy of the Hedge
Agreement, together with any amendments thereto, is attached hereto as Exhibit
“A” and made a part hereof, and there are no other agreements or understandings
which modify, alter or supplement the terms thereof.  At any time while an Event
of Default exists, Assignor shall not modify, amend, cancel, release, surrender,
terminate or permit the modification, amendment, cancellation, release,
surrender, termination of, the Hedge Agreement, or cause or permit the
occurrence of a “Termination Event” (as such term is defined in the Hedge
Agreement), without the prior written consent of Agent.  Nothing herein shall
limit the terms of Section 12.1(f) of the Credit Agreement.

(d)Title.  Assignor is and shall remain the sole, lawful, beneficial and record
owner of the Collateral, free and clear of all liens, restrictions, claims,
pledges, encumbrances, charges or rights of third parties and rights of set-off
or recoupment whatsoever (other than those in favor of Agent hereunder), and
Assignor has the full and complete right, power and authority to create a
security interest in the Collateral in favor of Agent, in accordance with the
terms and provisions of this Assignment.  No Person has any option, right of
first refusal, right of first offer or other right to acquire all or any portion
of the Collateral.

(e)Priority.  This Assignment, together with the UCC financing statements,
creates a valid and binding first priority security interest in the Collateral
securing the payment and performance of the Secured Obligations, and all filings
and other actions necessary to perfect and protect such security interests have
been duly made and taken.  Assignor has not performed, and Assignor will not
perform or, to the extent Assignor has the legal right, whether by contract, at
law or in equity, to prevent such action, permit any other Person to perform,
any acts which might prevent Agent from enforcing any of the terms and
conditions of this Assignment or which would limit Agent in any such
enforcement.

(f)Note.  All original notes and other documents or instruments (if any)
evidencing, constituting, guaranteeing or securing any of the Collateral or any
right to receive the Collateral have been endorsed to and delivered to Agent.

(g)Perfection of Security Interest.

(i)(1) Assignor’s correct legal name (including, without limitation, punctuation
and spacing) indicated on the public record of Assignor’s jurisdiction, mailing
address, identity or corporate structure, principal residence or chief executive
office, jurisdiction of organization, organizational identification number, and
federal tax identification number, are as set forth on Schedule 1 attached
hereto and by this reference made a part hereof, (2) Assignor has been using or
operating under said name and identity or corporate structure without change for
the time period set forth on Schedule 1 attached hereto and (3) in order to
perfect the pledge and security interests granted herein against Assignor, a UCC
Financing Statement must be filed with the Secretary of State of the State of
Delaware.  Assignor covenants and agrees that

M-5

--------------------------------------------------------------------------------

 

Assignor shall not change any of the matters addressed by clauses (1), (2) and
(3) of this paragraph unless it has given Agent thirty (30) days prior written
notice of any such change and caused to be filed at the request of Agent or
authorized the Agent or Agent’s counsel to file such additional financing
statements or other instruments to be filed in such jurisdictions as Agent may
deem necessary or advisable in its sole discretion to prevent any filed
financing statement from becoming misleading or losing its perfected status.

(ii)Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may at any time reasonably
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder.  Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the reasonable request of Agent, make, execute, acknowledge,
and deliver or authorize the execution and delivery of and where appropriate,
cause to be recorded and/or filed and from time to time thereafter to be
re-recorded and/or refiled at such time in such offices and places as shall be
deemed desirable by Agent all such other and further assignments, security
agreements, financing statements, continuation statements, endorsements,
assurances, certificates and other documents as Agent from time to time may
reasonably require for the better assuring, conveying, assigning and confirming
to Agent the Collateral and the rights hereby conveyed or assigned or intended
now or hereafter to be conveyed or assigned, and for carrying out the intention
or facilitating the performance of the terms of this Assignment.  Upon any
failure of Assignor to do so, Agent may make, execute, record, file, rerecord
and/or refile, acknowledge and deliver any and all such further assignments,
security agreements, financing statements, continuation statements,
endorsements, assurances, instruments, certificates and documents for and in the
name of Assignor, and Assignor hereby irrevocably appoints Agent the agent and
attorney-in-fact coupled with an interest with full power of substitutions of
Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, Assignor will
obtain such acknowledgments, waivers of lien, estoppel certificates or
subordination agreements as Agent may require to insure the priority of its
security interest in the Collateral.

(iii)Schedule 1 correctly sets forth all names and tradenames that Assignor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Assignor over the last five years.

(iv)Assignor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (1) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Collateral, stating that the bailee holds possession of such
Collateral on behalf of Agent, (2) to obtain “control” of any investment
property, deposit accounts, letter-of-credit rights, or electronic chattel paper
(as such terms are defined by the Uniform Commercial Code as enacted in the
State of New York (the “UCC”) with corresponding provisions thereof defining
what constitutes “control” for such items of collateral) in each case in which
such items are included as Collateral, with any agreements establishing control
to be in form and substance reasonably satisfactory to Agent, and (3) otherwise
to insure the continued perfection and priority of the Agent’s security interest
in any of the Collateral and of the preservation of its rights therein.  If

M-6

--------------------------------------------------------------------------------

 

Assignor shall at any time acquire a “commercial tort claim” (as such term is
defined in the UCC) with respect to the Collateral or any portion thereof,
Assignor shall promptly notify Agent thereof in writing, providing a reasonable
description and summary thereof, and shall execute a supplement to this
Assignment in form and substance acceptable to Agent granting a security
interest in such commercial tort claim to Agent.

(v)Assignor hereby authorizes Agent, its counsel or its representative, at any
time and from time to time, at Assignor’s expense, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Assignor under this
Assignment, and such financing statements may contain, among other items as
Agent may deem advisable to include therein, the federal tax identification
number and organizational number of Assignor.

(h)No Suits or Proceedings.  There are no material actions, suits or proceedings
pending or, to the knowledge of Assignor, threatened against or affecting the
Collateral, or involving the validity or enforceability of this Assignment or
the priority of the lien thereof, at law or in equity, or before any
governmental or administrative agency.

6.General Covenants.  Assignor covenants and agrees that, so long as this
Assignment is continuing:

(a)No Further Encumbrance.  Assignor shall not, without the prior written
consent of Agent, which consent may be withheld by Agent in its sole and
absolute discretion, directly, indirectly or by operation of law, sell,
transfer, assign, dispose of, pledge, convey, option, mortgage, hypothecate or
encumber any of the Collateral.

(b)Defense of Collateral.  Assignor shall at all times defend the Collateral
against all claims and demands of all persons at any time claiming any interest
in the Collateral adverse to Agent’s interest in the Collateral as granted
hereunder.

(c)Performance of Duties.  Assignor shall perform all of its duties,
responsibilities and obligations under the Hedge Agreement and with respect to
the Collateral shall diligently and in good faith protect the value of the
Collateral.

(d)Payment of Taxes.  Assignor shall pay all taxes and other charges against the
Collateral, shall not use the Collateral illegally, and shall not suffer to
exist any loss, theft, damage or destruction of the Collateral and shall not
suffer to exist any levy, seizure or attachment of the Collateral.

(e)Enforcement of Hedge Agreement.  Assignor, promptly upon the request of
Agent, shall promptly take such actions as Agent may reasonably require to
enforce or cause to be enforced the terms of the Hedge Agreement or any other
contract, agreement or instrument included in, giving rise to, creating,
establishing, evidencing or relating to the Collateral or to collect or enforce
any claim for payment or other right or privilege assigned to Agent hereunder.

(f)[Intentionally Omitted].

M-7

--------------------------------------------------------------------------------

 

(g)Location of Records.  Except for those items of the Collateral that are
delivered to Agent as provided herein, all original records of Assignor relative
to the Collateral are and will be kept at the office of Assignor located in
Davidson County, Nashville, Tennessee.  Assignor shall give Agent not fewer than
thirty (30) days prior written notice of any proposed change in the name of
Assignor and any proposed change in the location of the Collateral or of such
records, and Assignor will not, without the prior written consent of Agent, move
the Collateral or such records to a location outside of Davidson County,
Nashville, Tennessee, or keep duplicate records with respect to the Collateral
at any address outside such county.

(h)Evidence of Indebtedness.  If any amounts are due from Counterparty to
Assignor, including, without limitation, any amounts in respect of Collateral
payable to Assignor in the future and the obligation to pay or repay such amount
is to be evidenced by a separate document or instrument, then as evidence of
such obligations, Assignor shall (i) cause Counterparty to issue Assignor a
promissory note bearing the legend attached hereto as Exhibit ”B”, which note
shall provide that all payments due under such promissory note are to be paid
directly to Agent as required by, and applied as provided in, this Assignment or
the Loan Documents until the Secured Obligations are paid in full or this
Assignment is otherwise terminated as provided herein (and Agent may hold such
sums as additional collateral for Secured Obligations not yet due and payable),
or (ii) execute or cause to be executed such documents, instruments or
agreements as Agent may reasonably require in order to ensure that such payments
are to be paid directly to Agent as required by this Assignment.  No other
evidence of such obligations shall be executed by Counterparty to Assignor.

(i)Delivery of Notes.  Assignor shall promptly deliver to Agent any note or
other document or instrument entered into after the date hereof which evidences,
constitutes, guarantees or secures any of the Collateral or any right to receive
Collateral, which notes or other documents and instruments shall be accompanied
by such endorsements or assignments as Agent may require to transfer title to
Agent.

(j)Assignor Remains Liable.  Anything herein to the contrary notwithstanding,
(i) Assignor shall remain liable under the Hedge Agreement and all other
contracts, agreements and instruments included in, giving rise to, creating,
establishing, evidencing or relating to the Collateral to the extent set forth
therein to perform all of its duties and obligations (including, without
limitation, the making of any payment to Counterparty) to the same extent as if
this Assignment had not been executed, (ii) the exercise by Agent of any of its
rights hereunder shall not release Assignor from any of its duties or
obligations under the Hedge Agreement, or any such contracts, agreements and
instruments, and (iii) neither Agent nor any of the Lenders shall have any
obligation or liability under the Hedge Agreement or any such contract,
agreement or instrument by reason of this Assignment, and Agent shall not be
obligated to perform any of the obligations or duties of Assignor thereunder or
to take any action to collect or enforce any claim for payment or other right or
privilege assigned to Agent hereunder.

(k)Notices of Default.  So long as this Assignment shall remain in effect,
Assignor shall, immediately upon receipt, forward to Agent duplicate copies of
any and all notices of default or other events permitting the acceleration or
early termination of the Hedge Agreement, or of any other failure by Assignor to
perform any obligation under the Hedge Agreement.

M-8

--------------------------------------------------------------------------------

 

7.Events of Default.  An Event of Default shall exist hereunder upon the
occurrence and continuance of any of the following:

(a)Assignor shall fail to duly and fully comply with any covenant, condition or
agreement in Paragraphs 5(d), 6(a), 6(h) or 6(i) of this Assignment; or

(b)Assignor shall fail to, or Assignor shall fail to cause any other Person to,
duly and fully comply with any other covenant, condition or agreement of this
Assignment (other than those specified in this Paragraph 7 or any default
excluded from any provision of a grace period or cure of defaults contained in
any other of the Loan Documents), and such failure is not cured in the
applicable time period provided in the Credit Agreement;

(c)The occurrence and continuance of an Event of Default under any of the other
Loan Documents; or

(d)Any amendment to or termination of a financing statement with respect to the
Collateral naming Assignor as a debtor and Agent as secured party, or any
correction statement with respect thereto, is filed in any jurisdiction by, or
such filing is caused by, or at the instance of, Assignor or is filed by, or
such filing is caused by, or at the instance of, any principal, member, partner,
shareholder or officer of Assignor.

8.Remedies.  

(a)Upon the occurrence of any Event of Default, Agent may take any action deemed
by Agent to be necessary or appropriate to the enforcement of the rights and
remedies of Agent under this Assignment and the Loan Documents, including,
without limitation, the exercise of its rights and remedies with respect to any
or all of the Collateral.  The remedies of Agent shall include, without
limitation, all rights and remedies specified in the Loan Documents and this
Assignment, all remedies of Agent under applicable general or statutory law, and
the remedies of a secured party under the UCC and regardless of whether the UCC
has been enacted or enacted in that form in any other jurisdiction in which such
right or remedy is asserted.  In addition to such other remedies as may exist
from time to time, whether by way of set off, banker’s lien, consensual security
interest or otherwise, upon the occurrence of an Event of Default, Agent is
authorized at any time and from time to time, without notice to or demand upon
Assignor (any such notice or demand being expressly waived by Assignor) to
charge any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by Agent to or
for the credit of or the account of Assignor against any and all of the Secured
Obligations, irrespective of whether or not Agent shall have made any demand for
payment and although such Secured Obligations may be unmatured.  Any notice
required by law, including, but not limited to, notice of the intended
disposition of all or any portion of the Collateral, shall be reasonable and
properly given if given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least ten
(10) days prior to such disposition.  Agent may require Assignor to assemble the
Collateral and make it available to Agent at any place to be designated by Agent
which is reasonably convenient to both parties.  It is expressly understood and
agreed that Agent shall be entitled to dispose of the Collateral at any public
or private sale or sales, without recourse to judicial proceedings and without
either demand, appraisement, advertisement or notice (except

M-9

--------------------------------------------------------------------------------

 

such notice as is otherwise required under this Assignment) of any kind, all of
which are expressly waived, and that Agent shall be entitled to bid and purchase
at any such sale.  In the event that Agent is the successful bidder at any
public or private sale of any note or other document or instrument evidencing
Assignor’s right to receive the Collateral, Agent shall be entitled to credit
the amount bid by Agent against the obligations evidenced by such note, document
or instrument rather than the Secured Obligations.  To the extent the Collateral
consists of marketable securities, Agent shall not be obligated to sell such
securities for the highest price obtainable, but shall sell them at the market
price available on the date of sale.  Agent shall not be obligated to make any
sale of the Collateral if it shall determine not to do so regardless of the fact
that notice of sale of the Collateral may have been given.  Agent may, without
notice or publication, adjourn any public sale from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor.  In the event that any consent, approval
or authorization of any governmental agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as Agent may deem reasonably necessary to obtain such
consent, approval or authorization.  Agent may notify any account debtor or
obligor with respect to the Collateral to make payment directly to Agent, and
may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral as Agent may determine whether or not the Secured
Obligations or the Collateral are due, and for the purpose of realizing Agent’s
rights therein, Agent may receive, open and dispose of mail addressed to
Assignor and endorse notes, checks, drafts, money orders, documents of title or
other evidences of payment, shipment or storage of any form of Collateral on
behalf and in the name of Assignor, as its attorney-in-fact.  In addition,
Assignor hereby irrevocably designates and appoints Agent its true and lawful
attorney-in-fact either in the name of Agent or Assignor to (i) sign Assignor’s
name on any Collateral, drafts against account debtors, assignments, any proof
of claim in any bankruptcy or other insolvency proceeding involving any account
debtor, any notice of lien, claim of lien or assignment or satisfaction of lien,
or on any financing statement or continuation statement under the UCC; (ii) send
verifications of accounts receivable to any account debtor; and (iii) in
connection with a transfer of the Collateral as described above, sign in
Assignor’s name any documents necessary to transfer title to the Collateral to
Agent or any third party.  All acts of said attorney-in-fact are hereby ratified
and approved, and Agent shall not be liable for any mistake of law or fact made
in connection therewith.  This power of attorney is coupled with an interest and
shall be irrevocable so long as any amounts remain unpaid on any of the Secured
Obligations.  All remedies of Agent shall be cumulative to the full extent
provided by law, all without liability except to account for property actually
received, but the Agent shall have no duty to exercise such rights and shall not
be responsible for any failure to do so or delay in so doing.  Pursuit by Agent
of certain judicial or other remedies shall not abate nor bar other remedies
with respect to the Secured Obligations or to other portions of the
Collateral.  Agent may exercise its rights to the Collateral without resorting
or regard to other collateral or sources of security or reimbursement for the
Secured Obligations.

(b)If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment which Assignor shall fail to perform, and the cost
of such performance, together with any

M-10

--------------------------------------------------------------------------------

 

reasonable expenses, including reasonable attorneys’ fees actually incurred
(including reasonable attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by Assignor within ten (10) days of
written demand therefor and shall constitute a part of the Secured Obligations
and, if not paid within such ten (10) days of written demand, shall bear
interest at the Default Rate until paid.

(c)Whether or not an Event of Default has occurred and whether or not Agent is
the absolute owner of the Collateral, Agent may take such action as Agent may
deem necessary to protect the Collateral or its security interest therein, Agent
being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien which in the reasonable judgment of Agent appears to
be prior or superior to its security interest, and in exercising any such powers
and authority to pay necessary out-of-pocket expenses, employ counsel and pay
reasonable attorney’s fees.  Any such advances made or expenses incurred by
Agent shall be deemed advanced under this Assignment, shall increase the
indebtedness evidenced and secured hereby, shall be payable within ten (10) days
of written demand therefor and, if not paid within such ten (10) days of written
demand, shall bear interest at the Default Rate until paid.

(d)Notwithstanding anything in this Assignment or any other Loan Document to the
contrary, any reference in this Assignment or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right of Assignor or
any other party to cure any default following the expiration of any applicable
grace or notice and cure period.

9.Duties of Agent.  The powers conferred on Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Agent’s duty with reference to the Collateral shall
be solely to use slight care in the custody and preservation of the Collateral,
which shall not include any steps necessary to preserve rights against prior
parties.  Agent shall have no responsibility or liability for the collection of
any Collateral or by reason of any invalidity, lack of value or uncollectability
of any of the payments received by it.

10.Indemnification.  

(a)It is specifically understood and agreed that this Assignment shall not
operate to place any responsibility or obligation whatsoever upon Agent or the
Lenders pursuant to the Hedge Agreement, and that in accepting this Assignment,
Agent and the Lenders neither assume nor agree to perform at any time whatsoever
any obligation or duty of Assignor relating to the Collateral or under the Hedge
Agreement, all of which obligations and duties shall be and remain with and upon
Assignor.

(b)Assignor agrees to indemnify, defend and hold the Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment) or acts taken or omitted to be taken by the
Agent or the Lenders hereunder or in connection therewith, except claims,
expenses, losses or liabilities resulting from the Agent’s or such

M-11

--------------------------------------------------------------------------------

 

Lender’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods.

(c)Assignor, within ten (10) days of written demand shall pay to the Agent the
amount of any and all reasonable out-of-pocket expenses, including, without
limitation, the reasonable fees and disbursements of counsel actually incurred
(including those incurred in any appeal), and of any experts and agents, which
the Agent may incur in connection with (i) the administration of this
Assignment, (ii) the sale of, collection from, or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of the
Agent hereunder, or (iv) the failure by Assignor to perform or observe any of
the provisions hereof.

11.Security Interest Absolute.  All rights of Agent, and the security interests
hereunder, and all of the obligations secured hereby, shall be absolute and
unconditional, irrespective of:

(a)Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b)Any change in the time (including the extension of the maturity date of the
Note), manner or place of payment of, or in any other term of, all or any of the
Secured Obligations or any other amendment or waiver of or any consent to any
departure from this Assignment or the Loan Documents;

(c)Any exchange, release or nonperfection of any other collateral for the
Secured Obligations, or any release or amendment or waiver of or consent to
departure from the Loan Documents with respect to all or any part of the Secured
Obligations; or

(d)Any other circumstance (other than payment of the Secured Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignor or any third party for the Secured Obligations or any part thereof.

12.Amendments and Waivers.  No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent and Assignor,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No delay or omission of Agent to
exercise any right, power or remedy accruing upon any Event of Default shall
exhaust or impair any such right, power or remedy or shall be construed to be a
waiver of any such Event of Default, or acquiescence therein; and every right,
power and remedy given by this Assignment to Agent may be exercised from time to
time and as often as may be deemed expedient by Agent.  Failure on the part of
Agent to complain of any act or failure to act which constitutes an Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Agent of Agent’s rights hereunder or impair any rights, powers or
remedies consequent on any Event of Default.  To the fullest extent permitted by
law, Assignor hereby waives to the extent permitted by law all rights which
Assignor has or may have under and by virtue of the UCC, and any federal, state,
county or municipal statute, regulation, ordinance, Constitution or charter, now
or hereafter existing, similar in effect thereto, providing any right of
Assignor to notice and to a judicial hearing prior to seizure by Agent of any of
the

M-12

--------------------------------------------------------------------------------

 

Collateral.  Assignor hereby waives and renounces for itself, its heirs,
successors and assigns, presentment, demand, protest, advertisement or notice of
any kind (except for any notice required by law or the Loan Documents) and all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, homestead,
redemption and appraisement now provided or which may hereafter be provided by
the Constitution and laws of the United States and of any state thereof, both as
to itself and in and to all of its property, real and personal, against the
enforcement of this Assignment and the collection of any of the Secured
Obligations.

13.Continuing Security Interest; Release of Collateral.  This Assignment shall
create a continuing security interest in the Collateral and shall (a) subject to
the provisions of Section 5.8 of the Credit Agreement, remain in full force and
effect until the indefeasible payment in full in cash of the Secured Obligations
and the termination of the obligation of the Lenders to provide further advances
under the Credit Agreement, (b) be binding upon Assignor and its permitted
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon (i) the indefeasible payment in full
in cash of the Secured Obligations and the termination of the obligation of the
Lenders to provide further advances under the Credit Agreement and issue Letters
of Credit, or (ii) satisfaction of the Release of Security Conditions in
accordance with the Credit Agreement, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to Assignor.  Upon any
such termination, Agent will at Assignor’s expense execute and deliver to
Assignor such documents as Assignor shall reasonably request to evidence such
termination.

14.Modifications, Etc.  Assignor hereby consents and agrees that Agent may at
any time and from time to time, without notice to or further consent from
Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing the Secured Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Secured Obligations; or take or fail
to take any action of any type whatsoever; and no such action which Agent shall
take or fail to take in connection with the Loan Documents, or any of them, or
any security for the payment of the Secured Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent.

15.[Intentionally omitted].

16.Governing Law; Terms.  THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5‑1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

M-13

--------------------------------------------------------------------------------

 

17.Notices.  Each notice, demand, election or request provided for or permitted
to be given pursuant to this Assignment shall be deemed to have been properly
given or served if given to Assignor in the manner provided in the Credit
Agreement.

18.No Unwritten Agreements.  THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

19.Counterparts.  This Assignment and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.  In proving this Assignment it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

20.Miscellaneous.  Time is of the essence of this Assignment.  Title or captions
of paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof.  References to a particular paragraph refer to that paragraph
of this Assignment unless otherwise indicated.  If, for any circumstances
whatsoever, fulfillment of any provision of this Assignment shall involve
transcending the limit of validity presently prescribed by applicable law, the
obligation to be fulfilled shall be reduced to the limit of such validity; and
if any clause or provision herein operates or would prospectively operate to
invalidate this Assignment, in whole or in part, then such clause or provision
only shall be held for naught, as though not herein contained, and the remainder
of this Assignment shall remain operative and in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

M-14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.

AGENT:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

By:
Name:
Title:

(SEAL)

 

[Signatures Continued On Next Page]

 

 

M-15

--------------------------------------------------------------------------------

 

ASSIGNOR:

 

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:  MedEquities OP GP, LLC, a Delaware
limited liability company, its general partner

By:
Name:
Title:

 

 

M-16

--------------------------------------------------------------------------------

 

EXHIBIT “A”

HEDGE AGREEMENT

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT “B”

PROMISSORY NOTE LEGEND

“THIS NOTE HAS BEEN PLEDGED BY MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, A
DELAWARE LIMITED PARTNERSHIP (“ASSIGNOR”), TO KEYBANK NATIONAL ASSOCIATION, AS
AGENT (“AGENT”) PURSUANT TO AN ASSIGNMENT OF HEDGE AGREEMENT DATED AS OF
________, 201__ (AS THE SAME MAY BE MODIFIED, AMENDED OR RESTATED FROM TIME TO
TIME, THE “ASSIGNMENT”).  ALL AMOUNTS PAYABLE TO ASSIGNOR PURSUANT TO THIS NOTE
SHALL BE PAID DIRECTLY TO AGENT AS REQUIRED BY THE ASSIGNMENT.”

 

-18-

 

 

--------------------------------------------------------------------------------

Table of Contents

Page

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION1

 

 

§1.1

Definitions1

 

 

§1.2

Rules of Interpretation44

 

§2.

THE CREDIT FACILITY46

 

 

§2.1

Revolving Credit Loans46

 

 

§2.2

Commitment to Lend Term Loan A and Term Loan B.47

 

 

§2.3

Facility Unused Fee48

 

 

§2.4

Reduction and Termination of the Revolving Credit Commitments49

 

 

§2.5

Swing Loan Commitment49

 

 

§2.6

Interest on Loans52

 

 

§2.7

Requests for Loans53

 

 

§2.8

Funds for Loans54

 

 

§2.9

Use of Proceeds55

 

 

§2.10

Letters of Credit55

 

 

§2.11

Increase in Total Commitment58

 

 

§2.12

Extension of Revolving Credit Maturity Date62

 

 

§2.13

Defaulting Lenders63

 

§3.

REPAYMENT OF THE LOANS66

 

 

§3.1

Stated Maturity66

 

 

§3.2

Mandatory Prepayments.67

 

 

§3.3

Optional Prepayments68

 

 

§3.4

Partial Prepayments68

 

 

§3.5

Effect of Prepayments68

 

§4.

CERTAIN GENERAL PROVISIONS68

 

 

§4.1

Conversion Options68

 

 

§4.2

Fees69

 

 

§4.3

Funds for Payments69

 

 

§4.4

Computations74

 

 

§4.5

Suspension of LIBOR Rate Loans74

 

 

§4.6

Illegality75

 

 

§4.7

Additional Interest75

 

 

§4.8

Additional Costs, Etc.75

 

 

§4.9

Capital Adequacy76

 

 

§4.10

Breakage Costs77

 

 

§4.11

Default Interest; Late Charge77

 

 

§4.12

Certificate77

 

 

§4.13

Limitation on Interest77

 

 

§4.14

Certain Provisions Relating to Increased Costs78

 

§5.

COLLATERAL SECURITY; GUARANTORS79

 

 

§5.1

Collateral79

 

 

§5.2

Appraisal79

 

 

§5.3

Addition of Borrowing Base Assets79

 

 

§5.4

Release of Borrowing Base Assets81

 

 

§5.5

Additional Guarantors81

 

 

§5.6

Release of Certain Guarantors82

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

§5.7

[Intentionally Omitted.]83

 

 

§5.8

Release of Collateral83

 

§6.

REPRESENTATIONS AND WARRANTIES84

 

 

§6.1

Corporate Authority, Etc.84

 

 

§6.2

Governmental Approvals85

 

 

§6.3

Title to Properties85

 

 

§6.4

Financial Statements85

 

 

§6.5

No Material Changes85

 

 

§6.6

Franchises, Patents, Copyrights, Etc.86

 

 

§6.7

Litigation86

 

 

§6.8

No Material Adverse Contracts, Etc.86

 

 

§6.9

Compliance with Other Instruments, Laws, Etc.87

 

 

§6.10

Tax Status87

 

 

§6.11

No Event of Default87

 

 

§6.12

Investment Company Act87

 

 

§6.13

Setoff, Etc.87

 

 

§6.14

Certain Transactions87

 

 

§6.15

Employee Benefit Plans88

 

 

§6.16

Disclosure88

 

 

§6.17

Trade Name; Place of Business89

 

 

§6.18

Regulations T, U and X89

 

 

§6.19

Environmental Compliance89

 

 

§6.20

Subsidiaries; Organizational Structure91

 

 

§6.21

Leases91

 

 

§6.22

Property91

 

 

§6.23

Brokers93

 

 

§6.24

Other Debt93

 

 

§6.25

Solvency93

 

 

§6.26

No Bankruptcy Filing93

 

 

§6.27

No Fraudulent Intent93

 

 

§6.28

Transaction in Best Interests of the Borrower and Guarantors; Consideration93

 

 

§6.29

Contribution Agreement94

 

 

§6.30

Representations and Warranties of Guarantors94

 

 

§6.31

OFAC94

 

 

§6.32

Healthcare Representations95

 

 

§6.33

Ground Lease96

 

§7.

AFFIRMATIVE COVENANTS97

 

 

§7.1

Punctual Payment97

 

 

§7.2

Maintenance of Office97

 

 

§7.3

Records and Accounts97

 

 

§7.4

Financial Statements, Certificates and Information97

 

 

§7.5

Notices101

 

 

§7.6

Existence; Maintenance of Properties103

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

§7.7

Insurance; Condemnation104

 

 

§7.8

Taxes; Liens109

 

 

§7.9

Inspection of Properties and Books109

 

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits110

 

 

§7.11

Further Assurances110

 

 

§7.12

Management111

 

 

§7.13

Leases of the Property111

 

 

§7.14

Business Operations111

 

 

§7.15

Healthcare Laws and Covenants112

 

 

§7.16

Registered Servicemark114

 

 

§7.17

Ownership of Real Estate114

 

 

§7.18

Distributions of Income to the Borrower114

 

 

§7.19

Plan Assets114

 

 

§7.20

Borrowing Base Assets114

 

 

§7.21

Operators’ Agreements118

 

 

§7.22

[Intentionally Omitted.]118

 

 

§7.23

Assignment of Interest Rate Protection118

 

 

§7.24

Sanctions Laws and Regulations118

 

 

§7.25

Preservation of Right to Pledge Borrowing Base Assets119

 

§8.

NEGATIVE COVENANTS119

 

 

§8.1

Restrictions on Indebtedness119

 

 

§8.2

Restrictions on Liens, Etc.121

 

 

§8.3

Restrictions on Investments122

 

 

§8.4

Merger, Consolidation124

 

 

§8.5

Sale and Leaseback125

 

 

§8.6

Compliance with Environmental Laws125

 

 

§8.7

Distributions126

 

 

§8.8

Asset Sales127

 

 

§8.9

Restriction on Prepayment of Indebtedness127

 

 

§8.10

Zoning and Contract Changes and Compliance127

 

 

§8.11

Derivatives Contracts127

 

 

§8.12

Transactions with Affiliates127

 

 

§8.13

Equity Pledges128

 

 

§8.14

Management Fees128

 

 

§8.15

Burdensome Agreements128

 

§9.

FINANCIAL COVENANTS128

 

 

§9.1

Borrowing Base Availability128

 

 

§9.2

Consolidated Total Indebtedness to Gross Asset Value128

 

 

§9.3

Consolidated EBITDA to Consolidated Fixed Charges129

 

 

§9.4

Minimum Consolidated Tangible Net Worth129

 

 

§9.5

[Intentionally Omitted]129

 

 

§9.6

Aggregate Occupancy Rate129

 

 

§9.7

Remaining Lease Term129

 

 

§9.8

[Intentionally Omitted.]129

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

§9.9

Minimum Property Requirement129

 

 

§9.10

Concentration Limits129

 

§10.

CLOSING CONDITIONS130

 

 

§10.1

Loan Documents130

 

 

§10.2

Certified Copies of Organizational Documents130

 

 

§10.3

Resolutions130

 

 

§10.4

Incumbency Certificate; Authorized Signers130

 

 

§10.5

Opinion of Counsel131

 

 

§10.6

Payment of Fees131

 

 

§10.7

Performance; No Default131

 

 

§10.8

Representations and Warranties131

 

 

§10.9

Proceedings and Documents131

 

 

§10.10

Eligible Real Estate Qualification Documents131

 

 

§10.11

Compliance Certificate and Borrowing Base Certificate131

 

 

§10.12

Appraised Values131

 

 

§10.13

Consents131

 

 

§10.14

Contribution Agreement132

 

 

§10.15

[Intentionally Omitted.]132

 

 

§10.16

Good Standing132

 

 

§10.17

Insurance132

 

 

§10.18

Other132

 

§11.

CONDITIONS TO ALL BORROWINGS132

 

 

§11.1

Prior Conditions Satisfied132

 

 

§11.2

Representations True; No Default132

 

 

§11.3

Borrowing Documents132

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.132

 

 

§12.1

Events of Default and Acceleration132

 

 

§12.2

Certain Cure Periods; Limitation of Cure Periods136

 

 

§12.3

Termination of Commitments136

 

 

§12.4

Remedies136

 

 

§12.5

Distribution of Proceeds137

 

 

§12.6

Collateral Account138

 

§13.

SETOFF139

 

§14.

THE AGENT140

 

 

§14.1

Authorization140

 

 

§14.2

Employees and Agents140

 

 

§14.3

No Liability140

 

 

§14.4

No Representations140

 

 

§14.5

Payments141

 

 

§14.6

Holders of Notes142

 

 

§14.7

Indemnity142

 

 

§14.8

The Agent as Lender142

 

 

§14.9

Resignation142

 

 

§14.10

Duties in the Case of Enforcement143

 

 

-iv-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

§14.11

Request for Agent Action143

 

 

§14.12

Bankruptcy144

 

 

§14.13

Reliance by the Agent144

 

 

§14.14

Approvals144

 

 

§14.15

The Borrower Not Beneficiary145

 

 

§14.16

Reliance on Hedge Provider145

 

§15.

EXPENSES145

 

§16.

INDEMNIFICATION146

 

§17.

SURVIVAL OF COVENANTS, ETC.147

 

§18.

ASSIGNMENT AND PARTICIPATION147

 

 

§18.1

Conditions to Assignment by Lenders147

 

 

§18.2

Register148

 

 

§18.3

New Notes148

 

 

§18.4

Participations149

 

 

§18.5

Pledge by Lender150

 

 

§18.6

No Assignment by the Borrower150

 

 

§18.7

Disclosure150

 

 

§18.8

Mandatory Assignment151

 

 

§18.9

Amendments to Loan Documents151

 

 

§18.10

Titled Agents151

 

§19.

NOTICES151

 

§20.

RELATIONSHIP154

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE154

 

§22.

HEADINGS155

 

§23.

COUNTERPARTS155

 

§24.

ENTIRE AGREEMENT, ETC.155

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS155

 

§26.

DEALINGS WITH THE BORROWER156

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.156

 

§28.

SEVERABILITY158

 

§29.

TIME OF THE ESSENCE158

 

§30.

NO UNWRITTEN AGREEMENTS158

 

§31.

REPLACEMENT NOTES158

 

§32.

NO THIRD PARTIES BENEFITED158

 

§33.

PATRIOT ACT159

 

§34.

WAIVER OF CLAIMS159

 

§35.

CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT.159

 

§36.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.160

 

 

 

-v-

 

 